Exhibit 10.1

EXECUTION VERSION

 

 

 

ABL CREDIT AGREEMENT

Dated as of October 28, 2019

among

CIENA CORPORATION,

CIENA COMMUNICATIONS, INC.,

CIENA GOVERNMENT SOLUTIONS, INC.,

CIENA CANADA, INC.,

as the Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer,

The Other L/C Issuers Party Hereto,

and

The Other Lenders Party Hereto

BofA SECURITIES, INC.

DEUTSCHE BANK SECURITIES INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

DEUTSCHE BANK SECURITIES INC.

and

WELLS FARGO SECURITIES, LLC,

as Co-Syndication Agents

JPMORGAN CHASE BANK N.A.,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

        PAGE   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1     1.01   
Defined Terms      1     1.02    Other Interpretive Provisions      63  

(b)

  In the computation of periods of time from a      64  

(c)

  In connection with the determination of the weighted average life to maturity
of any Indebtedness, the effects of any reductions in      64  

(d)

  Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of      64
 

(e)

  Any reference herein to a merger, transfer,      64     1.03    Accounting
Terms      64  

(c)

  Consolidation of Variable Interest Entities      65     1.04    Rounding     
65     1.05    Times of Day; Rates      65     1.06    Currency Equivalents
Generally      65     1.07    Concurrent Fixed/Ratio Basket Usage      66    
1.08    Limited Condition Transactions      66     1.09    Cashless Settlement
     67     1.10    Letter of Credit Amounts      67     1.11    Judgments     
68     1.12    Interpretation (Quebec)      68   ARTICLE II THE COMMITMENTS AND
CREDIT EXTENSIONS      69     2.01    The Revolving Borrowings      69  

(c)

  Overadvances      70  

(d)

  Protective Advances      70     2.02    Borrowings, Conversions and
Continuations of Loans      71  

(c)

  Except as otherwise provided herein, unless the Borrowers provide one Business
Day’s prior notice and pays the amount due, if any, under Section 3.05 in
connection therewith, a Eurodollar Rate Loan or Canadian BA Rate Loan may be
continued or converted only on the      72  

(d)

  The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
or Canadian BA Rate Loans, as applicable, upon determination of such interest
rate      72  

(e)

  After giving effect to all Revolving      72     2.03    Prepayments      72  
  2.04    Termination or Reduction of Commitments      73     2.05    Repayment
of Loans      74     2.06    Interest      74     2.07    Fees      75     2.08
   Computation of Interest and Fees      75     2.09    Evidence of Debt      75
    2.10    Payments Generally; Administrative Agent’s Clawback      76  

(d)

  Obligations of Lenders Several      77  

(e)

  Funding Source      77  

 

i



--------------------------------------------------------------------------------

(f)

  Insufficient Funds      77     2.11    Sharing of Payments by Lenders      78
    2.12    [Reserved]      78     2.13    Incremental Facilities      78  

(b)

  Conditions      79  

(c)

  Terms of New Loans and Commitments      81  

(e)

  Equal and Ratable Benefit      81     2.14    Extension of Maturity Date     
81     2.15    Defaulting Lenders      83     2.16    Letters of Credit      86
    2.17    Swing Line Loans      95     2.18    Interest Act (Canada); Criminal
Rate of Interest; Nominal Rate of Interest      97   ARTICLE III TAXES, YIELD
PROTECTION AND ILLEGALITY      98     3.01    Taxes      98  

(b)

  Payment of Other Taxes by the Company      99  

(c)

  Tax Indemnifications      99     3.02    Illegality      102     3.03   
Inability to Determine Rates      103     3.04    Increased Costs; Reserves on
Eurodollar Rate Loans and Canadian BA Rate Loans      104  

(d)

  Delay in Requests      105  

(e)

  Reserves on Eurodollar Rate Loans and      105     3.05    Compensation for
Losses      105     3.06    Mitigation Obligations; Replacement of Lenders     
106     3.07    Survival      106     3.08    Successor LIBOR      106   ARTICLE
IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      108     4.01    Conditions of
Initial Credit Extension      108     4.02    Conditions to All Credit
Extensions      111  

(a)

  The representations and warranties of the Loan Parties contained in      111  
ARTICLE V REPRESENTATIONS AND WARRANTIES      112     5.01    Existence,
Qualification and Power      112     5.02    Authorization; No Contravention   
  112     5.03    Governmental Authorization; Other Consents      112     5.04
   Binding Effect      112     5.05    Financial Statements; No Material Adverse
Effect      113  

(e)

  The projections delivered to the Administrative Agent and the Lenders prior to
the Closing Date have been prepared in good faith and are based on assumptions
believed to be reasonable at the time made and at the time such projections were
made available to Administrative Agent and the Lenders      113  

(f)

  The summary of the pro forma adjustments (if any) to the financial statements
delivered pursuant to Section 6.01(c) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and fairly present in all material respects the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
from such financial statements      113  

 

ii



--------------------------------------------------------------------------------

  5.06    Litigation      113     5.07    No Default      114     5.08   
Ownership of Property      114  

(d)

 

Schedule 5.08(d)(i) sets forth as of October 31, 2018 a complete and accurate
list of all leases of real property in the United States and Canada with annual
rental payments of more than $2,500,000 under which any Loan Party is the
lessee, showing as of October 31, 2018 the street address, county or other
relevant jurisdiction, state or province, lessor, lessee, expiration date and
annual rental cost thereof

     114     5.09    Environmental Compliance      114  

(c)

  Except as otherwise set forth on Schedule 5.09, or as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(1) neither any Loan Party nor any of its Restricted Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened Release of Hazardous
Materials at, on, under, or from any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (2) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned, leased or operated by any Loan Party or
any of its Restricted Subsidiaries have been disposed of in a manner which could
not reasonably expected to result in liability to any Loan Party or any of its
Restricted Subsidiaries      114  

(d)

  Except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, the Loan Parties and their respective
Restricted Subsidiaries: (i) are, and have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and have been, in compliance with all of their Environmental
Permits; and (iv) to the extent within the control of the Loan Parties and their
respective Restricted Subsidiaries, each of their Environmental Permits will be
timely renewed and complied with, any additional Environmental Permits that may
be required of any of them will be timely obtained and complied with, and
compliance with any Environmental Law that is or is expected to become
applicable to any of them will be timely attained and maintained      115    
5.10    Insurance      115     5.11    Taxes      115     5.12    ERISA
Compliance      115  

(c)

  (i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan, in any event, that could reasonably be expected to
have a Material Adverse Effect; (ii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and no Responsible Officer of
the Company or any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date;
(iii) neither the Company nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (iv) neither the Company nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by the PBGC, and no event or circumstance has occurred or exists that
could reasonably be expected to cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Pension Plan      115  

 

iii



--------------------------------------------------------------------------------

(d)

  Neither the Company, any other Loan Party, nor any ERISA Affiliate maintains
or contributes to, or has any unsatisfied obligation to contribute to, or
liability under, any active or terminated Pension Plan or Canadian Pension Plan
other than (i) on the Closing Date, those listed on Schedule 5.12(d) hereto and
(ii) thereafter, Pension Plans and Canadian Pension Plans not otherwise
prohibited by this Agreement      116     5.13    Restricted Subsidiaries; Loan
Parties      116     5.14    Margin Regulations; Investment Company Act      117
    5.15    Disclosure      117     5.16    Compliance with Laws      117    
5.17    Intellectual Property; Licenses, Etc.      117     5.18    Solvency     
118     5.19    OFAC      118     5.20    Anti-Corruption Laws      118     5.21
   Money Laundering and Counter-Terrorist Financing Laws      118     5.22   
EEA Financial Institution      118     5.23    ERISA      118     5.24   
Beneficial Ownership Certification      118     5.25    Borrowing Base
Certificate      118   ARTICLE VI AFFIRMATIVE COVENANTS      118     6.01   
Financial Statements      119  

(b)

  as soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Company (commencing
with the fiscal quarter ended January 31, 2020), a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Company as fairly presenting
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes (the Lenders agree that the Company’s obligations under
this paragraph (b) will be satisfied in respect of any such fiscal quarter by
delivery to the Administrative Agent within 45 days after the end of such fiscal
quarter of its quarterly report for such fiscal quarter on Form 10-Q as filed
with the SEC); and      119  

(c)

  to the extent there exist any Unrestricted Subsidiaries, concurrently with the
financial statements delivered pursuant to Sections 6.01(a) or (b) above, as
applicable, a summary of the pro forma adjustments (if any) necessary to
eliminate the accounts of Unrestricted Subsidiaries from the financial
statements delivered pursuant to Sections 6.01(a) or (b) above, as applicable,
in each case prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein      119
    6.02    Certificates; Other Information      119  

(b)

  promptly after the filing or delivery thereof, copies of all annual, regular,
periodic and special reports, proxy statements and registration statements which
the Company or any of its Restricted Subsidiaries shall (i) publicly file with
the SEC or any successor thereto or with any equivalent national securities
exchange or similar governing body or (ii) deliver to holders (or any trustee,
agent or other representative therefor) of any Qualified Preferred Stock or any
Permitted Additional Indebtedness pursuant to the terms of the documentation
governing the same (other than notices, reports or information of an
administrative or ministerial nature);      120  

 

iv



--------------------------------------------------------------------------------

(e)

  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, (i) a report supplementing Schedule 5.08(d)(i),
including an identification of all leased real property with annual rental
payments of more than $2,500,000 disposed of by any Loan Party thereof during
such fiscal year, a list and description (including the street address, county
or other relevant jurisdiction, state, record owner, book value (in the case of
all owned real property) thereof and lessor, lessee, expiration date and annual
rental cost thereof) of all real property leased by a Loan Party during such
fiscal year with annual rental payments of more than $2,500,000 and a
description of such other changes in the information included in such Schedule
as may be necessary for such Schedules to be accurate and complete in all
material respects; (ii) a report supplementing Schedule II.B(1), (2) and (3) of
the Perfection Certificate, setting forth (A) a list of registration numbers for
all patents, trademarks, service marks, trade names and copyrights awarded to
any Loan Party during such fiscal year by the United States Patent and Trademark
Office or United States Copyright Office, as applicable, and (B) a list of all
patent applications, trademark applications, service mark applications, trade
name applications and copyright applications submitted by any Loan Party thereof
during such fiscal year to the United States Patent and Trademark Office or
United States Copyright Office, as applicable, and the status of each such
application; and (iii) a report supplementing Schedule 5      120  

(f)

  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company      121  

(g)

  promptly, such additional information regarding the business, financial, legal
or corporate affairs of any Loan Party or any Restricted Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request      121     6.03    Notices
     122  

(b)

  of any matter that has resulted in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Company or any Restricted Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Company or any Restricted
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Company or
any Restricted Subsidiary, including pursuant to any applicable Environmental
Laws;      122  

(c)

  of any litigation or governmental investigation or proceeding pending against
the Company or any of its Restricted Subsidiaries (x) which, either individually
or in the aggregate, has had, or could reasonably be expected to have, a
Material Adverse Effect or (y) that purports to affect the legality, validity or
enforceability of any Loan Document;      122  

(d)

  of any action, claim, investigation or proceeding against or of any
noncompliance by any Loan Party or any of its Restricted Subsidiaries with any
Environmental Law or Environmental Permit or of any Environmental Liability that
could reasonably be expected to have a Material Adverse Effect;      122  

(e)

  of any changes to the information contained in the Beneficial Ownership
Certification delivered as of the Closing Date that would result in a change to
the list of beneficial owners identified in parts (c) or (d) of such
certification (in order to maintain the accuracy of such information as of any
date of determination)      122     6.04    Payment of Obligations      122    
6.05    Preservation of Existence, Etc.      123     6.06    Maintenance of
Properties      123     6.07    Maintenance of Insurance      123     6.08   
Compliance with Laws      123     6.09    Books and Records      123  

 

v



--------------------------------------------------------------------------------

  6.10    Inspection Rights; Exams; Appraisals      124     6.11    Use of
Proceeds      124     6.12    Covenant to Guarantee Obligations and Give
Security      124  

(c)

  The Borrowers shall provide endorsements to each policy of insurance as
required under Section 6.07 of this Agreement which name the Administrative
Agent, on behalf of the Secured Parties, as (i) an additional insured (in case
of general liability insurance)      126  

(d)

  Upon the request of the Administrative Agent following the occurrence and
during the continuance of an Event of Default, the Borrowers shall, at the
Borrowers’ expense:      126  

(f)

  If, as of the last day of any fiscal quarter of the Company:      127  

(ii)

  the aggregate consolidated total assets of all Immaterial Subsidiaries exceeds
10.0% of Consolidated Total Assets (as set forth in the most recent consolidated
balance sheet of the Company and its Restricted Subsidiaries delivered to the
Lenders pursuant to this Agreement and computed in accordance with GAAP) then,
within 45 days after the end of any such fiscal quarter (or, if such fiscal
quarter is the fourth fiscal quarter of the Company, within 90 days thereafter)
(as either such date may be extended by the Administrative Agent in its sole
discretion), the Company shall cause one or more Immaterial Subsidiaries to take
the actions specified in Section 6.12(a) on the same basis that any newly formed
or acquired Wholly-Owned Domestic Subsidiary or Wholly-Owned Canadian Subsidiary
of the Company (in either case, other than an Excluded Subsidiary), as
applicable would have to take; provided, however, such actions shall only be
required to the extent that, after giving effect to such actions, the aggregate
consolidated assets of all Immaterial Subsidiaries do not exceed 10.0% of
Consolidated Total Assets      127     6.13    Compliance with Environmental
Laws      128     6.14    Further Assurances      128     6.15    Information
Regarding Collateral      128     6.16    Anti-Corruption Laws and Sanctions   
  129     6.17    [Reserved]      129     6.18    Designation of Subsidiaries   
  129  

(b)

  The designation of any Restricted Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Company in such Subsidiary on the date of
such designation in an amount equal to the outstanding amount of all Investments
by the Company and its Restricted Subsidiaries in such Subsidiary on such date
(as reasonably determined by the Company). Accordingly, such designation shall
be permitted only if the Investment represented thereby would be permitted under
Section 7.03      129  

(c)

  The designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute (i) the incurrence on the date of such designation of any
Investment, Indebtedness or Liens of such Subsidiary existing on such date and
(ii) for purposes of calculating the outstanding amount of Investments by the
Company and its Restricted Subsidiaries in all Unrestricted Subsidiaries, a
return on all Investments by the Company and its Restricted Subsidiaries in such
Subsidiary in an amount equal to the outstanding amount of all such Investments
in such Subsidiary on the date of such designation      129  

(d)

  If at any time any Unrestricted Subsidiary (i) owns any Equity Interests or
Indebtedness of, or owns or holds any Liens on, any property of the Company or
any Restricted Subsidiary, (ii) Guarantees any Indebtedness of the Company or
any Restricted Subsidiary (other than deferred purchase price arrangements in
the ordinary course of business) or (iii) ceases to be an “unrestricted
subsidiary” under any Additional Indebtedness, then the Company shall,
concurrently therewith, re-designate such Unrestricted Subsidiary as a
Restricted Subsidiary      129     6.19    Accounts; Deposit Accounts      130  
  6.20    Locations of ABL Priority Collateral      132  

 

vi



--------------------------------------------------------------------------------

  6.21    Protection of Collateral      132     6.22    Landlord and Storage
Agreements      133     6.23    Post-Closing Matters      133  

ARTICLE VII NEGATIVE COVENANTS

     133     7.01    Liens      133  

(b)

  Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals, replacements, refinancings or extensions thereof, provided that
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(d),
and (iii) any renewal, replacement, refinancing or extension of the obligations
secured or benefited thereby is permitted by Section 7.02(d)      133  

(c)

  inchoate Liens for taxes, assessments or governmental charges or levies not
yet delinquent or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings diligently
conducted (which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien), if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;      133  

(d)

  Forwarders’, bailee’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business and
(i) which do not in the aggregate materially detract from the value of the
Company’s or such Restricted Subsidiary’s property or assets or materially
impair the use thereof in the operation of the business of the      134  

(f)

  Liens incurred on deposits to secure the performance of bids, tenders,
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;      134  

(g)

  easements, rights-of-way, restrictions, encroachments and other similar
encumbrances affecting real property which do not in any case materially
interfere with the ordinary conduct of the business of the applicable Person;   
  134  

(h)

  Liens securing judgments for the payment of money not constituting an Event of
Default under Section 8.01(h)      134  

(l)

  Liens on property or assets acquired pursuant to a Permitted Acquisition or
other Investment permitted under Section 7.04 or on property or assets of a
Restricted Subsidiary of the      135  

(m)

  Liens on accounts receivable or lease receivables, interests therein and/or
related assets or rights sold in the ordinary course of business in accordance
with Section 7.05(h)      135  

(n)

  (i) licenses, sublicenses, leases or subleases granted by the      135  

(o)

  Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the      135  

(p)

  Liens (i) incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller, broker or shipper of such
goods or assets and only attach to such goods or assets, and (ii) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods;      136  

(q)

  bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents and Other Financial Investments on deposit
in one or more accounts maintained by the      136  

(r)

  Liens granted in the ordinary course of business on insurance policies,
proceeds thereof and the unearned portion of insurance premiums with respect
thereto securing the financing of the unpaid cost of the insurance policies to
the extent the financing is permitted under Section 7.02      136  

 

vii



--------------------------------------------------------------------------------

(s)

  Liens on earnest money deposits made in connection with any agreement in
respect of an anticipated Permitted Acquisition or other Investment permitted by
Sections 7.03(u)      136  

(u)

  Liens on cash and Cash Equivalents to secure (x) the      136  

(v)

  licensing and cross-licensing arrangements entered into by the      136  

(w)

  (i) additional Liens      136  

(x)

  to the extent constituting a Lien, to the extent that the prepayment,
repurchase or redemption thereof is permitted by this Agreement, cash deposited
with the trustee or any paying agent under the applicable Indebtedness, or held
in trust by the      136  

(y)

  Liens that arise or may be deemed to arise from any Permitted Foreign
Receivables Facility that extend only to the Foreign Securitization Assets
subject thereto and, to the extent consistent with customary market practice for
such financing, Liens on Equity Interests or other securities issued by a
Securitization Subsidiary securing obligations under such Permitted Foreign
Receivables Facility;      137  

(aa)

  Liens on assets of any Restricted Subsidiary that is not a Loan Party securing
Permitted Non-Loan Party Indebtedness; and      137  

(bb)

  Liens securing Refinancing Indebtedness permitted by Section 7.02(w)      137
    7.02    Indebtedness      137  

(b)

  Indebtedness constituting Intercompany Loans to the extent permitted by
Sections 7.03(c), 7.03(g), 7.03(u), 7.03(w), 7.03(z), 7.03(aa) or 7.03(bb)     
137  

(c)

  (i)(x) Indebtedness      137  

(d)

  Indebtedness outstanding on the Closing Date and, except for Intercompany
Loans among the Company and its Restricted Subsidiaries, listed on Schedule 7   
  138  

(f)

  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within ten Business Days of the incurrence thereof;      138  

(g)

  Indebtedness of the Company and its Restricted Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds, guarantees or customs bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Company or any of its Restricted
Subsidiaries or in connection with judgments that do not result in a Default or
an Event of Default;      138  

(h)

  Indebtedness owed to any Person providing property, casualty, liability or
other insurance to the Company or any of its Restricted Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only for a period not exceeding twelve months;      138  

(i)

  Indebtedness in respect of Capitalized Leases (including the financing of such
related installation, maintenance or software licensing charges), obligations in
respect of any Synthetic Lease and purchase money obligations for fixed or
capital assets within the limitations set forth in Section 7.01(i) and any
extension, renewal, replacement or refinancing thereof as permitted by
Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding under this Section 7.02(i) shall not
exceed, when taken together with all outstanding Indebtedness acquired or
assumed pursuant to Section 7.02(j), the greater of $100,000,000 and 3      138
 

 

viii



--------------------------------------------------------------------------------

(j)

  Indebtedness of a Restricted Subsidiary of the Company acquired pursuant to a
Permitted Acquisition or other Investment permitted under Section 7.04 (or
Indebtedness assumed at the time of a Permitted Acquisition of an asset securing
such Indebtedness); provided that (i) such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition, and (ii) the aggregate principal amount of all Indebtedness at any
one time outstanding under this clause (j) shall not exceed, when taken together
with all outstanding Indebtedness incurred pursuant to Section 7.02(i) and all
Refinancing Indebtedness in respect thereof, the greater of (x) $100,000,000 and
(y) 3      138  

(k)

  Indebtedness of the Company or any of its Restricted Subsidiaries which may be
deemed to exist in connection with agreements providing for indemnification,
severance arrangements, purchase price adjustments, earnouts, stay bonuses and
similar obligations in connection with the acquisition or disposition of assets
in accordance with the requirements of this Agreement, so long as any such
obligations are those of the Person making the respective acquisition or sale,
and are not guaranteed by any other Person except as permitted by
Section 7.02(e)      139  

(m)

  Indebtedness of the Company or any of its Restricted Subsidiaries for
reimbursement obligations relating to letters of credit, performance bonds,
surety bonds and bid bonds so long as the sum of the aggregate available amount
of all such letters of credit (and any unreimbursed drawings in respect thereof)
and the then outstanding amount of performance bonds, surety bonds and bid bonds
does not at any time exceed the greater of $100,000,000 and 26      139  

(n)

  Indebtedness of the Company or any Restricted Subsidiary (which Indebtedness
may be (A) (a) unsecured or (b) to the extent permitted below in this clause
(n), secured by a Lien on (x) the ABL Priority Collateral that is junior to the
Lien that secures the Obligations and (y) the Collateral (other than ABL
Priority Collateral) that is senior or pari passu to the Lien that secures the
Obligations (including “Incremental Equivalent Debt” as defined in the Term Loan
Credit Agreement) and (B) guaranteed on a like basis by any or all of the other
Loan Parties, so long as (i) no Event of Default then exists or would result
therefrom, (ii) other than with respect to any      139  

(p)

  so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness of the      141  

(q)

  Indebtedness of the Company and its Restricted Subsidiaries evidenced by the
Ottawa Capitalized Lease, and any extension, renewal, replacement or refinancing
thereof as permitted by Section 7.01(i)(iii); provided, however, that in no
event shall the sum of the aggregate principal amount of all such Indebtedness
permitted by this clause (q) exceed Cdn      141  

(t)

  Indebtedness of any Restricted Subsidiary that is not a Loan Party; provided
that the aggregate principal amount of such Indebtedness outstanding at any time
pursuant to this clause (t) shall not exceed in the aggregate, when taken
together with any outstanding Permitted Non-Loan Party Indebtedness incurred or
assumed by Restricted Subsidiaries that are not Loan Parties under
Sections 7.02(n) and 7.02(s), the greater of $50,000,000 and 13      142  

(v)

  Guarantees constituting Investments permitted under any of Sections 7.03(u)   
  143     7.03    Investments      144  

(f)

  Guarantees permitted by Section 7.02      145  

(g)

  Investments existing on the Closing Date and set forth on Schedule 7      145
 

(h)

  the Company and its Restricted Subsidiaries may enter Swap Contracts to the
extent permitted by Section 7.02(a)      145  

(j)

  the Company and its Restricted Subsidiaries may own the Equity Interests of
their respective Restricted Subsidiaries created or acquired in accordance with
the terms of this Agreement (so long as all amounts invested in such Restricted
Subsidiaries are independently justified under another provision of this
Section 7.03      145  

(k)

  Contingent Obligations permitted by Section 7.02      145  

 

ix



--------------------------------------------------------------------------------

(l)

  (i) Permitted Acquisitions shall be permitted in accordance with the
requirements of the definition thereof and any customary cash earnest money
deposits made in connection therewith;      145  

(n)

  to the extent constituting Investments, transactions permitted by Section 7.04
and Section 7.06      145  

(o)

  the Company and its Restricted Subsidiaries may make advances in the form of a
prepayment of expenses to tax or customs authorities, vendors, suppliers and
trade creditors, so long as such expenses were incurred in the ordinary course
of business of the Company or such Restricted Subsidiary;      145  

(p)

  Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;      146  

(q)

  deposits of cash made in the ordinary course of business to secure the
performance of operating leases or the Ottawa Capitalized Lease and any
renewals, replacements, refinancings or extensions thereof;      146  

(r)

  Investments held by a Person acquired in a Permitted Acquisition to the extent
that such Investments were not made in contemplation of or in connection with
such Permitted Acquisition and were in existence on the date of such Permitted
Acquisition;      146  

(s)

  to extent constituting an Investment, (w) cash deposits to secure obligations
described in Section 7.01(x), (x) escrow deposits to secure indemnification
obligations in connection with a transaction permitted by Section 7.05, (y) cash
collateral to secure letters of credit and other obligations described in (and
to the extent permitted by) Sections 7.01(e)      146  

(u)

  so long as no Default or Event of Default then exists or would result
therefrom, the Company and its Restricted Subsidiaries may make additional
Investments on or after the Closing Date not otherwise permitted by this
Section 7.03 in an aggregate amount not to exceed at any time outstanding the
greater of $100,000,000 and 26      146  

(v)

  Capitalized Expenditures by the Company and its Restricted Subsidiaries shall
be permitted (other than Capitalized Expenditures constituting a Permitted
Acquisition unless permitted under Section 7.03(l)      146  

(w)

  [reserved];      146  

(x)

  the Company and its Restricted Subsidiaries shall be permitted to make earnest
money deposits permitted by Section 7.01(s)      146  

(y)

  Investments in trust or similar arrangements in connection with deferred
compensation plans;      146  

(z)

  Investments by the Company or any Restricted Subsidiary in (i) a Person that
is engaged in a Similar Business, (ii) Joint Ventures, (iii) Restricted
Subsidiaries that are not Wholly-Owned Subsidiaries and (iv) Unrestricted
Subsidiaries that do not exceed in the aggregate at any time outstanding the
greater of (x) $100,000,000 and 26      146  

(aa)

  additional Investments so long as the Payment Conditions are satisfied     
147  

(cc)

  Investments in any Securitization Subsidiary made to effect any Permitted
Receivables Facility, including any Permitted Foreign Receivables Facility     
147     7.04    Fundamental Changes      147  

(b)

  Any non-operating Restricted Subsidiary of the Company with no material assets
and no material liabilities may wind up, liquidate or dissolve;      147  

(c)

  Dispositions may be made to the extent permitted by Section 7.05      147  

 

x



--------------------------------------------------------------------------------

(d)

  (i) Any merger, amalgamation or consolidation of an Acquired Entity or
Business in accordance with the terms of the definition thereof pursuant to a
Permitted Acquisition, and (ii) Investments may be made to the extent permitted
by Section 7.03 (including any mergers, amalgamations or consolidations to
effect such Investments)      147     7.05    Dispositions      148  

(b)

  Dispositions of inventory in the ordinary course of business;      148  

(c)

  Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;      148  

(d)

  Dispositions of property by any Restricted Subsidiary to the Company or to a
wholly-owned Restricted Subsidiary; provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be the Company or a
Guarantor;      148  

(e)

  To the extent constituting Dispositions, Investments permitted by Section 7.03
     148  

(g)

  the Company and its Restricted Subsidiaries may lease (as lessee) or license
(as licensee) real or personal property (so long as any such lease or license
does not create a Capitalized Lease except to the extent permitted by
Section 7.02(i)      149  

(i)

  the Company and its Restricted Subsidiaries may grant licenses, sublicenses,
leases or subleases to other Persons in the ordinary course of business and
which do not materially interfere with the conduct of the business of the
Company or any of its Restricted Subsidiaries, in each case so long as no such
grant otherwise affects in any material respect the Administrative Agent’s
security interest in the asset or property subject thereto (other than in
respect of any Liens permitted hereunder and related thereto);      149  

(k)

  the Company and its Restricted Subsidiaries may (i) use or transfer cash in a
manner not prohibited by the terms of the Loan Documents, and (ii)(a) liquidate
or otherwise dispose of Cash Equivalents, (b) [reserved], and (c) liquidate or
otherwise dispose of Other Financial Investments, in each case in this
sub-clause (ii), for cash at Fair Market Value in a manner not prohibited by the
terms of the Loan Documents;      150  

(l)

  Dividends may be paid to the extent permitted by Section 7.06      150  

(m)

  the Company and its Restricted Subsidiaries may cancel, abandon or otherwise
dispose of IP Rights which are, in the reasonable business judgment of the
Company or such Restricted Subsidiary, no longer used or useful in, the business
of the Company or such Restricted Subsidiary;      150  

(n)

  the Company and its Restricted Subsidiaries may dispose of property and assets
to the extent such property and assets were the subject of a casualty or
condemnation proceedings upon the occurrence of the related Recovery Event;     
150  

(p)

  the Company and its Restricted Subsidiaries may grant Liens permitted
hereunder;      151  

(r)

  the Company and its Restricted Subsidiaries may convey, sell, lease or
otherwise dispose of property or assets between or among themselves having a
value not in excess of $25,000,000 in the aggregate following the Closing Date;
     151  

(s)

  the Company and its Restricted Subsidiaries shall be permitted to make earnest
money deposits permitted by Section 7.01(s)      151     7.06    Dividends     
151  

(b)

  the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;      152  

 

xi



--------------------------------------------------------------------------------

    

(c)

  the Company and each Restricted Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;      152  

(d)

  the Company may redeem, repurchase or otherwise acquire for value outstanding
shares of Company Common Stock (or options, warrants or other rights to acquire
such Company Common Stock) following the death, disability, retirement or
termination of employment of officers, directors or employees of the Company or
any of its Restricted Subsidiaries, provided that (x) the aggregate amount of
all such redemptions and repurchases pursuant to this Section 7.06(d) shall not
exceed the greater of $5,000,000 and 1.50% of LTM Consolidated EBITDA (as of the
date of the making of such Dividend) in any fiscal year of the Company (less the
amount of any such redemption or repurchase effected by the forgiveness of
Indebtedness owed to the Company by such officer, director or employee) and
(y) at the time of any such redemption or repurchase permitted to be made
pursuant to this Section 7.06(d)      152  

(e)

  the Company may pay regularly scheduled Dividends on its Qualified Preferred
Stock pursuant to the terms thereof solely through the issuance of additional
shares of such Qualified Preferred Stock (but not in cash), provided that in
lieu of issuing additional shares of such Qualified Preferred Stock as
Dividends, the Company may increase the liquidation preference of the shares of
Qualified Preferred Stock in respect of which such Dividends have accrued;     
152  

(f)

  the Company may acquire shares of its Equity Interests in connection with the
exercise of stock options or warrants to the extent such Equity Interests
represent a portion of the exercise price of those stock options or warrants by
way of cashless exercise;      152  

(g)

  the Company may make Dividends consisting of the issuance of equity rights
convertible into Qualified Preferred Stock in connection with certain
“anti-takeover” and “poison pill” arrangements approved by the board of
directors of the Company;      152  

(h)

  the Company may make Dividends to directors, officers and employees of the
Company and its Restricted Subsidiaries in connection with any incentive plans
approved by the      152  

(j)

  [reserved];      152  

(k)

  so long as no Event of Default then exists or would result therefrom,
Dividends in an aggregate amount on or after the Closing Date not to exceed,
when taken together with the aggregate amount of prepayments, repayments,
redemptions, repurchases or acquisitions of Indebtedness pursuant to
Section 7.14(b) made on or after the Closing Date, the greater of $50,000,000
and 13      152  

(m)

  the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement      153     7.07    Change in Nature of Business
     153     7.08    Transactions with Affiliates      153  

(b)

  loans may be made and other transactions may be entered into among the Company
and its Restricted Subsidiaries to the extent permitted by Sections 7.02, 7.03,
7.04, 7.05 and 7.16      153  

(c)

  customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Company and its Restricted Subsidiaries;      153  

(d)

  the Company may issue Company Common Stock and Qualified Preferred Stock;     
153  

(e)

  the Company and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, change of control severance agreements,
employee benefits plans, stock option plans, indemnification provisions and
other similar compensatory arrangements (including for the reimbursement of
expenses) with officers, employees and directors of the Company and its
Restricted Subsidiaries in the ordinary course of business;      153  

 

xii



--------------------------------------------------------------------------------

(f)

  the Company and its Restricted Subsidiaries may pay and/or charge management
fees, service fees, licensing fees and similar fees to one another in the
ordinary course of business (or, in the case of pricing, as otherwise determined
by the Company and its Restricted Subsidiaries in their respective reasonable
business judgment)      153     7.09    Burdensome Agreements      153     7.10
   Use of Proceeds      154     7.11    Sanctions      154     7.12   
Prohibition on Division/Series Transactions      155     7.13    Accounting
Changes      155     7.14    Prepayments, Etc.      155  

(b)

  so long as no Event of Default then exists or would result therefrom, the
Company may make any payment or prepayment on, or redemption, repurchase or
acquisition for value of, any Junior Restricted Payment Indebtedness in an
aggregate amount not to exceed, at any time on or after the Closing Date, when
taken together with all Dividends paid pursuant to Section 7.06(k) on or after
the Closing Date, the greater of $50,000,000 and 13      155  

(c)

  [reserved];      155  

(d)

  the Company may make additional payments or prepayments on, or redemptions,
repurchase or acquisitions for value of, any Junior Restricted Payment
Indebtedness (x) to the extent made with Company Common Stock or Qualified
Preferred Stock (whether pursuant to any conversion thereof or otherwise) or
(y) so long as no Event of Default then exists or would result therefrom, to the
extent made with the proceeds from (1) the substantially concurrent incurrence
or issuance of any Junior Restricted Payment Indebtedness or (2) an incurrence
or issuance of Indebtedness pursuant to Section 7.02(l)      155  

(f)

  other additional payments or prepayments on, or redemptions, repurchase or
acquisitions for value of, any Junior Restricted Payment Indebtedness so long
the Payment Conditions are satisfied      156     7.15    Amendment, Etc.     
156     7.16    Anti-Corruption Laws      157     7.17    Consolidated Fixed
Charge Coverage Ratio      157     7.18    Canadian Pension Plans      157  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     157     8.01    Events of Default      157  

(b)

  Specific Covenants      157  

(c)

  Other Defaults      157  

(d)

  Representations and Warranties      158  

(e)

  Cross-Default      158  

(f)

  Insolvency Proceedings, Etc.      158  

(g)

  Inability to Pay Debts; Attachment      158  

(h)

  Judgments      158  

(i)

  ERISA      159  

(j)

  Invalidity of Loan Documents      159  

(k)

  Change of Control      159  

(l)

  Collateral Documents      159  

(m)

  Subordination      159  

 

xiii



--------------------------------------------------------------------------------

  8.02    Remedies upon Event of Default      160     8.03    Application of
Funds      160  

ARTICLE IX ADMINISTRATIVE AGENT

     163     9.01    Appointment and Authority      163     9.02    Rights as a
Lender      164     9.03    Exculpatory Provisions      164  

(d)

  The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own      164  

(e)

  The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi)the
satisfaction of any condition set forth in      165     9.04    Reliance by
Administrative Agent      165     9.05    Delegation of Duties      165     9.06
   Resignation of Administrative Agent      165  

(c)

  With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (      166     9.07    Non-Reliance on Administrative Agent and Other
Lenders      167     9.08    No Other Duties, Etc.      167     9.09   
Administrative Agent May File Proofs of Claim; Credit Bidding      167  

(b)

  to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;      167     9.10    Collateral and
Guaranty Matters      168  

(c)

  to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i) and Section 7.01(x)      169    
9.11    Lender ERISA Representations      169     9.12    Bank Product Providers
and ABL Secured Other Letters of Credit Issuers      170  

ARTICLE X MISCELLANEOUS

     170    

10.01

   Amendments, Etc.      170  

(b)

  waive any condition set forth in Section 4.02      171  

(c)

  extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood that a waiver of any condition precedent set forth in
Section 4.02      171  

(d)

  postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment (it
being understood that the waiver (or amendment to the terms) of      171  

 

xiv



--------------------------------------------------------------------------------

       any mandatory prepayment of the Loans or any component definitions
thereof or any obligation of a Borrower to pay interest at the Default Rate
shall not constitute such a postponement of any date scheduled for the payment
of principal or interest and it further being understood that any change to the
definition of “Total Secured Net Leverage Ratio” or the component definitions
thereof shall not constitute a postponement of such scheduled payment);   

(e)

  reduce the principal of, or the rate of interest specified herein on,      171
 

(f)

  change (i) Section 8.03      171  

(g)

  change any provision of this Section 10.01      171  

(h)

  other than in connection with a transaction permitted under Section 7.04 or
7.05 or otherwise as provided in Section 9.10      171  

(i)

  release all or substantially all of the value of any Guaranty, without the
written consent of each Lender, except to the extent the release of any
Restricted Subsidiary from any Guaranty is permitted pursuant to Section 6.12(f)
or 9.10      172  

(j)

  impose any greater restriction on the ability of any Lender under the Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Lenders; or      172     10.02    Notices; Effectiveness;
Electronic Communications      173  

(d)

  Change of Address, Etc.      174  

(e)

  Reliance by Administrative Agent,      174     10.03    No Waiver; Cumulative
Remedies; Enforcement      175     10.04    Expenses; Indemnity; Damage Waiver
     175  

(c)

  Reimbursement by Lenders      176  

(d)

  Waiver of Consequential Damages, Etc.      177  

(e)

  Payments      177  

(f)

  Survival      177     10.05    Payments Set Aside      177     10.06   
Successors and Assigns      178  

(d)

  Participations      180     10.07    Treatment of Certain Information;
Confidentiality      182     10.08    Right of Setoff      183     10.09   
Interest Rate Limitation      183     10.10    Counterparts; Integration;
Effectiveness      183     10.11    Survival of Representations and Warranties
     184     10.12    Severability      184     10.13    Replacement of Lenders
     184  

(c)

  in the case of any such assignment resulting from a claim for compensation
under Section      184  

(d)

  such assignment does not conflict with applicable Laws; and      184  

(e)

  in the case of an assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent      184     10.14    Governing Law; Jurisdiction;
Etc.      185  

(b)

  WAIVER OF VENUE      185  

(c)

  SERVICE OF PROCESS      186     10.15    Waiver of Jury Trial      186    
10.16    No Advisory or Fiduciary Responsibility      186  

 

xv



--------------------------------------------------------------------------------

10.17

  Electronic Execution of Assignments and Certain Other Documents      187  

10.18

  USA PATRIOT Act      187  

10.19

  Intercreditor Agreement      187  

10.20

  Borrower Agent      188  

10.21

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      188
 

10.22

  Acknowledgement Regarding Any Supported QFCs      189  

10.23

  Nature of Obligations      190  

10.24

  Limitation on Canadian Obligations      190  

10.25

  Canadian Anti-Money Laundering Legislation      190  

SIGNATURES

       S-1  

 

xvi



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)

   Commitments and Applicable Percentages

1.01(b)

   L/C Commitments

1.01(c)

   Foreign Account Debtors

1.01(d)

   Existing Letters of Credit

5.08(d)(i)

   Leased Real Property (Lessee)

5.09

   Environmental Matters

5.11

   Tax Sharing Agreements

5.12(d)

   Pension Plans

5.13

   Restricted Subsidiaries; Loan Parties

5.17

   Intellectual Property Matters

6.12

   Guarantors

6.19(f)

   U.S. and Canadian Deposit Accounts; Securities Accounts

6.20

   Locations of ABL Priority Collateral

6.23

   Post-Closing Matters

7.01

   Closing Date Existing Liens

7.02

   Existing Indebtedness

7.03

   Existing Investments

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A

  Committed Loan Notice

B

  Swing Line Loan Notice

C

  Revolving Note

D

  Borrowing Base Certificate

E-1

  Assignment and Assumption

E-2

  Administrative Questionnaire

F-1

  Canadian Guarantee

F-2

  U.S. Guaranty

G-1

  Canadian Security Agreement

G-2

  U.S. Security Agreement

G-3

  U.S. Pledge Agreement

H-1 – H-4

  Tax Certificate

I-1

  Perfection Certificate

K

  Compliance Certificate

M

  Landlord Personal Property Collateral Access Agreement

N

  Solvency Certificate

O

  Intercreditor Agreement

P

  Intercompany Subordination Agreement

Q

  Joinder Agreement

 

 

xvii



--------------------------------------------------------------------------------

ABL CREDIT AGREEMENT

This ABL CREDIT AGREEMENT (“Agreement”) is entered into as of October 28, 2019,
among CIENA CORPORATION, a Delaware corporation (the “Company”), CIENA
COMMUNICATIONS, INC., a Delaware corporation (“CCI”), CIENA GOVERNMENT
SOLUTIONS, INC., a Delaware corporation (together with the Company, CCI and each
other Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S.
Borrower pursuant to the terms hereof, collectively, the “U.S. Borrowers”),
CIENA CANADA, INC., a corporation incorporated under the laws of Canada
(together with each other Wholly-Owned Canadian Subsidiary of the Company that
becomes a Canadian Borrower pursuant to the terms hereof, collectively, the
“Canadian Borrowers”, and the Canadian Borrowers, together with the U.S.
Borrowers, collectively, the “Borrowers”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer and
the other L/C Issuers from time to time party hereto.

PRELIMINARY STATEMENTS:

Each Borrower has requested that the Lenders provide a revolving credit
facility, the proceeds of which shall be used to fund cash to the Company’s and
other Borrowers’ balance sheets and general corporate purposes, which may
include the repayment of certain indebtedness, and the Lenders have indicated
their willingness to lend and each L/C Issuer has indicated its willingness to
issue letters of credit, in each case, on the terms and subject to the
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“30-Day Excess Availability” shall mean, on a given date, the quotient obtained
by dividing (a) the sum of each day’s Excess Availability during the 30
consecutive day period immediately preceding such date (or, if shorter, the
period commencing on the Closing Date and ending on the day immediately
preceding such date) by (b) 30 (or, if applicable, the number of days (which is
less than 30) from the Closing Date to the day immediately preceding such date).

“ABL Priority Collateral” shall have the meaning provided in the Intercreditor
Agreement.

“ABL Secured Other Letters of Credit Issuer” has the meaning specified in the
definition of Secured Other Letters of Credit Issuer.

“Account” shall mean an “account” as such term is defined in Article 9 of the
UCC or in the PPSA, as applicable, and any and all supporting obligations in
respect thereof.

“Account Debtor” shall mean each Person who is obligated on an Account.

“Acquired Entity or Business” shall mean either (a) all or substantially all of
the assets of, or the assets constituting a business, division or product line
of, any Person not already a Restricted Subsidiary of the Company or (b) 100% of
the Equity Interests of any such Person, which Person shall, as a result of the
acquisition of such Equity Interests, become a Wholly-Owned Restricted
Subsidiary of the Company



--------------------------------------------------------------------------------

(or shall be merged or amalgamated with and into the Company or a Wholly-Owned
Restricted Subsidiary of the Company; provided that, in the case of any merger
or amalgamation involving (x) a Borrower, such Borrower shall be the surviving
or continuing Person, and (y) a Guarantor, a Guarantor shall be the surviving or
continuing Person (or if such surviving or continuing Person is not a Guarantor,
it shall become a Guarantor contemporaneously with the consummation of such
merger or amalgamation)).

“Acquisition” shall mean a transaction or series of transactions resulting in
(a) the acquisition of a business, division or substantially all assets of a
Person; (b) record or beneficial ownership of 50% or more of the Equity
Interests of a Person; or (c) the merger, amalgamation, consolidation or
combination of a Borrower or Subsidiary with another Person.

“Additional Commitment Lender” has the meaning specified in Section 2.14(c).

“Adjustment” shall have the meaning specified in Section 3.08.

“Administrative Agent” shall mean Bank of America in its capacity as
administrative agent under any of the Loan Documents, and shall include any
Affiliates or branches of Bank of America in its or their capacity as
Administrative Agent, or any successor administrative agent.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrowers and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Canadian Borrower Exposure” shall mean, at any time, the sum of
(a) the aggregate principal amount of all Canadian Revolving Loans and Canadian
Swing Line Loans outstanding at such time (in each case, for this purpose, using
the U.S. Dollar Equivalent of amounts denominated in Canadian Dollars) and
(b) the aggregate amount of all Outstanding Amounts with respect to Letters of
Credit (for this purpose, using the U.S. Dollar Equivalent of amounts
denominated in Canadian Dollars) at such time in respect of Letters of Credit
reimbursable by any Canadian Loan Party (exclusive of such Outstanding Amounts
with respect to Letters of Credit which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Canadian
Revolving Loans).

“Aggregate Exposure” shall mean, at any time, the sum of (a) the Aggregate U.S.
Borrower Exposure at such time and (b) the Aggregate Canadian Borrower Exposure
at such time.

“Aggregate U.S. Borrower Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all U.S. Revolving Loans and U.S. Swing Line Loans
outstanding at such time and (b) the aggregate amount of all Outstanding Amounts
with respect to Letters of Credit at such time in respect of Letters of Credit
reimbursable by any U.S. Loan Party (exclusive of such Outstanding Amounts with
respect to Letters of Credit which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of U.S.
Revolving Loans).

“Agreement” shall mean this ABL Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Agreement Currency” has the meaning specified in Section 1.11.

“AHYDO Payment” shall mean any mandatory prepayment or redemption pursuant to
the terms of any Indebtedness that is intended or designed to cause such
Indebtedness not to be treated as an “applicable high yield discount obligation”
within the meaning of Section 163(i) of the Code.

“AML Legislation” shall mean the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) (or any successor statute), as amended from
time to time, including all regulations thereunder, and all other applicable
terrorism, anti-money laundering, anti-terrorist financing, economic or trade
sanctions and “know your client” policies, regulations, laws or rules in Canada.

“Amortization Reserve” shall mean, at any time, with respect to Indebtedness
expressly referencing the imposition of an Amortization Reserve under
Section 7.02, a reserve for any amortization payment required to be made in
respect of such Indebtedness within 91 days of such time in an amount equal to
the amount of such amortization payment (or such lesser amount as Administrative
Agent may determine in its Permitted Discretion).

“Applicable Percentage” shall mean, with respect to any Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Facility represented by such Revolving Lender’s Revolving Commitment at such
time, subject to adjustment as provided in Section 2.15(a). If the commitment of
each Revolving Lender to make Revolving Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Commitments have expired, then the Applicable
Percentage of each Revolving Lender in respect of the Revolving Facility shall
be determined based on the Applicable Percentage of such Revolving Lender in
respect of the Revolving Facility most recently in effect, giving effect to any
subsequent assignments and to any Lender’s status as a Defaulting Lender at the
time of determination. The initial Applicable Percentage of each Lender in
respect of the Facility is set forth opposite the name of such Lender on
Schedule 1.01(a) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

“Applicable Rate” shall mean the applicable percentage per annum for a Type of
Revolving Loan, Letter of Credit Fees and Swing Line Loans set forth below, as
determined by the Historical Excess Availability for the most recent fiscal
quarter:

 

Applicable Rate Level   

Historical Excess Availability

  

Revolving Loans Maintained as
Eurodollar Rate Loans, Canadian BA Rate
Loans and Letter of Credit Fees

  

Swing Line Loans and Revolving Loans
Maintained as Base Rate Loans or
Canadian Prime Rate Loans

1

   Greater than 50% of the Total Revolving Commitment    1.25%    0.25%

2

   Less than or equal to 50% of the Total Revolving Commitment    1.50%    0.50%

 

3



--------------------------------------------------------------------------------

Until February 1, 2020, margin shall be determined as if Level 1 were
applicable. Thereafter, margins shall be subject to increase or decrease by the
Administrative Agent on the first day of the fiscal month following each fiscal
quarter end. If the Administrative Agent is unable to calculate Historical
Excess Availability for a fiscal quarter due to the Borrowers’ failure to
deliver any Borrowing Base Certificate when required hereunder, then, at the
option of the Administrative Agent or the Required Lenders, rates shall be
determined as if Level 2 were applicable until the first day of the calendar
month following its receipt.

“Applicable Revolving Percentage” shall mean with respect to any Revolving
Lender at any time, such Revolving Lender’s Applicable Percentage in respect of
the Revolving Facility at such time.

“Appropriate Lender” shall mean, at any time, (a) with respect to the Revolving
Facility, a Lender that has a Commitment with respect to such Facility or holds
a Revolving Loan at such time, (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit have been issued
pursuant to Section 2.16(a), the Revolving Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.17(a), the Revolving Lenders.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arrangers” shall mean BofA Securities, Inc., Deutsche Bank Securities Inc. and
Wells Fargo Securities, LLC, in their capacity as joint lead arrangers and joint
bookrunners.

“Asset Sale” shall mean any sale, transfer or other disposition by the Company
or any of its Restricted Subsidiaries to any Person (including by way of
redemption by such Person) other than to the Company or a Wholly-Owned
Restricted Subsidiary of the Company of any asset (including, without
limitation, any capital stock or other securities of, or Equity Interests in,
another Person), but excluding sales, transfers and other dispositions of assets
pursuant to Sections 7.05(a), (b), (c), (d), (e), (g), (h), (i), (j), (k), (l),
(m), (n), (p), (q), (r), (s) and (t).

“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
or branches of one another or two or more Approved Funds managed by the same
investment advisor.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E-1 or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” shall mean with respect to any Person on any date,
in respect of any Permitted Receivables Facility, the amount of obligations
outstanding on any date of determination that would be characterized as
principal if such Permitted Receivables Facility had been structured as a
secured loan rather than a sale; provided that, for the avoidance of doubt, no
obligations outstanding under any Permitted Receivables Facility that is not
recorded as debt in accordance with GAAP shall be deemed to be Attributable
Indebtedness; provided further, that Attributable Indebtedness shall not include
any amount of Indebtedness owing by any Securitization Subsidiary to the Company
or any Restricted Subsidiary to the extent that such intercompany Indebtedness
has been incurred to finance, in part, the transfers of Securitization Assets to
such Securitization Subsidiary.

 

4



--------------------------------------------------------------------------------

“Audited Financial Statements” shall mean the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended October 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Authorized Officer” shall mean, with respect to (a) delivering Committed Loan
Notices and similar notices, any person or persons that has or have been
authorized by the board of directors (or equivalent governing body) of the
applicable Borrower to deliver such notices pursuant to this Agreement and that
has or have appropriate signature cards or certificates of incumbency on file
with the Administrative Agent or the respective L/C Issuer, (b) delivering
financial information and officer’s certificates pursuant to this Agreement, the
chief financial officer, the treasurer or the principal accounting officer of
the Company, and (c) any other matter in connection with this Agreement or any
other Loan Document, any Responsible Officer of the applicable Loan Party.

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.16(b).

“Availability Period” shall mean in respect of the Revolving Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Facility, (b) the date of termination of the Revolving
Commitments pursuant to Section 2.04, and (c) the date of termination of the
commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02.

“Available Currency” shall mean (a) with respect to Loans to a Canadian
Borrower, U.S. Dollars and Canadian Dollars, (b) with respect to Loans to a U.S.
Borrower, U.S. Dollars, and (c) with respect to Letters of Credit issued for the
account of (x) a U.S. Borrower, U.S. Dollars, Canadian Dollars, Euros, Pounds
Sterling and any other freely transferable currency to the extent that such
currency is approved by the respective L/C Issuer issuing the respective Letter
of Credit, and (y) a Canadian Borrower, Canadian Dollars.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America” shall mean Bank of America, N.A. and its successors.

“Bank Product” shall mean any of the following products or services extended to
any Loan Party (or, upon the Company’s request and with the Administrative
Agent’s consent, to any of the Company’s other Subsidiaries) by a Secured Bank
Product Provider: (a) Cash Management Services; (b) Swap Contracts;
(c) commercial credit card and merchant card services; and (d) other banking
products or services, other than Letters of Credit.

“Bank Product Amount” has the meaning specified in the definition of Secured
Bank Product Provider.

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its Permitted Discretion with
respect to Secured Bank Product Obligations; provided, that the amount of any
such Bank Product Reserve shall be reduced by the amount of any cash collateral
provided to a Secured Bank Product Provider on account of any Secured Bank
Product Obligations owing to such Secured Bank Product Provider to the extent
that such Secured Bank Product Provider has provided written notice to the
Administrative Agent of the amount of such cash collateral.

 

5



--------------------------------------------------------------------------------

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1% (b) (i) for a U.S.
Borrower, the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate” or (ii) for a Canadian
Borrower, the rate of interest in effect for such day as publicly announced from
time to time by Bank of America (acting through its Canada branch) as its base
rate for commercial loans made by it in Dollars, and (c) the Eurodollar Rate
plus 1.00%; provided that the rate calculated pursuant to this clause (c) shall
not be less than 1.00%. The “prime rate” and the “base rate” are each a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in either such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” shall mean each U.S. Dollar Denominated Revolving Loan
designated or deemed designated as a Base Rate Loan by the relevant Borrower of
such U.S. Dollar Denominated Revolving Loan at the time of the incurrence
thereof or conversion thereto.

“Basket” shall mean any amount, threshold or other value permitted or prescribed
with respect to any Lien, Indebtedness, Disposition, Investment, Dividend,
transaction value, judgment or other amount under any provision in this
Agreement.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” has the meaning specified in Section 10.22(b).

“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” shall mean a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” shall mean the Canadian Borrowing Base, the U.S. Borrowing Base
and/or the Total Borrowing Base, as applicable.

“Borrowing Base Certificate” shall mean a certificate of the Borrowing Base, in
the form attached hereto as Exhibit D or such other form reasonably satisfactory
to the Administrative Agent.

 

6



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and
(x) if such day relates to any Eurodollar Rate Loan, shall mean any such day
that is also a London Banking Day and (y) if such day relates to any Canadian
Dollar Denominated Revolving Loan or any other Canadian Revolving Loan (subject
to clause (x) above in the case of a Canadian Revolving Loan that is a
Eurodollar Rate Loan), shall mean any such day that is also a day which is not a
legal holiday or a day on which banking institutions are authorized or required
by law or other government action to close in Toronto, Ontario.

“Calculation Period” shall mean, with respect to any Material Acquisition or any
other event expressly required to be calculated on a Pro Forma Basis pursuant to
the terms of this Agreement, the Test Period most recently ended prior to the
date of such Material Acquisition or other event for which financial statements
have been delivered to the Lenders pursuant to this Agreement.

“Call Spread Option” shall mean the call spread options on the Company Common
Stock held by the Company on or after the Closing Date and, if purchased on or
after the Closing Date, purchased in accordance with the terms of this Agreement
relating to the Company Common Stock issuable upon conversion at final maturity
of any series of Permitted Convertible Notes.

“Canadian BA Rate” shall mean with respect to each Interest Period for a
Canadian BA Rate Loan, the rate of interest per annum equal to the Canadian
Dollar bankers’ acceptance rate, or comparable or successor rate approved by the
Administrative Agent, determined by it at or about 10:00 a.m., Toronto time, on
the applicable day (or the preceding Business Day, if the applicable day is not
a Business Day) for a term comparable to the Canadian BA Rate Loan, as published
on the CDOR or other applicable Reuters screen page (or other commercially
available source designated by the Administrative Agent from time to time);
provided, that in no event shall the Canadian BA Rate be less than zero.

“Canadian BA Rate Loan” shall mean each Canadian Dollar Denominated Revolving
Loan designated as such by the applicable Canadian Borrower at the time of the
incurrence thereof or conversion thereto.

“Canadian Borrower” and “Canadian Borrowers” have the meaning specified in the
introductory paragraph hereto.

“Canadian Borrowing Base” shall mean, as of any date of calculation, the amount
calculated consistent with the Borrowing Base Certificate most recently
delivered to the Administrative Agent hereunder equal to:

(a) 85% of Eligible Canadian Accounts; minus

(b) the Secured Other Letters of Credit Reserve for any Secured Other Letters of
Credit reimbursable by any Canadian Loan Party; minus

(c) the Reserves (including, without limitation, the Canadian Priority Payables
Reserve) then established by the Administrative Agent with respect to the
Canadian Borrowing Base.

The Administrative Agent shall have the right (but no obligation) to review such
computations and if, in its Permitted Discretion, such computations have not
been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right to correct any such errors in such
manner as it shall determine in its Permitted Discretion and the Administrative
Agent will notify the Company promptly after making any such correction.

 

7



--------------------------------------------------------------------------------

“Canadian Collection Bank” shall mean any bank that maintains a Core Canadian
Deposit Account.

“Canadian Defined Benefit Plan” shall mean any “registered pension plan” that
contains a “defined benefit provision”, as those terms are defined in the Income
Tax Act (Canada).

“Canadian Dollar Denominated Revolving Loans” shall mean each Canadian Revolving
Loan denominated in Canadian Dollars at the time of the incurrence thereof.

“Canadian Dollars” and “Cdn.$” shall mean freely transferable lawful money of
Canada (expressed in Canadian dollars).

“Canadian Guarantee” shall mean, collectively, the Canadian Guarantee made by
the Canadian Guarantors in favor of the Administrative Agent for the benefit of
the Secured Parties, substantially in the form of Exhibit F-1.

“Canadian Guarantors” shall mean and include each Canadian Borrower (in its
capacity as a guarantor under the Canadian Guarantee) and each Canadian
Subsidiary Guarantor.

“Canadian Insolvency Law” shall mean any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement or compromise of any debts of the corporation, or a stay
of proceedings to enforce any claims of the corporation’s creditors against it.

“Canadian Loan Parties” shall mean each Canadian Borrower and each Canadian
Subsidiary Guarantor.

“Canadian Multiemployer Plan” shall mean a “multi-employer pension plan”, as
such term is defined in the Supplemental Pension Plans Act (Quebec) or any
similar plan registered under pension standards legislation of another
jurisdiction in Canada.

“Canadian Obligations” shall mean all Obligations owing by, or on account of,
any Canadian Loan Party.

“Canadian Overadvance” shall mean, at any time, the amount by which Aggregate
Canadian Borrower Exposure exceeds the lesser of (a) the Canadian Borrowing Base
and (b) the Canadian Sublimit.

“Canadian Pension Plan” shall mean any plan that is a “registered pension plan”
as such term is defined in the Income Tax Act (Canada) as amended that is
sponsored or maintained by or under which the Company or any of its Subsidiaries
has any liability whatsoever.

“Canadian Pension Plan Event” shall mean (a) either (i) the termination in whole
or in part of a Canadian Pension Plan that is a Canadian Defined Benefit Plan or
(ii) the cessation of participation of the Company or any of its Subsidiaries
(or any Affiliate or other related party thereto with whom there is statutory
joint and several liability under pension standards legislation) in any Canadian
Pension Plan, including a Canadian Multiemployer Plan, for any reason and which
event gives rise to an obligation on such entity to make contributions in
respect of any past service unfunded liability of such plan, (b) the issuance of
a notice (or a notice of intent to issue such a notice) to terminate in whole or
in part any Canadian Pension Plan that is a Canadian Defined Benefit Plan or the
receipt of a notice of intent from a Governmental Authority to require the
termination in whole or in part of any Canadian Pension Plan that is a Canadian
Defined Benefit Plan, revoking the registration of same or appointing a new
administrator of such a plan, and (c) the failure to remit by the Company or any
of its Subsidiaries or any of their Affiliates any contribution to a Canadian
Pension Plan when due.

 

8



--------------------------------------------------------------------------------

“Canadian Prime Rate” shall mean, for any day, the greater of (a) the per annum
rate of interest designated by Bank of America (acting through its Canada
branch) from time to time as its prime rate for commercial loans made by it in
Canada in Canadian Dollars, which rate is based on various factors, including
its costs and desired return, general economic conditions and other factors, and
is used as a reference point for pricing some loans, which may be priced at,
above or below such rate; or (b) the Canadian BA Rate for a one month interest
period as of such day, plus 1.00%; provided, that in no event shall the Canadian
Prime Rate be less than zero. Any change in such rate shall take effect at the
opening of business on the applicable Business Day.

“Canadian Prime Rate Loans” shall mean each Canadian Dollar Denominated
Revolving Loan during the period which it bears interest at a rate determined by
reference to the Canadian Prime Rate.

“Canadian Priority Payables” shall mean, at any time, with respect to any Loan
Party which has employees in Canada or otherwise carries on business in Canada
or which leases, sells or otherwise owns goods in Canada or has Accounts with
Account Debtors located in Canada:

(a) the amount past due and owing by such Loan Party, or the accrued amount for
which such Loan Party has an obligation to remit to a Governmental Authority in
Canada or in any province, municipality or other political subdivision thereof
(“Canadian Governmental Authority”) or other Person pursuant to any applicable
law, rule or regulation, in respect of (i) pension fund obligations, (ii) the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively, (iii) unemployment or
employment insurance, (iv) harmonized sales taxes, goods and services taxes,
sales taxes, excise taxes, employee income taxes and other taxes payable or to
be remitted or withheld, (v) workers’ compensation, (vi) wages, vacation pay and
severance pay (including amounts protected by the Wage Earner Protection Program
Act (Canada)), and (vii) other like charges and demands, in each case, in
respect of which any Canadian Governmental Authority or other Person may claim a
security interest, lien, trust, right or other claim ranking or capable of
ranking in priority to or pari passu with one or more of the Liens granted in
the Collateral Documents;

(b) the aggregate of any other amounts for which provision for payment is
required to be made pursuant to Section 6 of the Companies’ Creditors
Arrangement Act (Canada) or Section 60 of the Bankruptcy and Insolvency Act
(Canada) (as such provisions may be amended or re-enacted from time to time) in
order to obtain the court’s sanction or approval of an arrangement, compromise
or proposal; and

(c) the aggregate amount of any other liabilities of such Loan Party (i) in
respect of which a trust has been or may be imposed on any Collateral to provide
for payment, (ii) which are secured by a security interest, pledge, lien,
charge, right or claim on any Collateral or (iii) the holder of which enjoys a
right, in each case, pursuant to any applicable law, rule or regulation and
which trust, security interest, pledge, lien, charge, right or claim ranks or is
capable of ranking in priority to or pari passu with one or more of the Liens
granted in the Collateral Documents.

“Canadian Priority Payables Reserve” shall mean, on any date of determination
for the Canadian Borrowing Base, a reserve established from time to time by the
Administrative Agent in its Permitted Discretion in such amount as the
Administrative Agent may reasonably determine in respect of Canadian Priority
Payables of the Canadian Loan Parties.

 

9



--------------------------------------------------------------------------------

“Canadian Protective Advance” has the meaning specified in Section 2.01(d).

“Canadian Revolving Loan” has the meaning specified in Section 2.01(a).

“Canadian Security Agreement” shall mean the Canadian Security Agreement, dated
as of the Closing Date, in the form of Exhibit G-1, as amended, modified,
restated and/or supplemented from time to time in accordance with the terms
hereof and thereof.

“Canadian Sublimit” shall mean the lesser of (a) $20,000,000, as such amount may
be adjusted from time to time in accordance with this Agreement, and (b) the
Total Revolving Commitment then in effect. The Canadian Sublimit is part of, and
not in addition to, the Revolving Facility.

“Canadian Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized, or established or resident for the purposes of the
Income Tax Act (Canada) as amended, in Canada or any province or territory
thereof.

“Canadian Subsidiary Guarantor” shall mean, collectively, (a) each Wholly-Owned
Canadian Subsidiary of the Company (other than any Canadian Borrower and any
Immaterial Subsidiary) that is a Restricted Subsidiary of the Company listed on
Schedule 6.12 and each other Wholly-Owned Canadian Subsidiary of the Company
(other than any Canadian Borrower and any Immaterial Subsidiary) that is a
Restricted Subsidiary of the Company that shall be required to execute and
deliver a guaranty or guaranty supplement pursuant to Section 6.12 and (b) with
respect to (i) Secured Bank Product Obligations owing by any Canadian Loan Party
or any Subsidiary of a Canadian Loan Party (other than any Canadian Borrower),
(ii) Secured Other Letters of Credit Obligations owing by any Canadian Loan
Party (other than any Canadian Borrower) to an ABL Secured Other Letters of
Credit Issuer and (iii) the payment and performance by each Canadian Loan Party
that is not an “eligible contract participant” under the Commodity Exchange Act
of its obligations under its Guaranty with respect to all Swap Obligations, in
each case, the Canadian Borrowers; provided that no Excluded Subsidiary shall be
a Canadian Subsidiary Guarantor.

“Canadian Swing Line Loan” has the meaning specified in Section 2.17(a).

“Canadian Swing Line Sublimit” shall mean an amount equal to the lesser of (a)
$2,000,000 and (b) the Canadian Sublimit then in effect. The Canadian Swing Line
Sublimit is part of, and not in addition to, the Revolving Facility.

“Capitalized Expenditures” shall mean, with respect to any Person, all
expenditures by such Person which should be capitalized in accordance with GAAP
and, without duplication, the amount of all Capitalized Leases incurred by such
Person.

“Capitalized Leases” shall mean, with respect to any Person, all rental
obligations of such Person which, under GAAP, are or will be required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Captive Insurance Subsidiary” shall mean any Subsidiary of the Company that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or Swing
Line Lender and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Loans, or obligations of Lenders to fund participations
in respect of L/C Obligations or Swing Line Loans (as the context may require),
cash

 

10



--------------------------------------------------------------------------------

or deposit account balances or, if the Administrative Agent, the L/C Issuers or
Swing Line Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the L/C Issuers or the
Swing Line Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.

“Cash Equivalents” shall mean, as to any Person, (a) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than 24
months from the date of acquisition, (b) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within 12 months from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) U.S.
Dollar-denominated time deposits, certificates of deposit and bankers
acceptances of any Lender or any commercial bank having, or which is the
principal banking subsidiary of a bank holding company having, a long-term
unsecured debt rating of at least “A” or the equivalent thereof from S&P or “A2”
or the equivalent thereof from Moody’s with maturities of not more than 12
months from the date of acquisition by such Person, (d) repurchase obligations
with a term of not more than 30 days for underlying securities of the types
described in clause (a) above entered into with any bank meeting the
qualifications specified in clause (c) above, (e) commercial paper issued by any
Person incorporated in the United States rated at least A-1 or the equivalent
thereof by S&P or at least P 1 or the equivalent thereof by Moody’s and in each
case maturing not more than 12 months after the date of acquisition by such
Person, (f) investments in money market funds regulated under Rule 2a-7 of the
Investment Company Act of 1940, (g) securities of the types described in clause
(b) above having maturities of not more than 24 months from the date of
acquisition thereof so long as such securities are fully guaranteed for both
principal and interest by an irrevocable letter of credit issued by a commercial
bank with a minimum credit rating of Aa3 from Moody’s or AA- from Standard &
Poor’s and (h) in the case of any Foreign Subsidiary of the Company,
substantially similar investments of the type described in clauses (a) though
(g) above denominated in foreign currencies and from similarly capitalized and
rated foreign banks or other Persons in the jurisdiction in which such Foreign
Subsidiary is organized.

“Cash Management Control Agreement” shall mean a “control agreement” in form and
substance reasonably acceptable to the Administrative Agent and executed by an
institution maintaining a Deposit Account or Securities Account, as applicable,
for a Loan Party (other than Excluded Accounts), to perfect and/or better
evidence the Administrative Agent’s Lien on such account. For the avoidance of
doubt, each Cash Management Control Agreement shall (unless otherwise agreed by
the Administrative Agent in its sole discretion) include provisions that allow,
during any Dominion Period, for all collected amounts held in any such Deposit
Account or Securities Account from and after the date requested by the
Administrative Agent, to be sent by ACH or wire transfer or similar electronic
transfer no less frequently than once per Business Day to a Core Canadian
Deposit Account or a Core U.S. Deposit Account, as applicable.

“Cash Management Services” services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

11



--------------------------------------------------------------------------------

“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” shall mean (a) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 35% or more of the Voting Stock of the Company,
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (x) who were members of that board or equivalent
governing body on the first day of such period, (y) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (x) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (z) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (x) and (y) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (c) a “change of control” or similar event shall
occur as provided in the Term Loan Credit Agreement.

“Chattel Paper” shall mean “chattel paper” (as such term is defined in Article 9
of the UCC or in the PPSA, as applicable).

“Closing Date” shall mean October 28, 2019.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all of the “Collateral” or “Trust Property” or other
similar term referred to in the Collateral Documents (including all Pledge
Agreement Collateral and all Security Agreement Collateral) and all of the other
property that is or is intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties; provided that for the avoidance of doubt, the Collateral with
respect to a particular Collateral Document shall not include any “Excluded
Assets” as such term is defined in such Collateral Document.

“Collateral Documents” or “Security Documents” shall mean, collectively, each
Security Agreement, each Pledge Agreement, the Intellectual Property Security
Agreements, each Cash Management Control Agreement, each of the collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien on the assets of the Loan
Parties in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Collateralized Letter of Credit” has the meaning assigned to such term in
Section 2.16(c)(iii).

 

12



--------------------------------------------------------------------------------

“Commitment” shall mean a Revolving Commitment.

“Committed Loan Notice” shall mean a notice of (a) a Revolving Borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans or Canadian BA Rate Loans, pursuant to Section 2.02(a),
shall be substantially in the form of Exhibit A (or such other form as may be
approved by the Administrative Agent including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Common Stock” shall mean the authorized shares of common stock of the
Company, together with any subsequently authorized shares of common stock of the
Company.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” shall mean, for any period, an amount determined for the
Company and its Restricted Subsidiaries on a consolidated basis equal to
Consolidated Net Income for such period (without giving effect to (w) any
extraordinary gains or losses, (x) any non-cash income, (y) any gains or losses
from sales of assets other than inventory sold in the ordinary course of
business, or (z) any foreign currency gains or losses) adjusted by adding
thereto (in each case to the extent deducted in determining Consolidated Net
Income for such period), without duplication, the amount of (a) total interest
expense (inclusive of amortization of deferred financing fees and other original
issue discount and banking fees, charges and commissions (e.g., letter of credit
issuance and facing fees, commitment fees and other banking transactional
costs)) of the Company and its Restricted Subsidiaries determined on a
consolidated basis for such period, (b) provision for taxes based on income and
foreign withholding taxes for the Company and its Restricted Subsidiaries
(including state, franchise, capital and similar taxes paid or accrued)
determined on a consolidated basis for such period, (c) all depreciation and
amortization expense of the Company and its Restricted Subsidiaries determined
on a consolidated basis for such period, (d) [reserved], (e) all unusual or
non-recurring cash charges, including restructuring charges and related charges
(which, for the avoidance of doubt, shall include retention, severance, system
establishment costs, excess pension charges, contract and lease termination
costs and costs to consolidate facilities and relocate employees) (with the
aggregate amount added back pursuant to this clause (e) in any applicable period
not to exceed 20% of Consolidated EBITDA in any Test Period (calculated on a Pro
Forma Basis, but prior to giving effect to any add-backs pursuant to this clause
(e)), (f) any expenses and fees incurred in connection with any actual or
proposed Investment, incurrence or repayment of Indebtedness, including in
connection with this Agreement, issuance of Equity Interests, acquisition,
disposition or amendment or modification of any debt instrument, in each case,
whether or not consummated, including any financial advisory fees, accounting
fees, legal fees and other similar advisory and consulting fees, (g) the amount
of any charge that is reimbursable by third parties pursuant to indemnification
provisions or similar agreements or insurance; provided that in respect of any
charge added back pursuant to this clause (g), the Company in good faith expects
to receive reimbursement for such charge within the next four (4) fiscal
quarters (it being understood that to the extent not actually received within
such four (4) fiscal quarters, such reimbursement amounts shall be deducted in
calculating Consolidated EBITDA for such fiscal quarters) and such
indemnification payments are not otherwise included in Consolidated Net Income,
in each case, for such period or any other period when received or expected to
be received, (h) proceeds received by the Company or any of its Restricted
Subsidiaries from any business interruption

 

13



--------------------------------------------------------------------------------

insurance in an amount representing the earnings for the applicable period that
such proceeds are intended to replace (whether or not then received so long as
the Company in good faith expects to receive such proceeds within the next four
(4) fiscal quarters (it being understood that to the extent such proceeds are
not actually received within such four (4) fiscal quarters, such proceeds shall
be deducted in calculating Consolidated EBITDA for such fiscal quarters) to the
extent such proceeds are not otherwise included in such Consolidated Net Income
for such period or any other period when received or expected to be received,
(i) all other non-cash charges of the Company and its Restricted Subsidiaries
determined on a consolidated basis for such period that are not expected to
represent a cash item in such period or any future period and (j) pro forma
adjustments, including “run rate” cost savings, operating expense reductions,
operational improvements and synergies (net of the amount of actual amounts
realized) factually supportable and reasonably identifiable (in the reasonable
determination of the Company) related to Asset Sales, Acquisitions, Investments,
Dispositions, operating improvements, restructurings, mergers, amalgamations and
other business combinations, cost saving initiatives and other similar
initiatives (including the renegotiation of contracts and other arrangements)
that are permitted hereunder (calculated on a Pro Forma Basis as though such
cost savings, operating expense reductions, operational improvements and
synergies had been realized on the first day of such period), in each case,
reasonably projected by the Company to result from actions that have been taken
or with respect to which substantial steps have been taken or are expected to be
taken (in the reasonable determination of the Company), in each case, within 18
months following the date of the consummation of the applicable transaction (for
the avoidance of doubt including in connection with any of the foregoing, or
actions taken, prior to the Closing Date), as the case may be (with the
aggregate amount added back pursuant to this clause (j) in any Test Period not
to exceed 20% of Consolidated EBITDA for such Test Period (calculated on a Pro
Forma Basis but prior to giving effect to any add-backs pursuant to this clause
(j)). For the avoidance of doubt, it is understood and agreed that, to the
extent any amounts are excluded from Consolidated Net Income by virtue of the
proviso to the definition thereof contained herein, any add backs to
Consolidated Net Income in determining Consolidated EBITDA as provided above
shall be limited (or denied) in a fashion consistent with the proviso to the
definition of Consolidated Net Income contained herein.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period, the ratio
of (a)(i) Consolidated EBITDA for such period minus (ii) the aggregate amount of
all Capitalized Expenditures made by the Company and its Restricted Subsidiaries
during such period (other than Capitalized Expenditures to the extent financed
with the proceeds of any sale or issuance of Equity Interests, the proceeds of
any Disposition (other than the sale of inventory in the ordinary course of
business), the proceeds of any Recovery Event or the proceeds of any incurrence
of Indebtedness (other than the incurrence of any Loans)) minus (iii) the
aggregate amount of all cash payments made by the Company and its Restricted
Subsidiaries in respect of income taxes or income tax liabilities (net of cash
income tax refunds) during such period (but excluding such cash payments related
to Dispositions not in the ordinary course of business) minus (iv) the aggregate
amount of all cash Dividends paid by the Company or any of its Restricted
Subsidiaries to any Person other than the Company or any of its Restricted
Subsidiaries as permitted under Section 7.06(k) or (l) for such period to
(b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges” shall mean, for any period, the sum of (a) any
amortization or other scheduled or mandatory payments made during such period on
all Indebtedness of the Company (other than Indebtedness of the type described
in clause (g) of the definition of Indebtedness) and its Restricted Subsidiaries
for such period (including the principal component of all obligations in respect
of all Capitalized Leases, but excluding customary mandatory repayments
associated with customary excess cash flow provisions and with asset sales,
insurance and condemnation events, the incurrence of Indebtedness for borrowed
money and the issuance of Equity Interests (but only to the extent made with the
net cash proceeds from such asset sales, insurance and condemnation events,
incurrences of Indebtedness and issuance of Equity Interests)), plus
(b) Consolidated Interest Expense of the Company and its Restricted Subsidiaries
paid in cash for such period.

 

14



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any period, (a) the total
consolidated cash interest expense of the Company and its Restricted
Subsidiaries (including, without limitation, all commissions, discounts and
other commitment and banking fees and charges (e.g., fees with respect to Swap
Contracts, letter of credit issuance and facing fees) for such period, adjusted
to exclude (to the extent same would otherwise be included in the calculation
above in this clause (a)) the amortization of any deferred financing costs for
such period and any interest expense actually “paid in kind” or accreted during
such period, plus (b) without duplication, (x) that portion of Capitalized
Leases of the Company and its Restricted Subsidiaries on a consolidated basis
representing the interest factor for such period and (y) the “deemed interest
expense” (i.e., the interest expense which would have been applicable if the
respective obligations were structured as on-balance sheet financing
arrangements) with respect to all Indebtedness of the Company and its Restricted
Subsidiaries of the type described in clause (h) of the definition of
Indebtedness contained herein (for the avoidance of doubt, excluding deemed
interest arising from a financing arrangement constituting an operating lease)
for such period.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Restricted Subsidiaries determined on a consolidated
basis for such period (taken as a single accounting period) in accordance with
GAAP (after any deduction for minority interests); provided that the following
items shall be excluded in computing Consolidated Net Income (without
duplication): (a) the net income (or loss) of any Person (other than a
Restricted Subsidiary of the Company) in which the Company or any of its
Restricted Subsidiaries has an Equity Interest or Equity Interests, except to
the extent that any such income is actually received by the Company or such
Restricted Subsidiary in the form of dividends or similar distributions, (b) all
net after-tax gains, losses, income, expenses or charges from disposed, closed
or discontinued operations, (c) any income (or loss) for such period
attributable to the early extinguishment of Indebtedness and (d) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or all or substantially all of the property or assets of such Person
are acquired by a Restricted Subsidiary.

“Consolidated Net Senior Secured Indebtedness” shall mean, at any time, (a) the
sum of (without duplication) (i) all Indebtedness of the Company and its
Restricted Subsidiaries (on a consolidated basis) (other than of the type
described in clause (g) of the definition of Indebtedness and other Indebtedness
evidenced by the Ottawa Capitalized Lease) that is secured by a Lien on any
asset of the Company or any of its Restricted Subsidiaries as would be required
to be reflected as debt or Capitalized Leases at such time on the liability side
of a consolidated balance sheet of the Company and its Restricted Subsidiaries
in accordance with GAAP, (ii) all Indebtedness of the Company and its Restricted
Subsidiaries that is secured by a Lien on any asset of the Company or any of its
Restricted Subsidiaries at such time of the type described in clauses (b) and
(h) of the definition of Indebtedness and (iii) all Contingent Obligations of
the Company and its Restricted Subsidiaries in respect of Indebtedness of any
third Person of the type referred to in preceding clauses (i) and (ii) minus
(b) the aggregate amount of Unrestricted cash and Cash Equivalents of the
Company and its Restricted Subsidiaries not to exceed $200,000,000 in the
aggregate; provided that (x) the aggregate amount available to be drawn (i.e.,
unfunded amounts) under all letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar obligations issued for the account of the
Company or any of its Restricted Subsidiaries (but excluding, for avoidance of
doubt, all unpaid drawings or other matured monetary obligations owing in
respect of such letters of credit, bankers’ acceptances, bank guaranties, surety
bonds and similar obligations) shall not be included in any determination of
“Consolidated Net Senior Secured Indebtedness” and (y) the proceeds of
Indebtedness being incurred at the time any ratio including Consolidated Net
Senior Secured Indebtedness is being incurred shall not be included in any
determination pursuant to clause (b) above for purposes of calculating such
ratio to determine whether such Indebtedness is permitted to be incurred.

 

15



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean, at any time of determination thereof,
the aggregate amount of all assets of the Company and its Restricted
Subsidiaries as set forth in the most recent consolidated balance sheet of the
Company and its Restricted Subsidiaries delivered to the Lenders pursuant to
this Agreement and computed in accordance with GAAP, calculated on a Pro Forma
Basis.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (solely for
the purpose of this definition, “primary obligations”) of any other Person
(solely for the purpose of this definition, the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (x) for the purchase or payment of any
such primary obligation or (y) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the lesser of (x) the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith and (y) the maximum
amount for which the guaranteeing person may be liable pursuant to the terms of
the instrument embodying such primary obligation.

“Contractual Obligation” shall mean, as to any Person, any provision, of any
security issued by such Person pursuant to any agreement, instrument or other
written undertaking, or of any agreement, instrument or other written
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Core Canadian Deposit Account” shall mean any Deposit Account that each of the
Canadian Loan Parties has instructed all Account Debtors of such Canadian Loan
Party that are remitting payments in Canadian Dollars to remit all such payments
in Canadian Dollars to the applicable “P.O. Boxes” or “Lockbox Addresses” of the
applicable Canadian Collection Bank (or to remit such payments to the applicable
Canadian Collection Bank by electronic settlement) with respect to all Accounts
of such Account Debtor, which remittances shall be collected by the applicable
Canadian Collection Bank and deposited into one or more Deposit Accounts with
the Administrative Agent or a financial institution reasonably acceptable to the
Administrative Agent.

“Core Deposit Accounts” shall mean, collectively, the Core U.S. Deposit Accounts
and the Core Canadian Deposit Accounts.

“Core Foreign Deposit Accounts” shall have the meaning provided in the
definition of Eligible Accounts.

 

16



--------------------------------------------------------------------------------

“Core Securities Account” shall mean any Securities Account maintained with Bank
of America or one of its Affiliates.

“Core U.S. Deposit Account” shall mean any Deposit Account that each of the U.S.
Loan Parties has instructed all Account Debtors of such U.S. Loan Party that are
remitting payments in U.S. Dollars to remit all such payments in U.S. Dollars to
the applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable U.S.
Collection Bank (or to remit such payments to the applicable U.S. Collection
Bank by electronic settlement) with respect to all Accounts of such Account
Debtor, which remittances shall be collected by the applicable U.S. Collection
Bank and deposited into one or more Deposit Accounts with the Administrative
Agent or a financial institution reasonably acceptable to the Administrative
Agent.

“Covered Entity” has the meaning specified in Section 10.22(b).

“Covered Party” has the meaning specified in Section 10.22(a).

“Credit Extension” shall mean each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.

“Current Borrowing Base Certificate” has the meaning specified in
Section 7.05(h).

“Customary Bridge Loans” shall mean customary bridge loans with a maturity date
of no longer than one year, which, subject to customary conditions (as
reasonably determined by the Company), would either be automatically converted
into or required to be exchanged for permanent financing for which the final
maturity date of such permanent financing is no earlier than (x) if such
customary bridge loans are secured on a pari passu basis with the Loans, the
Maturity Date and (y) otherwise, 91 days after the Maturity Date, in each case
as such Maturity Date is in effect at the time of incurrence of such
Indebtedness.

“Cyan” shall mean Cyan, Inc., a Delaware corporation.

“Cyan Acquisition” shall mean the (i) acquisition by the Company of all the
outstanding Equity Interests of Cyan pursuant to, and in accordance with, the
terms of the Cyan Merger Agreement, pursuant to which Merger Sub shall merge
with and into Cyan, with Cyan being the surviving entity, and (ii) substantially
simultaneous merger of Cyan with and into the Company, with the Company being
the surviving entity.

“Cyan Merger Agreement” shall mean the Agreement and Plan of Merger dated as of
May 3, 2015, among the Company, Merger Sub and Cyan, as amended, supplemented
and otherwise modified from time to time.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States,
Canadian Insolvency Laws and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement, arrangement
(including corporate statutes providing for the same), receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada or
other applicable jurisdictions from time to time in effect.

“Default” shall mean any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

 

17



--------------------------------------------------------------------------------

“Default Rate” shall mean (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate or Canadian
Prime Rate, as applicable plus (ii) the Applicable Rate, if any, applicable to
Base Rate Loans or Canadian Prime Rate Loans under the Revolving Facility plus
(iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan or Canadian BA Rate Loan, the Default Rate shall be an interest rate equal
to the interest rate (including any Applicable Rate) otherwise applicable to
such Loan plus 2% per annum and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Default Right” has the meaning specified in Section 10.22(b).

“Defaulting Lender” shall mean, subject to Section 2.15(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, any L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Borrowers that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
interim receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation, the Canada Deposit Insurance Corporation or any other state,
provincial, federal or foreign regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or Canada or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, each L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.

“Designated Jurisdiction” shall mean any country, region or territory to the
extent that such country, region or territory itself is, or whose government is,
the subject of any Sanction.

 

18



--------------------------------------------------------------------------------

“Designated Non-cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Company or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of or collection on such Designated Non-cash
Consideration.

“Dilution Percentage” shall mean the average of the rolling twelve-month
dilution percentages, calculated to the first decimal place, determined for the
Company’s most recently completed twelve-month period, which shall be measured
at the end of the second month of each fiscal quarter of the Company most
recently ended. The dilution percentage shall equal the proportion of (a) bad
debt write-downs or write-offs, discounts, returns, promotions, credits, credit
memos, and other dilutive items with respect to Accounts of the U.S. Borrowers
for such twelve-month period, divided by (b) gross billings of the U.S.
Borrowers for such twelve-month period.

“Dilution Reserve” shall mean a reserve against the U.S. Borrowing Base in an
amount equal to the percentage (calculated to the first decimal place) that the
Dilution Percentage exceeds 5%.

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith. For the purposes of clarity, an issuance of Equity
Interests shall not be a Disposition by the issuer of such Equity Interests.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Closing Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Restricted Subsidiaries to purchase
or otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Closing Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person to any other Person (solely in such other
Person’s capacity as an equity holder of such Person) with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes. For the
avoidance of doubt, no conversion of Permitted Convertible Notes into Company
Common Stock and no redemption, purchase, repayment or other acquisition or
retirement of Permitted Convertible Notes prior to the conversion thereof into
Company Common Stock, and no election to settle any Permitted Convertible Notes
in cash upon conversion thereof and the payment of such cash to effect
settlement, shall constitute a Dividend.

“Division/Series Transaction” shall mean, (a) with respect to any Loan Party or
any Restricted Subsidiary of the Company that is a limited liability company
organized under the laws of the State of Delaware, that such Person (i) divides
into two or more Persons (whether or not the Loan Party or Restricted Subsidiary
thereof survives such division) or (ii) creates or reorganizes into, one or more
series, in each case, as contemplated under the laws of the State of Delaware
and (b) any similar or analogous transaction under other applicable law.

 

19



--------------------------------------------------------------------------------

“Domestic Subsidiary” of any Person shall mean any Restricted Subsidiary of such
Person incorporated or organized in the United States or any State thereof or
the District of Columbia (other than any such Restricted Subsidiary where all or
substantially all of its assets consist of Equity Interests of one or more
Foreign Subsidiaries (for this purpose, determined without giving effect to this
parenthetical) that are controlled foreign corporations as defined in
Section 957 of the Code).

“Dominion Period” shall mean any period (a) commencing on the date on which
(i) a Specified ABL Event of Default has occurred and is continuing or
(ii) Excess Availability is less than the greater of (x) 10.0% of the Line Cap
at such time or (y) $15,000,000 for a period of five (5) consecutive Business
Days and (b) ending on the first date thereafter on which (i) no Specified ABL
Event of Default exists and (ii) Excess Availability has been equal to or
greater than the greater of (x) 10.0% of the Line Cap at such time or (y)
$15,000,000 for 20 consecutive days.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Account” shall mean an Account owing to a Borrower that arises in the
ordinary course of its business from the sale of goods or rendition of services
and that are not excluded as ineligible by virtue of one or more of the
excluding criteria set forth below; provided, however, that such criteria may
only be revised or any new criteria for Eligible Accounts may only be
established by the Administrative Agent in its Permitted Discretion based on
either (i) an event, condition or other circumstance arising after the date
hereof, or (ii) an event, condition or other circumstance existing on the date
hereof to the extent the Administrative Agent has no written notice thereof from
a Borrower prior to the date hereof, in either cause under clause (i) or (ii)
which adversely affects or could reasonably be expected to adversely affect the
Accounts as determined by the Administrative Agent in its Permitted Discretion.
Eligible Accounts shall not include the following:

(a) Accounts which either (x) are more than 90 days past due or (y) are unpaid
more than 150 days after the original invoice date;

(b) Accounts owed by an Account Debtor where 50% or more of the total amount of
all Accounts owed by that Account Debtor are deemed ineligible under clause
(a)(x) above;

(c) Accounts with respect to which the Account Debtor is (i) an Affiliate of any
Loan Party or (ii) an employee or agent (other than bona fide resellers) of any
Loan Party;

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional (other than, for the avoidance of doubt, a rental or
lease basis although the portion (if any) of the Accounts in excess of the
amount at any time and from time to time subject to a Reserve for returns in the
ordinary course of business may be deemed Eligible Accounts);

 

20



--------------------------------------------------------------------------------

(e) Accounts that are not payable in U.S. Dollars; provided that (i) Eligible
Accounts of a Canadian Borrower and Accounts described in clause (f) of this
definition also may be payable in Canadian Dollars and (ii) Accounts payable in
Euros and Pounds Sterling shall not be excluded by this clause (e) to the extent
(x) such Accounts do not constitute more than $25,000,000 of the Total Borrowing
Base (it being understood that if such Accounts constitute in excess of
25,000,000 of the Total Borrowing Base, only such amount in excess of
$25,000,000 shall be ineligible by virtue of this clause (e)) and (y) the
proceeds of such Accounts are remitted to Deposit Accounts with the
Administrative Agent or a financial institution reasonably acceptable to the
Administrative Agent and subject to Cash Management Control Agreements (“Core
Foreign Deposit Accounts”);

(f) Accounts with respect to which the Account Debtor is a Person other than a
Governmental Authority unless: (i) the Account Debtor (A) is a natural person
with a billing address in the United States or Canada, (B) maintains its chief
executive office in the United States or Canada, (C) is organized under the laws
of the United States or Canada or any state, province, territory or other
subdivision thereof or (D) is a Foreign Account Debtor, provided that no more
than $75,000,000 may be included as Eligible Accounts pursuant to this clause
(i)(D); (ii) the Account is supported by an irrevocable letter of credit
satisfactory to the Administrative Agent, in its Permitted Discretion (as to
form, substance, and issuer or domestic confirming bank), that has been
delivered to the Administrative Agent and is directly drawable by the
Administrative Agent, or (iii) such Account is subject to credit insurance
payable to the Administrative Agent issued by an insurer and on terms and in an
amount (net of any applicable deductibles) deemed acceptable to the
Administrative Agent in its Permitted Discretion;

(g) Accounts with respect to which the Account Debtor is the government of any
country or sovereign state other than the United States or Canada, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
the Account is supported by an irrevocable letter of credit satisfactory to the
Administrative Agent, in its Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent;

(h) Accounts with respect to which the Account Debtor is the federal government
of the United States or any department, agency or instrumentality of the United
States (exclusive of Accounts with respect to which the applicable Borrower has
complied, to the reasonable satisfaction of the Administrative Agent, with the
Assignment of Claims Act of 1940 (31 USC Section 3727));

(i) Accounts with respect to which the Account Debtor is any state government of
the United States or any department, agency, municipality or political
subdivision thereof (exclusive, however, of Accounts with respect to which the
applicable Borrower has complied, to the reasonable satisfaction of the
Administrative Agent, with the state law (if any) that is the substantial
equivalent of the Assignment of Claims Act of 1940 (31 USC Section 3727)),
unless the Account is supported by an irrevocable letter of credit satisfactory
to the Administrative Agent, in its Permitted Discretion (as to form, substance,
and issuer or domestic confirming bank), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent;

 

21



--------------------------------------------------------------------------------

(j) Accounts with respect to which the Account Debtor is the federal government
of Canada or the Province of Alberta, Manitoba or New Brunswick or the Territory
of Northwest Territories or Nunavut or any other province or territory of Canada
which has legislation which restricts the collateral assignment of Crown
obligations which are Accounts or, in each case, of any department, agency or
instrumentality thereof;

(k) (i) Accounts with respect to which the Account Debtor is a creditor of any
Loan Party or any Restricted Subsidiary of a Loan Party and such Account Debtor
has asserted in writing a right of setoff, or has disputed its obligation to pay
all or any portion of the Account, to the extent of such claim, right of setoff,
or dispute, (ii) Accounts which are subject to a rebate that has been earned but
not taken or a chargeback, to the extent of such rebate or chargeback,
(iii) that portion of Accounts that constitute service charges, late fees or
finance charges and (iv) Accounts less than 150 days past the original invoice
date related to invoices that have been partially paid unless the Company
reasonably believes in good faith that such Accounts will be fully paid and such
Accounts are not otherwise excluded from being Eligible Accounts;

(l) Accounts with respect to an Account Debtor whose total obligations owing to
the Borrowers exceed 30.0% (or, in the case of Verizon Business Purchasing LLC,
35.0%) (such percentages, as applied to a particular Account Debtor, being
subject to reduction by the Administrative Agent, in each case in its Permitted
Discretion, if the creditworthiness of such Account Debtor deteriorates or is
otherwise unacceptable to the Administrative Agent) of all Eligible Accounts, to
the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by the Administrative Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit;

(m) Accounts (i) with respect to which (x) an Insolvency Proceeding has been
commenced by or against the Account Debtor (or, to the best knowledge of a
Responsible Officer of any Borrower, a controlling Affiliate thereof) or (y) the
Account Debtor (or, to the best knowledge of a Responsible Officer of any
Borrower, such controlling Affiliate) has failed, has suspended or ceased doing
business, or, to the best knowledge of a Responsible Officer of any Borrower, is
liquidating, dissolving or winding up its affairs or (z) the applicable Borrower
is not able to bring suit or enforce remedies against the Account Debtor through
judicial process, (ii) the collection of which the Administrative Agent, in its
Permitted Discretion, believes to be doubtful by reason of the Account Debtor’s
financial condition, upon notice thereof to the Company, or (iii) which have
been placed with a collection agency;

(n) Accounts that are not subject to a valid and perfected First Priority Lien
in favor of the Administrative Agent pursuant to a Collateral Document (other
than an unregistered Lien in respect of Canadian Priority Payables that are not
yet due and payable);

(o) Accounts with respect to which the services giving rise to such Account have
not been performed, invoiced and/or billed to the Account Debtor;

(p) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services;

(q) Accounts with respect to which any return, rejection or repression of any of
the merchandise giving rise to such Account has occurred;

 

22



--------------------------------------------------------------------------------

(r) Accounts with respect to which the sale to the respective Account Debtor is
“cash on delivery”;

(s) Accounts that are evidenced by Chattel Paper or an instrument of any kind or
have been reduced to a judgment;

(t) Accounts with respect to which the applicable Borrower has made any
agreement with any Account Debtor for any deduction therefrom (but only to the
extent of such deductions from time to time), except for discounts or allowances
made in the ordinary course of business for prompt payment and except for volume
discounts, all of which discounts or allowances are reflected in the calculation
of the face value of each respective invoice related thereto and except for
returns, rebates or credits reflected in the calculation of the face value of
each such amount;

(u) Accounts that are not payable to a U.S. Borrower or Canadian Borrower, as
applicable;

(v) Accounts to the extent representing unapplied cash balances;

(w) any Account of an Account Debtor whose Accounts are subject to or included
in any Permitted Foreign Receivables Facility pursuant to Section 7.05(t) or a
Disposition pursuant to Section 7.05(h)(ii); provided that if at any time none
of the Accounts of such Account Debtor remain subject to or included in any
Permitted Foreign Receivables Facility pursuant to Section 7.05(t) or a
Disposition pursuant to Section 7.05(h)(ii), the Company may provide written
notice to the Administrative Agent indicating that such Accounts are no longer
ineligible on the basis of this clause (w) and an updated Borrowing Base
Certificate (giving pro forma effect to the inclusion of such Accounts); or

(x) Accounts that are otherwise unacceptable to the Administrative Agent in its
Permitted Discretion.

The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Accounts (including, without limitation, for
estimates, chargeback or other accrued liabilities or offsets to adjust for
material claims, offsets, defenses or counterclaims or other material disputes
with an Account Debtor) from time to time in its Permitted Discretion.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Sections 10.06(b)(i), 10.06(b)(iii) and (v) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).

“Eligible Canadian Accounts” shall mean the Eligible Accounts owned by any
Canadian Borrower.

“Eligible Cash” shall mean (a) Unrestricted cash of the U.S. Loan Parties
denominated in U.S. Dollars and on deposit in (i) Deposit Accounts in the United
States that are subject to Cash Management Control Agreements or (ii) Securities
Accounts in the United States, for which the securities intermediary is a Lender
or an Affiliate of a Lender, that are subject to a Cash Management Control
Agreement; provided that the aggregate amount that may be included pursuant to
this clause (a) shall not exceed $50,000,000; and provided further that from the
Closing Date until the date that is ninety (90) days after the Closing Date (or
such later date as agreed to by the Administrative Agent), such Unrestricted
Cash shall constitute Eligible Cash whether or not on deposit in a Deposit
Account or Securities Account, as applicable, subject to a Cash Management
Control Agreement and (b) Unrestricted cash of the U.S. Loan

 

23



--------------------------------------------------------------------------------

Parties denominated in U.S. Dollars and on deposit in a segregated non-operating
account with the Administrative Agent that is subject to a Cash Management
Control Agreement; provided that (i) so long as (x) no Default or Event of
Default then exists or would result therefrom and (y) no Dominion Period is then
in effect, the Loan Parties may withdraw cash therefrom so long as the Company
shall have delivered to the Administrative Agent a Borrowing Base Certificate,
completed on a Pro Forma Basis giving effect to such withdrawal or
(ii) otherwise, cash shall not be withdrawn by the Company unless approved by
the Administrative Agent in its Permitted Discretion; provided further that in
the case of both clause (a) and (b), the Administrative Agent shall receive cash
balance reports for such accounts from time to time upon request (which may be
in the form of a standing request for notice of any withdrawal) of the
Administrative Agent.

“Eligible Inventory” shall mean all of the Inventory owned by a U.S. Borrower
that is located at a warehouse at 6380 Holmes Road, Memphis, Tennessee 38141,
1000 East 116th Street, Carmel, Indiana 64032, 4411 Schaefer Ave, Chino,
California 91710 or 250 South Milpitas Blvd, Dock, 1 Milpitas, California 95035
(each an “Initial Primary Warehouse”) and any successor warehouse located in the
United States to each such Initial Primary Warehouse for which the Company has
provided written notice thereof to the Administrative Agent and the requirements
of Section 6.22 have been satisfied (together with each Initial Primary
Warehouse, a “Primary Warehouse”), except any Inventory as to which any of the
exclusionary criteria set forth below applies. Eligible Inventory shall not
include any Inventory of a U.S. Borrower that:

(a) consists of work-in-process;

(b) is excess, obsolete, unsalable, shopworn, seconds, damaged or unfit for
sale;

(c) (x) is not of a type held for sale by the applicable U.S. Borrower in the
ordinary course of business as is being conducted by each such U.S. Borrower or
(y) is undergoing further testing, processing or rework;

(d) is not subject to a First Priority Lien in favor of the Administrative Agent
on behalf of the Secured Parties;

(e) is not owned by a U.S. Borrower free and clear of all Liens and rights of
any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure a U.S.
Borrower’s performance with respect to that Inventory), except the First
Priority Lien in favor of the Administrative Agent, on behalf of the Secured
Parties, the junior Permitted Liens under any of Sections 7.01(a)(ii), 7.01(t),
7.01(z) and 7.01(bb) and First Priority Priming Liens (subject to Reserves
established by the Administrative Agent in accordance with the provisions of
this Agreement and in respect of such Permitted Liens);

(f) (i) is not located on premises owned, leased or rented by a U.S. Borrower
and in the case of leased or rented premises unless either (x) a reasonably
satisfactory Landlord Personal Property Collateral Access Agreement has been
delivered to the Administrative Agent or (y) Rent Reserves reasonably
satisfactory to the Administrative Agent in its Permitted Discretion have been
established with respect thereto or (ii) is stored with a bailee or
warehouseman, including any vendor, unless either (x) a reasonably satisfactory
and acknowledged bailee or warehouseman letter has been received by the
Administrative Agent or (y) Reserves reasonably satisfactory to the
Administrative Agent in its Permitted Discretion have been established with
respect thereto, or (iii) is located at an owned location subject to a mortgage
or other security interest in favor of a creditor other than the Administrative
Agent or the junior Permitted Liens under any of Sections

 

24



--------------------------------------------------------------------------------

7.01(a)(ii), 7.01(t), 7.01(z) and 7.01(bb) unless either (x) a Landlord Personal
Property Collateral Access Agreement has been delivered to the Administrative
Agent or (y) Reserves reasonably satisfactory to the Administrative Agent have
been established with respect thereto;

(g) is placed on consignment (other than any such Inventory that has been placed
on consignment with, and is located at, 1000 East 116th Street, Carmel, Indiana
64032 or 4411 Schaefer Ave, Chino, California 91710) unless Reserves reasonably
satisfactory to the Administrative Agent have been established with respect
thereto;

(h) is in transit except between locations of U.S. Borrowers;

(i) is covered by a negotiable document of title, unless, at the Administrative
Agent’s request, such document has been delivered to the Administrative Agent or
an agent thereof and such U.S. Borrower takes such other actions as the
Administrative Agent reasonably requests in order to create a perfected First
Priority security interest in favor of the Administrative Agent in such
Inventory with all necessary endorsements, free and clear of all Liens except
those in favor of the Administrative Agent on behalf of the Secured Parties, the
junior Permitted Liens under any of Sections 7.01(a)(ii), 7.01(t), 7.01(z) and
7.01(bb) and First Priority Priming Liens (subject to Reserves established by
the Administrative Agent in accordance with the provisions of this Agreement and
in respect of such Permitted Liens) and the amount of any shipping fees, costs
and expenses shall be reflected in Reserves;

(j) consists of goods that are slow moving or constitute spare parts (not
intended for sale), packaging and shipping materials, or supplies used or
consumed in a U.S. Borrower’s business;

(k) consists of any gross profit mark-up in connection with the sale and
distribution thereof to any division of any U.S. Borrower or Restricted
Subsidiary thereof;

(l) is manufactured, assembled or otherwise produced in violation of the Fair
Labor Standards Act and subject to the “hot goods” provisions contained in Title
25 U.S.C. 215(a)(i);

(m) is not covered by casualty insurance required by the terms of this
Agreement;

(n) consists of goods which have been returned or rejected by the buyer and are
not in salable condition;

(o) breaches in any material respect any of the representations or warranties
pertaining to such Inventory set forth in any Loan Document;

(p) does not conform in all material respects to all standards imposed by any
governmental agency, division or department thereof which has regulatory
authority over such goods or the use or sale thereof;

(q) is Inventory of any U.S. Borrower that is commingled (whether pursuant to a
consignment, a toll manufacturing agreement or otherwise) with Inventory of
another Person (other than another U.S. Borrower) at a location owned or leased
by a U.S. Borrower to the extent that such Inventory of such U.S. Borrower is
not readily identifiable;

(r) is located outside the United States of America;

 

25



--------------------------------------------------------------------------------

(s) is subject to a license agreement or other arrangement with a third party
which, in the Administrative Agent’s Permitted Discretion, restricts the ability
of the Administrative Agent or the Administrative Agent to exercise its rights
under the Loan Documents with respect to such Inventory unless such third party
has entered into an agreement in form and substance reasonably satisfactory to
the Administrative Agent permitting the Administrative Agent to exercise its
rights with respect to such Inventory or the Administrative Agent has otherwise
agreed to allow such Inventory to be eligible in the Administrative Agent’s
Permitted Discretion;

(t) consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available;

(u) is expired pursuant to the manufacturer’s expiration date;

(v) is repriced down or the market value of which is lower than the cost thereof
(to the extent of the amount of such write-down or reduction in market value);
or

(w) is otherwise unacceptable to the Administrative Agent in its Permitted
Discretion.

The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Inventory from time to time in its Permitted
Discretion. The criteria for Eligible Inventory may only be revised or any new
criteria for Eligible Inventory may only be established by the Administrative
Agent in its Permitted Discretion based on either (i) an event, condition or
other circumstance arising after the date hereof, or (ii) an event, condition or
other circumstance existing on the date hereof to the extent the Administrative
Agent has no written notice thereof from a Borrower prior to the date hereof, in
either cause under clause (i) or (ii) which adversely affects or could
reasonably be expected to adversely affect the Inventory as determined by the
Administrative Agent in its Permitted Discretion.

“Eligible U.S. Accounts” shall mean the Eligible Accounts owned by the U.S.
Borrowers.

“Eligible U.S. Investment Grade Accounts” shall mean the Eligible Accounts owned
by the U.S. Borrowers if the Account Debtor in respect of such Eligible Account
is an Investment Grade Account Debtor.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

“Environmental Laws” shall mean any and all federal, state, provincial,
territorial, municipal, local, and foreign statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, agreements or
governmental restrictions relating to pollution or the protection of the
Environment or human health (to the extent related to exposure to hazardous
materials), including those relating to the manufacture, generation, handling,
transport, storage, treatment or Release or threat of Release of hazardous
materials.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of or relating to the Borrowers, any other Loan Party
or any of their respective Restricted Subsidiaries resulting from or based upon
(a) any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

26



--------------------------------------------------------------------------------

“Environmental Permit” shall mean any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest, but excluding, for the avoidance
of doubt, any Permitted Convertible Notes to the extent that the same have not
yet been converted into shares of Company Common Stock.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent; (d) the filing of a notice of intent to terminate or the treatment of
a Pension Plan amendment as a termination under Section 4041 or 4041A of ERISA,;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan;
(f) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate; or (i) a failure by the Company or any ERISA Affiliate to
meet all applicable requirements under the Pension Funding Rules in respect of a
Pension Plan, whether or not waived, or the failure by the Company or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” shall mean:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; provided that such rate shall not be less than 0.00%; and

 

27



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” shall mean a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of the Eurodollar Rate.

“Euros” and the designation “€” shall mean the currency introduced on January 1,
1999 at the start of the third stage of European economic and monetary union
pursuant to the Treaty (expressed in euros).

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” shall mean, as of any date of determination (but otherwise
subject to Section 2.16(c)(iii)), the amount by which (a) the Line Cap at such
time exceeds (b) the Aggregate Exposure at such time.

“Excluded Accounts” shall mean all Deposit Accounts, Securities Accounts and
commodities accounts established (or otherwise maintained) by the Company or any
of its Subsidiaries other than the Core Deposit Accounts and the Core Securities
Accounts.

“Excluded Assets” shall mean all “Excluded Assets” as defined in any Security
Agreement.

“Excluded Subsidiaries” shall mean (a) Unrestricted Subsidiaries, (b) Immaterial
Subsidiaries, (c) any Subsidiary to the extent (and only for so long as) such
subsidiary is prohibited by applicable law, rule, regulation or contract (with
respect to any such contractual restriction, only to the extent existing on the
Closing Date or the date on which the applicable person becomes a direct or
indirect Subsidiary of the Company and not incurred in contemplation of
providing a Guarantee) from guaranteeing the Revolving Facility or which would
require consent, approval, license or authorization from any Governmental
Authority to provide a Guarantee (unless such consent, approval, license or
authorization has been received), (d) any Subsidiary for which the providing of
a Guarantee could reasonably be expected to result in a material adverse tax
consequence to the Company or one of its Restricted Subsidiaries as determined
in good faith by the Company, (e)(i) any Domestic Subsidiary of a Foreign
Subsidiary of the Company that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code or (ii) any Domestic
Subsidiary that has no material assets other than capital stock of a Foreign
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Internal Revenue Code, (f) any Captive Insurance Subsidiary,
(g) not-for-profit Subsidiaries, (h) special purpose entities formed in
connection with Permitted Receivables Facilities, including Securitization
Subsidiaries and (i) any other Restricted Subsidiary to the extent the Company
and the Administrative Agent reasonably agree that the cost or other consequence
of providing a Guarantee is excessive in relation to the value afforded thereby.

 

28



--------------------------------------------------------------------------------

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Recipient or required to be withheld or deducted from payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its lending office,
except in each case to the extent that pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e), (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA and (e) any Canadian federal withholding Taxes imposed on the
payment as a result of having been made to a Recipient that, at the time of
making such payment, (i) is a person with which a Loan Party does not deal at
arm’s length (for the purpose of the Income Tax Act (Canada)), or (ii) is a
“specified shareholder” (as defined in subsection 18(5) of the Income Tax Act
(Canada)) of a Loan Party or does not deal at arm’s length (for the purpose of
the Income Tax Act (Canada)) with such a “specified shareholder” (other than
where the non-arm’s length relationship arises, or where the Recipient is a
“specified shareholder” or does not deal at arm’s length with a “specified
shareholder”, as a result of the Recipient having become a party to, received or
perfected a security interest under or received or enforced ant rights under, a
Loan Document).

“Existing ABL Credit Agreement” shall mean that certain ABL Credit Agreement
dated as of August 13, 2012 among the Company, CIENA Communications, Inc., CIENA
Government Solutions, Inc., Ciena Canada, Inc., Deutsche Bank AG New York
Branch, as administrative agent and collateral agent and a syndicate of lenders,
as amended by that certain Amendment to Credit Agreement, dated as of August 24,
2012, as further amended by that certain Omnibus Second Amendment to Credit
Agreement and First Amendment to U.S. Security Agreement, Canadian Security
Agreement, U.S. Pledge Agreement, U.S. Guaranty and Canadian Guaranty, dated as
of March 5, 2013, as further amended by that certain Third Amendment to Credit
Agreement, dated as of July 15, 2014, as further amended by that certain Omnibus
Fourth Amendment to Credit Agreement and First Amendment to U.S. Pledge
Agreement and Canadian Pledge Agreement, dated as of April 15, 2015, as further
amended by that certain Fifth Amendment to Credit Agreement, dated as of July 2,
2015 and as further amended by that certain Sixth Amendment to Credit Agreement,
dated as of January 8, 2016.

“Existing Letters of Credit” shall mean those certain Letters of Credit
described on Schedule 1.01(d) hereto.

 

29



--------------------------------------------------------------------------------

“Extended Revolving Commitment” shall mean Revolving Commitments the maturity of
which shall have been extended pursuant to Section 2.14(a).

“Extended Revolving Loans” shall mean any Revolving Loans made pursuant to the
Extended Revolving Commitments.

“Extending Lenders” has the meaning specified in Section 2.14(a).

“Extension” has the meaning specified in Section 2.14(a).

“Extension Amendment” has the meaning specified in Section 2.14(d).

“Extension Offer” has the meaning specified in Section 2.14(a).

“Facility” shall mean the Revolving Facility.

“Factoring Agreement” has the meaning specified in Section 7.05(h).

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), (i) the price thereof to the extent that the same is
readily available on an active trading market or (ii) if such price is not so
readily available, the price at which a willing buyer, not an Affiliate of the
seller, and a willing seller who does not have to sell, would agree to purchase
and sell such asset, as determined in good faith by the board of directors or
other governing body or, pursuant to a specific delegation of authority by such
board of directors or governing body, a designated senior executive officer, of
the Company or the Restricted Subsidiary of the Company selling such asset.

“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such sections of the Code.

“FCCR Compliance Period” shall mean, subject to Section 2.16(c)(iii), any period
(a) commencing on the date on which Excess Availability is less than the greater
of (x) 10% of the Line Cap at such time or (y) $15,000,000 for, so long as no
Loans are outstanding, two (2) consecutive Business Days (it being understood
that, for the avoidance of doubt, if any Loans are so outstanding, such FCCR
Compliance Period shall commence on the date on which Excess Availability is
less than the greater of the amounts referred to in such clauses (x) and (y))
and (b) ending on the first date thereafter on which Excess Availability has
been equal to or greater than the greater of (x) 10% of the Line Cap at such
time and (y) $15,000,000 for 20 consecutive days.

“FCPA” has the meaning specified in Section 5.20.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the FRB arranged by Federal funds brokers on such day, as published
by the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such

 

30



--------------------------------------------------------------------------------

day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent; provided, further, that
in no event shall the Federal Funds Rate be less than zero.

“Fee Letter” shall mean the Fee Letter, dated as of September 12, 2019, between
the Company, Bank of America and BofA Securities, Inc.

“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Collateral Document, that such Lien is prior in
right to any other Lien thereon, other than (a) any Permitted Liens (excluding
Permitted Liens under any of Sections 7.01(a)(ii), 7.01(t), 7.01(z) and
7.01(bb)) applicable to such Collateral which as a matter of law (and giving
effect to any actions taken pursuant to the last paragraph of Section 7.01) have
priority over the respective Liens on such Collateral created pursuant to the
relevant Collateral Document, (b) subject to a Secured Other Letters of Credit
Intercreditor Agreement, any Lien permitted pursuant to Section 7.01(a)(i)(y)
and (c) any Lien on property that would otherwise constitute Eligible Inventory
but is subject to a lease that grants to the landlord thereunder a first
priority perfected security interest in such property (such Liens described in
clauses (a) through (c) above, “First Priority Priming Liens”).

“First Priority Priming Liens” shall have the meaning provided in the definition
of First Priority.

“Fixed Asset Priority Collateral” shall have the meaning provided in the
Intercreditor Agreement.

“Foreign Account Debtor” shall mean, collectively, (a) each Account Debtor named
on Schedule 1.01(c) (which schedule may be amended or otherwise modified from
time to time by the Administrative Agent) that is organized under the laws of
Australia, New Zealand, Norway, any member state of the European Union
immediately prior to May 2004, Switzerland, Hong Kong, Singapore and such other
jurisdictions determined by the Administrative Agent in its discretion, in each
case together with any state, province or territory thereof (as applicable) and
(b) such other non-U.S. Account Debtors requested by the Borrowers and approved
by the Administrative Agent in its Permitted Discretion.

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States and Canada by the Company or any one or more of its
Subsidiaries primarily for the benefit of employees of the Company or such
Subsidiaries residing outside the United States or Canada, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code. For greater
certainty, “Foreign Pension Plan” does not include any Canadian Pension Plan.

“Foreign Pledge Agreement” shall mean a local law pledge or charge agreement
granting to the Administrative Agent (or a sub-agent thereof), for the benefit
of the Secured Parties, a Lien on Equity Interests in a Foreign Subsidiary of
the Company incorporated under the laws of Luxembourg or the United Kingdom,
which agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof, and to the extent
a similar local law pledge or charge agreement granting a Lien on Equity
Interests in such Foreign Subsidiary has been delivered to the collateral agent
pursuant to the Term Loan Credit Agreement prior to the Closing Date.

 

31



--------------------------------------------------------------------------------

“Foreign Securitization Assets” shall mean, collectively, (a) Securitization
Assets owned by a Foreign Subsidiary (other than a Loan Party) and (b) solely in
respect of any Permitted Receivables Purchase Transaction (and, for the
avoidance of doubt, not a securitization transaction), Securitization Assets
owing from a Foreign Account Debtor or any other Account Debtor not satisfying
the criteria of clause (f) of the definition of Eligible Accounts owned by a
Loan Party.

“Foreign Subsidiary” of any Person shall mean any Restricted Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.

“FRB” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Fronting Exposure” shall mean a Defaulting Lender’s Applicable Percentage of
L/C Obligations, Swing Line Loans and/or Protective Advances, as the context
requires, except to the extent Cash Collateralized by the Defaulting Lender or
allocated to other Lenders hereunder.

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” shall mean the government of the United States, Canada
or any other nation, or of any political subdivision thereof, whether state,
provincial, territorial, municipal or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” shall mean, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

32



--------------------------------------------------------------------------------

“Guarantors” shall mean and include each U.S. Guarantor and each Canadian
Guarantor.

“Guaranty” shall mean the U.S. Guaranty and the Canadian Guarantee, together
with each other guaranty and guaranty supplement delivered pursuant to
Section 6.12, in each case as amended.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants
including petroleum or petroleum distillates, natural gas, natural gas liquids,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
toxic mold, infectious or medical wastes and all other substances, wastes,
chemicals, pollutants, contaminants or compounds of any nature in any form
regulated pursuant to, or which can form the basis for liability under, any
Environmental Law.

“Historical Excess Availability” shall mean, for the purposes of the definition
of Applicable Rate, an amount equal to (a) the sum of each day’s Excess
Availability during the most recently ended fiscal quarter of the Company
divided by (b) the number of days in such fiscal quarter.

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Wholly-Owned Domestic Subsidiary of the Company or any Wholly-Owned Canadian
Subsidiary of the Company (in either case, other than any Excluded Subsidiary of
the type described in clause (a) or any of clauses (c) through (i) of the
definition thereof) (x) that has not guaranteed any other Indebtedness of any
Borrower and (y) whose consolidated total assets (as set forth in the most
recent consolidated balance sheet of the Company and its Restricted Subsidiaries
delivered to the Lenders pursuant to this Agreement and computed in accordance
with GAAP), (A) do not individually constitute more than 5.0% of the
Consolidated Total Assets and (B) when added to the consolidated total assets of
all other Immaterial Subsidiaries (as set forth in the most recent consolidated
balance sheet of the Company and its Restricted Subsidiaries delivered to the
Lenders pursuant to this Agreement and computed in accordance with GAAP), do not
constitute more than 10.0% of the Consolidated Total Assets; provided, however,
notwithstanding the foregoing or anything to the contrary contained in
Section 6.12, the Company, at its option, may elect to cause an Immaterial
Subsidiary to become a Guarantor, or if it is a Wholly-Owned Subsidiary of the
Company, a Borrower, pursuant to (and in accordance with the terms and
conditions of) Section 6.12, in which case such Immaterial Subsidiary shall,
upon satisfaction of the provisions of such Section, no longer constitute an
Immaterial Subsidiary for any purpose hereunder or under any other Loan
Document.

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.13(a).

“Increase Joinder” has the meaning assigned to such term in Section 2.13(c).

“Incremental Equivalent Debt” shall have the meaning provided in the Term Loan
Credit Agreement as in effect on the Closing Date.

“Incremental Foreign Revolving Commitment” shall mean the portion of the
Incremental Revolving Commitments, if any, comprising the commitment of Lenders
under an Incremental Foreign Revolving Facility established pursuant to
Section 2.13 to make Loans hereunder.

 

33



--------------------------------------------------------------------------------

“Incremental Foreign Revolving Facility” shall mean a revolving facility
established pursuant to Section 2.13 made up of Incremental Foreign Revolving
Commitments.

“Incremental Revolving Commitments” has the meaning assigned to such term in
Section 2.13(a).

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (b) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (c) all indebtedness of the types described in clause (a),
(b), (d), (e), (f), (g) or (h) of this definition secured by any Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person (provided that, if the Person has not assumed or otherwise become
liable in respect of such indebtedness, such indebtedness shall be deemed to be
in an amount equal to the lesser of (x) the Fair Market Value of the property to
which such Lien relates and (y) the amount of the indebtedness secured), (d) all
Capitalized Leases of such Person, (e) all non-ordinary course obligations of
such Person to pay a specified purchase price for goods or services, whether or
not delivered or accepted, i.e., take-or-pay and similar obligations incurred
outside the ordinary course of business, (f) all Contingent Obligations of such
Person in respect of Indebtedness set forth in another clause of this
definition, (g) all obligations under any Swap Contract or under any similar
type of agreement (and with the amount of any such obligations to be equal at
any time to the Swap Termination Value of such agreement or arrangement giving
rise to such obligations that would be payable by such Person at such time) and
(h) all Off-Balance Sheet Liabilities of such Person. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is directly liable therefor pursuant to applicable law, contract or
organizational documents as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, Indebtedness shall not include (i) trade payables, accrued
expenses and deferred tax and other credits (including, for the avoidance of
doubt, in respect of travel card, purchasing card or other corporate card
purchasing programs) incurred by any Person in accordance with customary
practices and in the ordinary course of business of such Person, (ii) any
earn-out obligations until such obligation becomes a non-contingent liability on
the balance sheet of such Person in accordance with GAAP or (iii) obligations
incurred among the Loan Parties and their respective Restricted Subsidiaries in
the ordinary course of business and consistent with past practice for the
purchase of goods and services.

“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Primary Warehouse” shall have the meaning provided in the term Eligible
Inventory.

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any Debtor Relief Law.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).

 

34



--------------------------------------------------------------------------------

“Intercompany Loans” has the meaning specified in Section 7.03(d).

“Intercompany Subordination Agreement” shall mean an Intercompany Subordination
Agreement, substantially in the form of Exhibit P, pursuant to which
intercompany obligations and advances owed by any Loan Party are subordinated to
the Obligations.

“Intercreditor Agreement” shall mean the Amended and Restated Intercreditor
Agreement between the Administrative Agent as ABL Administrative Agent and Bank
of America, in its capacity as administrative agent under the Term Loan Credit
Agreement, substantially in the form of Exhibit O, as amended, restated, amended
and restated, supplemented or otherwise modified in accordance with the terms
thereof.

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense
paid in cash for such period.

“Interest Payment Date” shall mean, (a) as to any Eurodollar Rate Loan or
Canadian BA Rate Loan, the last day of each Interest Period applicable to such
Loan and the Maturity Date of the Facility under which such Loan was made;
provided, however, that if any Interest Period for a Eurodollar Rate Loan or
Canadian BA Rate Loan, as applicable, exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, Canadian Prime
Rate or Swing Line Loan, the first day of each January, April, July and October
and the Maturity Date of the Facility under which such Loan was made (with Swing
Line Loans being deemed made under the Revolving Facility for purposes of this
definition).

“Interest Period” shall mean, as to each Eurodollar Rate Loan or Canadian BA
Rate Loan, as applicable, the period commencing on the date such Eurodollar Rate
Loan or Canadian BA Rate Loan is disbursed or converted to or continued as a
Eurodollar Rate Loan or Canadian BA Rate Loan, as applicable, and ending on the
date one, two, three or six months thereafter or to the extent agreed by the
Administrative Agent, ending on a date less than one month thereafter, as
selected by the Borrowers in a Committed Loan Notice, or such other period
(subject to availability) requested by a Borrower and consented to by the
Appropriate Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan or Canadian BA Rate Loan, as applicable, such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan or Canadian BA
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Inventory” shall mean “inventory” as such term is defined in Article 9 of the
UCC or in the PPSA, as applicable.

“Investment Grade Account Debtor” shall mean an Account Debtor that is organized
in the United States that has, or is a subsidiary organized in the United States
of a Person organized in the United States that has, a corporate credit rating
or corporate family rating of BBB- or higher by S&P or Baa3 or higher by
Moody’s.

 

35



--------------------------------------------------------------------------------

“Investments” shall mean directly or indirectly, lending money or credit or
making advances to any Person or Guaranteeing any obligation of any Person, or
purchasing or acquiring any stock, obligations or securities of, or any other
Equity Interest in, or making any capital contribution to, any other Person, or
purchasing or owning a futures contract or otherwise becoming liable for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract, or holding any cash or Cash Equivalents. Subject to
Section 6.18, the amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment, but giving effect to any repayments of principal in
the case of Investments in the form of loans and any return of capital or return
on Investment in the case of equity Investments (whether as a distribution,
dividend, redemption or sale but not in excess of the amount of the initial
Investment) and any sale of an Unrestricted Subsidiary in the case of an
Investment in an Unrestricted Subsidiary to the extent made in reliance on a
dollar-based basket.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” shall mean the United States Internal Revenue Service.

“ISP” shall mean the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Company (or any Restricted Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit Q or such other form reasonably acceptable to the Administrative Agent.

“Joint Venture” shall mean a joint venture, partnership or other similar
arrangement entered into by the Company or any Restricted Subsidiary, whether in
corporate, partnership or other legal form; provided that in no event shall any
Subsidiary be considered to be a Joint Venture.

“Judgment Currency” has the meaning specified in Section 1.11.

“Junior Refinancing Debt” shall have the meaning provided in the Term Loan
Credit Agreement as in effect on the Closing Date.

“Junior Restricted Payment Indebtedness” shall mean any of the following:
(a) Permitted Convertible Notes, (b) Junior Refinancing Debt, (c) Permitted
Additional Unsecured Acquisition Indebtedness, (d) Permitted Additional
Unsecured Indebtedness, (e) Permitted Additional Secured Acquisition
Indebtedness that is secured by the Collateral on a second priority (or other
junior priority) basis to the Liens securing the Obligations (other than, for
the avoidance of doubt, Indebtedness permitted to be incurred hereunder that is
secured by a Lien on the Collateral on a pari passu basis with the Term Loan
Obligations), (f) Permitted Additional Secured Indebtedness that is secured by
the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations (other than, for the avoidance of doubt,
Indebtedness permitted to be incurred hereunder that is secured by a Lien on the
Collateral on a pari passu basis with the Term Loan Obligations), (g) Other
Incremental Term Loan Debt and (h) Subordinated Indebtedness, in the case of
each of clauses (a) through (h), to the extent the aggregate outstanding
principal amount of such Indebtedness is $10,000,000 or more.

 

36



--------------------------------------------------------------------------------

“Landlord Personal Property Collateral Access Agreement” shall mean a collateral
access agreement substantially in the form of Exhibit M, with such amendments,
modifications or supplements thereto, or such other form, in each case as may be
reasonably acceptable to the Administrative Agent.

“Laws” shall mean, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“LCT Election” has the meaning set forth in Section 1.08.

“LCT Test Date” has the meaning set forth in Section 1.08.

“L/C Advance” shall mean, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Commitment” shall mean, with respect to each L/C Issuer, the commitment of
such L/C Issuer to issue Letters of Credit hereunder. The initial amount of each
L/C Issuer’s L/C Commitment is set forth on Schedule 1.01(b), or if an L/C
Issuer has entered into an Assignment and Assumption or has otherwise assumed a
L/C Commitment after the Closing Date, the amount set forth for such L/C Issuer
as its L/C Commitment in the Register maintained by the Administrative Agent.
The L/C Commitment of an L/C Issuer may be modified from time to time by
agreement between such L/C Issuer and the Borrowers, and notified to the
Administrative Agent.

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

“L/C Disbursement” shall mean a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.

“L/C Issuer” shall mean each of (a) Bank of America in its capacity as issuer of
Letters of Credit hereunder, (b) Deutsche Bank AG New York Branch in its
capacity as issuer of Letters of Credit hereunder, (c) Wells Fargo Bank,
National Association in its capacity as issuer of Letters of Credit hereunder,
and (d) any other Lender reasonably acceptable to the Administrative Agent and
the Company which agrees to issue Letters of Credit hereunder. An L/C Issuer
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates or branches of such L/C Issuer, in which case the term “L/C
Issuer” shall include any such Affiliate or branch with respect to Letters of
Credit issued by such Affiliate or branch.

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.

 

37



--------------------------------------------------------------------------------

For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Company and
the Administrative Agent, which office may include any Affiliate of such Lender
or any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” shall mean any letter of credit or any foreign bank guarantee
or indemnity issued hereunder, providing for the payment of cash upon the
honoring of a presentation thereunder and shall include the Existing Letters of
Credit. A Letter of Credit may be a commercial letter of credit (unless provided
by Deutsche Bank AG New York Branch) or a standby letter of credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Fee” has the meaning specified in Section 2.16(j).

“Letter of Credit Sublimit” shall mean an amount equal to $200,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Facility.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” shall mean the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.08.

“LIBOR Successor Rate Conforming Changes” shall mean, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any Capitalized Lease having substantially
the same economic effect as any of the foregoing).

 

38



--------------------------------------------------------------------------------

“Limited Condition Transaction” shall mean (a) any acquisition or similar
Investment whose consummation is not conditioned on the availability of, or on
obtaining, financing and/or (b) any redemption or repayment of Indebtedness or
Equity Interests requiring irrevocable advance notice or any irrevocable offer
to purchase Indebtedness or Equity Interests that is not subject to obtaining
financing.

“Line Cap” at any time shall mean the lesser of (i) the Total Borrowing Base at
such time and (ii) the Total Revolving Commitment at such time.

“Loan” shall mean an extension of credit by a Lender to the Borrowers under
ARTICLE II in the form of a Revolving Loan or a Swing Line Loan.

“Loan Documents” or “Credit Documents” shall mean, collectively, (a) this
Agreement, (b) the Revolving Notes, (c) each Guaranty, (e) the Collateral
Documents, (f) the Fee Letter, (g) the Intercreditor Agreement and (h) each
Joinder Agreement, excluding, in each case, for the avoidance of doubt, any
agreement (other than the Collateral Documents) evidencing Secured Bank Product
Obligations or Secured Other Letters of Credit Obligations owing to ABL Secured
Other Letters of Credit Issuers.

“Loan Parties” shall mean, collectively, the U.S. Loan Parties and the Canadian
Loan Parties.

“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“LTM Consolidated EBITDA” shall mean Consolidated EBITDA of the Company and its
Restricted Subsidiaries for the period of four fiscal quarters then most
recently ended for which financial statements have been delivered pursuant to
Section 6.01(a) or (b), calculated on a Pro Forma Basis.

“Material Acquisition” shall mean any acquisition of property or series of
related acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person, including, without
limitation, any Permitted Acquisition and (b) involves the payment of
consideration by any of the Company and its Restricted Subsidiaries equal to or
greater than $100,000,000; provided that at the option of the Company, any such
acquisition that involves the payment of consideration by any of the Company and
its Restricted Subsidiaries that is less than $100,000,000 may be treated as a
Material Acquisition for all purposes of this Agreement.

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of the Company and its
Restricted Subsidiaries, taken as a whole; (b) a material impairment of the
rights and remedies, taken as a whole, of the Administrative Agent and the
Lenders under the Loan Documents, or (c) a material impairment of the ability of
the Borrowers and the Guarantors, taken as a whole, to perform their payment
obligations under any of the Loan Documents.

“Material Subsidiary” shall mean any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation S-X is in effect
on the Closing Date; provided that each of the conditions of such Rule 1-02
shall be measured with a standard of 5% rather than 10%.

“Maturity Date” shall mean the later of (a) October 28, 2024 and (ii) if
maturity is extended pursuant to Section 2.14(a), such extended maturity date as
determined pursuant to such Section; provided, however, that, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

39



--------------------------------------------------------------------------------

“Merger Sub” shall mean Neptune Acquisition, Inc., a Delaware corporation and
wholly-owned Subsidiary of the Company.

“Minimum Collateral Amount” shall mean, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuers in their sole
discretion.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions. For greater certainty,
“Multiemployer Plan” does not include a Canadian Multiemployer Plan.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Sale Proceeds” shall mean, for any sale or other disposition of assets, the
gross cash proceeds (including any cash received upon the sale or disposition of
any Designated Non-cash Consideration or by way of deferred payment pursuant to
a promissory note, receivable or otherwise, but only as and when received)
received from such sale or other disposition of assets, net of (a) reasonable
transaction costs (including, without limitation, any underwriting, brokerage or
other customary selling commissions, reasonable legal, advisory and other fees
and expenses (including title and recording expenses), associated therewith and
sales, VAT and transfer taxes arising therefrom), (b) payments of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, (c) the
amount of such gross cash proceeds required to be used to permanently repay any
Indebtedness (other than Indebtedness secured pursuant to the Collateral
Documents and Indebtedness of any Loan Party secured pursuant to any Permitted
Additional Secured Acquisition Indebtedness Documents or any Permitted
Additional Secured Indebtedness Documents) which is secured by the respective
assets which were sold or otherwise disposed of, and (d) the estimated net
marginal increase in income taxes which will be payable by the Company’s
consolidated group or any Restricted Subsidiary of the Company with respect to
the fiscal year of the Company in which the sale or other disposition occurs as
a result of such sale or other disposition; provided, however, that such gross
proceeds shall not include any portion of such gross cash proceeds which the
Company determines in good faith should be reserved for post-closing adjustments
(to the extent the Company delivers to the Administrative Agent a certificate
signed by a Responsible Officer of the Company as to such determination), it
being understood and agreed that on the day that all such post-closing
adjustments have been determined (which shall not be later than six months
following the date of the respective Asset Sale), the amount (if any) by which
the reserved amount in respect of such sale or disposition exceeds the actual
post-closing adjustments payable by the Company or any of its Restricted
Subsidiaries shall constitute Net Sale Proceeds on such date received by the
Company and/or any of its Restricted Subsidiaries from such sale or other
disposition.

“NOLV Percentage” shall mean the net orderly liquidation value of Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of Borrowers’ Inventory performed
by an appraiser and on terms reasonably satisfactory to the Administrative
Agent.

 

40



--------------------------------------------------------------------------------

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.14(c).

“Non-Extension Notice Date” has the meaning specified in Section 2.16(b).

“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Noticed Swap Contracts” shall mean any Swap Contracts entered into with any
Loan Party (or, upon the Company’s request and with the Administrative Agent’s
consent, to any of the Company’s other Subsidiaries) by a Secured Bank Product
Provider with respect to which the Company and the Secured Bank Product Provider
have notified the Administrative Agent of the intent to include such Swap
Contract as a Noticed Swap Contract hereunder.

“NPL” shall mean the National Priorities List under CERCLA.

“Obligations” shall mean (a) all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (b) all Secured
Bank Product Obligations and (c) all Secured Other Letters of Credit Obligations
owing to an ABL Secured Other Letters of Credit Issuer; provided that, without
limiting the foregoing, the Obligations include (i) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (ii) the obligation of the Loan Parties to reimburse any amount in respect
of any of the foregoing that the Administrative Agent or any Lender, in each
case in its sole discretion, may elect to pay or advance on behalf of the Loan
Parties in accordance with the Loan Documents; provided, further, that the
Obligations shall exclude any Excluded Swap Obligations.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person and Attributable Indebtedness in respect of
Permitted Receivables Facilities, (b) any liability of such Person under any
sale and leaseback transactions that does not create a liability on the balance
sheet of such Person or (c) any obligation under a Synthetic Lease.

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint

 

41



--------------------------------------------------------------------------------

venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).

“Other Financial Investments” shall mean (a) securities and other investments
that, but for the maturity restrictions described in the definition of “Cash
Equivalents”, would otherwise constitute Cash Equivalents and (b) corporate
obligations issued by any Person (other than the Company or any Affiliate
thereof) incorporated in the United States rated at least BBB- or the equivalent
thereof by S&P or at least Baa3 or the equivalent thereof by Moody’s, including
Investments permitted pursuant to Section 7.03(a).

“Other Incremental Term Loan Debt” shall mean any Incremental Term Loans (as
defined in the Term Loan Credit Agreement) that are unsecured or secured on a
junior basis to the Term Loan Obligations and required pursuant to
Section 2.13(c)(viii) of the Term Loan Credit Agreement to be evidenced by a
separate loan agreement; provided that the aggregate principal amount of such
Indebtedness outstanding at any time does not exceed the “Available Incremental
Amount” (as defined in the Term Loan Credit Agreement as in effect on the
Closing Date).

“Other Intercreditor Agreement” shall mean an agreement reasonably satisfactory
to the Administrative Agent providing for Liens on the Collateral that are
(i) other than with respect to ABL Priority Collateral, pari passu or senior to
the Liens of the Administrative Agent or (ii) junior to the Liens of the
Administrative Agent; provided that, for the avoidance of doubt, all such Liens
on the ABL Priority Collateral shall be junior to the Liens of the
Administrative Agent on the ABL Priority Collateral.

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(a)).

“Ottawa Capitalized Lease” shall mean collectively, (a) that certain lease
agreement, dated as of April 15, 2015, and (b) that certain lease agreement,
dated as of October 23, 2014, as amended on April 15, 2015, each between
Innovation Blvd II Limited (and its permitted successors and assigns) and Ciena
Canada, Inc. (and its permitted successors and assigns), as amended,
supplemented or otherwise modified from time to time, in connection with the
multi-building complex located at Innovation Drive, Ottawa, Ontario (as more
fully described therein).

“Outstanding Amount” shall mean (a) with respect to Revolving Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

 

42



--------------------------------------------------------------------------------

“Overadvance” shall mean a U.S. Overadvance and/or a Canadian Overadvance, as
applicable.

“Pari Passu Secured Other Letters of Credit Issuer” has the meaning specified in
the definition of Secured Other Letters of Credit Issuer.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

“Payment Conditions” shall mean that each of the following conditions are
satisfied at the time of each action or proposed action and immediately after
giving effect thereto:

(a) no Specified ABL Event of Default shall exist or would result from the
action or proposed action;

(b) 30-Day Excess Availability and Excess Availability on the date of the action
or proposed action (calculated after giving effect to the Borrowing of any Loans
or issuance of any Letters of Credit in connection with the action or proposed
action (and assuming that such Loans and Letters of Credit had remained
outstanding throughout the applicable 30-day period (or such shorter period, if
applicable) for which 30-Day Excess Availability is to be determined)) exceed
the greater of (i) (A) with respect to any Permitted Acquisition or other
Investment permitted hereunder, in each case, 12.5% of the Line Cap at such time
and (B) with respect to any other action, 15.0% of the Line Cap at such time and
(ii) $20,000,000;

(c) the Company shall be in compliance with a Consolidated Fixed Charge Coverage
Ratio of not less than 1.00:1.00 for the Calculation Period then most recently
ended on a Pro Forma Basis as if such action or proposed action had occurred on
the first day of such Calculation Period; provided that if 30-Day Excess
Availability and Excess Availability on the date of the action or proposed
action (calculated as provided in preceding clause (b)) is equal to or exceeds
the greater of (i) (A) with respect to any Permitted Acquisition or other
Investment permitted hereunder, in each case, 15.0% of the Line Cap at such time
and (B) with respect to any other action, 17.5% of the Line Cap at such time and
(ii) $37,500,000, then compliance with the Consolidated Fixed Charge Coverage
Ratio set forth in this clause (c) shall not be required; and

(d) the Company shall have delivered to the Administrative Agent a certificate
of an Authorized Officer of the Company certifying as to compliance with
preceding clauses (a) through (c) and demonstrating (in reasonable detail) the
calculations required by preceding clauses (b) and (c); provided, that such
certificate (x) shall not be required to contain such calculations if, at the
time of such action or proposed action (and after giving pro forma effect
thereto), the Loan Parties and their Restricted Subsidiaries have at least
$300,000,000 in the aggregate of Unrestricted cash and Cash Equivalents and
(y) shall only be required to be delivered (to the extent required by this
clause (d)), concurrently with each compliance certificate delivered pursuant to
Section 6.02(d), on a quarterly basis in arrears in connection with the
Company’s redemption, repurchase or other acquisition for value of outstanding
shares of Company Common Stock (or options, warrants or other rights to acquire
such Company Common Stock).

 

43



--------------------------------------------------------------------------------

“Payment in Full” shall mean all Commitments have terminated and all Obligations
have been paid in full (other than (a) contingent indemnification obligations as
to which no claim has been made or notice has been given, (b) Secured Bank
Product Obligations, (c) Secured Other Letters of Credit Obligations and (d) all
L/C Obligations, so long as all Letters of Credit shall have expired, been
terminated or been Cash Collateralized in an amount equal to 103% of the
aggregate LC Obligations as of such date (or one or more standby letters of
credit, which are acceptable to the Administrative Agent in its discretion, in
the amount of the required Cash Collateral shall have been delivered)).

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“PBGF” shall mean the Pension Benefits Guaranty Fund of Ontario.

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code
and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” shall mean any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by the Company and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Perfection Certificate” shall mean a certificate in the form of Exhibit I-1 or
any other form approved by the Administrative Agent.

“Permitted Acquisition” shall mean the acquisition by a Loan Party of an
Acquired Entity or Business, including indirectly (x) by way of merger or
amalgamation through a direct, Wholly-Owned Restricted Subsidiary of such Loan
Party that merges or amalgamates with or into such Acquired Entity or Business
and the surviving or continuing Person of such merger or amalgamation is a
direct, Wholly-Owned Restricted Subsidiary of such Loan Party or (y) by way of a
direct, Wholly-Owned Restricted Subsidiary of such Loan Party purchasing all or
substantially all of the assets of, or the assets constituting a business,
division or product line of, any Person not already a Restricted Subsidiary of
the Company; provided that (in each case):

(a) the consideration paid or to be paid by the Loan Party consists solely of
cash (including proceeds of Loans), Company Common Stock, Qualified Preferred
Stock, the issuance or incurrence of Indebtedness otherwise permitted by
Section 7.02 and the assumption/acquisition of any Indebtedness which is
permitted to remain outstanding in accordance with the requirements of
Section 7.02;

(b) in the case of the acquisition of the Equity Interests of any Acquired
Entity or Business (including by way of merger or amalgamation), such Acquired
Entity or Business shall own no Equity Interests of any other Person (other than
immaterial amounts) unless either (i) such Acquired Entity or Business owns 100%
of the Equity Interests (other than director qualifying shares) of such other
Person or (ii) if such Acquired Entity or Business owns Equity Interests in any
other Person which is not a Wholly-Owned Subsidiary of such Acquired Entity or
Business, (A) such Person shall not have been created or established in
contemplation of, or for purposes of, the respective Permitted Acquisition and
(B) such Acquired Entity or Business and/or its Wholly-Owned Subsidiaries own at
least 80% of the total value of all the assets owned by such Acquired Entity or
Business and its Restricted Subsidiaries (as determined by the Company in good
faith and for purposes of such determination, excluding the value of the Equity
Interests of Non-Wholly-Owned Subsidiaries held by such Acquired Entity or
Business and its Wholly-Owned Subsidiaries);

 

44



--------------------------------------------------------------------------------

(c) the Acquired Entity or Business acquired pursuant to the respective
Permitted Acquisition is in a business permitted by Section 7.07;

(d) the Acquired Entity or Business acquired pursuant to the respective
Permitted Acquisition is acquired in a “non-hostile” transaction approved by the
board of directors (or similar body) of such Acquired Entity or Business;

(e) all requirements of Sections 7.03 and 7.04 applicable to Permitted
Acquisitions are satisfied;

(f) the Company shall have given to the Administrative Agent at least 5 Business
Days’ prior written notice of any Permitted Acquisition (or such shorter period
of time as may be reasonably acceptable to the Administrative Agent), which
notice shall describe in reasonable detail the principal terms and conditions of
such Permitted Acquisition;

(g) subject to Section 1.08, all representations and warranties contained herein
and in the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such Permitted Acquisition (both before and
after giving effect thereto) unless stated to relate to a specific earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date (it being understood that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or any similar language shall be true and correct in all
respects as of any such date);

(h) no Default or Event of Default then exists or would result therefrom;
provided that, in the case of a Limited Condition Transaction, (x) no Default or
Event of Default shall exist or would result therefrom on the LCT Test Date and
(y) on the date such Limited Condition Transaction is consummated, no Specified
Event of Default shall exist or would result therefrom;

(i) subject to Section 1.08, the Payment Conditions are satisfied both before
and after giving effect to such Permitted Acquisition; provided, however, the
Loan Parties may consummate Permitted Acquisitions without satisfying the
requirements of this clause (i) so long as (I) no Default or Event of Default
then exists or would result therefrom (or in the case of a Limited Condition
Transaction, (x) no Default or Event of Default shall exist or would result
therefrom on the LCT Test Date and (y) on the date such Limited Condition
Transaction is consummated, no Specified ABL Event of Default shall exist or
would result therefrom) and (II) the aggregate consideration paid (or assumed)
by the Loan Parties for such Permitted Acquisitions shall not exceed
$100,000,000 (or, so long as no Loans are outstanding (determined both
immediately before and after giving effect to such Acquisition) and no Letters
of Credit are issued in connection with such Acquisition, $250,000,000) (net of
any consideration paid in the form of Company Common Stock or Qualified
Preferred Stock) for all such Permitted Acquisitions consummated in any fiscal
year of the Company;

(j) [reserved];

 

45



--------------------------------------------------------------------------------

(k) if, at the option of the Borrowers, any assets of the Acquired Entity or
Business are to be included in any applicable Borrowing Base, the Administrative
Agent shall have received (or, if such assets would contribute an amount equal
to or less than $10,000,000 to the Borrowing Base, only to the extent requested
by the Administrative Agent) (w) a Borrowing Base Certificate, completed on a
pro forma basis giving effect to the respective Permitted Acquisition, (x) an
appraisal of such assets constituting Inventory of the U.S. Borrowers so
acquired in such Permitted Acquisition, (y) a collateral examination of such
Inventory and (z) a collateral examination of such assets constituting Accounts
of the respective Borrowers so acquired in such Permitted Acquisition, in each
case, in scope and form, and from an appraiser and a field examiner,
respectively, reasonably satisfactory to the Administrative Agent and at the
sole cost and expense of the Company;

(l) the Company shall have delivered to the Administrative Agent a certificate
executed by a Responsible Officer of the Company, certifying to such officer’s
knowledge, compliance with the requirements of preceding clauses (f) through (k)
and demonstrating (in reasonable detail) the calculations required by clauses
(b) and (c) of the definition of Payment Conditions; provided, that such
certificate shall not be required to contain such calculations if, at the time
of such Permitted Acquisition (and after giving pro forma effect thereto), the
Loan Parties and their Subsidiaries have at least $300,000,000 in the aggregate
of Unrestricted cash and Cash Equivalents; provided, however, the Loan Parties
may consummate Permitted Acquisitions without satisfying the requirements of
this clause so long as no Default or Event of Default then exists or would
result therefrom (or in the case of a Limited Condition Transaction, (x) no
Default or Event of Default shall exist or would result therefrom on the LCT
Test Date and (y) on the date such Limited Condition Transaction is consummated,
no Specified ABL Event of Default shall exist or would result therefrom) and the
aggregate consideration paid (or assumed) by the Loan Parties for such Permitted
Acquisitions shall not exceed $100,000,000 (or, so long as no Loans are
outstanding (determined both immediately before and after giving effect to such
Acquisition) and no Letters of Credit are issued in connection with such
Acquisition, $250,000,000) (net of any consideration paid in the form of Company
Common Stock or Qualified Preferred Stock) for all such Permitted Acquisitions
consummated in any fiscal year of the Company;

(m) at the time of each Permitted Acquisition involving the creation or
acquisition of a Restricted Subsidiary, or the acquisition of capital stock or
other Equity Interest of any Person, the capital stock or other Equity Interests
thereof created or acquired in connection with such Permitted Acquisition shall
be pledged for the benefit of the Secured Parties pursuant to (and to the extent
required by) any Security Agreement;

(n) the Company will cause each Restricted Subsidiary which is formed to effect,
or is acquired pursuant to, a Permitted Acquisition to comply with, and to
execute and deliver all of the documentation as and to the extent required by,
Section 6.12, to the reasonable satisfaction of the Administrative Agent; and

(o) the consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Company that the certifications pursuant to
this definition are true and correct and that all conditions thereto (to the
extent not subject to the determination of the Administrative Agent or the
Required Lenders) have been satisfied and that same is permitted in accordance
with the terms of this Agreement, which representation and warranty shall be
deemed to be a representation and warranty for all purposes hereunder.

Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Company and the Required
Lenders agree in writing, prior to the consummation thereof, that such
acquisition shall constitute a Permitted Acquisition for purposes of this
Agreement.

 

46



--------------------------------------------------------------------------------

“Permitted Additional Indebtedness” shall mean Permitted Additional Unsecured
Acquisition Indebtedness, Permitted Additional Unsecured Indebtedness, Permitted
Additional Secured Acquisition Indebtedness and Permitted Additional Secured
Indebtedness.

“Permitted Additional Indebtedness Documents” shall mean Permitted Additional
Unsecured Acquisition Indebtedness Documents, Permitted Additional Unsecured
Indebtedness Documents, Permitted Additional Secured Acquisition Indebtedness
Documents and Permitted Additional Secured Indebtedness Documents.

“Permitted Additional Secured Acquisition Indebtedness” shall have the meaning
provided in Section 7.02(s).

“Permitted Additional Secured Acquisition Indebtedness Documents” shall mean, on
and after the execution and delivery thereof, each note, indenture, purchase
agreement, loan agreement, credit agreement, guaranty, security agreement,
pledge agreement, mortgage, other security document and other document relating
to the incurrence or issuance of any Permitted Additional Secured Acquisition
Indebtedness, as the same may be amended, modified, restated, renewed, extended
and/or supplemented from time to time in accordance with the terms hereof and
thereof.

“Permitted Additional Secured Indebtedness” shall have the meaning provided in
Section 7.02(n).

“Permitted Additional Secured Indebtedness Documents” shall mean, on and after
the execution and delivery thereof, each note, indenture, purchase agreement,
loan agreement, credit agreement, guaranty, security agreement, pledge
agreement, mortgage, other security document and other document relating to the
incurrence or issuance of any Permitted Additional Secured Indebtedness, as the
same may be amended, modified, restated, renewed, extended and/or supplemented
from time to time in accordance with the terms hereof and thereof.

“Permitted Additional Unsecured Acquisition Indebtedness” shall have the meaning
provided in Section 7.02(s).

“Permitted Additional Unsecured Acquisition Indebtedness Documents” shall mean,
on and after the execution and delivery thereof, each note, indenture, purchase
agreement, loan agreement, credit agreement, guaranty and other document
relating to the incurrence or issuance of any Permitted Additional Unsecured
Acquisition Indebtedness, as the same may be amended, modified, restated,
renewed, extended and/or supplemented from time to time in accordance with the
terms hereof and thereof.

“Permitted Additional Unsecured Indebtedness” shall have the meaning provided in
Section 7.02(n).

“Permitted Additional Unsecured Indebtedness Documents” shall mean, on and after
the execution and delivery thereof, each note, indenture, purchase agreement,
loan agreement, credit agreement, guaranty and other document relating to the
incurrence or issuance of any Permitted Additional Unsecured Indebtedness, as
the same may be amended, modified, restated, renewed, extended and/or
supplemented from time to time in accordance with the terms hereof and thereof.

“Permitted Convertible Notes” shall mean unsecured senior convertible notes of
the Company issued pursuant to Section 7.02(l), Section 7.02(n), Section 7.02(r)
or Section 7.02(s) which unsecured senior convertible notes are convertible into
shares of Company Common Stock.

 

47



--------------------------------------------------------------------------------

“Permitted Convertible Notes Documents” shall mean any Permitted Convertible
Notes and any Permitted Convertible Notes Indenture.

“Permitted Convertible Notes Indenture” shall mean each indenture (or similar
document) pursuant to which any Permitted Convertible Notes are issued.

“Permitted Discretion” shall mean the commercially reasonable judgment of the
Administrative Agent exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, as to any
factor which the Administrative Agent reasonably determines: (a) will or
reasonably could be expected to adversely affect in any material respect the
value of any Eligible Accounts or Eligible Inventory, the enforceability or
priority of the Administrative Agent’s Liens thereon or the amount which the
Administrative Agent, the Lenders or any L/C Issuer would be likely to receive
(after giving consideration to delays in payment and costs of enforcement) in
the liquidation of such Eligible Accounts or Eligible Inventory or (b) is
evidence that any collateral report or financial information delivered to the
Administrative Agent by any Person on behalf of any Borrower is incomplete,
inaccurate or misleading in any material respect. In exercising such judgment,
the Administrative Agent may consider, without duplication, such factors already
included in or tested by the definitions of Eligible Accounts or Eligible
Inventory, as well as any of the following: (i) changes after the Closing Date
in any material respect in demand for, pricing of, or product mix of Inventory;
(ii) changes after the Closing Date in any material respect in any concentration
of risk with respect to Accounts; and (iii) any other factors arising after the
Closing Date that change in any material respect the credit risk of lending to
the Borrowers on the security of the Eligible Accounts or Eligible Inventory.

“Permitted First Priority Refinancing Debt” shall have the meaning provided in
the Term Loan Credit Agreement as in effect on the Closing Date.

“Permitted Foreign Receivables Facility” shall mean, solely with respect to
Foreign Securitization Assets, any Permitted Receivables Facility; provided that
the Attributable Indebtedness outstanding at any time of all such Permitted
Foreign Receivables Facilities shall not exceed the greater of $100,000,000 or
26.00% of LTM Consolidated EBITDA (as of the date incurred).

“Permitted Junior Priority Refinancing Debt” shall have the meaning provided in
the Term Loan Credit Agreement as in effect on the Closing Date.

“Permitted Liens” shall have the meaning provided in Section 7.01.

“Permitted Receivables Facility” shall mean any Permitted Receivables Purchase
Transaction or any Permitted Receivables Securitization Transaction.

“Permitted Receivables Purchase Transaction” shall mean any one or more purchase
or financing facilities entered into in connection with any continuing
discounting, factoring or financing arrangement pursuant to which the Company or
any Restricted Subsidiary may pledge, sell, convey or otherwise transfer
Securitization Assets to any Person (other than the Company or a Restricted
Subsidiary) in exchange for cash (including, in the case of any pledge of
Securitization Assets, cash proceeds of loans made by such Person that are
secured by such pledged Securitization Assets) in an amount equal to or greater
than the fair market value (as reasonably determined by the Company and taking
into account customary discount fees or customary discount factors) of the
Securitization Assets so pledged, sold, conveyed or transferred; provided that
any such purchase or financing facilities shall be on arm’s-length terms that
are fair and reasonable to the Company and its Restricted Subsidiaries (as
reasonably determined by the Company).

 

48



--------------------------------------------------------------------------------

“Permitted Receivables Securitization Transaction” shall mean any transaction
providing for the sale, securitization or other asset-backed financing of
Securitization Assets of the Company or any Restricted Subsidiary (and/or
contractual rights relating thereto) which is on an arm’s length basis and on
commercially reasonable and customary terms (including with respect to financing
terms, covenants, termination events and other provisions), in each case as
reasonably determined by the Company, and which is non-recourse to the Company
and its Restricted Subsidiaries (other than any Securitization Subsidiary) other
than with respect to purchase or repurchase obligations for breaches of
representations and warranties, performance guaranties and indemnity obligations
that are customary for similar standard market securitizations; provided that
any such sale, securitization or other asset-backed financing be on arm’s-length
terms that are fair and reasonable to the Company and its Restricted
Subsidiaries (as reasonably determined by the Company).

“Permitted Unsecured Refinancing Debt” shall have the meaning provided in the
Term Loan Credit Agreement as in effect on the Closing Date.

“Person” shall mean any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan), maintained for employees of the Company or
any ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate
is required to contribute on behalf of any of its employees. For greater
certainty, “Plan” does not include a Canadian Pension Plan.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” shall mean and include each of the U.S. Pledge Agreement and
each Foreign Pledge Agreement.

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in each
applicable Pledge Agreement.

“Pounds Sterling” and “£” shall mean freely transferable lawful money of the
United Kingdom (expressed in Pounds Sterling).

“PPSA” shall mean the Personal Property Security Act (Ontario); provided that,
if perfection or the effect of perfection or non-perfection or the priority of
any security interest in any Collateral is governed by a Personal Property
Security Act as in effect in a Canadian jurisdiction other than Ontario, or the
Civil Code of Quebec, “PPSA” shall mean the Personal Property Security Act as in
effect from time to time in such other jurisdiction or the Civil Code of Quebec,
as applicable, for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority in such
Collateral.

“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock.

“Primary Warehouse” shall have the meaning provided in the definition of
Eligible Inventory.

 

49



--------------------------------------------------------------------------------

“Properly Contested” shall mean with respect to any obligation of the Company or
a Restricted Subsidiary, (a) the obligation is subject to a bona fide dispute
regarding amount or the liability of the Company or such Restricted Subsidiary
to pay; (b) the obligation is being properly contested in good faith by
appropriate proceedings promptly instituted and diligently pursued, which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto; (c) appropriate reserves have been established in accordance
with GAAP; and (d) non-payment could not reasonably be expected to have a
Material Adverse Effect.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including Equity Interests.

“Protective Advance” has the meaning specified in Section 2.01(d).

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any test, covenant, financial ratio or financial term, including the Total
Secured Net Leverage Ratio and the Interest Coverage Ratio and compliance with
covenants determined by reference to Consolidated EBITDA (including any
component definitions thereof) or Consolidated Total Assets, the calculation
thereof after giving effect on a pro forma basis to (a) any designation of a
Restricted Subsidiary as an Unrestricted Subsidiary, (b) any designation of an
Unrestricted Subsidiary as a Restricted Subsidiary, (c) any Material
Acquisition, (d) any assumption, incurrence, repayment or other Disposition of
Indebtedness and (e) any other event to the extent that, by the terms of the
Loan Documents, the occurrence of such event requires pro forma compliance with
a test or covenant hereunder or requires such test or covenant to be calculated
on a pro forma basis (all of the foregoing, “Applicable Transactions”) using,
for purposes of determining such compliance, the historical financial statements
of all entities or assets so designated or acquired (to the extent available)
and the consolidated financial statements of the Company and its Restricted
Subsidiaries, which shall be reformulated as if all Applicable Transactions
during the relevant Calculation Period or Test Period, as the case may be, or
subsequent to the relevant Calculation Period or Test Period, as the case may
be, and on or prior to the date of such calculation, had been consummated at the
beginning of such period (or, in the case of Consolidated Total Assets, on the
first day of the relevant Calculation Period or Test Period, as the case may
be), with the following rules to apply in connection therewith:

(i) all Indebtedness (x) assumed, incurred or issued after the first day of the
relevant Test Period or Calculation Period (whether incurred to finance a
Material Acquisition, to refinance or repay Indebtedness or otherwise) shall be
deemed to have been assumed, incurred or issued (and the proceeds thereof
applied) on the first day of such Test Period or Calculation Period, as the case
may be, and remain outstanding through the date of determination and
(y) permanently retired or redeemed after the first day of the relevant Test
Period or Calculation Period, as the case may be, shall be deemed to have been
retired or redeemed on the first day of such Test Period or Calculation Period,
as the case may be, and remain retired through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

 

50



--------------------------------------------------------------------------------

(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Material Acquisition if effected during
the respective Calculation Period or Test Period, as the case may be, or
subsequent to the relevant Calculation Period or Test Period, as the case may
be, and on or prior to the date of such calculation, as if same had occurred on
the first day of the respective Calculation Period or Test Period, as the case
may be, and taking into account, in the case of any Material Acquisition,
factually supportable and identifiable cost savings and expenses which would
otherwise be accounted for as an adjustment pursuant to Article 11 of Regulation
S-X under the Securities Act, as if such cost savings or expenses were realized
on the first day of the respective period.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“PWC” shall mean Pricewaterhouse Coopers LLP, a Delaware limited liability
partnership.

“QFC” has the meaning specified in Section 10.22(b).

“QFC Credit Support” has the meaning specified in Section 10.22.

“Qualified Preferred Stock” shall mean any Preferred Equity of the Company so
long as the terms of any such Preferred Equity (and the terms of any Equity
Interests into which such Preferred Equity is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof) (a) do
not contain any mandatory put, redemption, repayment, sinking fund or other
similar provision (other than for Qualified Preferred Stock), (b) do not require
the cash payment of dividends or distributions that would otherwise be
prohibited by the terms of this Agreement, (c) do not contain any covenants
(other than periodic reporting requirements), (d) do not grant the holders
thereof any voting rights except for (i) voting rights required to be granted to
such holders under applicable law and (ii) customary voting rights on
fundamental matters such as authorizing or issuing shares that rank prior to or
in parity with such Preferred Equity, amending the certificate of incorporation
or certificate of designation for such Preferred Equity, the payment of
dividends or distributions on junior shares, the purchase, redemption or
retirement of junior shares, mergers, amalgamations, consolidations, sales of
all or substantially all of the assets of the Company, or liquidations involving
the Company, and (e) are otherwise reasonably satisfactory to the Administrative
Agent.

“Quarterly Borrowing Base Period” shall mean, at any time that a Borrowing Base
Certificate would otherwise be due, that each of the following conditions is
true and correct at such time (a) no Loans are outstanding, (b) either (i) the
aggregate Letter of Credit Outstanding Amount is less than $75,000,000 or
(ii) Excess Availability is greater than 50% of the Total Revolving Commitment
and (c) no Specified ABL Event of Default exists.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land (including any improvements and fixtures thereon).

“Recipient” shall mean the Administrative Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder.

 

51



--------------------------------------------------------------------------------

“Recovery Event” shall mean any event that gives rise to the receipt by the
Company or any of its Restricted Subsidiaries of any cash insurance proceeds or
condemnation awards payable (a) by reason of theft, loss, physical destruction,
damage, taking or any other similar event with respect to any property or assets
of the Company or any of its Restricted Subsidiaries or (b) under any policy of
insurance maintained by any of them.

“Refinancing Indebtedness” has the meaning specified in Section 7.02(w).

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

“Release” shall mean any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migrating or leaching
into the Environment, or into, from or through any building, structure or
facility.

“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto for the purpose of recommending a benchmark rate to replace
LIBOR in loan agreements similar to this Agreement.

“Rent Reserve” shall mean, with respect to each Primary Warehouse, a reserve
established by the Administrative Agent in respect of rent payments made by a
U.S. Borrower to any landlord, warehouseman, processor, repairman, mechanic,
shipper, freight forwarder, broker or other Person who possesses any Collateral
or could assert a Lien on any Collateral, unless such location is subject to a
Landlord Personal Property Collateral Access Agreement (as reported to the
Administrative Agent by the Company from time to time as requested by the
Administrative Agent), as adjusted from time to time by the Administrative Agent
in its Permitted Discretion; provided that from the Closing Date until the date
that is ninety (90) days after the Closing Date, no Rent Reserve may be imposed
hereunder.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” shall mean (a) with respect to a Borrowing,
conversion or continuation of Revolving Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application (other than
in connection with any amendment, extension or renewal that does not increase
the maximum face amount of such Letter of Credit), and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” shall mean, at any time, Lenders (other than Defaulting
Lenders) holding more than 50% of the sum of the (a) Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Lender for purposes of this definition)
and (b) aggregate unused Commitments; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.

 

52



--------------------------------------------------------------------------------

“Reserves” shall mean reserves, if any, established by the Administrative Agent
from time to time hereunder in its Permitted Discretion against the applicable
Borrowing Base, including without limitation, (a) Rent Reserves, (b) without
duplication of any amounts already deducted in determining either Borrowing
Base, potential dilution related to Accounts, (c) Canadian Priority Payables,
(d) the Bank Product Reserve, and (e) such other events, conditions or
contingencies as to which the Administrative Agent, in its Permitted Discretion,
determines reserves should be established from time to time hereunder; provided,
however, that the Administrative Agent may not implement reserves with respect
to matters which are already specifically reflected as ineligible Accounts or
Inventory or criteria deducted in computing the Value of Eligible Inventory or
the NOLV Percentage of the Value of Eligible Inventory; provided further, that
the Administrative Agent shall not establish any additional Reserves with
respect to the Secured Other Letters of Credit Obligations. The amount of any
Reserves established by the Administrative Agent shall have a reasonable
relationship to the event, condition or other matter which is the basis for such
Reserves as determined by the Administrative Agent in its Permitted Discretion.

“Responsible Officer” shall mean the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, or any other senior or
executive officer of a Loan Party and, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given to ARTICLE
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Company or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents (a) appears (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Company or of any such Restricted Subsidiary
(unless such appearance is related to the Loan Documents or Liens created
thereunder or Permitted Liens under Section 7.01(a), 7.01(t), 7.01(z) or
7.01(bb)), (b) are subject to any Lien in favor of any Person other than (i) the
Administrative Agent for the benefit of the Secured Parties and (ii) Liens
permitted under Sections 7.01(a), 7.01(c), 7.01(q), 7.01(t), 7.01(z) and
7.01(bb) or (c) are not otherwise generally available for use by the Company or
such Restricted Subsidiary.

“Restricted Subsidiary” shall mean any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Revaluation Date” shall mean (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Canadian BA Rate Loan, (ii) each
date of a continuation of a Canadian BA Rate Loan pursuant to Section 2.02 and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Available Currency (other than U.S. Dollars), (ii) each date
of an amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Available Currency (other than U.S. Dollars)
and (iv) such additional dates as the Administrative Agent or the L/C Issuer
shall determine or the Required Lenders shall require.

“Revolving Borrowing” shall mean a borrowing consisting of simultaneous
Revolving Loans of the same Type and, in the case of Eurodollar Rate Loans or
Canadian BA Rate Loans, as applicable, having the same Interest Period made by
each of the Revolving Lenders pursuant to Section 2.01(a).

 

53



--------------------------------------------------------------------------------

“Revolving Commitment” shall mean, as to each Revolving Lender, its obligation
to (a) make Revolving Loans to the Borrowers pursuant to Section 2.01(a), (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule
1.01(a) under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Revolving Exposure” shall mean, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Facility” shall mean, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.

“Revolving Lender” shall mean, at any time, any Lender that has a Revolving
Commitment at such time.

“Revolving Loan” has the meaning specified in Section 2.01(a), and shall include
Overadvances and Protective Advances, as applicable.

“Revolving Note” shall mean a promissory note duly executed and delivered by
each Canadian Borrower or U.S. Borrower, as applicable, substantially in the
form of Exhibit C, with blanks appropriately completed in conformity herewith.

“Sanction(s)” shall mean any sanction administered or enforced by the United
States Government (including without limitation, OFAC and the U.S. State
Department), the Government of Canada, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Scheduled Unavailability Date” has the meaning specified in Section 3.08(b).

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Bank Product Obligations” shall mean Indebtedness, obligations and
other liabilities with respect to Bank Products owing by any Loan Party (and any
of the Company’s other Subsidiaries to the extent the product or service
extended thereto constitutes a Bank Product) to a Secured Bank Product Provider;
provided, that Secured Bank Product Obligations of a Loan Party (and any of the
Company’s other Subsidiaries to the extent the product or service extended
thereto constitutes a Bank Product) shall not include its Excluded Swap
Obligations.

“Secured Bank Product Provider” shall mean (a) Bank of America or any of its
Affiliates or branches that provides a Bank Product (including any Bank Product
in existence as of the Closing Date) to any Loan Party; and (b) any other Lender
or Affiliate or branch of a Lender that provides a Bank Product (including any
Bank Product in existence as of the Closing Date) to any Loan Party, in each
case, regardless of whether such Person thereafter ceases to be a Lender or an
Affiliate or branch of a Lender; provided that such provider delivers a written
notice to the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, within thirty (30) days following the later of the Closing
Date or

 

54



--------------------------------------------------------------------------------

the entering into of any agreement for the provision of such Bank Product (or
such later date as may be permitted by the Administrative Agent in its sole
discretion), (i) describing the Bank Product and setting forth the maximum
amount to be secured by the Collateral (the “Bank Product Amount”) and the
methodology to be used in calculating such amount from time to time, and
(ii) agreeing to be bound by Section 9.12. The Bank Product Amount (other than
the Bank Product Amount for Bank Products provided by Bank of America and its
Affiliates, with respect to which no such notice shall be required) may be
changed from time to time upon written notice to the Administrative Agent by the
applicable Secured Bank Product Provider unless a Default or an Event of Default
exists or an Overadvance exists or would result therefrom. Notwithstanding the
foregoing, a Lender or an Affiliate or branch of a Lender that provides Bank
Products to a Loan Party shall be deemed a “Secured Bank Product Provider”
hereunder even if such Lender or Affiliate or branch fails to deliver the notice
described in clause (b) above, and the Secured Bank Product Obligations owing to
such Secured Bank Product Provider shall be entitled to payment under
Section 8.03 hereof.

“Secured Other Letters of Credit” means a standby letter of credit (other than
Letters of Credit) issued by a Secured Letters of Credit Issuer for the account
of such Loan Party or a Restricted Subsidiary and reimbursable by any Loan
Party.

“Secured Other Letters of Credit Intercreditor Agreement” has the meaning
specified in the definition of Secured Other Letters of Credit Issuer.

“Secured Other Letters of Credit Issuer” shall mean any of the following:
(a) Bank of America or any of its Affiliates or branches that provides a standby
letter of credit (other than Letters of Credit) to any Loan Party for the
account of such Loan Party or a Restricted Subsidiary; (b) any other Lender or
Affiliate or branch of a Lender that provides a standby letter of credit (other
than Letters of Credit) to any Loan Party for the account of such Loan Party or
a Restricted Subsidiary; provided that such provider delivers a written notice
to the Administrative Agent within thirty (30) days following the later of the
Closing Date or the creation of the standby letter of credit (other than Letters
of Credit) (or such later date as may be permitted by the Administrative Agent
in its sole discretion), (i) describing the standby letters of credit (other
than Letters of Credit) and setting forth maximum face amount thereof and the
maximum amount to be secured by the Collateral, and (ii) agreeing to be bound by
Section 9.12 (the Secured Other Letters of Credit Issuers described in clauses
(a) and (b), collectively, “ABL Secured Other Letters of Credit Issuers”);
provided, that the amounts described in clause (b)(i) above may be changed from
time to time upon written notice to the Administrative Agent by the applicable
ABL Secured Other Letters of Credit Issuer unless a Default or an Event of
Default exists or an Overadvance exists or would result therefrom; provided,
further that a Lender or an Affiliate or branch of a Lender that provides such
letter of credit shall be deemed an “ABL Secured Other Letters of Credit Issuer”
and a “Secured Other Letters of Credit Issuer” hereunder even if such Lender or
Affiliate or branch fails to deliver the notice described in clause (b) above,
and the Secured Other Letters of Credit Obligations owing to such ABL Secured
Other Letters of Credit Issuer shall be entitled to payment under Section 8.03
hereof; and (c) any Person, including any Lender or Affiliate or branch of a
Lender, that provides a standby letter of credit (other than Letters of Credit)
to any Loan Party for the account of such Loan Party or a Restricted Subsidiary,
so long as such Person shall have entered into an intercreditor agreement with
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent (each, a “Secured Other Letters of Credit Intercreditor
Agreement” and each Secured Other Letters of Credit Issuer described in this
clause (c), a “Pari Passu Secured Other Letters of Credit Issuer”).

“Secured Other Letters of Credit Obligations” shall mean Indebtedness,
obligations and other liabilities with respect to letters of credit issued for
the benefit of a Loan Party or a Subsidiary by a Secured Other Letters of Credit
Issuer; provided that the aggregate maximum face amount of such letters of
credit outstanding at any time does not exceed $7,500,000.

 

55



--------------------------------------------------------------------------------

“Secured Other Letters of Credit Reserve” shall mean, as at any date of
determination, a reserve equal to 103% of the aggregate amount available to be
drawn under all outstanding Secured Other Letters of Credit.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Lenders, the L/C Issuers, the Secured Bank Product Providers, the ABL Secured
Other Letters of Credit Issuers holding Secured Other Letters of Credit
Obligations, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

“Securities Account” shall have the meaning provided in the U.S. Security
Agreement and/or the Canadian Security Agreement, as applicable.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Securitization Assets” shall mean (a) accounts receivable, notes receivables
and/or other payment intangibles and (b) interests therein and/or related assets
or rights, including, without limitation, (i) the interest of the Company or any
Restricted Subsidiary in any goods (including returned goods), and documentation
of title evidencing the shipment or storage of any goods (including returned
goods) relating to any sale by the Company or any Restricted Subsidiary giving
rise to such receivable or payment intangible; (ii) all guarantees, indemnities,
letters of credit, insurance and other agreements (including any and all
contracts, understandings, instruments, agreements, leases, invoices, notes or
other writings pursuant to which such receivable or payment intangible arises or
which evidences such receivable or payment intangible or under which the
applicable customer becomes or is obligated to make payment to the Company or
any Restricted Subsidiary in respect of such receivable or intangible) or
arrangements of whatever character from time to time supporting or securing
payment of such receivable or intangible; (iii) all collections and other
proceeds received and payment or application by the Company or a Restricted
Subsidiary of any amounts owed in respect of such receivable or intangible,
including, without limitation, purchase price, finance charges, interests, and
other similar charges which are net proceeds of the sale or other disposition of
repossessed goods or other collateral or property available to be applied
thereon; and (iv) all proceeds of, and all amounts received or receivable under,
any or all of the foregoing clauses (a) and (b).

“Securitization Subsidiary” shall mean any special purpose Subsidiary formed for
purposes of consummating a Permitted Receivables Facility and which owns no
other assets and engages in no other business than the purchase and sale of
Securitization Assets and performance, the payment of its obligations under the
relevant Permitted Receivables Facility and activities and assets reasonably
related or incidental thereto.

“Security Agreement” shall mean and include each of the U.S. Security Agreement
and the Canadian Security Agreement, together with each other security agreement
and security agreement supplement delivered pursuant to Section 6.12, in each
case as amended.

“Security Agreement Collateral” shall mean all “Collateral” (or similar term) as
defined in any Security Agreement.

“Security Agreement Supplement” has the meaning specified in ARTICLE VII of the
Security Agreements.

 

56



--------------------------------------------------------------------------------

“Similar Business” shall mean any business engaged in by the Company or any of
its Restricted Subsidiaries on the Closing Date and any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Company and its Restricted Subsidiaries are engaged on the Closing Date.

“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” shall mean SOFR or Term SOFR.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the sum of the assets, at a fair valuation,
of such Person will exceed its debts, (b) such Person has not incurred and does
not intend to incur, and does not believe that it will incur, debts beyond its
ability to pay such debts as such debts mature in the ordinary course of
business, and (c) such Person will have sufficient capital with which to conduct
its business. For purposes of this definition, “debt” shall mean any liability
on a claim, and “claim” shall mean right to payment, whether or not such a right
is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances available at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified ABL Event of Default” shall mean an Event of Default under clause
(a), (b) (as it pertains to Section 6.02(a) or 6.19(d)), (d) (as it pertains to
Section 5.25), (f) or (g) of Section 8.01.

“Specified Event of Default” shall mean an Event of Default under
Section 8.01(a), (f) or (g).

“Spot Rate” has the meaning specified in Section 1.06.

“Subordinated Indebtedness” shall mean any Indebtedness that by its terms is
subordinated to the Obligations hereunder in right of payment.

“Subsidiary” shall mean, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person or (b) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantor” shall mean each U.S. Subsidiary Guarantor and each
Canadian Subsidiary Guarantor.

“Supermajority Lenders” shall mean at any time, Lenders (other than Defaulting
Lenders) holding more than 66.67% of the sum of the (a) Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Lender for purposes of this definition)
and (b) aggregate unused Commitments; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.

 

57



--------------------------------------------------------------------------------

“Supported QFC” has the meaning specified in Section 10.22.

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan pursuant to
Section 2.17.

“Swing Line Lender” shall mean Bank of America (or, for Canadian Swing Line
Loans, Bank of America (acting through its Canada branch)) in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.17(a).

“Swing Line Loan Notice” shall mean a notice of a Swing Line Borrowing pursuant
to Section 2.17(b), which shall be substantially in the form of Exhibit B or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Swing Line Sublimit” shall mean an amount equal to (a) the Canadian Swing Line
Sublimit plus (b) the U.S. Swing Line Sublimit. The Swing Line Sublimit is part
of, and not in addition to, the Revolving Facility.

 

58



--------------------------------------------------------------------------------

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan Credit Agreement” shall mean that certain Credit Agreement, dated as
of July 15, 2014, among the Company, Bank of America, as administrative agent
(together with its successor and assigns, the “Term Loan Agent”), the other
agents party thereto and the lenders party thereto from time to time (as amended
by the First Amendment, dated as of April 15, 2015, the Second Amendment, dated
as of July 2, 2015, the Incremental Joinder and Amendment Agreement, dated as of
April 25, 2016, the Omnibus Refinancing Amendment to Credit Agreement, Security
Agreement and Pledge Agreement, dated as of January 30, 2017, the Third
Amendment to Credit Agreement dated as of June 29, 2017 and the Increase Joinder
and Refinancing Amendment to Credit Agreement, dated as of September 28, 2018
and as further amended, restated, modified, supplemented, increased, renewed,
replaced, refinanced and extended, from time to time in accordance with
Section 7.15(b) and the Intercreditor Agreement).

“Term Loan Documents” means the “Loan Documents”, as defined in the Term Loan
Credit Agreement (as further amended, restated, modified, supplemented,
increased, renewed, replaced, refinanced and extended, from time to time in
accordance with Section 7.15(b) and the Intercreditor Agreement).

“Term Loan Obligations” shall mean the “Obligations” as defined in the Term Loan
Credit Agreement.

“Term SOFR” shall mean the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Company then last ended, in each case taken as one accounting period.

“Threshold Amount” shall mean $50,000,000.

“Total Borrowing Base” shall mean, as of any date of determination, the sum of
the Canadian Borrowing Base and the U.S. Borrowing Base, in each case, at such
date.

“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments of each of the Revolving Lenders at such time. The Total Revolving
Commitment on the Closing Date is $300,000,000.

“Total Revolving Outstandings” shall mean the aggregate Outstanding Amount of
all Revolving Loans, Swing Line Loans and L/C Obligations.

“Total Secured Net Leverage Ratio” shall mean, on any date of determination, the
ratio of (a) Consolidated Net Senior Secured Indebtedness on such date to
(b) Consolidated EBITDA for the Test Period most recently ended on or prior to
such date; provided that for purposes of any calculation of the Total Secured
Net Leverage Ratio pursuant to this Agreement, Consolidated EBITDA shall be
determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein.

 

59



--------------------------------------------------------------------------------

“Transaction” shall mean, collectively, the execution and delivery by each Loan
Party of the Loan Documents to which it is a party on the Closing Date, the
incurrence of Loans on the Closing Date and the use of proceeds thereof.

“Type” shall mean, with respect to a Loan, its character as a Base Rate Loan, a
Eurodollar Rate Loan, a Canadian Prime Rate Loan or a Canadian BA Rate Loan.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

“UCP” shall mean the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.16(f).

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Company or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents are not Restricted.

“Unrestricted Subsidiary” shall mean (a) each Subsidiary designated by the
Company as an Unrestricted Subsidiary after the Closing Date pursuant to
Section 6.18 and (b) any Subsidiary of an Unrestricted Subsidiary; provided
that, for the avoidance of doubt, any Unrestricted Subsidiary re-designated as a
Restricted Subsidiary pursuant to Section 6.18 shall not constitute an
Unrestricted Subsidiary.

“U.S. Borrower” and “U.S. Borrowers” has the meaning specified in the
introductory paragraph hereto.

“U.S. Borrowing Base” shall mean, as of any date of calculation, the amount
calculated consistent with the Borrowing Base Certificate most recently
delivered to the Administrative Agent hereunder equal to, without duplication,
the sum of:

(a) 90.0% (including Eligible Accounts described in clause (f)(i)(D) of the
definition thereof) of the remainder of (x) Eligible U.S. Investment Grade
Accounts minus (y) the Dilution Reserves; plus

(b) 85.0% (including Eligible Accounts described in clause (f)(i)(D) of the
definition thereof) of the remainder of (x) Eligible U.S. Accounts (other than
Eligible U.S. Investment Grade Accounts) minus (y) the Dilution Reserves; plus

(c) the lesser of (i) 70.0% of the Value of Eligible Inventory and (ii) 85.0% of
the NOLV Percentage of the Value of Eligible Inventory; plus

 

60



--------------------------------------------------------------------------------

(d) 100.0% of Eligible Cash; minus

(e) the Secured Other Letters of Credit Reserve for any Secured Other Letters of
Credit reimbursable by a U.S. Loan Party;

(f) the sum (without duplication) of any Reserves then established by the
Administrative Agent with respect to the U.S. Borrowing Base;

provided, however, that (x) no more than 40.0% of the U.S. Borrowing Base at any
time may be attributable to Eligible Inventory, (y) no more than $20,000,000 of
the U.S. Borrowing Base at any time may be attributable to Eligible Inventory
that is placed on consignment at 1000 East 116th Street, Carmel, Indiana 64032
or 4411 Schaefer Ave, Chino, California 91710 and (z) Eligible Inventory shall
only be included in the U.S. Borrowing Base to the extent that the
Administrative Agent shall have received an appraisal of such Eligible Inventory
in form and substance, and prepared by an independent third party appraiser,
reasonably satisfactory to the Administrative Agent. The Administrative Agent
shall have the right (but not the obligation) to review such computations and
if, in its Permitted Discretion, such computations have not been calculated in
accordance with the terms of this Agreement, the Administrative Agent shall have
the right to correct any such errors in such manner as it shall determine in its
Permitted Discretion and the Administrative Agent will notify the Company
promptly after making any such correction.

“U.S. Collection Bank” shall mean any bank that maintains a U.S. Canadian
Deposit Account.

“U.S. Dollar Denominated Revolving Loans” shall mean each Revolving Loan
denominated in U.S. Dollars at the time of the incurrence thereof.

“U.S. Dollar Equivalent” of (a) with respect to an amount denominated in U.S.
Dollars shall mean, at any time for the determination thereof, such amount and
(b) with respect to an amount denominated in a currency other than U.S. Dollars
shall mean, at any time for the determination thereof, the amount of U.S.
Dollars which could be purchased with the amount of such currency involved in
such computation at the Spot Rate (determined in respect of the most recent
Revaluation Date).

“U.S. Dollars”, “Dollars” and the sign “$” shall each mean freely transferable
lawful money of the United States.

“U.S. Guarantors” shall mean and include each U.S. Borrower (in its capacity as
a guarantor under the U.S. Guaranty) and each U.S. Subsidiary Guarantor.

“U.S. Guaranty” shall mean, collectively, the U.S. Guaranty Agreement made by
the U.S. Guarantors in favor of the Administrative Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit F-2.

“U.S. Loan Parties” shall mean the Company, each other U.S. Borrower and each
U.S. Subsidiary Guarantor.

“U.S. Obligations” shall mean all Obligations owing by, or on account of, any
U.S. Loan Party.

“U.S. Overadvance” shall mean, at any time, the amount by which Aggregate U.S.
Borrower Exposure exceeds the lesser of (a) the Total Revolving Commitment minus
the Aggregate Canadian Borrower Exposure and (b) the U.S. Borrowing Base.

 

61



--------------------------------------------------------------------------------

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Pledge Agreement” shall mean the U.S. Pledge Agreement, dated as of the
Closing Date in, the form of Exhibit G-3, as amended, modified, restated and/or
supplemented from time to time in accordance with the terms hereof and thereof.

“U.S. Protective Advance” has the meaning specified in Section 2.01(d).

“U.S. Revolving Loan” has the meaning specified in Section 2.01(a).

“U.S. Security Agreement” shall mean the U.S. Security Agreement, dated as of
the Closing Date, in the form of Exhibit G-2, as amended, modified, restated
and/or supplemented from time to time in accordance with the terms hereof and
thereof.

“U.S. Special Resolutions Regimes” has the meaning specified in Section 10.22.

“U.S. Subsidiary Guarantor” shall mean, collectively, (a) each Wholly-Owned
Domestic Subsidiary of the Company (other than any U.S. Borrower and any
Immaterial Subsidiary) that is a Restricted Subsidiary of the Company listed on
Schedule 6.12 and each other Wholly-Owned Domestic Subsidiary of the Company
(other than any U.S. Borrower and any Immaterial Subsidiary) that is a
Restricted Subsidiary of the Company that shall be required to execute and
deliver a guaranty or guaranty supplement pursuant to Section 6.12 and (b) with
respect to (i) Secured Bank Product Obligations owing by any U.S. Loan Party or
any Subsidiary of a U.S. Loan Party (other than any U.S. Borrower), (ii) Secured
Other Letters of Credit Obligations owing by any U.S. Loan Party (other than any
U.S. Borrower) to an ABL Secured Other Letters of Credit Issuer and (iii) the
payment and performance by each U.S. Loan Party that is not an “eligible
contract participant” under the Commodity Exchange Act of its obligations under
its Guaranty with respect to all Swap Obligations, in each case, the U.S.
Borrowers; provided that no Excluded Subsidiary shall be a U.S. Subsidiary
Guarantor.

“U.S. Swing Line Loans” has the meaning specified in Section 2.17(a).

“U.S. Swing Line Sublimit” shall mean an amount equal to the lesser of (a)
$30,000,000 and (b) the Revolving Facility. The U.S. Swing Line Sublimit is part
of, and not in addition to, the Revolving Facility.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Value” shall mean, with respect to Eligible Inventory, the lower of (a) the
cost thereof computed on a first-in first-out basis in accordance with GAAP and
(b) the market value thereof (net of any intercompany profit).

“Voting Stock” shall mean, as to any entity, all classes of Equity Interests of
such entity then outstanding and normally entitled to vote in the election of
directors of such entity or, in the case of any Foreign Subsidiaries of the
Company, all interests in such entity with the ability to control the management
or actions of such entity.

“Weekly Borrowing Base Period” shall mean any period (a) commencing on the date
on which (i) a Specified ABL Event of Default has occurred and is continuing or
(ii) Excess Availability is less than the greater of (x) 12.5% of the Line Cap
at such time and (y) $20,000,000 for five (5) consecutive Business Days and
(b) ending on the first date thereafter on which (i) no Specified ABL Event of
Default exists and (ii) Excess Availability has been equal to or greater than
the greater of 12.5% of the Line Cap at such time and $20,000,000 for 20
consecutive days.

 

62



--------------------------------------------------------------------------------

“Wholly-Owned Canadian Subsidiary” shall mean a Wholly-Owned Restricted
Subsidiary that is a Canadian Subsidiary.

“Wholly-Owned Domestic Subsidiary” shall mean a Wholly-Owned Restricted
Subsidiary that is a Domestic Subsidiary.

“Wholly-Owned Restricted Subsidiary” shall mean a Wholly-Owned Subsidiary that
is a Restricted Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Company with respect to the preceding clauses (a) and (b), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Company and its Restricted Subsidiaries under applicable
law).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

63



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” shall mean “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” shall mean “to
and including.”

(c) In connection with the determination of the weighted average life to
maturity of any Indebtedness, the effects of any reductions in scheduled
amortization or other scheduled payments as a result of any prior prepayment of
the applicable Indebtedness shall be disregarded.

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a Division/Series Transaction, as if it were a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, Restricted Subsidiary, Unrestricted Subsidiary, joint venture or any
other like term shall also constitute such a Person or entity).

(f) Where the context so requires, (i) any term defined herein by reference to
the “UCC” shall also have any extended, alternative or analogous meaning given
to such term in applicable Canadian personal property security and other laws
(including, without limitation, the Personal Property Security Act of each
province of Canada, the Securities Transfer Act of each province of Canada, the
Civil Code of Quebec, the Bills of Exchange Act (Canada) and the Depository
Bills and Notes Act (Canada)), in all cases for the extension, preservation or
betterment of the security and rights of the Administrative Agent, and (ii) all
references herein to a financing statement, continuation statement, amendment or
termination statement shall be deemed to refer also to the analogous documents
used under applicable Canadian personal property security laws.

(g) For purposes of determining compliance with the incurrence of any
Indebtedness that restricts the amount of such Indebtedness relative to the
amount of Indebtedness being refinanced, the Borrower and its Restricted
Subsidiaries may incur an incremental principal amount of Indebtedness in such
refinancing to the extent that, at the time of incurrence thereof, the portion
of such Indebtedness in excess of the amount of Indebtedness being refinanced
would otherwise be permitted to be incurred in accordance with this Agreement.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Restricted Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent

 

64



--------------------------------------------------------------------------------

thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding any other provision contained in this
Agreement, any generally accepted accounting principles requiring leases that
were previously accounted for as operating leases prior to the adoption of FASB
ASC 842 to be recorded on the balance sheet as a lease liability and the
corresponding right of use under FASB ASC 842 shall be disregarded.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Restricted Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Restricted Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or “Canadian BA Rate”, as applicable, or with respect to any
comparable or successor rate thereto.

1.06 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in ARTICLE II and ARTICLE IX) or any of the other Loan Documents to
be in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. The
“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date of such determination;
provided that the Administrative Agent may obtain such spot rate from another
financial institution designated by the Administrative Agent if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency. Notwithstanding the foregoing, for purposes
of determining compliance with ARTICLE VII with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default or Event
of Default shall be deemed to have occurred solely as a result of changes in
rates of currency exchange occurring after the time such Indebtedness or
Investment is incurred (so long as such Indebtedness or Investment, at the time
incurred, made or acquired, was permitted hereunder). For purposes of
determining compliance with any Dollar-denominated restriction on the incurrence
of Indebtedness, the Dollar-equivalent principal amount of Indebtedness
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided

 

65



--------------------------------------------------------------------------------

that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Indebtedness does not exceed the principal
amount of such other Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, plus the aggregate amount of fees, underwriting
discounts, premiums (including tender premiums) and other reasonable costs and
expenses (including original issue discount) incurred in connection with such
refinancing. All references in the Loan Documents to Loans, Letters of Credit,
Obligations, Borrowing Base components and other amounts shall be denominated in
Dollars, unless expressly provided otherwise. The U.S. Dollar Equivalent of any
amounts denominated or reported under a Loan Document in a currency other than
Dollars shall be determined by the Administrative Agent based on the current
Spot Rate (determined in respect of the most recent Revaluation Date). The
Borrowers shall report Borrowing Base components to the Administrative Agent in
Dollars, and unless expressly provided otherwise, the Borrowers shall deliver
financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than Dollars, the Borrowers shall
repay such Obligation in such other currency.

1.07 Concurrent Fixed/Ratio Basket Usage. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, other than pursuant to
Section 7.02(c)(ii), (i) unless the Company elects otherwise, if the Company or
its Restricted Subsidiaries in connection with any transaction or series of
related transactions incurs Indebtedness or creates Liens under or as permitted
by (1) a ratio-based basket (including, without limitation, any Total Secured
Net Leverage Ratio test, Interest Coverage Ratio test or Consolidated Fixed
Charge Coverage Ratio test) (any such amounts, the “Incurrence-Based Amounts”)
and (2) substantially concurrently therewith incurs Indebtedness or creates
Liens pursuant to any basket expressed as a dollar amount (including a
percentage of LTM Consolidated EBITDA or Consolidated Total Assets) (any such
amounts, the “Fixed Amounts”), then for purposes of such concurrent incurrence,
the Fixed Amounts shall be disregarded in the calculation of the financial test
or ratio test applicable to such Incurrence-Based Amounts for purposes of
determining whether such concurrent incurrence is permitted under the
Incurrence-Based Amounts.

1.08 Limited Condition Transactions. When calculating the availability under any
Basket or ratio under this Agreement or compliance with any provision of this
Agreement (including, without limitation, Section 4.02 of this Agreement,
satisfaction of the Payment Conditions (other than as provided in the last
clause of this Section), the determination of the absence of any Default or
Event of Default or compliance with any representations and warranties set forth
herein or in any Loan Document), in each case, in connection with a Limited
Condition Transaction and any actions or transactions related thereto, the date
of determination for availability under any such Basket or ratio and whether any
such action or transaction is permitted (or any requirement or condition
therefor is complied with or satisfied (including as to the absence of any
Default or Event of Default and compliance with any representations and
warranties)) hereunder shall, at the option of the Company (the Company’s
election to exercise such option, an “LCT Election”), be deemed to be the date
(the “LCT Test Date”) the definitive agreements for such Limited Condition
Transaction are entered into (which in the case of any prepayment, redemption or
offer to purchase Indebtedness or Equity Interests may be the date of the
irrevocable notice of prepayment or redemption or transmittal of irrevocable
offer to purchase) (and, if any relevant calculations are made on the LCT Test
Date, recalculated, at the option of the Company, at the time for funding or
consummation) and if, on a Pro Forma Basis after effect to the Limited Condition
Transaction and any actions or transactions related thereto (including any
incurrence of Indebtedness and the use of proceeds thereof) and any related pro
forma adjustments, the Company or any Restricted Subsidiaries would have been
permitted to take such actions or consummate such transactions on the relevant
LCT Test Date in

 

66



--------------------------------------------------------------------------------

compliance with such ratio, test or Basket (and any related requirements and
conditions), such ratio, test or Basket (and any related requirements and
conditions) shall be deemed to have been complied with (or satisfied) for all
purposes; provided, that compliance with such ratios, tests or Baskets (and any
related requirements and conditions) shall not be determined or tested at any
time after the applicable LCT Test Date.

For the avoidance of doubt, (x) if any of such Baskets, tests or ratios for
which compliance was determined or tested as of the LCT Test Date would at any
time after the LCT Test Date have been exceeded or otherwise failed to have been
complied with as a result of fluctuations in such Basket, test or ratio
(including due to fluctuations in the Borrowing Base or in Consolidated EBITDA
or Consolidated Total Assets of the Company or the Person subject to such
Limited Condition Transaction) subsequent to such date of determination and at
or prior to the consummation of the relevant Limited Condition Transaction, such
Baskets, tests or ratios will not be deemed to have been exceeded or failed to
have been complied with as a result of such fluctuations, (y) if any related
requirements and conditions (including as to the absence of any Default or Event
of Default) for which compliance or satisfaction was determined or tested as of
the LCT Test Date would at any time after the LCT Test Date not have been
complied with or satisfied (including due to the occurrence or continuation of
any Default or Event of Default), such requirements and conditions will not be
deemed to have been failed to be complied with or satisfied (and such Default or
Event of Default shall be deemed not to have occurred or be continuing, solely
for purposes of determining whether the applicable Limited Condition Transaction
and any actions or transactions related thereto (including any incurrence of
Indebtedness and the use of proceeds thereof) are permitted hereunder) and
(z) in calculating the availability under any ratio, test or Basket in
connection with any action or transaction unrelated to such Limited Condition
Transaction following the relevant LCT Test Date and prior to the date on which
such Limited Condition Transaction is consummated, any such ratio, test or
Basket shall be determined or tested both with and without giving effect to such
Limited Condition Transaction and any actions or transactions related thereto on
a Pro Forma Basis (including any incurrence of Indebtedness and the use of
proceeds thereof) and any related pro forma adjustments unless the definitive
agreement (or notice) for such Limited Condition Transaction is terminated or
expires (or is rescinded) without consummation of such Limited Condition
Transaction, and the Company or applicable Restricted Subsidiary must be able to
satisfy the relevant tests on both bases.

Notwithstanding anything to the contrary, this Section 1.08 shall not apply to
any determination of (a) the satisfaction of the conditions precedent in
Section 4.02 of any Lender to honor any Request for Credit Extension or (b)(x)
if any Loans are outstanding (determined both immediately before and after
giving effect to such Acquisition), Excess Availability for the purposes of
satisfying the Payment Conditions, or (y) if any Letters of Credit are issued in
connection with such Acquisition, Excess Availability for the purposes of
satisfying the Payment Conditions; provided that, in any event, Excess
Availability for the purposes of satisfying the Payment Conditions shall not be
determined more than 90 days prior to funding or consummation of any Limited
Condition Transaction.

1.09 Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Company, the Administrative Agent
and such Lender.

1.10 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

67



--------------------------------------------------------------------------------

1.11 Judgments. If, in connection with obtaining judgment in any court, it is
necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, a Loan Party shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following the Administrative Agent’s receipt of the payment in the
Judgment Currency, the Administrative Agent can use the amount paid to purchase
the sum originally due in the Agreement Currency. If the purchased amount is
less than the sum originally due, such Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent and Lenders against such loss. If the purchased amount is
greater than the sum originally due, the Administrative Agent shall return the
excess amount to such Loan Party (or to the Person legally entitled thereto).

1.12 Interpretation (Quebec). For purposes of any Collateral located in the
Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall be deemed to include “movable property”, (b) “Real
Estate” shall be deemed to include “immovable property”, (c) “tangible property”
shall be deemed to include “corporeal property”, (d) “intangible property” shall
be deemed to include “incorporeal property”, (e) “security interest”, “mortgage”
and “lien” shall be deemed to include a “hypothec”, “prior claim” and a
“resolutory clause”, (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code, and any reference to a “financing statement” shall be deemed to include a
reference to an application for publication under the Civil Code of Quebec,
(g) all references to “perfection” of or “perfected” Liens shall be deemed to
include a reference to an “opposable” or “set up” Liens as against third
parties, (h) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (i) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (j) an “agent” shall be
deemed to include a “mandatary”, (k) “construction liens” shall be deemed to
include “legal hypothecs”, (l) “joint and several” shall be deemed to include
“solidary”, (m) “gross negligence or willful misconduct” shall be deemed to be
“intentional or gross fault”, (n) “beneficial ownership” shall be deemed to
include “ownership on behalf of another as mandatary”, (o) “servitude” shall be
deemed to include “easement”, (p) “priority” shall be deemed to include “prior
claim”, (q) “survey” shall be deemed to include “certificate of location and
plan”, (r) “fee simple title” shall be deemed to include “absolute ownership”
and (s) “foreclosure” shall be deemed to include “the exercise of a hypothecary
right”. The parties hereto confirm that it is their wish that this Agreement and
any other document executed in connection with the transactions contemplated
herein be drawn up in the English language only (except if another language is
required under any applicable law) and that all other documents contemplated
thereunder or relating thereto, including notices, may also be drawn up in the
English language only. Les parties aux présentes confirment que c’est leur
volonté que cette convention et les autres documents de crédit soient rédigés en
anglais seulement et que tous les documents, y compris tous avis, envisagés par
cette convention et les autres documents peuvent être rédigés en anglais
seulement (sauf si une autre langue est requise en vertu d’une loi applicable).

 

68



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Revolving Borrowings. (a) Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make (x) a revolving loan or
revolving loans to any U.S. Borrower from time to time (each, a “U.S. Revolving
Loan” and, collectively, the “U.S. Revolving Loans”) and (y) a revolving loan or
revolving loans to any Canadian Borrower from time to time (each, a “Canadian
Revolving Loan” and, collectively, the “Canadian Revolving Loans” and, together
with the U.S. Revolving Loans, each, a “Revolving Loan” and, collectively, the
“Revolving Loans”), in each case, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Commitment; provided, however, that such Revolving
Loans: (i) shall be made and maintained in the respective Available Currency for
the respective Borrower; (ii) except as hereafter provided, shall, at the option
of the applicable Borrower, be incurred and maintained as, and/or converted
into, Base Rate Loans, Canadian Prime Rate Loans (in the case of a Canadian
Borrower only), Eurodollar Rate Loans or, in the case of a Canadian Borrower
only, Canadian BA Rate Loans; provided that all Revolving Loans comprising the
same Borrowing shall at all times be of the same Type; (iii) shall not be made
(and shall not be required to be made) by any Lender in any instance where the
incurrence thereof (after giving effect to the use of the proceeds thereof on
the date of the incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause the Total Revolving Outstandings to
exceed the Total Revolving Commitment as then in effect; (iv) shall not be made
(and shall not be required to be made) by any Lender in any instance where the
incurrence thereof (after giving effect to the use of the proceeds thereof on
the date of the incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause the Revolving Exposure of such Revolving
Lender to exceed such Revolving Lender’s Revolving Commitment at such time;
(v) except as otherwise provided in Section 2.01(d), in the case of U.S.
Revolving Loans, shall not be made (and shall not be required to be made) by any
Lender in any instance where the incurrence thereof (after giving effect to the
use of the proceeds thereof on the date of incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) would cause the
Aggregate U.S. Borrower Exposure to exceed the U.S. Borrowing Base at such time;
and (vi) except as otherwise provided in Section 2.01(d), in the case of
Canadian Revolving Loans, shall not be made (and shall not be required to be
made) by any Lender in any instance where the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of incurrence thereof to
repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Aggregate Canadian Borrower Exposure to exceed the lesser of (x) the
Canadian Borrowing Base at such time and (y) the Canadian Sublimit then in
effect. Within the limits of each Revolving Lender’s Revolving Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(a), prepay under Section 2.03, and reborrow under this
Section 2.01(a). Revolving Loans may be Base Rate Loans, Eurodollar Rate Loans,
Canadian Prime Rate Loans or Canadian BA Rate Loans, as further provided herein.

(b) Reserves. Notwithstanding anything to the contrary in Section 2.01(a) or
elsewhere in this Agreement, the Administrative Agent shall have the right to
establish Reserves upon five (5) Business Days’ prior written notice to the
Borrowers, which notice shall include a reasonably detailed description of such
Reserve being established (during which period (1) the Administrative Agent
shall, if requested, discuss any such Reserve or change with the Borrowers,
(2) the Borrowers may take such action as may be required so that the event,
condition or matter that is the basis for such Reserve or change thereto no
longer exists or exists in a manner that would result in the establishment of a
lower Reserve or result in a lesser change thereto, in a manner and to the
extent reasonably satisfactory to the Administrative Agent and (3) the
Administrative Agent and the Lenders shall not be obligated to make any Credit
Extensions that would result in, after giving effect to the proposed Reserve,
(w) the Aggregate U.S. Borrower Exposure at such time exceeding the U.S.
Borrowing Base at such time, (x) the Aggregate Canadian Borrower Exposure at
such time exceeding the Canadian Borrowing Base at such time or (y) the
Aggregate Exposure at such time exceeding the Total Borrowing Base at such
time), in such amounts, and with respect to such matters, but subject to the
limitations contained in the definition of “Reserves” herein, as the
Administrative Agent in its Permitted Discretion shall deem necessary or
appropriate, against the U.S. Borrowing Base or the Canadian Borrowing Base
(which Reserves shall reduce the then existing applicable Borrowing Base in an
amount equal to such Reserves).

 

69



--------------------------------------------------------------------------------

(c) Overadvances. (i) Any U.S. Overadvance shall be repaid by the U.S. Borrowers
promptly on demand by the Administrative Agent, and shall constitute U.S.
Obligations secured by the Collateral of the U.S. Loan Parties, entitled to all
benefits of the Loan Documents and (ii) any Canadian Overadvance shall be repaid
by the Canadian Borrowers promptly on demand by the Administrative Agent, and
shall constitute Canadian Obligations secured by the Collateral, entitled to all
benefits of the Loan Documents. The Administrative Agent may require Lenders to
fund Base Rate Loans (in the case of U.S. Overadvances denominated in U.S.
Dollars) or Canadian Prime Rate Loans (in the case of Canadian Overadvances
denominated in Canadian Dollars) that cause or constitute an Overadvance and to
forbear from requiring the Borrowers to cure an Overadvance; provided that
(x) the total Overadvances (together with the aggregate principal amount of
Protective Advances established pursuant to Section 2.01(d)) do not exceed 10%
of the Total Borrowing Base and (y) no Overadvance continues for more than
thirty (30) consecutive days without the consent of the Required Lenders. In no
event shall Revolving Loans be permitted to be made where the incurrence thereof
(after giving effect to the use of the proceeds thereof on the date of the
incurrence thereof to repay any amounts theretofore outstanding pursuant to this
Agreement) would cause the Total Revolving Outstandings to exceed the Total
Revolving Commitment as then in effect. The Required Lenders may at any time
revoke the Administrative Agent’s authority to make further intentional
Overadvances under this Section 2.01(c) by written notice to the Administrative
Agent. Absent such revocation, the Administrative Agent’s determination that the
funding of an Overadvance is appropriate shall be conclusive. No funding or
sufferance of an Overadvance shall constitute a waiver by the Administrative
Agent or the Revolving Lenders of the Event of Default caused thereby. No Loan
Party shall be a beneficiary of this Section nor authorized to enforce any of
its terms.

(d) Protective Advances. The Administrative Agent shall be authorized, in its
discretion, at any time that any condition in Section 4.02 is not satisfied, to
make Base Rate Loans (in the case of Protective Advances denominated in U.S.
Dollars (each, a “U.S. Protective Advance” and, collectively, the “U.S.
Protective Advances”)) or Canadian Prime Rate Loans (in the case of Protective
Advances denominated in Canadian Dollars (each, a “Canadian Protective Advance”
and, collectively, the “Canadian Protective Advances” and, together with the
U.S. Protective Advances, each, a “Protective Advance” and, collectively, the
“Protective Advances”)) (i) up to an aggregate amount (together with the
aggregate principal amount of Overadvances established pursuant to
Section 2.01(c)) of 10% of the Total Borrowing Base outstanding at any time, if
the Administrative Agent deems (in its Permitted Discretion) such Loans
necessary or desirable to preserve or protect Collateral, or to enhance the
collectability or repayment of Obligations, as long as such Loans do not cause
the Total Revolving Outstandings to exceed the Total Revolving Commitment as
then in effect; or (ii) to pay any other amounts chargeable to the Loan Parties
under any Loan Documents, including interest, costs, fees and expenses, as long
as such other amounts do not cause the Total Revolving Outstandings to exceed
the Total Revolving Commitment as then in effect. The Revolving Lenders shall
participate on a pro rata basis in Protective Advances outstanding from time to
time. The Required Lenders may at any time revoke the Administrative Agent’s
authority to make further Protective Advances under clause (ii) by written
notice to the Administrative Agent. Absent such revocation, the Administrative
Agent’s determination that the funding of a Protective Advance is appropriate
shall be conclusive. No funding of a Protective Advance shall constitute a
waiver by the Administrative Agent or the Revolving Lenders of any Event of
Default relating thereto. No Loan Party shall be a beneficiary of this Section
nor authorized to enforce any of its terms.

 

70



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Revolving
Borrowing, each conversion of Revolving Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans or Canadian BA Rate Loans shall be
made upon the Borrowers’ irrevocable notice to the Administrative Agent, which
may be given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Committed Loan Notice. Each such Committed Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or Canadian BA Rate Loans or of any
conversion of Eurodollar Rate Loans or Canadian BA Rate Loans to Base Rate Loans
or Canadian Prime Rate Loans, as applicable, or in the case of a Committed Loan
Notice delivered in connection with the initial Credit Extension on the Closing
Date, one Business Day prior, and (ii) on the requested date of any Borrowing of
Base Rate Loans or Canadian Prime Rate Loans; provided, however, that (x) if the
applicable Borrowers wish to request Eurodollar Rate Loans or Canadian BA Rate
Loans having an Interest Period other than one, two, three or six months in
duration or for a duration of less than one month as provided in the definition
of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and (y) any such notice of a Base Rate Loan or Canadian Prime Rate Loan
to finance the reimbursement of an L/C Credit Extension as contemplated by
Section 2.16(f) shall be given not later than 10:00 a.m. on the date of the
proposed Borrowing. Not later than 11:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrowers (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or Canadian
BA Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple
of $500,000 in excess thereof. Except as provided in Section 2.16(e) and
2.17(c), each Borrowing of or conversion to Base Rate Loans or Canadian Prime
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice shall specify (i) whether
the Borrowers are requesting a Revolving Borrowing, a conversion of Revolving
Loans or a continuation of Eurodollar Rate Loans or Canadian BA Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Revolving Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) whether the Revolving
Loans made pursuant to such Borrowing constitute Protective Advances (it being
understood that the Administrative Agent shall be under no obligation to make
such Protective Advance) and (vii) the applicable Borrowing Base at such time.
If any Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
any Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Loans shall be made as, or converted
to, in the case of a U.S. Borrower, Base Rate Loans or in the case of a Canadian
Borrower, Canadian Prime Rate Loans. Any such automatic conversion to Base Rate
Loans or Canadian Prime Rate Loans shall be effective immediately following the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans or Canadian BA Rate Loans. If any Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans or
Canadian BA Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to a Eurodollar Rate Loan or Canadian BA Rate Loan.

(b) Except in the case of Protective Advances, following receipt of a Committed
Loan Notice, the Administrative Agent shall promptly notify each Lender of the
amount of its Applicable Percentage under the applicable Facility of the
applicable Revolving Loans and if no timely notice of a conversion or
continuation is provided by any Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
Canadian Prime Rate Loans described in Section 2.02(a). In the case of a
Revolving Borrowing each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable

 

71



--------------------------------------------------------------------------------

Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrowers in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrowers on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrowers; provided, however, that if, on
the date a Committed Loan Notice with respect to a Revolving Borrowing is given
by any Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrowers as provided
above.

(c) Except as otherwise provided herein, unless the Borrowers provide one
Business Day’s prior notice and pays the amount due, if any, under Section 3.05
in connection therewith, a Eurodollar Rate Loan or Canadian BA Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan or Canadian BA Rate Loan. During the existence of an Event
of Default, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans or Canadian BA Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
or Canadian BA Rate Loans, as applicable, upon determination of such interest
rate. At any time that Base Rate Loans or Canadian Prime Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Bank of America’s prime rate, base rate in Canada or Canadian
Prime Rate, as applicable, used in determining the Base Rate or Canadian Prime
Rate, as applicable, promptly following the public announcement of such change.

(e) After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than ten Interest Periods in
effect in respect of the Revolving Facility.

(f) Unless payment is otherwise made by the Borrowers, the becoming due of any
Obligation (whether principal, interest, fees or other charges) shall be deemed
to be a request for a Base Rate Loan on the due date in the amount due and the
Loan proceeds shall be disbursed as direct payment of such Obligation.

2.03 Prepayments. Optional. (a) Each Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty (subject to
Section 2.03(a)(i)); provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans or Canadian BA Rate Loans and
(2) on the date of prepayment of Base Rate Loans or Canadian Prime Rate Loans;
(B) any prepayment of Eurodollar Rate Loans or Canadian BA Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $500,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding; and
(C) any prepayment of Base Rate Loans or Canadian Prime Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans or Canadian BA Rate Loans are
to be prepaid, the Interest Period(s) of such Loans. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by any Borrower, unless rescinded pursuant to clause
(iii) below, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan or Canadian BA Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

 

72



--------------------------------------------------------------------------------

(i) Each Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000 or, if less, the
entire principal amount of Swing Line Loans then outstanding. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
such Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(ii) [Reserved].

(iii) Notwithstanding anything to the contrary contained in this Agreement, any
Borrower may rescind any notice of prepayment under Section 2.03(a) if such
prepayment would have resulted from a refinancing of all or any portion of the
Revolving Loans or occurrence of any other event which would have provided the
cash proceeds for such prepayment, which refinancing or other such event shall
not be consummated or shall otherwise be delayed, subject to payment of amounts
under Section 3.05.

(b) Mandatory. Except for Overadvances permitted under Section 2.01(c) and
Protective Advances permitted under Section 2.01(d), for any reason (A) the
Aggregate U.S. Borrower Exposure at such time exceeds the U.S. Borrowing Base at
such time, (B) the Aggregate Canadian Borrower Exposure at such time exceeds the
lesser of (i) the Canadian Borrowing Base at such time and (ii) the Canadian
Sublimit then in effect, (C) the Aggregate Exposure at such time exceeds the
Total Revolving Commitment at such time or (D) the aggregate Outstanding Amounts
with respect to Letters of Credit at such time exceeds the Letter of Credit
Sublimit, in each case, the applicable Borrower shall within one (1) Business
Day either, at its option take one or more of the following actions: prepay
Revolving Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize
the L/C Obligations (other than the L/C Borrowings) in an aggregate amount equal
to such excess.

2.04 Termination or Reduction of Commitments.

(a) Optional. Each Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit or the Swing
Line Sublimit, or from time to time permanently reduce the Revolving Facility,
the Letter of Credit Sublimit or the Swing Line Sublimit; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five (5) Business Days prior to the date of termination or reduction (or
such shorter period as the Administrative Agent may agree in its sole
discretion), (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowers shall not terminate or reduce (A) the Revolving Facility if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Outstandings would exceed the Revolving Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Letter of Credit Sublimit and (iv) any such notice
may state that such notice is conditioned upon the effectiveness of other
transactions, in which case such notice may be revoked by such Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

 

73



--------------------------------------------------------------------------------

(b) Mandatory. If after giving effect to any reduction or termination of
Revolving Commitments under this Section 2.04, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the Revolving Facility at such time, the Letter
of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Commitment under
this Section 2.04. Upon any reduction of the Revolving Commitments, the
Revolving Commitment of each Revolving Lender shall be reduced by such Lender’s
Applicable Revolving Percentage of such reduction amount. All fees in respect of
the Revolving Facility accrued until the effective date of any termination of
the Revolving Facility shall be paid on the effective date of such termination.

2.05 Repayment of Loans.

(a) Revolving Loans. The U.S. Borrowers shall repay to the Revolving Lenders on
the Maturity Date for the Revolving Facility the aggregate principal amount of
all U.S. Revolving Loans outstanding on such date. The Canadian Borrowers shall
repay to the Revolving Lenders on the Maturity Date for the Revolving Facility
the aggregate principal amount of all Canadian Revolving Loans outstanding on
such date.

(b) Swing Line Loans. The U.S. Borrowers shall repay each U.S. Swing Line Loan
on the earlier to occur of (i) the date ten (10) Business Days after such Loan
is made and (ii) the Maturity Date. At any time that there shall exist a
Defaulting Lender, promptly upon the request of the Swing Line Lender, the U.S.
Borrowers shall repay the outstanding U.S. Swing Line Loans made by the Swing
Line Lender in an amount sufficient to eliminate any Fronting Exposure in
respect of such U.S. Swing Line Loans. The Canadian Borrowers shall repay each
Canadian Swing Line Loan on the earlier to occur of (i) the date ten
(10) Business Days after such Loan is made and (ii) the Maturity Date. At any
time that there shall exist a Defaulting Lender, promptly upon the request of
the Swing Line Lender, the Canadian Borrowers shall repay the outstanding
Canadian Swing Line Loans made by the Swing Line Lender in an amount sufficient
to eliminate any Fronting Exposure in respect of such Canadian Swing Line Loans.

2.06 Interest. (a) Subject to the provisions of Section 2.06(b), (i) each
Eurodollar Rate Loan or Canadian BA Rate Loan, as applicable, under the Facility
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate or Canadian BA
Rate, as applicable, for such Interest Period plus the Applicable Rate for such
Type of Revolving Loan, (ii) each Base Rate Loan or Canadian Prime Rate Loan, as
applicable, under the Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate or Canadian Prime Rate, as applicable plus the Applicable Rate for
such Type of Revolving Loans; and (iii) each Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate or Canadian Prime Rate, as applicable
plus the Applicable Rate for Swing Line Loans.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amounts shall bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

74



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) The U.S. Borrowers jointly and severally agree to pay interest in respect of
the unpaid principal amount of each U.S. Revolving Loan and U.S. Swing Line Loan
and (y) the Canadian Borrowers jointly and severally agree to pay interest in
respect of the unpaid principal amount of each Canadian Revolving Loan and
Canadian Swing Line Loan.

2.07 Fees. (a) The U.S. Borrowers shall pay to the Administrative Agent, for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a fee equal to the 0.25% times the actual daily amount by which the
Total Revolving Commitment exceeds the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15(a). Such fee shall be (i) payable in
arrears on the first day of each January, April, July and October and on the
Maturity Date of the Facility and (ii) shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(b) The applicable Borrowers shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(c) The applicable Borrowers shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.08 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate), Canadian Prime Rate Loans (including Canadian Prime Rate Loans determined
by reference to the Canadian BA Rate) or Canadian BA Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.09 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of each Borrower hereunder to pay any amount owing by such
Borrower with respect to the Obligations. In the event of any conflict between
the accounts and records maintained by any Lender and the accounts and records
of the Administrative Agent in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Revolving Note and
endorse thereon the date, Type (if applicable), amount

 

75



--------------------------------------------------------------------------------

and maturity of its Loans and payments with respect thereto. Upon request of the
Borrowers, promptly following Payment in Full, each Lender shall return to the
Borrowers any Revolving Note issued to it, or in the case of any loss, theft or
destruction of any such Revolving Note, a lost note affidavit in customary form.

(b) In addition to the accounts and records referred to in Section 2.09(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.10 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in the applicable Available Currency and in immediately available funds
not later than 2:00 p.m. on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage in respect of
the relevant Facility (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans or Canadian BA Rate
Loans (or, in the case of any Borrowing of Base Rate Loans or Canadian Prime
Rate Loans, as applicable, prior to 12:00 noon on the date of such Borrowing) by
a Borrower that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02(a) (or, in the case of a Borrowing of Base Rate Loans or Canadian
Prime Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02(a)) and may, in reliance upon such
assumption, make available to such Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and such
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans or Canadian Prime Rate Loans, as applicable. If such Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

76



--------------------------------------------------------------------------------

(i) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that a Borrower will not make such
payment, the Administrative Agent may assume that such Borrower have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuers,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuers, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this ARTICLE II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in ARTICLE IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

77



--------------------------------------------------------------------------------

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16(a), or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Restricted Subsidiary thereof (as to which the provisions of this Section shall
apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

2.12 [Reserved].

2.13 Incremental Facilities.

(a) Company Request. The Company, on behalf of the Borrowers, may by written
notice to the Administrative Agent elect to request prior to the Maturity Date
for the Revolving Facility, an increase to the existing Revolving Commitments
(each, an “Incremental Revolving Commitment”), which may include an increase to
the Canadian Sublimit or may be provided in the form of Incremental Foreign
Revolving Commitments, subject to the requirements of clause (b) below, by an
aggregate amount not to exceed the U.S. Dollar Equivalent of $150,000,000 from
one or more Lenders (which may include any existing Lender) or other Persons
that are Eligible Assignees willing to provide such Incremental Revolving
Commitments, as the case may be, in their own discretion. Each such notice shall
specify (i) the date (each, an “Increase Effective Date”) on which the Company
proposes that the Incremental Revolving Commitments shall be effective, which
shall be a date not less than 10 Business Days after the date on which such
notice is delivered to the Administrative Agent (or such other date as

 

78



--------------------------------------------------------------------------------

agreed to by the Administrative Agent), (ii) whether or not such Incremental
Revolving Commitment shall (x) take the form of Incremental Foreign Revolving
Commitments or (y) include an increase to the Canadian Sublimit and (iii) the
identity of each Lender or Eligible Assignee to whom the Company proposes any
portion of such Incremental Revolving Commitments be allocated and the amounts
of such allocations; provided that any existing Lender approached to provide all
or a portion of the Incremental Revolving Commitments may elect or decline, in
its sole discretion, to provide such Incremental Revolving Commitment. Each
Incremental Revolving Commitment shall be in an aggregate amount of $10,000,000
or any whole multiple of $500,000 in excess thereof (provided that such amount
may be less than $10,000,000 if such amount represents all remaining
availability under the aggregate limit in respect of Incremental Revolving
Commitments set forth in above).

(b) Conditions. The Incremental Revolving Commitments shall become effective as
of the Increase Effective Date; provided that:

(i) no Default shall have occurred and be continuing or would result from the
borrowings (if any) to be made on the Increase Effective Date;

(ii) the representations and warranties contained in ARTICLE V and the other
Loan Documents are true and correct in all material respects (or, with respect
to any such representation or warranty that is qualified by materiality or
Material Adverse Effect, in all respects as drafted) on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall have been true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.13(c), the representations and warranties
contained in Section 5.05(a) and Section 5.05(b) shall be deemed to refer to the
most recent financial statements furnished pursuant to subsections 6.01(a) and
6.01(b), respectively, of Section 6.01;

(iii) other than in connection with any Incremental Foreign Revolving
Commitments, the applicable Borrowers shall make any breakage payments in
connection with any adjustment of Revolving Loans pursuant to Section 3.05;

(iv) the Borrowers shall deliver or cause to be delivered officer’s certificates
and legal opinions of the type delivered on the Closing Date to the extent
reasonably requested by, and in form and substance reasonably satisfactory to,
the Administrative Agent;

(v) (x) upon the reasonable request of any Lender made at least ten (10) days
prior to the Increase Effective Date, the Company shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested with respect to any Loan Party in connection
with applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the PATRIOT Act, in each case at
least five (5) days prior to the Increase Effective Date and (y) at least five
(5) days prior to the Increase Effective Date, any Loan Party that qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation shall have
delivered, to each Lender that so requests, a Beneficial Ownership Certification
in relation to such Loan Party; and

(vi) to the extent the Commitments being provided or increased on the relevant
Increase Effective Date are Incremental Foreign Revolving Commitments, (A) the
borrowers under any such Incremental Foreign Revolving Facility shall be one or
more Restricted Subsidiaries of the Company organized under the laws of the
United Kingdom, Australia or another jurisdiction acceptable to the Company and
the Administrative Agent, (B) availability under such Incremental Foreign
Revolving Facility shall be based on a borrowing base of the

 

79



--------------------------------------------------------------------------------

assets of the applicable borrowers and, as a condition to the establishment of
an Incremental Foreign Revolving Commitment, the Administrative Agent shall have
received the results of a reasonably satisfactory field examination and
appraisal with respect to the assets to be included in the borrowing base with
respect to such Incremental Foreign Revolving Facility, (C) the advances rates
with respect to the borrowing base applicable to such Incremental Foreign
Revolving Facility shall not exceed the advance rates applicable to the U.S.
Borrowing Base, (D) the eligibility requirements with respect to the assets to
be included in the borrowing base applicable to such Incremental Foreign
Revolving Facility shall be reasonably acceptable to the Administrative Agent,
(E) the Administrative Agent shall have a valid and perfected, first priority
Lien (subject only to Permitted Liens) in the assets to be included in the
borrowing base for the applicable Incremental Foreign Revolving Facility (or
substantially all assets, in the case of borrowers organized in certain
jurisdictions as reasonably determined by the Administrative Agent or as
otherwise agreed between the Company and the Administrative Agent), in each
case, pursuant to documentation agreed between the Company and the
Administrative Agent, (F) any Incremental Foreign Revolving Facility shall be
(1) guaranteed by the U.S. Loan Parties and secured by the Collateral of the
U.S. Loan Parties on a pari passu basis with the Obligations of the U.S. Loan
Parties and (2) guaranteed by any other Loan Party (other than U.S. Loan
Parties) and secured by the Collateral of the such other Loan Parties on a pari
passu basis with the Obligations of such other Loan Parties for which the
providing of a Guarantee or such security would not reasonably be expected to
result in an adverse tax or other adverse legal consequence to the Company or
one of its Restricted Subsidiaries as determined in good faith by the Company,
(G) any Incremental Foreign Revolving Facility may include letter of credit or
swing line facilities as agreed among the Company, the Administrative Agent and
the lenders providing such Incremental Foreign Revolving Commitments, (H) any
interest rate index and applicable floor and any commitment, arrangement,
upfront, unused or similar fee, in each case, with respect to any Incremental
Foreign Revolving Facility, shall be as agreed among the Company, the
Administrative Agent and the lenders providing such Incremental Foreign
Revolving Commitments and (H) the terms of such Incremental Foreign Revolving
Commitments shall otherwise be substantially similar to the terms applicable to
the Revolving Facility including with respect to maturity and interest rate
margins; provided that each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Foreign Revolving Facility, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence of such Incremental Foreign Revolving Facility and the Loans evidenced
thereby, and the Administrative Agent and the Borrowers may, without the consent
of the other Lenders, effect such amendments to this Agreement and the other
Loan Documents, and enter into any new Loan Documents, in each case as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrowers, to effect the provisions of this Section 2.13(vi) (including
(1) any amendments to Section 8.03, but which reflect the junior payment
priority of the Incremental Foreign Revolving Facilities with respect to the
proceeds of the Collateral to the extent such Incremental Foreign Revolving
Facility is not secured by Liens on the Collateral that rank pari passu with the
Liens securing the Obligations of the Secured Parties, (2) any amendments to
this Agreement to reflect the ability for any such Incremental Foreign Revolving
Facilities to be advanced and repaid in a currency other than Dollars, (2) any
amendments to this Agreement to reflect that the Loans under any Incremental
Foreign Revolving Facility are being incurred under a separate tranche of Loans
from the existing Loans and (3) entering into any additional Collateral
Documents with respect to the Incremental Foreign Revolving Facilities and any
guarantees provided by the Company and its Restricted Subsidiaries with respect
thereto). For the avoidance of doubt, this Section 2.13(vi) shall supersede any
provisions in Section 10.01. From and after the effective date of any
Incremental Foreign Revolving Facility and/or Incremental Foreign Revolving
Commitment increase, the Loans and Incremental Foreign Revolving Commitments
established pursuant to this Section 2.13(vi) shall constitute Loans and
Incremental Foreign Revolving Commitments under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents.

 

80



--------------------------------------------------------------------------------

(c) Terms of New Loans and Commitments. Except as provided in
Section 2.13(b)(vi) above, the terms and provisions of Revolving Loans made
pursuant to the Incremental Revolving Commitments shall be identical to the
Revolving Loans.

The Incremental Revolving Commitments shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Borrowers, the Administrative Agent and
each Lender making such Incremental Revolving Commitment, in form and substance
reasonably satisfactory to each of them. Notwithstanding the provisions of
Section 10.01, the Increase Joinder may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.13. In
addition, unless otherwise specifically provided herein, all references in the
Loan Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to Incremental
Revolving Commitments, made pursuant to this Agreement. This Section 2.13 shall
supersede any provisions in Section 2.11 or 10.01 to the contrary.

(d) Adjustment of Revolving Loans. Other than with respect to any Incremental
Foreign Revolving Facility, to the extent the Commitments being increased on the
relevant Increase Effective Date are Incremental Revolving Commitments, then
each Revolving Lender that is acquiring an Incremental Revolving Commitment on
the Increase Effective Date shall make a Revolving Loan in the relevant
currency, the proceeds of which will be used to prepay the Revolving Loans of
the other Revolving Lenders in such currency immediately prior to such Increase
Effective Date, so that, after giving effect thereto, the Revolving Loans
outstanding in such currency are held by the Revolving Lenders pro rata based on
their Revolving Commitments after giving effect to such Increase Effective Date.
If there is a new borrowing of Revolving Loans on such Increase Effective Date,
the Revolving Lenders after giving effect to such Increase Effective Date shall
make such Revolving Loans in accordance with Section 2.01(a).

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this section shall constitute Loans and Commitments under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, but subject to Section 10.24 and, in
the case of any Incremental Foreign Revolving Facility, Section 2.13(b)(vi),
benefit equally and ratably from the Guarantees and security interests created
by the Collateral Documents, except that the new Loans may be subordinated in
right of payment, the Liens securing the new Loans may be subordinated or such
Loans may be unsecured, in each case, to the extent set forth in the Increase
Joinder. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Collateral Documents continue to be perfected under the
UCC, the PPSA, or otherwise, in each case, as required by the Collateral
Documents, after giving effect to the establishment of any such new Commitments.

2.14 Extension of Maturity Date. (a) Requests for Extension. The Borrowers may,
by notice to the Administrative Agent from time to time request an extension
(each, an “Extension”) of the maturity date of any Loans and Commitments to the
extended maturity date specified in such notice. Such notice shall (i) set forth
the amount of the applicable Revolving Commitments that will be subject to the
Extension (which shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof), (ii) set forth the date on which such
Extension is requested to become effective (which shall be not less than ten
(10) Business Days (or such shorter period as may be agreed by the

 

81



--------------------------------------------------------------------------------

Administrative Agent) after the date of such Extension notice (or such longer or
shorter periods as the Administrative Agent shall agree in its sole discretion))
and (iii) identify the relevant Revolving Commitments to which such Extension
relates. Each Lender shall be offered (an “Extension Offer”) an opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions as each other Lender pursuant to procedures established by, or
reasonably acceptable to, the Administrative Agent and the Company. If the
aggregate principal amount of Revolving Commitments in respect of which Lenders
(the “Extending Lenders”) shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Revolving Commitments subject
to the Extension Offer as set forth in the Extension notice, then the Revolving
Commitments of Lenders shall be extended ratably up to such maximum amount based
on the respective principal amounts with respect to which such Lenders have
accepted such Extension Offer.

(b) Conditions Precedent. The following shall be conditions precedent to the
effectiveness of any Extension: (i) no Default or Event of Default shall have
occurred and be continuing prior to and after giving effect to such Extension,
(ii) the representations and warranties set forth in Article V and in each other
Loan Document shall be deemed to be made and shall be true and correct in all
material respects (or, with respect to any such representation or warranty that
is qualified by materiality or Material Adverse Effect, in all respects as
drafted) on and as of the date of such Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, with respect
to any such representation or warranty that is qualified by materiality or
Material Adverse Effect, in all respects as drafted) as of such earlier date,
(iii) the L/C Issuers and the Swing Line Lender shall have consented to any
Extension of the Revolving Commitments, to the extent that such Extension
provides for the issuance or extension of Letters of Credit or making of Swing
Line Loans at any time during the extended period and (iv) the terms of such
Extended Revolving Commitments shall comply with clause (d) of this
Section 2.14.

(c) Additional Commitment Lenders. The Borrowers shall have the right to replace
each Lender that determines not to so extend its Maturity Date (a “Non-Extending
Lender”) with, and add as “Revolving Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 10.13; provided that each of such Additional
Commitment Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Commitment Lender shall, effective as of the existing
Maturity Date, undertake a Revolving Commitment (and, if any such Additional
Commitment Lender is already a Revolving Lender, its Commitment shall be in
addition to any other Commitment of such Lender hereunder on such date).

(d) Terms. The terms of each Extension shall be determined by the Administrative
Agent, the Company and the applicable Extending Lenders and set forth in an
amendment to this Agreement (an “Extension Amendment”); provided that (i) the
final maturity date of any Extended Revolving Commitment shall be no earlier
than the maturity date of Revolving Commitments being extended, respectively,
(ii) there shall be no scheduled amortization of the loans or reductions of
commitments under any Extended Revolving Commitments, (iii) the Extended
Revolving Loans will rank pari passu in right of payment and with respect to
security with the existing Revolving Loans and the borrower and guarantors of
the Extended Revolving Commitments shall be the same as the Borrowers and
Guarantors with respect to the existing Revolving Loans, (iv) the interest rate
margin, rate floors, fees, original issue discount and premium applicable to any
Extended Revolving Commitment (and the Extended Revolving Loans thereunder)
shall be determined by the Company and the applicable Extending Lenders, (v) the
borrowing and prepayment of Extended Revolving Loans, or reductions of Extended
Revolving Commitments, and participation in Letters of Credit and Swing Line
Loans, shall be on a pro rata basis with the other Revolving Loans or Revolving
Commitments (other than upon the maturity of the non-extended Revolving Loans
and Revolving Commitments) and (vi) the terms of the Extended Revolving
Commitments shall be substantially identical to the terms set forth herein
(except as set forth in clauses (i) through (v) above).

 

82



--------------------------------------------------------------------------------

(e) Extension Amendment. In connection with any Extension, the Borrowers, the
Administrative Agent and each applicable Extending Lender shall execute and
deliver to the Administrative Agent an Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extension. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension. Any Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrowers, to implement the terms of
any such Extension, including any amendments necessary to establish Extended
Revolving Commitments as a new tranche of Revolving Commitments and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrowers in connection with the
establishment of such new tranche (including to preserve the pro rata treatment
of the extended and non-extended tranches and to provide for the reallocation of
Revolving Exposure upon the expiration or termination of the commitments under
any tranche), in each case on terms consistent with this Section 2.14. This
Section 2.14 shall supersede any provisions in Section 2.11 or 10.01 to the
contrary. No conversion of Loans pursuant to any Extension in accordance with
this Section 2.14 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

2.15 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lender”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE VIII or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder; third,
to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender; fourth, as the Borrowers may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as deter-mined by the Administrative Agent; fifth, if so determined
by the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuers or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under

 

83



--------------------------------------------------------------------------------

this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral.

(B) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) above, the Borrowers shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations, Swing Line Loans or Protective Advances that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each L/C Issuer and the Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s or such Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations, Swing
Line Loans and Protective Advances shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 10.20, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure.

 

84



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held pro rata by the Lenders in accordance with their
Revolving Commitments (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no L/C Issuer shall be
required to issue, extend, increase, reinstate or renew any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

(d) Cash Collateral.

(i) Obligation to Cash Collateralize. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any L/C Issuer (with a copy to the Administrative
Agent), the Borrowers shall Cash Collateralize the L/C Issuers’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

(ii) Grant of Security Interest. The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agree to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or the applicable L/C Issuer as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (determined in
the case of Cash Collateral provided pursuant to Section 2.15(a)(iv), after
giving effect to Section 2.15(a)(v) and any Cash Collateral provided by the
Defaulting Lender). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrowers shall
pay on demand therefor from time to time all customary account opening, activity
and other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(iii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03(a), 2.04, 2.17 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

85



--------------------------------------------------------------------------------

(iv) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) or (ii) the determination by
the Administrative Agent and the applicable L/C Issuer that there exists excess
Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the applicable L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

2.16 Letters of Credit. (a) General. The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, in addition to the
Loans provided for in Section 2.01(a), each U.S. Borrower and Canadian Borrower,
as applicable, may request that any L/C Issuer, in reliance on the agreements of
the Revolving Lenders set forth in this Section 2.16, issue, at any time and
from time to time during the Availability Period, Letters of Credit denominated
in Available Currencies for its own account or the account of any of its
Subsidiaries in such form as is acceptable to the Administrative Agent and such
L/C Issuer in its reasonable determination. Letters of Credit issued hereunder
shall constitute utilization of the Revolving Commitments. Each Letter of Credit
issued at the request of a Borrower shall be denominated in the respective
Available Currency for such Borrower. Each Existing Letter of Credit will be
deemed to be a “Letter of Credit” hereunder and to have been issued under this
Section 2.16 on the Closing Date.

(b) Notice of Issuance, Amendment, Extension, Reinstatement or Renewal. To
request the issuance of a Letter of Credit (or the amendment of the terms and
conditions, extension of the terms and conditions, extension of the expiration
date, or reinstatement of amounts paid, or renewal of an outstanding Letter of
Credit), a Borrower shall deliver (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable L/C Issuer) to an
L/C Issuer selected by it and to the Administrative Agent not later than 11:00
a.m. at least three Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, extended, reinstated or renewed,
and specifying the date of issuance, amendment, extension, reinstatement or
renewal (which shall be a Business Day), the date on which such Letter of Credit
is to expire (which shall comply with clause (d) of this Section 2.16), the
amount of such Letter of Credit, the name and address of the beneficiary
thereof, the purpose and nature of the requested Letter of Credit and such other
information as shall be necessary to prepare, amend, extend, reinstate or renew
such Letter of Credit. If requested by the applicable L/C Issuer, such Borrower
also shall submit a letter of credit application and reimbursement agreement on
such L/C Issuer’s standard form in connection with any request for a Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application and reimbursement agreement or other agreement submitted by the
Borrowers to, or entered into by the Borrowers with, an L/C Issuer relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

86



--------------------------------------------------------------------------------

If any Borrower so requests in any applicable Letter of Credit Application (or
the amendment of an outstanding Letter of Credit), the applicable L/C Issuer
may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit shall permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon by the
Borrowers and the applicable L/C Issuer at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the Borrowers
shall not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiration date not later than the date permitted pursuant to
Section 2.16(d)); provided, further, that such L/C Issuer shall not (i) permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its extended form under the terms hereof (except that the expiration
date may be extended to a date that is no more than one year from the
then-current expiration date (or such later date as may be agreed by the
Administrative Agent and the applicable L/C Issuer)) or (B) it has received
written notice on or before the day that is thirty (30) days before the
Non-Extension Notice Date from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (ii) be obligated to permit
such extension if it has received written notice on or before the day that is
thirty (30) days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Lender or a Borrower that one or more of the applicable
conditions set forth in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.

(c) Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall be
issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit, the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, reinstatement or renewal (i) the aggregate
amount of the outstanding Letters of Credit issued by any L/C Issuer shall not
exceed its L/C Commitment, (ii) the aggregate L/C Obligations shall not exceed
the Letter of Credit Sublimit, (iii) the Revolving Exposure of any Revolving
Lender shall not exceed its Revolving Commitment, (iv) Total Revolving
Outstandings shall not exceed the Total Revolving Commitments, (v) the Aggregate
U.S. Borrower Exposure shall not exceed the U.S. Borrowing Base at such time and
(vi) the Aggregate Canadian Borrower Exposure shall not exceed the lesser of
(x) the Canadian Borrowing Base at such time and (y) the Canadian Sublimit then
in effect.

(i) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense (for which such L/C Issuer is not otherwise compensated
hereunder) which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

 

87



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(E) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(ii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(iii) At any time, and from time to time, upon notice to the Administrative
Agent, the Borrowers shall be permitted, so long as no Loans are outstanding, to
provide cash collateral in respect of any or all of the then outstanding Letters
of Credit (each such Letter of Credit, a “Collateralized Letter of Credit”) in
an amount equal to 103% of the amount available to be drawn under such Letter of
Credit as of such date plus any accrued and unpaid interest thereon in a manner
reasonably acceptable to the Administrative Agent and the respective L/C Issuer
and, solely for purposes of determining whether a FCCR Compliance Period exists
at such time, the amount available to be drawn under such Collateralized Letters
of Credit shall be excluded from the calculation of L/C Obligations and
Outstanding Amount for purposes of calculating the Aggregate Exposure and Excess
Availability at such time. At any time that no Default or Event of Default has
occurred and is continuing, the Company may request that the cash collateral
provided in respect of the Collateralized Letters of Credit be released and,
upon such release, such Letters of Credit will again be included in the
calculation of L/C Obligations and Outstanding Amount for all purposes of
calculating the Aggregate Exposure and Excess Availability. Furthermore, to the
extent that any Borrower thereafter desires to incur Loans hereunder or have
additional Letters of Credit issued hereunder (or increase the amount available
to be drawn under any then outstanding Letter of Credit), all Collateralized
Letters of Credit will again be included in the calculation of L/C Obligations
and Outstanding Amount for all purposes of calculating the Aggregate Exposure
and Excess Availability.

(d) Expiration Date. Each Letter of Credit shall have a stated expiration date
(i) no later than the earlier of (A) the date twelve months (or such later date
as may be agreed by the Administrative Agent and the applicable L/C Issuer)
after the date of the issuance of such Letter of Credit (or, in the case of any
extension of the expiration date thereof, whether automatic or by amendment,
twelve (12) months (or such later date as may be agreed by the Administrative
Agent and the applicable L/C Issuer) after the then-current expiration date of
such Letter of Credit) and (B) the date that is five (5) Business Days prior to
the Maturity Date, except to the extent cash collateralized or backstopped
pursuant to arrangements reasonably acceptable to the applicable L/C Issuer or
(ii) with respect to standby letters of credit, any such expiration date
acceptable to the Administrative Agent and such L/C Issuer.

 

88



--------------------------------------------------------------------------------

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount or extending the expiration date
thereof), and without any further action on the part of the applicable L/C
Issuer or the Lenders, such L/C Issuer hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from such L/C Issuer, a participation
in such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this clause (e) in respect of Letters of Credit is
absolute, unconditional and irrevocable and shall not be affected by any
circumstance whatsoever, including any amendment, extension, reinstatement or
renewal of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments.

In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely, unconditionally and irrevocably agrees to pay to the
Administrative Agent, for account of the applicable L/C Issuer, such Lender’s
Applicable Percentage of each L/C Disbursement made by an L/C Issuer not later
than 1:00 p.m. on the Business Day specified in the notice provided by the
Administrative Agent to the Revolving Lenders pursuant to Section 2.16(f) until
such L/C Disbursement is reimbursed by the Borrowers or at any time after any
reimbursement payment is required to be refunded to the Borrowers for any
reason, including after the Maturity Date. Such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each such payment
shall be made in the same manner as provided in Section 2.02(a) with respect to
Loans made by such Lender (and Section 2.02(a) shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this
Section 2.16(e)), and the Administrative Agent shall promptly pay to the
applicable L/C Issuer the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrowers
pursuant to Section 2.16(f), the Administrative Agent shall distribute such
payment to the applicable L/C Issuer or, to the extent that the Revolving
Lenders have made payments pursuant to this clause (e) to reimburse such L/C
Issuer, then to such Lenders and such L/C Issuer as their interests may appear.
Any payment made by a Lender pursuant to this clause (e) to reimburse an L/C
Issuer for any L/C Disbursement shall not constitute a Loan and shall not
relieve any Borrower of its obligation to reimburse such L/C Disbursement.

Each Revolving Lender further acknowledges and agrees that its participation in
each Letter of Credit will be automatically adjusted to reflect such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit at each time such Lender’s Commitment is amended pursuant to
the operation of Sections 2.13 or 2.14(a), as a result of an assignment in
accordance with Section 10.06(a) or otherwise pursuant to this Agreement.

(f) Reimbursement. If an L/C Issuer shall make any L/C Disbursement in respect
of a Letter of Credit, the Borrower for whose account such Letter of Credit was
issued shall reimburse such L/C Issuer in respect of such L/C Disbursement by
paying to the Administrative Agent an amount equal to such L/C Disbursement not
later than 12:00 noon on (i) the Business Day that the Borrowers receive notice
of such L/C Disbursement, if such notice is received prior to 10:00 a.m. or
(ii) the Business Day immediately following the day that the Borrowers receive
such notice, if such notice is not received prior to such time, provided that,
if such L/C Disbursement is not less than $1,000,000, such Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.02(a) or Section 2.17 that such payment be financed with a
Borrowing of Base Rate Loans, Canadian Prime Rate Loans (if to a Canadian
Borrower) or Swing Line Loan in an equivalent amount and, to the extent so
financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the

 

89



--------------------------------------------------------------------------------

resulting Borrowing of Base Rate Loans, Canadian Prime Rate Loans or Swing Line
Loan. If such Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable L/C Disbursement, the
payment then due from the Borrowers in respect thereof (the “Unreimbursed
Amount”) and such Lender’s Applicable Percentage thereof. In such event, such
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans or Canadian Prime Rate Loans, as applicable, to be disbursed on the date
of payment by the applicable L/C Issuer under a Letter of Credit in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02(a) for the principal amount of Base Rate Loans or
Canadian Prime Rate Loans, as applicable, but subject to the amount of the
unutilized portion of the aggregate Revolving Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by any L/C Issuer or the Administrative Agent pursuant to this
Section 2.16(f) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(g) Obligations Absolute. Any Borrower’s obligation to reimburse L/C
Disbursements as provided in clause (f) of this Section 2.16 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:

(i) any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement in such draft or other document being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

(iv) waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrowers or any waiver by
such L/C Issuer which does not in fact materially prejudice the Borrowers;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit required that demand be in the form of a draft;

(vi) any payment made by any L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) payment by the applicable L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

90



--------------------------------------------------------------------------------

(viii) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.16,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ obligations hereunder.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the applicable L/C Issuer. The Borrowers shall
be conclusively deemed to have waived any such claim against each L/C Issuer and
its correspondents unless such notice is given as aforesaid.

None of the Administrative Agent, the Lenders, any L/C Issuer, or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit by the
applicable L/C Issuer or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the applicable L/C Issuer;
provided that the foregoing shall not be construed to excuse an L/C Issuer from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by Applicable Law) suffered by the Borrowers
that are caused by such L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of bad faith, gross negligence or willful misconduct on the part of an L/C
Issuer (as finally determined by a court of competent jurisdiction), an L/C
Issuer shall be deemed to have exercised care in each such determination, and
that:

(i) an L/C Issuer may replace a purportedly lost, stolen, or destroyed original
Letter of Credit or missing amendment thereto with a certified true copy marked
as such or waive a requirement for its presentation;

(ii) an L/C Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;

(iii) an L/C Issuer shall have the right, in its sole discretion, to decline to
accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

(iv) this sentence shall establish the standard of care to be exercised by an
L/C Issuer when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by Applicable Law, any standard of care
inconsistent with the foregoing).

 

91



--------------------------------------------------------------------------------

Without limiting the foregoing, none of the Administrative Agent, the Lenders,
any L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (i) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (ii) an L/C Issuer
declining to take-up documents and make payment (A) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor or (B) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (iii) an L/C Issuer
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to such L/C
Issuer.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrowers when a Letter of Credit is issued by it
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrowers for, and no L/C Issuer’s rights and remedies against the Borrowers
shall be impaired by, any action or inaction of any L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where any L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(i) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(j) Letter of Credit Fees. (i) Each U.S. Borrower, in the case of the Letters of
Credit issued for the account of a U.S. Borrower, hereby jointly and severally
agrees, and (ii) each Canadian Borrower, in the case of the Letters of Credit
issued for the account of a Canadian Borrower, hereby jointly and severally
agrees, in each case, to pay to the Administrative Agent for the account of each
Revolving Lender in accordance with its Applicable Revolving Percentage a Letter
of Credit fee (the “Letter of Credit Fee”) for each commercial and standby
Letter of Credit equal to the Applicable Rate times the daily amount available
to be drawn under such Letter of Credit. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.10. Letter of
Credit Fees shall be (i) due and payable on the first day of each January,
April, July and October, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Maturity Date and thereafter on demand
and (ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, if any
Letter of Credit Fee is not paid when due, such overdue amount shall accrue at
the Default Rate until paid.

 

92



--------------------------------------------------------------------------------

(k) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
(i) Each U.S. Borrower, in the case of the Letters of Credit issued for the
account of a U.S. Borrower, hereby jointly and severally agrees, and (ii) each
Canadian Borrower, in the case of the Letters of Credit issued for the account
of a Canadian Borrower, hereby jointly and severally agrees, in each case, shall
pay directly to the applicable L/C Issuer for its own account a fronting fee
(x) with respect to each commercial and standby Letter of Credit, at a rate per
annum equal to 0.125%, computed on the amount of such Letter of Credit, and
payable upon the issuance thereof, and (y) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Borrowers and such L/C Issuer, computed on
the amount of such increase, and payable upon the effectiveness of such
amendment. Such fronting fee shall be due and payable on the first day of each
January, April, July and October in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.10. In
addition, with respect to any Letter of Credit issued for the account of a
Borrower, such Borrower shall pay directly to the applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(l) Disbursement Procedures. The L/C Issuer for any Letter of Credit shall,
within the time allowed by applicable Laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such L/C Issuer
shall promptly after such examination notify the Administrative Agent and the
Borrowers in writing of such demand for payment if such L/C Issuer has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower for whose account
such Letter of Credit was issued of its obligation to reimburse such L/C Issuer
and the Lenders with respect to any such L/C Disbursement.

(m) Interim Interest. If the L/C Issuer for any Letter of Credit shall make any
L/C Disbursement, then, unless the Borrower for whose account such Letter of
Credit was issued shall reimburse such L/C Disbursement in full on the date such
L/C Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such L/C Disbursement is made to but
excluding the date that such Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to Base Rate Loans or Canadian Prime Rate Loans,
as applicable; provided that if such Borrower fails to reimburse such L/C
Disbursement when due pursuant to clause (f) of this Section 2.16, then
Section 2.06(b)) shall apply. Interest accrued pursuant to this clause (m) shall
be for account of such L/C Issuer, except that interest accrued on and after the
date of payment by any Lender pursuant to clause (f) of this Section 2.16 to
reimburse such L/C Issuer shall be for account of such Lender to the extent of
such payment.

(n) Replacement of any L/C Issuer. Any L/C Issuer may be replaced at any time by
written agreement between the Borrowers, the Administrative Agent, the replaced
L/C Issuer and the successor L/C Issuer. The Administrative Agent shall notify
the Lenders of any such replacement of an L/C Issuer. At the time any such
replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.16(j).
From and after the effective date of any such replacement, (i) the successor L/C
Issuer shall have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “L/C Issuer” shall be deemed to include such
successor or any previous L/C Issuer, or such successor and all previous L/C
Issuer, as the context shall require. After the replacement of an L/C Issuer
hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

93



--------------------------------------------------------------------------------

(o) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with L/C Obligations representing at
least 66-2/3% of the total L/C Obligations) demanding the deposit of Cash
Collateral pursuant to this clause (o), the Borrowers (and in the case of the
Canadian Borrowers, solely with the Letters of Credit issued for their
respective accounts) shall within one (1) Business Day deposit into an account
established and maintained on the books and records of the Administrative Agent
(the “Collateral Account”) an amount in cash equal to 103% of the total L/C
Obligations as of such date plus any accrued and unpaid interest thereon,
provided that the obligation to deposit such Cash Collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrowers described in clause (f) of
Section 8.01. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrowers
under this Agreement. In addition, and without limiting the foregoing or clause
(d) of this Section 2.16, if any L/C Obligations remain outstanding after the
expiration date specified in said clause (d), the Borrowers (and in the case of
the Canadian Borrowers, solely with the Letters of Credit issued for their
respective accounts) shall immediately deposit into the Collateral Account an
amount in cash equal to 103% of such L/C Obligations as of such date plus any
accrued and unpaid interest thereon.

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Collateral Account.
Moneys in the Collateral Account shall be applied by the Administrative Agent to
reimburse each L/C Issuer for L/C Disbursements for which it has not been
reimbursed, together with related fees, costs, and customary processing charges,
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the L/C Obligations at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with L/C Obligations representing 66-2/3% of the total L/C
Obligations), be applied to satisfy other obligations of the Borrowers under
this Agreement. If the Borrowers are required to provide an amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all Events of Default have been cured
or waived.

(p) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower for whose account such Letter
of Credit was issued shall be obligated to reimburse, indemnify and compensate
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit as if such Letter of Credit had been issued solely for the account of
the Borrowers. Each Borrower irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. Each
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrowers, and that the
Borrowers’ business derives substantial benefits from the businesses of such
Subsidiaries.

(q) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

94



--------------------------------------------------------------------------------

2.17 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.17, shall make loans (i) to each U.S. Borrower
denominated in U.S. Dollars (the “U.S. Swing Line Loans”) and (ii) to each
Canadian Borrower denominated in U.S. Dollars or Canadian Dollars (the “Canadian
Swing Line Loans” and, together with the U.S. Swing Line Loans, the “Swing Line
Loans”) (for this purpose, using the U.S. Dollar Equivalent of amounts
denominated in Canadian Dollars), from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided, however, that
(x) after giving effect to any Swing Line Loan, (i) the Total Revolving
Outstandings shall not exceed the Revolving Facility at such time, (ii) the
Revolving Exposure of any Revolving Lender shall not exceed such Lender’s
Revolving Commitment, (iii) Total Revolving Outstandings shall not exceed the
total Revolving Commitments, (iv) the Aggregate U.S. Borrower Exposure shall not
exceed the U.S. Borrowing Base at such time, (v) the aggregate amount of
outstanding U.S. Swing Line Loans shall not exceed the U.S. Swing Line Sublimit,
(vi) the Aggregate Canadian Borrower Exposure shall not exceed the lesser of
(1) the Canadian Borrowing Base at such time and (2) the Canadian Sublimit then
in effect and (vii) the aggregate amount of outstanding Canadian Swing Line
Loans shall not exceed the Canadian Swing Line Sublimit, (y) the Borrowers shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan, and (z) the Swing Line Lender shall not be under any obligation to
make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.17, prepay under Section 2.03(a), and reborrow under this
Section 2.17. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate or Canadian Prime Rate, as applicable. Immediately upon the making
of a Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Applicable Revolving Percentage times the amount of such
Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon a
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$1,000,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.17(a), or (B) that one or more of the applicable conditions specified
in ARTICLE IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to such Borrower.

(c) Refinancing of Swing Line Loans.

 

95



--------------------------------------------------------------------------------

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each applicable Revolving
Lender make a Base Rate Loan or Canadian Prime Rate Loan, as applicable, in an
amount equal to such Lender’s Applicable Revolving Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02(a), without
regard to the minimum and multiples specified therein for the principal amount
of Base Rate Loans or Canadian Prime Rate Loans, as applicable, but subject to
the unutilized portion of the Revolving Facility and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrowers with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Lender shall make an amount equal to
its Applicable Revolving Percentage of the amount specified in such Committed
Loan Notice available to the Administrative Agent in immediately available funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Committed Loan Notice, whereupon, subject to Section 2.17(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan or Canadian Prime Rate Loans, as applicable, to the Borrowers in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.17(c)(i), the request for Base
Rate Loans or Canadian Prime Rate Loans, as applicable, submitted by the Swing
Line Lender as set forth herein shall be deemed to be a request by the Swing
Line Lender that each of the Revolving Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.17(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.17 by the
time specified in Section 2.17(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section 2.17
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether

 

96



--------------------------------------------------------------------------------

or not similar to any of the foregoing; provided, however, that each Revolving
Lender’s obligation to make Revolving Loans pursuant to Section 2.17(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of a Borrower to
repay Swing Line Loans made to it, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Revolving Percentage thereof
in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each applicable Revolving Lender funds its Base Rate Loan or Canadian
Prime Rate Loan, as applicable, or risk participation pursuant to this
Section 2.17 to refinance such Revolving Lender’s Applicable Revolving
Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolving Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.18 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest.

(a) Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by the Canadian Loan Parties in respect of the
Canadian Obligations pursuant to this Agreement and the other Loan Documents
shall be governed by or subject to the laws of any province of Canada or the
federal laws of Canada, in no event shall the aggregate “interest” (as defined
in Section 347 of the Criminal Code (Canada), as the same shall be amended,
replaced or re-enacted from time to time) payable by the Canadian Loan Parties
to the Administrative Agent or any Lender under this Agreement or any other Loan
Document exceed the effective annual rate of interest on the “credit advanced”
(as defined in that section) under this Agreement or such other Loan Document
lawfully permitted under that section and, if any payment, collection or demand
pursuant to this Agreement or any other Loan Document in respect of “interest”
(as defined in that section) is determined to be contrary to the provisions of
that section, such payment, collection or demand shall be deemed to have been
made by mutual mistake of the Administrative Agent, the Lenders and the Canadian
Loan Parties and the amount of such payment or collection shall be refunded by
the Administrative Agent and the Lenders to the Canadian Loan Parties. For the
purposes of this Agreement

 

97



--------------------------------------------------------------------------------

and each other Loan Document to which any Canadian Borrowers are a party, the
effective annual rate of interest payable by the Canadian Borrowers shall be
determined in accordance with generally accepted actuarial practices and
principles over the term of the loans on the basis of annual compounding for the
lawfully permitted rate of interest and, in the event of dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by and for the
account of the Canadian Borrowers will be conclusive for the purpose of such
determination in the absence of evidence to the contrary.

(b) For the purposes of the Interest Act (Canada) and with respect to Canadian
Loan Parties only:

(A) whenever any interest or fee payable by the Canadian Borrowers is calculated
using a rate based on a year of 360 days or 365 days, as the case may be, the
rate determined pursuant to such calculation, when expressed as an annual rate,
is equivalent to (x) the applicable rate based on a year of 360 days or 365
days, as the case may be, (y) multiplied by the actual number of days in the
calendar year in which such rate is to be ascertained and (z) divided by 360 or
365, as the case may be;

(B) all calculations of interest payable by the Canadian Borrowers under this
Agreement or any other Loan Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest. The parties hereto acknowledge that there is a
material difference between the stated nominal interest rates and the effective
yearly rates of interest and that they are capable of making the calculations
required to determine such effective yearly rates of interest. and

(C) each Canadian Loan Party agrees not to, and to cause each Loan Party not to,
plead or assert, whether by way of defense or otherwise, in any proceeding
relating to the Loan Documents, that the interest payable thereunder and the
calculation thereof has not been adequately disclosed to any Loan Party, whether
pursuant to Section 4 of the Interest Act (Canada) or any other applicable Law
or legal principle.

(c) The parties hereto acknowledge and agree that clauses (a) and (b) of this
Section 2.18 only apply to the Canadian Loan Parties and shall not otherwise
reduce or effect the obligations of the U.S. Borrowers under this Agreement to
pay the full amount of the Obligations of such U.S. Borrowers in accordance with
the terms of this Agreement (including to reimburse the Administrative Agent and
the applicable Lenders for any amounts refunded by the Administrative Agent or
any Lender to the Canadian Loan Parties pursuant to clause (a) of this
Section 2.18).

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If the Code or
any other applicable Laws (as determined in the good faith discretion of the
Administrative Agent or a Loan Party, as applicable

 

98



--------------------------------------------------------------------------------

require the deduction or withholding of any Tax from any such payment by the
Administrative Agent or a Loan Party, including both United States and Canadian
federal backup withholding and withholding taxes, then the Administrative Agent
or such Loan Party shall be entitled to make such deduction or withholding upon
the basis of the information and documentation it has received pursuant to
subsection (e) below.

(ii) The applicable Loan Party or the Administrative Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and to the extent that the withholding or deduction
is made on account of Indemnified Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after such withholding or the
making of such deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications. (1) The Company shall, and does hereby, indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.)

(i) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Company has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Company to do so), (y) the Administrative Agent and the
Company, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Company, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Company in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (i).

(d) Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by the Company or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

 

99



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, with respect to any U.S.
Revolving Loan or U.S. Swing Line Loan,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable (in each case, or an applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E, as applicable (in each case, or an applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

 

100



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable (in each case, or an applicable successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable (in each case, or an applicable successor form), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit
H-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For the avoidance of doubt, this Agreement is not a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

101



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Company or with respect to which the Company has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Company an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Company under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Company, upon the request of the Recipient, agrees to repay the amount
paid over to the Company (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Company pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Company or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate or Canadian BA Rate or to
determine or charge interest rates based upon the Eurodollar Rate or Canadian BA
Rate Loans, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market or to transact in bankers’ acceptances in
the Canadian interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Rate Loans or Canadian BA Rate Loans, as applicable,
or to convert Base Rate Loans to Eurodollar Rate Loans or to convert Canadian
Prime Rate Loans to Canadian BA Rate Loans, as applicable, shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans or Canadian Prime Rate Loans, as applicable, the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate or the Canadian BA Rate component of the Canadian
Prime Rate, as applicable, the interest rate on which Base Rate Loans or
Canadian Prime Rate Loans, as applicable, of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate or the Canadian BA
Rate component of the Canadian Prime Rate, as applicable, in each case until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Company shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all

 

102



--------------------------------------------------------------------------------

Eurodollar Rate Loans of such Lender to Base Rate Loans or Canadian BA Rate
Loans of such Lender to Canadian Prime Rate Loans, as applicable (the interest
rate on which Base Rate Loans or Canadian Prime Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate or the
Canadian BA Rate component of the Canadian Prime Rate, as applicable), either on
the first day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans or Canadian BA Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurodollar Rate Loans or Canadian BA Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate or Canadian BA Rate, as applicable, the
Administrative Agent shall during the period of such suspension compute the Base
Rate or Canadian Prime Rate applicable to such Lender without reference to the
Eurodollar Rate or Canadian BA Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate or
Canadian BA Rate, as applicable. Upon any such prepayment or conversion, the
Company shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan or bankers’ acceptances are not
being offered to banks in the Canadian interbank market for the applicable
amount and Interest Period of such Canadian BA Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate or Canadian BA
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or Canadian BA Rate Loan or in connection with an existing or proposed
Base Rate Loan or Canadian Prime Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Rate or Canadian BA Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan or Canadian BA Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan or Canadian BA Rate Loan, the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans or Canadian BA Rate Loans, as applicable, shall be suspended (to the
extent of the affected Eurodollar Rate Loans, or Canadian BA Rate Loans or
Interest Periods) and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate or the Canadian BA Rate component of the Canadian Prime Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate or the
Canadian BA Rate component of the Canadian Prime Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice. Upon receipt of such notice, the Company may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or Canadian BA Rate Loans (to the extent of the affected
Eurodollar Rate Loans, Canadian BA Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request of a Eurodollar Rate Loan
into a request for a committed Borrowing of Base Rate Loans in the amount
specified therein or to have converted such request of a Canadian BA Rate Loan
into a request for a committed Borrowing of Canadian Prime Rate Loans in the
amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section, the Administrative Agent,
in consultation with the Company and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Company that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders

 

103



--------------------------------------------------------------------------------

of funding the Impacted Loans, or (3) any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans and Canadian BA Rate
Loans. (a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clause (a) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans or Canadian BA Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Company will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

 

104



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof; provided that, notwithstanding anything to
the contrary in this Section 3.04(a) and (b), it shall be a condition to the
exercise of a Lender’s rights, if any, under this Section 3.04(a) and (b) that
such Lender shall generally be exercising its rights with respect to similarly
situated borrowers under similar provisions in comparable syndicated credit
facilities to which it is a party to the extent contractually permitted to do so
and allowed to do so under applicable law.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04(a) and (b) shall not constitute a waiver of such Lender’s or such
L/C Issuer’s right to demand such compensation, provided that the Company shall
not be required to compensate a Lender or an L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans and Canadian BA Rate Loans. The Company
shall pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”)
or Canadian BA Rate funds or deposits, additional interest on the unpaid
principal amount of each Eurodollar Rate Loan or Canadian BA Rate Loan, as
applicable, equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
(excluding loss of anticipated profits) incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan or Canadian Prime Rate Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan or Canadian Prime Rate Loan on the date or in the amount
notified by the Company; or

(c) any assignment of a Eurodollar Rate Loan or Canadian BA Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Company pursuant to Section 10.13;

including any loss or expense (excluding anticipated profits) arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Company shall also pay any reasonable and customary administrative fees
charged by such Lender in connection with the foregoing.

 

105



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may make any Credit Extension to the
Company through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Company to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04(a) and (b), or requires the Company to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Company such Lender or such L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or Section 3.04(a) and (b), as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Company hereby agrees to pay all reasonable and
documented out-of-pocket costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04(a) and (b), or if the Company is required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender ceases to make
Eurodollar Rate Loans Canadian BA Rate Loans as a result of any condition
described in Section 3.02, and in each case, such Lender has declined or is
unable to designate a different lending office in accordance with
Section 3.06(a) the Company may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this ARTICLE III shall
survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

3.08 Successor LIBOR. Notwithstanding anything to the contrary in this Agreement
or any other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Company or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Company or Required Lenders (as
applicable) have determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

106



--------------------------------------------------------------------------------

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate,
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Company unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders (A) in the case
of an amendment to replace LIBOR with a rate described in clause (x), object to
the Adjustment; or (B) in the case of an amendment to replace LIBOR with a rate
described in clause (y), object to such amendment; provided that for the
avoidance of doubt, in the case of clause (A), the Required Lenders shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a Committed Loan Notice for Base Rate
Loans (subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent and the Company will have the right to make LIBOR Successor
Rate Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

107



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date):

(i) executed counterparts of this Agreement, the Intercreditor Agreement, the
U.S. Guaranty and the Canadian Guarantee, sufficient in number for distribution
to the Administrative Agent, each Lender and the Company;

(ii) a Revolving Note executed by the Borrowers in favor of each Lender
requesting a Revolving Note;

(iii) (x) a Canadian Security Agreement, duly executed by each Canadian Loan
Party, (x) a U.S. Security Agreement, duly executed by each U.S. Loan Party and
(y) a U.S. Pledge Agreement, duly executed by each U.S. Loan Party, in each
case, together with:

(A) copies of all of the Pledge Agreement Collateral, if any, referred to in the
U.S. Pledge Agreement together with copies of executed and undated endorsements
for transfer with respect thereto,

(B) proper financing statements (Form UCC-1 or the equivalent) in form
appropriate for filing under the Uniform Commercial Code or PPSA or other
appropriate filing offices of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under each
Security Agreement, covering the Collateral described in each Security
Agreement,

(C) (1) copies of UCC, PPSA (or equivalent filings, including under the Bank Act
(Canada)), United States Patent and Trademark Office and United States Copyright
Office, tax and judgment lien searches, or equivalent reports or searches, each
of a recent date listing all effective financing statements, lien notices or
comparable documents (together with copies of such financing statements and
documents) that name any Loan Party as debtor and that are filed in those state,
county or province jurisdictions in which any Loan Party is organized or
maintains its principal place of business or chief executive office (and for a
Canadian Loan Party, in which it maintains Collateral with an aggregate value in
excess of $10,000,000) and such other searches the Administrative Agent deems
reasonably necessary or appropriate, none of which encumber the Collateral
covered or intended to be covered by the Collateral Documents (other than Liens
permitted under Section 7.01) and (2) payoff letters, UCC and PPSA and Bank Act
(Canada) security termination statements (or similar documents) duly executed by
all applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC or PPSA financing statements (or
equivalent filings, including under the Bank Act (Canada)) disclosed in such
search (other than any such financing statements in respect of Permitted Liens),

 

108



--------------------------------------------------------------------------------

(D) a Perfection Certificate, in substantially the form of Exhibit I-1, duly
executed by each of the Loan Parties, and

(E) evidence that all other actions, recordings and filings that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect the Liens created under each Security Agreement has been taken;

(iv) [Reserved];

(v) a Patent Security Agreement and a Trademark Security Agreement (as each such
term is defined in the U.S. Security Agreement and to the extent applicable)
(together with each other intellectual property security agreement delivered
pursuant to Section 6.12, in each case as amended, the “Intellectual Property
Security Agreement”), duly executed by each Loan Party, together with evidence
that all action that the Administrative Agent may reasonably deem necessary or
desirable in order to perfect the Liens created under the Intellectual Property
Security Agreement has been taken;

(vi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in such Loan Party’s jurisdiction of organization;

(viii) a favorable opinion of Hogan Lovells US LLP, U.S. counsel to the Loan
Parties, and of Blake, Cassels & Graydon LLP, Canadian counsel to the Loan
Parties, each addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;

(ix) the historical financial statements referred to in Sections 5.05(a) and
5.05(b);

(x) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party of the Transaction and the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(xi) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect and
(C) as of the Closing Date, there are no actions, suits, claims, demands,
investigations, inspections, audits, charges or proceedings pending or to the
knowledge of any Responsible Officer of a Loan Party, threatened in writing
(i) with respect to this Agreement or any other Loan Document, or (ii) which has
had, or could reasonably be expected to have, a Material Adverse Effect;

 

109



--------------------------------------------------------------------------------

(xii) certificates attesting to the Solvency of the Company and its Restricted
Subsidiaries, on a consolidated basis, before and after giving effect to the
Transaction, from its chief financial officer, substantially in the form of
Exhibit N;

(xiii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Secured Parties, as an additional insured (to the extent requested by the
Administrative Agent) or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral;

(xiv) evidence that the Existing ABL Credit Agreement has been, or concurrently
with the Closing Date is being, terminated and all Liens securing obligations
under the Existing Credit Agreement have been, or concurrently with the Closing
Date are being, released; and

(xv) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, any L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Company shall have paid all
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced at least two Business Days
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

(d) Not later than the fifth Business Day prior to the Closing Date, the
Administrative Agent and the Lenders shall have received from the Loan Parties
(i) all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act and (ii) for any Loan
Party that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Loan Party.

(e) The Administrative Agent shall have received a Borrowing Base Certificate as
of September 28, 2019. Upon giving effect to the initial funding of Loans and
issuance of Letters of Credit, and the payment by Borrowers of all fees and
expenses incurred in connection herewith, Excess Availability shall be at least
$200,000,000.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

110



--------------------------------------------------------------------------------

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans or Canadian BA Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Loan Parties contained in ARTICLE
V or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects (or, with respect to any such representation or
warranty that is qualified by materiality or Material Adverse Effect, in all
respects as drafted) on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, with respect to any such representation or warranty that is
qualified by materiality or Material Adverse Effect, in all respects as drafted)
as of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a), (b) and (f) shall
be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a), (b) and (c), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) Notwithstanding anything to the contrary set forth herein (but subject to
Sections 2.01(c)and (d)), it shall be a condition precedent to each Credit
Extension that after giving effect thereto (and the use of the proceeds
thereof):

(i) the Aggregate U.S. Borrower Exposure would not exceed 100% of the U.S.
Borrowing Base at such time;

(ii) the Aggregate Canadian Borrower Exposure would not exceed the lesser of (x)
100% of the Canadian Borrowing Base at such time and (y) the Canadian Sublimit
then in effect; and

(iii) the Aggregate Exposure at such time would not exceed the Total Revolving
Commitment at such time.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans or Canadian BA Rate Loans) submitted by the Borrowers shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a), (b) and (d) have been satisfied and the Borrowers have satisfied the
Borrowing Base Certificate delivery requirements in accordance with
Section 6.02(a), in each case, on and as of the date of the applicable Credit
Extension.

 

111



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Restricted Subsidiaries (a) is duly organized or formed, validly existing and,
as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept is applicable in the
relevant jurisdiction), (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing (to the extent such concept is applicable in the
relevant jurisdiction) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (a) (solely
in the case of any Restricted Subsidiary that is not a Loan Party), (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens
created under the Loan Documents) under, or require any payment to be made under
(i) any material Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its Restricted
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, or for the consummation of the
Transaction, (b) the grant by any Loan Party of the Liens granted by it pursuant
to the Collateral Documents, or (c) the perfection or maintenance of the Liens
created under the Collateral Documents (including, subject to the Intercreditor
Agreement, any Other Intercreditor Agreement and any Secured Other Letters of
Credit Intercreditor Agreement, the first priority nature thereof) other than
(i) those that have already been obtained and are now in full force and effect,
(ii) filings to perfect the Liens created by the Collateral Documents,
(iii) those actions as contemplated by Section 2.1 of each Security Agreement,
and (iv) filings of the Loan Documents with the SEC after the Closing Date in
accordance with the requirements thereof.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

112



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Company and its Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other material liabilities, direct or
contingent, of the Company and its Subsidiaries as of the date thereof in
accordance with GAAP, including liabilities for Taxes, material commitments and
Indebtedness.

(b) The unaudited consolidated balance sheets of the Company and its
Subsidiaries dated July 31, 2019, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (i), to the
absence of footnotes and to normal year-end audit adjustments, and (iii) show
all material indebtedness and other material liabilities, direct or contingent,
of the Company and its consolidated Subsidiaries as of the date of such
financial statements, including liabilities for Taxes, material commitments and
Indebtedness.

(c) Since the date of the balance sheet included in the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

(d) Except as disclosed in the Audited Financial Statements, and except for the
Indebtedness incurred under the Loan Documents and existing Indebtedness
permitted pursuant to Section 7.02(d), there were as of the Closing Date no
liabilities or obligations with respect to the Company or any of its Restricted
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to be material to the Company and its
Restricted Subsidiaries (taken as a whole).

(e) The projections delivered to the Administrative Agent and the Lenders prior
to the Closing Date have been prepared in good faith and are based on
assumptions believed to be reasonable at the time made and at the time such
projections were made available to Administrative Agent and the Lenders. It
being recognized by the Lenders, however, that projections as to future events
are not to be viewed as facts or guaranties of future performance, that the
actual results during the period or periods covered by the projections may
differ from the projected results included in such projections and such
differences may be material and that no assurances are being given that such
projections will be in fact realized.

(f) The summary of the pro forma adjustments (if any) to the financial
statements delivered pursuant to Section 6.01(c) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and fairly present in all material respects
the adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
from such financial statements.

5.06 Litigation. There are no actions, suits, proceedings, investigations,
claims or disputes pending or, to the knowledge of any Responsible Officer of
the Company, threatened or contemplated in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Restricted Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement, any other Loan
Document or the consummation of the Transaction, or (b) either individually or
in the aggregate could reasonably be expected to have a Material Adverse Effect.

 

113



--------------------------------------------------------------------------------

5.07 No Default. Neither any Loan Party nor any Restricted Subsidiary thereof is
in default under or with respect to, or a party to, any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.08 Ownership of Property. (a) Each Loan Party and each of its Restricted
Subsidiaries has a valid leasehold interest in, all real property necessary or
used in the ordinary conduct of its business, except as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) [Reserved].

(c) [Reserved].

(d) Schedule 5.08(d)(i) sets forth as of October 31, 2018 a complete and
accurate list of all leases of real property in the United States and Canada
with annual rental payments of more than $2,500,000 under which any Loan Party
is the lessee, showing as of October 31, 2018 the street address, county or
other relevant jurisdiction, state or province, lessor, lessee, expiration date
and annual rental cost thereof. Except as could not reasonably be expected to
have a Material Adverse Effect, each such lease is the legal, valid and binding
obligation of such Loan Party thereof, enforceable in accordance with its terms.

5.09 Environmental Compliance. (a) The Loan Parties and their respective
Restricted Subsidiaries conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability under or relating to violations of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Company has reasonably concluded that, except as specifically disclosed in
Schedule 5.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as otherwise set forth in Schedule 5.09, (1) none of the properties
currently or formerly owned or operated by any Loan Party or any of its
Restricted Subsidiaries is listed or, to the knowledge of any Responsible
Officer of any Loan Party or its Restricted Subsidiaries, proposed for listing
on the NPL or on the CERCLIS or any analogous foreign, state, provincial,
territorial, municipal or local list; (2) there are no and to the knowledge of
any Responsible Officer of any Loan Party or its Restricted Subsidiaries never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently or
formerly owned, leased or operated by any Loan Party or any of its Restricted
Subsidiaries; (3) there is no asbestos or asbestos-containing material on, at or
in any property currently owned, leased or operated by any Loan Party or any of
its Restricted Subsidiaries; and (4) Hazardous Materials have not been Released
on, at, under or from any property currently or formerly owned, leased or
operated by any Loan Party or any of its Restricted Subsidiaries, in the case of
each of clauses (1) – (4) in a manner, condition, form or amount which could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

(c) Except as otherwise set forth on Schedule 5.09, or as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (1) neither any Loan Party nor any of its Restricted
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
Release of Hazardous Materials at, on, under, or from any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the

 

114



--------------------------------------------------------------------------------

requirements of any Environmental Law; and (2) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned, leased or operated by any Loan Party or
any of its Restricted Subsidiaries have been disposed of in a manner which could
not reasonably expected to result in liability to any Loan Party or any of its
Restricted Subsidiaries.

(d) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the Loan Parties and their
respective Restricted Subsidiaries: (i) are, and have been, in compliance with
all applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and have been, in compliance with all of their Environmental
Permits; and (iv) to the extent within the control of the Loan Parties and their
respective Restricted Subsidiaries, each of their Environmental Permits will be
timely renewed and complied with, any additional Environmental Permits that may
be required of any of them will be timely obtained and complied with, and
compliance with any Environmental Law that is or is expected to become
applicable to any of them will be timely attained and maintained.

5.10 Insurance. The properties of the Company and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Company, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Restricted Subsidiary operates.

5.11 Taxes. The Company and each of its Restricted Subsidiaries have timely
filed all federal, state, provincial and other material tax returns and reports
required to be filed (including extensions as applicable), and have timely paid
all federal, state and other material Taxes (whether or not shown on a tax
return), including in its capacity as a withholding agent, levied or imposed
upon it or its properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There are no proposed tax assessments or other claims
against, and no tax audits with respect to, the Company or any Restricted
Subsidiary thereof that could, if made, reasonably be expected to have a
Material Adverse Effect, either individually or in the aggregate. Except as set
forth on Schedule 5.11, as of the Closing Date, neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement.

5.12 ERISA Compliance. (a) Each Plan is in compliance in form and operation with
its terms and with ERISA and the Code (including without limitation the Code
provisions compliance with which is necessary for any intended favorable tax
treatment) and all other applicable laws and regulations, except where any
failure to comply could not reasonably be expected, either individually or in
the aggregate, to result in a Material Adverse Effect.

(b) There are no pending or, to the best knowledge of any Responsible Officer of
the Company, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan, in any event, that could reasonably be expected to
have a Material Adverse Effect; (ii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the

 

115



--------------------------------------------------------------------------------

Code) is 60% or higher and no Responsible Officer of the Company or any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iii) neither the Company nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Company nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

(d) Neither the Company, any other Loan Party, nor any ERISA Affiliate maintains
or contributes to, or has any unsatisfied obligation to contribute to, or
liability under, any active or terminated Pension Plan or Canadian Pension Plan
other than (i) on the Closing Date, those listed on Schedule 5.12(d) hereto and
(ii) thereafter, Pension Plans and Canadian Pension Plans not otherwise
prohibited by this Agreement.

(e) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect: each Foreign Pension Plan
(other than a Canadian Pension Plan) has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities; all contributions required to be made
with respect to a Foreign Pension Plan (other than a Canadian Pension Plan) have
been timely made; neither the Company nor any of its Restricted Subsidiaries has
incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Pension Plan (other than a Canadian Pension Plan); and the
present value of the accrued benefit liabilities (whether or not vested) under
each Foreign Pension Plan (other than a Canadian Pension Plan), determined as of
the end of the Company’s most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities or alternatively, the Foreign Pension Plan (other than a Canadian
Pension Plan) is funded in compliance with applicable law and the Company and
its Restricted Subsidiaries have established adequate reserves for the present
value of such accrued benefit liabilities under such Foreign Pension Plan in its
financial statements.

(f) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) each Canadian Pension Plan
has been maintained in compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and all
contributions thereto have been withheld, remitted, and paid in a timely manner
in accordance with its terms and the requirements of any and all applicable
laws, statutes, regulations and orders, (ii) no Canadian Pension Plan Event
shall have occurred and (iii) neither the Company nor any of its Restricted
Subsidiaries has sponsored, sponsors, has contributed to or contributes to, or
is liable under a Canadian Multiemployer Plan.

5.13 Restricted Subsidiaries; Loan Parties. As of the Closing Date, the Company
has no Restricted Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Restricted Subsidiaries have been validly issued, to the extent applicable, are
fully paid and non-assessable and are owned by a Loan Party or Restricted
Subsidiary of a Loan Party in the amounts specified on Part (a) of Schedule 5.13
free and clear of all Liens except those permitted by Section 7.01. Set forth on
Part (b) of Schedule 5.13 is a complete and accurate list of all Loan Parties as
of the Closing Date, showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and in the case of U.S. Loan Parties, its U.S. taxpayer identification
number. As of the Closing Date, the copy of the charter of each Loan Party and
each amendment thereto provided pursuant to Section 4.01(a)(vii) is a true and
correct copy of each such document, each of which is valid and in full force and
effect.

 

116



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act. (a) The Company is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. No part of the proceeds of any Borrowing
will be used to purchase or carry margin stock or to extend credit to others for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the FRB). If requested by Administrative Agent, Borrower will
furnish to Administrative Agent a statement to the foregoing effect in
conformity with the requirements of Form FR U-1 referred to in Regulation U.

(b) None of the Company, or any Loan Party is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

5.15 Disclosure. No written report, financial statement, certificate or other
information furnished (other than projections, budgets, forecasts, forward
looking estimates and other forward looking information or information of a
general economic or industry specific nature) by or on behalf of any Loan Party
to the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, at the time furnished, when taken as a whole
with all other information furnished, contains any material misstatement of fact
or omitted to state any material fact necessary to make the statements therein
(taken as a whole), in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time prepared and at the time such information was made available to the
Administrative Agent and the Lenders (it being understood and agreed that
projections as to future events are not to be viewed as facts or guaranties of
future performance, that actual results during the period or periods covered by
such projections may differ from the projected results and that such differences
may be material and that the Loan Parties make no representation that such
projections will in fact be realized).

5.16 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. The Company and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
industrial designs, know-how, trade secrets, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for or used or held for use in the operation of their respective
businesses, except where the failure to own or possess any such IP Rights could
not reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. To the knowledge of any Responsible Officer of the
Company, none of the Company nor any of its Restricted Subsidiaries has
infringed upon, misappropriated or otherwise violated any IP Rights held by any
other Person and no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Company or any of its Restricted Subsidiaries infringes,
misappropriates or otherwise violates any IP Rights held by any other Person,
except for such infringements, misappropriations or violations which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse

 

117



--------------------------------------------------------------------------------

Effect. Except as specifically disclosed in Schedule 5.17, no claim or
litigation regarding any IP Rights is pending or, to the knowledge of any
Responsible Officer of the Company, threatened in writing against or affecting
the Company or any of its Restricted Subsidiaries, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

5.18 Solvency. As of the Closing Date, the Company and its Restricted
Subsidiaries, on a consolidated basis, are Solvent.

5.19 OFAC. Neither the Company, nor any of its Subsidiaries, nor any director or
officer thereof, nor, to the knowledge of any Responsible Officer of the
Company, any employee or affiliate of the Company or any of its Subsidiaries, is
an individual or entity that is, or is owned or controlled by any individual or
entity that is (i) the subject or target of any Sanctions or (ii) located,
organized or resident in a Designated Jurisdiction. The Company and its
Subsidiaries are in compliance with all applicable Sanctions in all material
respects.

5.20 Anti-Corruption Laws. Neither the Company, nor any of its Subsidiaries nor,
to the knowledge of any Responsible Officer of the Company, any director,
officer, agent, employee or other person acting on behalf of the Company or any
of its Subsidiaries, has taken any action, directly or indirectly, that would
result in a material violation by such persons of the Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (the “FCPA”)
or any other applicable anti-corruption law, including, without limitation, the
Corruption of Foreign Public Officials Act (Canada), as amended; and the Company
and its Subsidiaries have instituted and maintained policies and procedures
designed to promote and achieve compliance with all applicable anti-corruption
laws.

5.21 Money Laundering and Counter-Terrorist Financing Laws. The Company and its
Subsidiaries are in compliance in all material respects with the Bank Secrecy
Act, as amended by Title III of the Patriot Act, the AML Legislation and all
other applicable anti-money laundering and counter-terrorist financing laws and
regulations.

5.22 EEA Financial Institution. Neither the Company nor any Guarantor is an EEA
Financial Institution.

5.23 ERISA. The Company represents and warrants as of the Closing Date that the
Company is not and will not be using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments.

5.24 Beneficial Ownership Certification. As of the Closing Date, the information
included in the Beneficial Ownership Certification delivered before the Closing
Date, if applicable, is true and correct in all respects.

5.25 Borrowing Base Certificate. The calculation by the Company of each
Borrowing Base in any Borrowing Base Certificate delivered hereunder and the
valuation thereunder is complete and accurate in all material respects.

ARTICLE VI

AFFIRMATIVE COVENANTS

Until the Payment in Full of the Obligations, the Borrowers shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.11) cause each Restricted Subsidiary to:

 

118



--------------------------------------------------------------------------------

6.01 Financial Statements. Deliver to the Administrative Agent (which will
promptly deliver such information to the Lenders):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (commencing with the fiscal year ended October 31,
2019), a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PWC or any other
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit except for
(i) qualifications relating to changes in accounting principles or practices
reflecting changes in GAAP and required or approved by such independent
certified public accountants, (ii) qualifications pertaining to any prospective
default of a financial maintenance covenant or (iii) any going concern
qualification or exception that is solely with respect to, or resulting solely
from, an upcoming maturity date of any Indebtedness occurring within one year
from the time such report is delivered (the Lenders agree that the Company’s
obligations under this paragraph (a) will be satisfied in respect of any such
fiscal year by delivery to the Administrative Agent within 90 days after the end
of such fiscal year of its annual report for such fiscal year on Form 10-K as
filed with the SEC);

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company
(commencing with the fiscal quarter ended January 31, 2020), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal quarter and for
the portion of the Company’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Company as fairly presenting
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes (the Lenders agree that the Company’s obligations under
this paragraph (b) will be satisfied in respect of any such fiscal quarter by
delivery to the Administrative Agent within 45 days after the end of such fiscal
quarter of its quarterly report for such fiscal quarter on Form 10-Q as filed
with the SEC); and

(c) to the extent there exist any Unrestricted Subsidiaries, concurrently with
the financial statements delivered pursuant to Sections 6.01(a) or (b) above, as
applicable, a summary of the pro forma adjustments (if any) necessary to
eliminate the accounts of Unrestricted Subsidiaries from the financial
statements delivered pursuant to Sections 6.01(a) or (b) above, as applicable,
in each case prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (which
will promptly deliver such information to the Lenders):

(a) by the 20th day of each fiscal month (or if such day is not a Business Day,
on the next succeeding Business Day), a Borrowing Base Certificate as of the
close of business of the previous fiscal month; provided that during a Weekly
Borrowing Base Period, the Administrative Agent may require, in its reasonable
discretion, delivery of a weekly Borrowing Base Certificate by Wednesday of

 

119



--------------------------------------------------------------------------------

each week (or if Wednesday is not a Business Day, on the next succeeding
Business Day) as of the close of business of the previous week and, if
applicable, the fiscal month end stub period; provided further that during a
Quarterly Borrowing Base Period, the Borrowing Base Certificate shall not be
delivered monthly, but shall be delivered by the 20th day after the end of each
fiscal quarter (or if such day is not a Business Day, on the next succeeding
Business Day) and calculated as of the close of business of such fiscal quarter.
All information (including calculation of the Line Cap) in a Borrowing Base
Certificate shall be certified by a Responsible Officer of the Borrowers. The
Administrative Agent may from time to time adjust such report in its Permitted
Discretion to the extent any information or calculation does not comply with
this Agreement;

(b) promptly after the filing or delivery thereof, copies of all annual,
regular, periodic and special reports, proxy statements and registration
statements which the Company or any of its Restricted Subsidiaries shall
(i) publicly file with the SEC or any successor thereto or with any equivalent
national securities exchange or similar governing body or (ii) deliver to
holders (or any trustee, agent or other representative therefor) of any
Qualified Preferred Stock or any Permitted Additional Indebtedness pursuant to
the terms of the documentation governing the same (other than notices, reports
or information of an administrative or ministerial nature);

(c) not later than five Business Days after receipt thereof by any Loan Party or
any Restricted Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement in respect of Indebtedness regarding or related to any breach or
default by any party thereto or any other event relating to such Indebtedness,
in each case, that could reasonably be expected to have a Material Adverse
Effect and, from time to time upon reasonable request by the Administrative
Agent, such information and reports regarding such instruments, indentures and
loan and credit and similar agreements as the Administrative Agent may
reasonably request;

(d) at the time of the delivery of the financial statements provided for in
Sections 6.01(a) and (b), a compliance certificate from an Authorized Officer of
the Company in the form of Exhibit K certifying on behalf of the Company that,
to the best of such officer’s knowledge after due inquiry, no Default or Event
of Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing, specifying the nature and extent thereof, and
which certificate shall set forth in reasonable detail the calculations required
to establish whether the Company and its Restricted Subsidiaries were in
compliance with the provisions of Section 7.17 (setting forth, for the purposes
of such certificate, calculations setting forth the Consolidated Fixed Charge
Coverage Ratio for such period irrespective of whether an FCCR Compliance Period
exists at such time) at the end of such fiscal quarter or fiscal year, as the
case may be (it being understood that compliance with Section 7.17 shall only be
required if an FCCR Compliance Period is then in effect);

(e) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, (i) a report supplementing Schedule 5.08(d)(i),
including an identification of all leased real property with annual rental
payments of more than $2,500,000 disposed of by any Loan Party thereof during
such fiscal year, a list and description (including the street address, county
or other relevant jurisdiction, state, record owner, book value (in the case of
all owned real property) thereof and lessor, lessee, expiration date and annual
rental cost thereof) of all real property leased by a Loan Party during such
fiscal year with annual rental payments of more than $2,500,000 and a
description of such other changes in the information included in such Schedule
as may be necessary for such Schedules to be accurate and complete in all
material respects; (ii) a report supplementing Schedule II.B(1), (2) and (3) of
the Perfection Certificate, setting forth (A) a list of registration numbers for
all patents, trademarks, service marks, trade names and copyrights awarded to
any Loan Party during such fiscal year by the United States Patent and Trademark
Office or United States Copyright Office, as applicable, and (B) a list

 

120



--------------------------------------------------------------------------------

of all patent applications, trademark applications, service mark applications,
trade name applications and copyright applications submitted by any Loan Party
thereof during such fiscal year to the United States Patent and Trademark Office
or United States Copyright Office, as applicable, and the status of each such
application; and (iii) a report supplementing Schedule 5.13 containing a
description of all changes in the information included in such Schedules as may
be necessary for such Schedule to be accurate and complete in all material
respects, each such report to be signed by a Responsible Officer of the Company
and to be in a form reasonably satisfactory to the Administrative Agent;

(f) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a budget (including budgeted statements of income,
sources and uses of cash and balance sheets for the Company and its Subsidiaries
on a consolidated basis) for each of the four fiscal quarters of such fiscal
year prepared in detail;

(g) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Restricted Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent (by telecopier
or electronic mail) of the posting of any such document. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Company with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Company hereby acknowledges that the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Borrower
Materials”) by posting the Company Materials on IntraLinks, Syndtrak, ClearPar,
or another similar electronic system (the “Platform”). The Administrative Agent
shall promptly provide to Lenders, when complete, any field examination, audit
or appraisal report prepared for the Administrative Agent with respect to any
Loan Party or Collateral (“Report”). Reports and other Borrower Materials may be
made available to Lenders by providing access to them on the Platform, but the
Administrative Agent shall not be responsible for system failures or access
issues that may occur from time to time. Each Lender agrees (a) that Reports are
not intended to be comprehensive audits or examinations, and that the
Administrative Agent or any other Person performing an audit or examination will
inspect only limited information and will rely significantly upon Borrowers’
books, records and representations; (b) that the Administrative Agent makes no
representation or warranty as to the accuracy or completeness of any Borrower
Materials and shall not be liable for any information contained in or omitted
from any Borrower Materials, including any Report; and (c) to keep all Borrower
Materials confidential and strictly for such Lender’s internal use, not to
distribute any Report or other Borrower Materials (or the contents thereof) to
any Person (except to such Lender’s Participants, attorneys and accountants in
accordance with Section 10.07), and to use all Borrower Materials solely for

 

121



--------------------------------------------------------------------------------

administration of the Obligations. Each Lender shall indemnify and hold harmless
the Administrative Agent and any other Person preparing a Report from any action
such Lender may take as a result of or any conclusion it may draw from any
Borrower Materials, as well as from any claims arising as a direct or indirect
result of the Administrative Agent furnishing same to such Lender, via the
Platform or otherwise.

6.03 Notices. Promptly upon a Responsible Officer of the Company becoming aware
thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Company or any Restricted Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Company or any Restricted
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Company or
any Restricted Subsidiary, including pursuant to any applicable Environmental
Laws;

(c) of any litigation or governmental investigation or proceeding pending
against the Company or any of its Restricted Subsidiaries (x) which, either
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect or (y) that purports to affect the legality,
validity or enforceability of any Loan Document;

(d) of any action, claim, investigation or proceeding against or of any
noncompliance by any Loan Party or any of its Restricted Subsidiaries with any
Environmental Law or Environmental Permit or of any Environmental Liability that
could reasonably be expected to have a Material Adverse Effect;

(e) of any changes to the information contained in the Beneficial Ownership
Certification delivered as of the Closing Date that would result in a change to
the list of beneficial owners identified in parts (c) or (d) of such
certification (in order to maintain the accuracy of such information as of any
date of determination); and

(f) the occurrence of a Canadian Pension Plan Event that, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto; provided that, without limiting the other
provisions of this Agreement, the Company shall not be required to describe its
litigation strategy in connection with any of the foregoing. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. (a) Pay and discharge as the same shall become due
and payable, (i) all material Tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien) and adequate reserves in accordance with
GAAP are being maintained by the Company or such Restricted Subsidiary; (ii) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (iii) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in the case of clauses (i) and (i), where the failure
to do so, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; and (b) timely file all material tax
returns required to be filed.

 

122



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 or to the extent (other than with respect to the
preservation of existence of the Loan Parties) failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided,
however, that the Company and its Restricted Subsidiaries may consummate any
other merger, amalgamation or consolidation permitted under Section 7.04; (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) maintain, preserve, renew and protect
all of its IP Rights, except to the extent that failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and casualty and
condemnation events excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof necessary for the operation of its business
except, in any case of clauses (a) and (b), where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, (a) insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or Similar Business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and all such insurance shall name the Administrative Agent
as additional insured (to the extent requested by the Administrative Agent) on
behalf of the Secured Parties (in the case of general liability insurance) or
loss payee (in the case of property insurance), as applicable and (b) flood
insurance on all Real Property owned in fee simple by a Loan Party secured by a
mortgage or deed of trust and constituting Collateral, from such providers, in
amounts and on terms in accordance with the Flood Disaster Protection Act of
1973, as amended, or as otherwise satisfactory to all Lenders (it being
understood, for the avoidance of doubt, that no Real Property owned in fee
simple by a Loan Party constitutes Collateral as of the Closing Date); provided
that the Borrowers shall promptly (but in any event within three Business Days
of receipt thereof) inform the Administrative Agent if any Loan Party receives
notice of cancellation of any property or general liability insurance policy
required to be maintained pursuant to this Section 6.07.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Restricted Subsidiary, as the case may be.

 

123



--------------------------------------------------------------------------------

6.10 Inspection Rights; Exams; Appraisals.

(a) Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the expense of the Company and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, that only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than the number of reimbursable field exams and appraisals permitted under
Section 6.10(b), plus one additional appraisal done at the expense of the
Administrative Agent and the Lenders; provided, further, that when an Event of
Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Company the
opportunity to participate in any discussions with the Company’s independent
public accountants. Notwithstanding anything to the contrary in this
Section 6.10 or any other provision of this Agreement, none of the Company nor
any of its Restricted Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work product.

(b) The Borrowers shall reimburse the Administrative Agent for all of its
reasonable charges, costs and expenses in connection with (i) field exams, up to
one time during any twelve-month period; provided that if at any time, Excess
Availability is less than 15.0% of the Total Revolving Commitment, the
Administrative Agent may elect to conduct (and the Borrowers shall reimburse the
Administrative Agent for) one additional field examination during the following
twelve-month period and (ii) appraisals of Inventory up to one time during any
twelve-month period if more than 10.0% of the Total Borrowing Base is
attributable to Eligible Inventory at any time; provided, further, that
(A) during an Event of Default, there shall be no limit on the number of field
exams and appraisals of Inventory which may be conducted by the Administrative
Agent at the expense of the Borrowers and (B) at any time that less than 10.0%
of the Total Borrowing Base is attributable to Eligible Inventory, the
Administrative Agent shall be permitted, in its sole discretion, to waive any
obligation to deliver Inventory appraisals. The Borrowers shall pay the
Administrative Agent’s reasonable charges for field examination activities,
including charges for its internal inventory and receivable examination and
appraisal groups, as well as the reasonable charges of any third party used for
such purposes.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (i) to refinance
the Existing ABL Credit Agreement and (ii) for general corporate purposes not in
contravention of any Loan Document.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) The Company shall, at the Company’s expense, (w) upon the formation or
acquisition by any Loan Party of any new direct or indirect Wholly-Owned
Domestic Subsidiary or Wholly-Owned Canadian Subsidiary, as applicable, that is
not an Excluded Subsidiary, (x) any Wholly-Owned Domestic Subsidiary or
Wholly-Owned Canadian Subsidiary, as applicable, ceases to be an Excluded
Subsidiary, (y) any Subsidiary Guarantees Indebtedness under the Term Loan
Documents or any other Indebtedness subject to the Intercreditor Agreement or
(z) at the request of the Administrative

 

124



--------------------------------------------------------------------------------

Agent, following the acquisition by any Loan Party of any property of a type
required to be subject to a security interest pursuant to any Collateral
Document, that in the reasonable judgment of the Administrative Agent, shall not
already be subject to a perfected security interest (with the priority provided
for in the Intercreditor Agreement, any Other Intercreditor Agreement and any
Secured Other Letters of Credit Intercreditor Agreement) in favor of the
Administrative Agent for the benefit of the Secured Parties, to the extent
required by the Collateral Documents and not otherwise constituting Excluded
Assets:

(i) in the case of each of clauses (w) through (y) above, within 30 days after
such occurrence (or such later date as may be agreed by the Administrative
Agent), cause such Restricted Subsidiary, and cause each direct and indirect
parent of such Restricted Subsidiary (if it has not already done so) to duly
execute and deliver to the Administrative Agent (A) a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent, making such Restricted Subsidiary a U.S. Guarantor or Canadian Guarantor,
as applicable or (B) at the Company’s option, a Joinder Agreement, making such
Restricted Subsidiary, if such Restricted Subsidiary is a Wholly-Owned
Subsidiary of the Company, a U.S. Borrower or Canadian Borrower, as applicable,

(ii) [reserved],

(iii) in the case of each of clauses (w) through (z) above, within 30 days after
such occurrence (or such later date as may be agreed by the Administrative
Agent), cause (1) such Restricted Subsidiary and each direct and indirect parent
of such Restricted Subsidiary (if it has not already done so) or (2) such Loan
Party, as applicable, to duly execute and deliver to the Administrative Agent
applicable (A) Security Agreement Supplements, (B) upon the request of the
Administrative Agent in its sole discretion, security agreements covering any IP
Rights held by such Restricted Subsidiary and (C) other security and pledge
agreements, as specified by and in form and substance reasonably satisfactory to
the Administrative Agent (including delivery of all certificates, if any,
representing the Equity Interests in and of such Restricted Subsidiary described
in each of clauses (w) through (y) above, and other instruments of the type
specified in Section 4.01(a)(iii)), securing payment of all the Obligations of
such Restricted Subsidiary, such parent or such Loan Party, as the case may be,
under the Loan Documents and constituting Liens on all such personal properties
that do otherwise constitute Excluded Assets, in each case, to the extent
required by the applicable Collateral Documents,

(iv) in the case of each of clauses (w) through (z) above, within 30 days after
such occurrence (or such later date as may be agreed by the Administrative
Agent), cause (1) such Restricted Subsidiary and each direct and indirect parent
of such Restricted Subsidiary (if it has not already done so) or (2) such Loan
Party, as applicable, to take whatever action (including, but not limited to,
the filing of Uniform Commercial Code or PPSA financing statements, the giving
of notices and the endorsement of notices on title documents) may be necessary
or advisable, in each case, in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the applicable (A) Security Agreement
Supplements, (B) upon the request of the Administrative Agent in its sole
discretion, security agreements covering any IP Rights held by such Restricted
Subsidiary and (C) security and pledge agreements delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms, in each case, to the extent required by the applicable Collateral
Documents, and

 

125



--------------------------------------------------------------------------------

(v) in the case of each of clauses (w) through (y) above, within 60 days after
such occurrence (or such later date as may be agreed by the Administrative
Agent), deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to the matters contained in clauses (i), (iii) and (iv) above, and as to such
other matters as the Administrative Agent may reasonably request.

(b) The Borrowers shall enter into and deliver to the Administrative Agent all
Foreign Pledge Agreements in existence on the Closing Date and other customary
related security documents evidencing the pledge of 66% of the total voting
power of all outstanding Voting Stock and 100% of the Equity Interests not
constituting Voting Stock of the Restricted Subsidiaries referenced in the
definition of Foreign Pledge Agreement, together with opinions of counsel
(including local counsel) to the Borrowers in each applicable jurisdiction with
respect to such Foreign Pledge Agreements and such other security documents in
form and substance reasonably satisfactory to the Administrative Agent.

(c) The Borrowers shall provide endorsements to each policy of insurance as
required under Section 6.07 of this Agreement which name the Administrative
Agent, on behalf of the Secured Parties, as (i) an additional insured (in case
of general liability insurance) (to the extent requested by the Administrative
Agent) and/or (ii) loss payee (in case of property insurance).

(d) Upon the request of the Administrative Agent following the occurrence and
during the continuance of an Event of Default, the Borrowers shall, at the
Borrowers’ expense:

(i) within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Restricted Subsidiaries in detail satisfactory to the Administrative
Agent,

(ii) within 15 days after such request, duly execute and deliver, and cause each
Loan Party (if it has not already done so) to duly execute and deliver, to the
Administrative Agent applicable (A) Security Agreement Supplements, (B) upon the
request of the Administrative Agent in its sole discretion, security agreements
covering any IP Rights held by such Restricted Subsidiary and (C) other security
and pledge agreements, as specified by and in form and substance satisfactory to
the Administrative Agent (including delivery of all certificates, if any,
representing the Equity Interests in and of such Restricted Subsidiary),
securing payment of all the Obligations of the applicable Loan Party under the
Loan Documents and constituting Liens on all such properties, in each case, to
the extent required pursuant to the applicable Collateral Documents,

(iii) within 30 days after such request, take, and cause each Loan Party to
take, whatever action (including the filing of Uniform Commercial Code or PPSA
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the applicable
(A) Security Agreement Supplements, (B) upon the request of the Administrative
Agent in its sole discretion, security agreements covering any IP Rights held by
such Restricted Subsidiary and (C) security and pledge agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms, in each case, to the extent required pursuant to
the applicable Collateral Documents, and

 

126



--------------------------------------------------------------------------------

(iv) within 60 days after such request, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
reasonably request.

(e) [Reserved].

(f) If, as of the last day of any fiscal quarter of the Company:

(i) the consolidated total assets of any Immaterial Subsidiary (on an individual
basis) exceeds 5.0% of Consolidated Total Assets (as set forth in the most
recent consolidated balance sheet of the Company and its Restricted Subsidiaries
delivered to the Lenders pursuant to this Agreement and computed in accordance
with GAAP) then, within 45 days after the end of any such fiscal quarter (or, if
such fiscal quarter is the fourth fiscal quarter of the Company, within 90 days
thereafter) (as either such date may be extended by the Administrative Agent in
its sole discretion), the Company shall cause such Immaterial Subsidiary to take
the actions specified in Section 6.12(a) on the same basis that any newly formed
or acquired Wholly-Owned Domestic Subsidiary or Wholly-Owned Canadian Subsidiary
of the Company (in either case, other than an Excluded Subsidiary), as
applicable would have to take; and

(ii) the aggregate consolidated total assets of all Immaterial Subsidiaries
exceeds 10.0% of Consolidated Total Assets (as set forth in the most recent
consolidated balance sheet of the Company and its Restricted Subsidiaries
delivered to the Lenders pursuant to this Agreement and computed in accordance
with GAAP) then, within 45 days after the end of any such fiscal quarter (or, if
such fiscal quarter is the fourth fiscal quarter of the Company, within 90 days
thereafter) (as either such date may be extended by the Administrative Agent in
its sole discretion), the Company shall cause one or more Immaterial
Subsidiaries to take the actions specified in Section 6.12(a) on the same basis
that any newly formed or acquired Wholly-Owned Domestic Subsidiary or
Wholly-Owned Canadian Subsidiary of the Company (in either case, other than an
Excluded Subsidiary), as applicable would have to take; provided, however, such
actions shall only be required to the extent that, after giving effect to such
actions, the aggregate consolidated assets of all Immaterial Subsidiaries do not
exceed 10.0% of Consolidated Total Assets.

(g) If, at the time of the delivery of the financial statements and related
officer’s certificate pursuant to Section 6.01(a) or Section 6.01(b), as
applicable, and Section 6.02(d), any U.S. Subsidiary Guarantor or Canadian
Subsidiary Guarantor is an Immaterial Subsidiary, then (i) upon the written
request by the Company to the Administrative Agent (which written request shall
be delivered to the Administrative Agent within 15 days after the delivery of
such financial statements and officer’s certificate and shall demonstrate, in
reasonable detail, that any such Subsidiary Guarantor is an Immaterial
Subsidiary), (ii) so long as the Company is not required to add any Immaterial
Subsidiaries as Subsidiary Guarantors pursuant to Section 6.12(f), (iii) such
Subsidiary Guarantor is not an obligor or guarantor of (or is concurrently
released as an obligor or guarantor of) any Permitted Additional Indebtedness
and (iv) so long as no Default or Event of Default then exists or would result
therefrom, such Subsidiary Guarantor may be released from its obligations under
the Guaranty and applicable Collateral Documents to which it is a party in
accordance with the terms thereof.

 

127



--------------------------------------------------------------------------------

(h) The Borrowers shall at their sole cost and expense, deliver or cause to be
delivered to the Administrative Agent fully executed Cash Management Control
Agreements for each Deposit Account (other than any Excluded Account) set forth
on Schedule 6.19(f), in each case, in form and substance reasonably satisfactory
to the Administrative Agent and satisfying the terms of the Credit Agreement and
the other Loan Documents.

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, response
or other corrective action necessary to address all Hazardous Materials at, on,
under or emanating from any of properties owned, leased or operated by it in
accordance with the requirements of all Environmental Laws, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that neither the Company nor any of its Restricted Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

6.14 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any mutually identified
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably require from time to time
in order to (i) the fullest extent permitted by applicable law, subject any Loan
Party’s or any of its Restricted Subsidiaries’ properties, assets, rights or
interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (ii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iii) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Restricted Subsidiaries is or is
to be a party, and cause each of its Restricted Subsidiaries to do so.
Notwithstanding anything to the contrary set forth in the Loan Documents, (x) no
action shall be required to be taken by any of the Loan Parties after the
Closing Date to create, perfect or maintain any Lien on the Collateral under the
laws of any jurisdiction other than the United States and Canada (other than
Quebec (unless such Loan Party is organized in Quebec or has its registered
office, domicile or chief executive office in Quebec) or as required by any
Foreign Pledge Agreement) and (y) the Loan Parties shall not be obligated to
otherwise undertake collateral perfection and/or protection actions not
otherwise required under the other sections of this Agreement or any of the
other Loan Documents except if resulting from a change in law to maintain the
Secured Parties’ Liens required under the Collateral Documents.

6.15 Information Regarding Collateral. Not effect any change (i) in any Loan
Party’s legal name, (ii) in the location of any Loan Party’s chief executive
office or, for a Canadian Loan Party, its registered office, (iii) in any Loan
Party’s identity or organizational form, (iv) in any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number, if any,
(v) in any Loan Party’s jurisdiction of organization (in each case, including by
merging or amalgamating with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), (vi) in any
Canadian Loan Party’s jurisdiction located in Canada in which it maintains
primary books and records relating to Collateral (other than de minimis portions
of Collateral) included in the Borrowing Base, until (A) it shall have given the
Administrative Agent not less than 5 Business Days’ prior written notice (in the
form of certificate signed by a Responsible Officer), or such lesser notice
period agreed to by the Administrative Agent, of its intention so to do, clearly
describing such change and providing such

 

128



--------------------------------------------------------------------------------

other information in connection therewith as the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Administrative Agent to maintain the perfection and priority
of the security interest of the Administrative Agent for the benefit of the
Secured Parties in the Collateral, if applicable. Each Loan Party agrees to
promptly provide the Administrative Agent with certified Organization Documents
reflecting any of the changes described in the preceding sentence.

6.16 Anti-Corruption Laws and Sanctions. Conduct its businesses in compliance in
all material respects with applicable anti-corruption laws and Sanctions and
maintain policies and procedures designed to promote and achieve compliance with
all applicable anti-corruption laws and Sanctions.

6.17 [Reserved].

6.18 Designation of Subsidiaries.

(a) The Company may at any time designate any Restricted Subsidiary (including
any existing Subsidiary and any newly-acquired or newly-formed Subsidiary) as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) no Event of Default shall exist immediately prior
or immediately after giving effect to such designation; (ii) the Company shall
have delivered to the Administrative Agent a certificate demonstrating that
after giving effect to such designation on a Pro Forma Basis, the Company would
be in compliance with the Payment Conditions; (iii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if such Restricted Subsidiary or any
of its Subsidiaries (A) owns any Equity Interests or Indebtedness of, or owns or
holds any Liens on, any property of the Company or any Restricted Subsidiary or
(B) Guarantees any Indebtedness of the Company or any Restricted Subsidiary
(other than deferred purchase price arrangements in the ordinary course of
business); (iv) in the case of a designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, each Subsidiary of such Subsidiary has been, or
concurrently therewith will be, designated as an Unrestricted Subsidiary in
accordance with this Section 6.18; and (v) no Restricted Subsidiary that is a
Guarantor may be designated as an Unrestricted Subsidiary unless concurrently
with such designation, such Restricted Subsidiary is designated as an
“unrestricted subsidiary” under any Indebtedness of the Company and any
Restricted Subsidiary consisting of Permitted Additional Secured Indebtedness,
Permitted Additional Unsecured Indebtedness, Permitted Additional Secured
Acquisition Indebtedness and Permitted Additional Unsecured Acquisition
Indebtedness in respect of any of the foregoing (collectively, “Additional
Indebtedness”).

(b) The designation of any Restricted Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Company in such Subsidiary on the date of
such designation in an amount equal to the outstanding amount of all Investments
by the Company and its Restricted Subsidiaries in such Subsidiary on such date
(as reasonably determined by the Company). Accordingly, such designation shall
be permitted only if the Investment represented thereby would be permitted under
Section 7.03.

(c) The designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute (i) the incurrence on the date of such designation of any
Investment, Indebtedness or Liens of such Subsidiary existing on such date and
(ii) for purposes of calculating the outstanding amount of Investments by the
Company and its Restricted Subsidiaries in all Unrestricted Subsidiaries, a
return on all Investments by the Company and its Restricted Subsidiaries in such
Subsidiary in an amount equal to the outstanding amount of all such Investments
in such Subsidiary on the date of such designation.

(d) If at any time any Unrestricted Subsidiary (i) owns any Equity Interests or
Indebtedness of, or owns or holds any Liens on, any property of the Company or
any Restricted Subsidiary, (ii) Guarantees any Indebtedness of the Company or
any Restricted Subsidiary (other than deferred purchase price arrangements in
the ordinary course of business) or (iii) ceases to be an “unrestricted
subsidiary” under any Additional Indebtedness, then the Company shall,
concurrently therewith, re-designate such Unrestricted Subsidiary as a
Restricted Subsidiary.

 

129



--------------------------------------------------------------------------------

6.19 Accounts; Deposit Accounts.

(a) Records and Schedules of Accounts. The Borrowers shall keep accurate and
complete records in all material respects of their Accounts, including all
payments and collections thereon. The Borrowers shall also provide to the
Administrative Agent, (i) at any time other than during a Quarterly Borrowing
Base Period, on or before the 20th day of each fiscal month (or, if such day is
not a Business Day, the next succeeding Business Day) and (ii) at any time
during a Quarterly Borrowing Base Period, concurrently with the delivery of any
Borrowing Base Certificate pursuant to Section 6.02(a), (A) a reasonably
detailed aged trial balance of all Accounts as of the end of the preceding
fiscal quarter or fiscal month, as applicable, showing Accounts and a detailed
summary of all Accounts indicating which Accounts are 30, 60 and 90 days past
due and listing the names of all Account Debtors, accompanied by such supporting
detail and documentation as shall be reasonably requested by the Administrative
Agent and (B) an Inventory report with respect to the U.S. Borrowers by type and
Primary Warehouse location as of the last day of such fiscal quarter or fiscal
month, as applicable (and including the amounts of Inventory and value thereof
at each such Primary Warehouse).

(b) Taxes. If an Account of any Borrower includes a charge imposed by any
Governmental Authority in the form of any Taxes, Administrative Agent is
authorized, in its reasonable discretion, if such Borrower has not paid such
Taxes when due and required to be paid in accordance with Section 6.04(a), to
pay the amount thereof to the appropriate Governmental Authority for the account
of such Borrower and to charge such Borrower therefor; provided, that neither
the Administrative Agent nor the Lenders shall be liable for any Taxes that may
be due from any Borrower or relate to any Collateral.

(c) Account Verification. Whenever a Specified ABL Event of Default exists, the
Administrative Agent shall have the right at any time, in the name of the
Administrative Agent, any designee of the Administrative Agent or any Borrower,
to verify the validity, amount or any other matter relating to any Accounts of
any Borrower by mail, telephone or otherwise. Each Borrower shall cooperate
fully with the Administrative Agent in an effort to facilitate and promptly
conclude any such verification process.

(d) Core Deposit Accounts.

(i) The U.S. Borrowers shall maintain Core U.S. Deposit Accounts pursuant to
lockbox or other arrangements reasonably acceptable to the Administrative Agent.
The U.S. Borrowers shall promptly enter into an agreement (in form and substance
reasonably satisfactory to the Administrative Agent) with each lockbox servicer
and Core U.S. Deposit Account bank, establishing the Administrative Agent’s
control over and Lien in the lockbox or Core U.S. Deposit Account (which may be
exercised by the Administrative Agent only during a Dominion Period) requiring
immediate deposit of all remittances received in the lockbox to a Core U.S.
Deposit Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges, subject in each case to the terms of the
applicable agreements with such lockbox servicer and Core U.S. Deposit Account
bank.

(ii) The Canadian Borrowers shall maintain Core Canadian Deposit Accounts
pursuant to lockbox or other arrangements reasonably acceptable to the
Administrative Agent. The Canadian Borrowers shall promptly enter into an
agreement (in form and substance reasonably satisfactory to the Administrative
Agent) with each lockbox servicer and Core Canadian Deposit Account bank,
establishing the Administrative Agent’s control over and Lien

 

130



--------------------------------------------------------------------------------

in the lockbox or Core Canadian Deposit Account (which may be exercised by the
Administrative Agent only during a Dominion Period) requiring immediate deposit
of all remittances received in the lockbox to a Core Canadian Deposit Account,
and waiving offset rights of such servicer or bank, except for customary
administrative charges, subject in each case to the terms of the applicable
agreements with such lockbox servicer and Core Canadian Deposit Account bank.

(iii) On each Business Day during a Dominion Period, the Administrative Agent
may, at its option, apply all funds credited to the Core U.S. Deposit Account on
such Business Day or the immediately preceding Business Day (at the discretion
of the Administrative Agent, whether or not immediately available) first, to
payment of that portion of the U.S. Obligations constituting fees, indemnities,
expenses and other amounts that are then due and owing; second, to prepay U.S.
Overadvances, U.S. Protective Advances and U.S. Swing Line Loans constituting
U.S. Obligations; third, to other U.S. Revolving Loans; fourth, at the
discretion of the Administrative Agent, to the Administrative Agent for the
account of the applicable L/C Issuers, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit
constituting U.S. Obligations to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.16(a); provided, however, that such amounts
shall be released to the U.S. Borrowers from time to time so long as no Default
or Event of Default then exists or would result therefrom and none of the
conditions set forth in Section 2.03(b) then exist or would result from any such
release; fifth, to the payment of all the Canadian Obligations that are due and
payable to the Administrative Agent and the other Secured Parties on such date
in accordance with, and in the order set forth in, Section 6.19(d)(iv) below;
and sixth, to the extent all amounts referred to above in this
Section 6.19(d)(iii) have been paid in full and so long as no Default or Event
of Default then exists or otherwise if approved by the Administrative Agent in
its Permitted Discretion, to be returned to the U.S. Borrowers.

(iv) On each Business Day during a Dominion Period, the Administrative Agent
may, at its option, apply all funds credited to the Core Canadian Deposit
Account on such Business Day or the immediately preceding Business Day (at the
discretion of the Administrative Agent, whether or not immediately available)
first, to payment of that portion of the Canadian Obligations constituting fees,
indemnities, expenses and other amounts that are then due and owing; second, to
prepay Canadian Overadvances, Canadian Protective Advances and Canadian Swing
Line Loans constituting Canadian Obligations; third, to other Canadian Revolving
Loans; fourth, at the discretion of the Administrative Agent, to the
Administrative Agent for the account of the applicable L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit constituting Canadian Obligations to the extent not
otherwise Cash Collateralized by the Borrowers pursuant to Sections 2.16(a);
provided, however, that such amounts shall be released to the Canadian Borrowers
from time to time so long as no Default or Event of Default then exists or would
result therefrom and none of the conditions set forth in Section 2.03(b) then
exist or would result from any such release; and fifth, to the extent all
amounts referred to above in this Section 6.19(d)(iv) have been paid in full and
so long as no Default or Event of Default then exists or otherwise if approved
by the Administrative Agent in its Permitted Discretion, to be returned to the
Canadian Borrowers.

(v) The ledger balance in the main Core Deposit Accounts as of the end of a
Business Day shall be applied to the applicable Obligations at the beginning of
the next Business Day, during any Dominion Period. Any resulting credit balance
shall not accrue interest in favor of Borrowers and shall be made available to
Borrowers as long as no Default or Event of Default exists or otherwise if
approved by the Administrative Agent in its Permitted Discretion.

 

131



--------------------------------------------------------------------------------

(vi) The Borrowers shall authorize and direct each bank or other depository
institution where any Deposit Account or Securities Account of any Loan Party
(other than an Excluded Account) is maintained to deliver to Administrative
Agent, upon request during any Dominion Period, all cash balances in such
Deposit Accounts or Securities Account maintained for such Loan Party, without
inquiry into the authority or right of the Administrative Agent to make such
request.

(vii) If a Core Deposit Account is not maintained with Bank of America, the
Administrative Agent may, during any Dominion Period, require immediate transfer
of all funds in such account to a Core Deposit Account maintained with Bank of
America. The Administrative Agent and the Lenders assume no responsibility to
any Borrower for any lockbox arrangement or Core Deposit Account. So long as no
Dominion Period has occurred and is continuing, each Borrower shall be permitted
to withdraw cash and Cash Equivalents from applicable Core Deposit Accounts.

(e) [Reserved].

(f) Deposit Accounts. Schedule 6.19(f) lists as of the Closing Date all U.S. and
Canadian Deposit Accounts and Securities Accounts maintained by each Loan Party,
including Core Deposit Accounts and designates the Core Deposit Accounts.
Subject to Section 6.12(h), the Borrowers shall take all actions necessary to
establish the Administrative Agent’s first priority Lien on each Deposit Account
and Securities Accounts of any Loan Party (other than Excluded Accounts);
provided that the Administrative Agent may forgo a control agreement on any
Deposit Account or Securities Account that is not a primary collection account,
as determined by the Administrative Agent in its sole discretion. Each
applicable Loan Party shall be the sole account holder of their respective
Deposit Accounts and Securities Accounts and shall not allow any Person (other
than Administrative Agent, the agent under the Term Loan Documents and the
depository bank) to have control over their respective Deposit Accounts or
Securities Accounts (other than any Excluded Account) or any Property deposited
therein (other than to the extent constituting identifiable proceeds of any
Fixed Asset Priority Collateral). The Borrowers shall promptly notify
Administrative Agent of any opening or closing of a Deposit Account or
Securities Account of any Loan Party (other than any Excluded Account) and, upon
the reasonable request of the Administrative Agent, will amend Schedule 6.19(f)
to reflect the same.

6.20 Locations of ABL Priority Collateral. All Eligible Inventory with a value
in excess of $1,000,000 and books and records relating to Collateral with a
value in excess of $1,000,000 of a U.S. Borrower located in the United States,
other (i) than Inventory in transit, (ii) Inventory in the possession of a
(x) third party for the purpose of repair, maintenance, remanufacture or sale in
the ordinary course of business or (y) a customer, reseller, supplier or
contract manufacturer in the ordinary course of business and (iii) Inventory at
locations used solely by such U.S. Borrower for purposes of warehousing spare
parts, shall at all times be kept by a Loan Party at (a) the business locations
set forth in Schedule 6.20 or (b) such other locations where such Eligible
Inventory or books and records are kept from time to time, except that a Loan
Party may make sales or other Dispositions of Collateral in accordance with
Section 7.05; provided that, the Company shall deliver an updated Schedule 6.20
listing such other locations where Eligible Inventory and books and records are
kept pursuant to clause (b) above concurrently with the delivery of any
compliance certificate delivered pursuant to Section 6.02(d).

6.21 Protection of Collateral. All reasonable expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
applicable Taxes payable with respect to any Collateral (including any sale
thereof), and all other payments required to be made by the Administrative Agent
to any Person to realize upon any Collateral, shall be borne and paid by
Borrower in accordance with Section 10.04(a). Administrative Agent shall not be
liable or responsible in any way

 

132



--------------------------------------------------------------------------------

for the safekeeping of any Collateral, for any loss or damage thereto (except
for reasonable care in its custody while Collateral is in the Administrative
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at each Borrower’s sole risk.

6.22 Landlord and Storage Agreements. With respect to each Primary Warehouse,
upon the reasonable request of the Administrative Agent, provide the
Administrative Agent with copies of all agreements, between the Company and its
Restricted Subsidiaries and any landlord, warehouseman, processor, shipper,
bailee or other similar Person that owns any such premises at which any
Inventory or books and records pertaining to Accounts or Inventory of any
Borrower may be kept or that otherwise may possess or handle any Inventory.

6.23 Post-Closing Matters. Notwithstanding any provision herein or in any other
Loan Document to the contrary, satisfy the undertakings contained on Schedule
6.23 within the time periods specified with respect thereto (or such later date
as may be agreed by the Administrative Agent) (it being understood that to the
extent that the existence of any such post-closing obligations that is not
overdue would otherwise cause any representation, warranty, covenant, Default or
Event of Default in this Agreement or any other Loan Document to be in breach,
the Administrative Agent and the Lenders hereby waive such breach for the period
from the Closing Date until the first date on which such condition is required
to be fulfilled (giving effect to any extensions thereof) pursuant to this
Section 6.23).

ARTICLE VII

NEGATIVE COVENANTS

Until the Payment in Full of the Obligations, the Company and each Borrower
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names a Borrower or any of its Restricted
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following (Liens described below are herein referred to as
“Permitted Liens”):

(a) (i)(x) Liens pursuant to any Loan Document and (y) Liens pursuant to any
agreement evidencing Secured Other Letters Credit Obligations owing to a Pari
Passu Secured Other Letters of Credit Issuer; provided that such Liens under
this clause (i)(y) are subject to a Secured Other Letters of Credit
Intercreditor Agreement, and (ii) Liens pursuant to the Term Loan Documents;
provided that such Liens under this clause (ii) are subject to the Intercreditor
Agreement;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals, replacements, refinancings or extensions thereof, provided that
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(d),
and (iii) any renewal, replacement, refinancing or extension of the obligations
secured or benefited thereby is permitted by Section 7.02(d);

(c) inchoate Liens for taxes, assessments or governmental charges or levies not
yet delinquent or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings diligently
conducted (which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien), if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

133



--------------------------------------------------------------------------------

(d) Forwarders’, bailee’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business and
(i) which do not in the aggregate materially detract from the value of the
Company’s or such Restricted Subsidiary’s property or assets or materially
impair the use thereof in the operation of the business of the Company or such
Restricted Subsidiary or (ii) which are being contested in good faith and by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien), if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;

(e) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or by applicable Law relating
to Canadian Pension Plans, except with respect to amounts to be remitted but not
yet due;

(f) Liens incurred on deposits to secure the performance of bids, tenders,
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments and other similar
encumbrances affecting real property which do not in any case materially
interfere with the ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i)

(i) Liens upon assets of the Company or any of its Restricted Subsidiaries
subject to Capitalized Leases (including the financing of such related
installation, maintenance or software licensing charges) and any renewals,
replacements, refinancings or extensions thereof for the same or a lesser amount
(plus the sum of (1) accrued and unpaid interest and fees thereon and
(2) customary fees and expenses relating to such renewal, replacement,
refinancing or extension), to the extent such Capitalized Leases or renewals,
replacements, refinancings or extensions thereof are permitted by
Section 7.02(i); provided that (i) such Liens only serve to secure the payment
of Indebtedness arising under such Capitalized Leases or renewal, replacement,
refinancing or extension thereof and (ii) the Lien encumbering the asset giving
rise to the Capitalized Leases or renewal, replacement, refinancing or extension
thereof does not encumber any other asset of the Company or any of its
Restricted Subsidiaries;

(ii) purchase money Liens placed upon assets of the Company or any of its
Restricted Subsidiaries and placed at the time of the acquisition thereof by the
Company or such Restricted Subsidiary or within 180 days thereafter to secure
Indebtedness incurred to pay all or a portion of the purchase price thereof or
to secure Indebtedness incurred solely for the purpose of financing the
acquisition of any such asset or extensions, renewals, refinancings or
replacements of any of the foregoing for the same or a lesser amount (plus the
sum of (1) accrued and unpaid interest and fees thereon and (2) customary fees
and expenses relating to such renewal, replacement, refinancing or extension);
provided that (i) the Indebtedness secured by such Liens is permitted by
Section 7.02(i) and (ii) in all events, the Lien encumbering such assets so
acquired does not encumber any other asset of the Company or any of its
Restricted Subsidiaries; and

 

134



--------------------------------------------------------------------------------

(iii) Liens upon assets of the Company or any of its Restricted Subsidiaries
subject to the Ottawa Capitalized Lease, and any renewals, replacements,
refinancings or extensions thereof for the same or a lesser amount (plus the sum
of (1) accrued and unpaid interest and fees thereon and (2) customary fees and
expenses relating to such renewal, replacement, refinancing or extension), to
the extent such Ottawa Capitalized Lease or renewals, replacements, refinancings
or extensions thereof are permitted by Section 7.02(q); provided that (i) such
Liens only serve to secure the payment of Indebtedness arising under such Ottawa
Capitalized Lease or renewal, replacement, refinancing or extension thereof and
(ii) the Liens encumbering the assets giving rise to the Ottawa Capitalized
Lease or renewal, replacement, refinancing or extension thereof do not encumber
any other asset of the Company or any of its Restricted Subsidiaries.

(j) Liens arising from precautionary UCC financing statement filings (or other
foreign equivalent filings) regarding operating leases entered into in the
ordinary course of business;

(k) statutory and common law landlords’ liens under leases to which the Company
or any of its Restricted Subsidiaries is a party, but only if payment of the
obligations secured thereby is not in default (after the expiration of all
applicable grace or cure periods) or is being Properly Contested;

(l) Liens on property or assets acquired pursuant to a Permitted Acquisition or
other Investment permitted under Section 7.04 or on property or assets of a
Restricted Subsidiary of the Company in existence at the time such Restricted
Subsidiary is acquired pursuant to a Permitted Acquisition or other Investment
permitted under Section 7.04 and any renewals, replacements, refinancings or
extensions thereof for the same or a lesser amount (plus the sum of (1) accrued
and unpaid interest and fees thereon and (2) customary fees and expenses
relating to such renewal, replacement, refinancing or extension); provided that
(i) any Indebtedness and any renewals, replacements, refinancings or extensions
thereof that is secured by such Liens is permitted to exist under
Section 7.02(j), and (ii) such Liens are not incurred in connection with, or in
contemplation or anticipation of, such Permitted Acquisition (other any
renewals, replacements, refinancings or extensions of Indebtedness permitted by
Section 7.02(j)) and attach at all times only to the same assets of the obligor
or otherwise to assets of the same obligor that such Liens (other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof and accessions
thereto and improvements thereon) attached to, immediately prior to such
Permitted Acquisition or other Investment;

(m) Liens on accounts receivable or lease receivables, interests therein and/or
related assets or rights sold in the ordinary course of business in accordance
with Section 7.05(h)(ii) arising in connection with such sale; provided that any
such Liens extend solely to the accounts receivable or lease receivables,
interests therein and/or related assets or rights so sold and do not encumber
any additional assets or properties of the Company or any of its Restricted
Subsidiaries;

(n) (i) licenses, sublicenses, leases or subleases granted by the Company or any
of its Restricted Subsidiaries to other Persons in the ordinary course of
business and not materially interfering with the conduct of the business of the
Company or any of its Restricted Subsidiaries and (ii) any interest or title of
a lessor, sublessor or licensor under any lease or license agreement not
prohibited by this Agreement to which the Company or any of its Restricted
Subsidiaries is a party;

(o) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Company or
any of its Restricted Subsidiaries in the ordinary course of business to the
extent such Liens do not attach to any assets other than the goods subject to
such arrangements;

 

135



--------------------------------------------------------------------------------

(p) Liens (i) incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller, broker or shipper of such
goods or assets and only attach to such goods or assets, and (ii) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods;

(q) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents and Other Financial Investments on
deposit in one or more accounts maintained by the Company or any of its
Restricted Subsidiaries, in each case granted in the ordinary course of business
in favor of the bank or banks with which such accounts are maintained, securing
amounts owing to such bank or banks with respect to cash management and
operating account arrangements;

(r) Liens granted in the ordinary course of business on insurance policies,
proceeds thereof and the unearned portion of insurance premiums with respect
thereto securing the financing of the unpaid cost of the insurance policies to
the extent the financing is permitted under Section 7.02;

(s) Liens on earnest money deposits made in connection with any agreement in
respect of an anticipated Permitted Acquisition or other Investment permitted by
Sections 7.03(u) and (w);

(t) Liens on Collateral securing Indebtedness that is Permitted First Priority
Refinancing Debt, Permitted Junior Priority Refinancing Debt, Permitted
Additional Secured Acquisition Indebtedness or Permitted Additional Secured
Indebtedness, so long as the Intercreditor Agreement or an Other Intercreditor
Agreement is in full force and effect and any such Liens on ABL Priority
Collateral are junior to the Liens of the Administrative Agent on the ABL
Priority Collateral;

(u) Liens on cash and Cash Equivalents to secure (x) the Company’s or its
respective Restricted Subsidiary’s reimbursement obligations under letters of
credit, performance bonds, surety bonds and bid bonds permitted under
Section 7.02(m) so long as the aggregate amount of such cash and Cash
Equivalents pledged to secure such Indebtedness does not exceed at any time 110%
of the aggregate outstanding amount of such Indebtedness (or, in the case of
undrawn letters of credit, the aggregate undrawn face amount thereof) or
(y) indemnification obligations relating to dispositions permitted by
Section 7.05;

(v) licensing and cross-licensing arrangements entered into by the Company and
its Restricted Subsidiaries for purposes of enforcing, defending or settling
claims with respect to the IP Rights of the Company and its Restricted
Subsidiaries which do not materially interfere with the ordinary conduct of the
business of the Company or any of its Restricted Subsidiaries;

(w) (i) additional Liens (other than on ABL Priority Collateral) not otherwise
permitted by this Section 7.01 that do not secure outstanding obligations in the
aggregate for all such Liens at any time in excess of the greater of $30,000,000
and 8.00% of LTM Consolidated EBITDA (as of the date incurred) and
(ii) additional Liens not otherwise permitted by this Section 7.01 that (x) do
not materially impair the use of such assets in the operation of the business of
the Company and its Restricted Subsidiaries (taken as a whole), (y) do not
secure Indebtedness for borrowed money and (z) do not secure outstanding
obligations in the aggregate for all such Liens at any time in excess of the
greater of $10,000,000 and 3.00% of LTM Consolidated EBITDA (as of the date
incurred);

(x) to the extent constituting a Lien, to the extent that the prepayment,
repurchase or redemption thereof is permitted by this Agreement, cash deposited
with the trustee or any paying agent under the applicable Indebtedness, or held
in trust by the Company, in connection with the prepayment, repurchase or
redemption of such Indebtedness;

 

136



--------------------------------------------------------------------------------

(y) Liens that arise or may be deemed to arise from any Permitted Foreign
Receivables Facility that extend only to the Foreign Securitization Assets
subject thereto and, to the extent consistent with customary market practice for
such financing, Liens on Equity Interests or other securities issued by a
Securitization Subsidiary securing obligations under such Permitted Foreign
Receivables Facility;

(z) Liens on Collateral securing Indebtedness that is Other Incremental Term
Loan Debt or Incremental Equivalent Debt so long as the Intercreditor Agreement
or an Other Intercreditor Agreement is in full force and effect and any such
Liens on ABL Priority Collateral are junior to the Liens of the Administrative
Agent on the ABL Priority Collateral;

(aa) Liens on assets of any Restricted Subsidiary that is not a Loan Party
securing Permitted Non-Loan Party Indebtedness; and

(bb) Liens securing Refinancing Indebtedness permitted by Section 7.02(w).

In connection with the granting of Liens of the type described in clauses (b),
(i), (j), (l), (u) and (x) of this Section 7.01 by the Company or any of its
Restricted Subsidiaries, the Administrative Agent shall be authorized to take
any actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, foreign exchange rates or
commodity prices;

(b) Indebtedness constituting Intercompany Loans to the extent permitted by
Sections 7.03(c), 7.03(g), 7.03(u), 7.03(w), 7.03(z), 7.03(aa) or 7.03(bb);

(c) (i)(x) Indebtedness under the Loan Documents (including in respect of
Letters of Credit), (y) Secured Bank Product Obligations and (z) Secured Other
Letters of Credit Obligations and (ii) Indebtedness under the Term Loan
Documents; provided that, in the case of any Indebtedness incurred pursuant to
this clause (ii), (A) such Indebtedness is only secured by Liens permitted under
Section 7.01(a)(ii), (B) such Indebtedness does not have a scheduled maturity
date prior to the date that is 91 days after (x) the Maturity Date (as such
Maturity Date is in effect at the time of the incurrence or issuance of such
Indebtedness) or (y) in the case of such Indebtedness outstanding on the Closing
Date, the Maturity Date in effect on the Closing Date, (C) other than with
respect to any Indebtedness under the Term Loan Documents incurred prior to the
Closing Date, either (x) the weighted average life to maturity of any such
Indebtedness shall be no shorter than the Maturity Date (as such Maturity Date
is in effect at the time of the incurrence or issuance of such Indebtedness) or
(y) the Administrative Agent may impose an Amortization Reserve in its Permitted
Discretion and (D) the aggregate principal amount of such Indebtedness
outstanding at any time (together with the aggregate principal amount of an
Other Incremental Term Loan Debt outstanding at any time) does not exceed
$700,000,000 plus the “Available Incremental Amount” (as defined in the Term
Loan Credit Agreement as in effect on the Closing Date);

 

137



--------------------------------------------------------------------------------

(d) Indebtedness outstanding on the Closing Date and, except for Intercompany
Loans among the Company and its Restricted Subsidiaries, listed on Schedule 7.02
and any refinancings, refundings, renewals, replacements or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal, replacement or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
accrued and unpaid interest and fees thereon and existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension;

(e) Indebtedness consisting of unsecured guaranties by (i) a Loan Party of the
Indebtedness and lease and other contractual obligations of its Wholly-Owned
Restricted Subsidiaries in the ordinary course of business, (ii) the Loan
Parties of each other’s Indebtedness and lease and other contractual obligations
(other than obligations in respect of Permitted Convertible Notes) and
(iii) Restricted Subsidiaries of the Company that are not Loan Parties of each
other’s Indebtedness and lease and other contractual obligations, in each case
to the extent that the guaranteed Indebtedness or lease or other contractual
arrangement is otherwise permitted under this Agreement;

(f) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within ten Business Days of the incurrence thereof;

(g) Indebtedness of the Company and its Restricted Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds, guarantees or customs bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Company or any of its Restricted
Subsidiaries or in connection with judgments that do not result in a Default or
an Event of Default;

(h) Indebtedness owed to any Person providing property, casualty, liability or
other insurance to the Company or any of its Restricted Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only for a period not exceeding twelve months;

(i) Indebtedness in respect of Capitalized Leases (including the financing of
such related installation, maintenance or software licensing charges),
obligations in respect of any Synthetic Lease and purchase money obligations for
fixed or capital assets within the limitations set forth in Section 7.01(i) and
any extension, renewal, replacement or refinancing thereof as permitted by
Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding under this Section 7.02(i) shall not
exceed, when taken together with all outstanding Indebtedness acquired or
assumed pursuant to Section 7.02(j), the greater of $100,000,000 and 3.0% of
Consolidated Total Assets (as of the date incurred);

(j) Indebtedness of a Restricted Subsidiary of the Company acquired pursuant to
a Permitted Acquisition or other Investment permitted under Section 7.04 (or
Indebtedness assumed at the time of a Permitted Acquisition of an asset securing
such Indebtedness); provided that (i) such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition, and (ii) the aggregate principal amount of all Indebtedness at any
one time outstanding under this clause (j) shall not exceed, when taken together
with all outstanding Indebtedness incurred pursuant to Section 7.02(i) and all
Refinancing Indebtedness in respect thereof, the greater of (x) $100,000,000 and
(y) 3.0% of Consolidated Total Assets (as of the date incurred);

 

138



--------------------------------------------------------------------------------

(k) Indebtedness of the Company or any of its Restricted Subsidiaries which may
be deemed to exist in connection with agreements providing for indemnification,
severance arrangements, purchase price adjustments, earnouts, stay bonuses and
similar obligations in connection with the acquisition or disposition of assets
in accordance with the requirements of this Agreement, so long as any such
obligations are those of the Person making the respective acquisition or sale,
and are not guaranteed by any other Person except as permitted by
Section 7.02(e);

(l) Indebtedness of the Company under unsecured senior convertible notes so long
as (i) no such Indebtedness shall have any maturity or mandatory redemption,
prepayment, amortization, sinking fund or similar obligation (other than
pursuant to a customary change of control offer and acceleration provisions
following the occurrence of an event of default thereunder) prior to the date
that is 91 days after the Maturity Date, in each case as such Maturity Date is
in effect at the time of the incurrence or issuance of such Indebtedness,
(ii) the aggregate principal amount of such Indebtedness incurred after the
Closing Date, shall not exceed the greater of $300,000,000 or 9.0% of
Consolidated Total Assets (as of the date incurred), (iv) the terms of such
Indebtedness (other than pricing, other economic terms and maturity) reflect
market terms at the time of incurrence of such Indebtedness (as reasonably
determined by the Company), and (v) prior to any such issuance, the Company
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer of the Company certifying as to compliance with the requirements of the
preceding clause (iv);

(m) Indebtedness of the Company or any of its Restricted Subsidiaries for
reimbursement obligations relating to letters of credit, performance bonds,
surety bonds and bid bonds so long as the sum of the aggregate available amount
of all such letters of credit (and any unreimbursed drawings in respect thereof)
and the then outstanding amount of performance bonds, surety bonds and bid bonds
does not at any time exceed the greater of $100,000,000 and 26.00% of LTM
Consolidated EBITDA (as of the date incurred);

(n) Indebtedness of the Company or any Restricted Subsidiary (which Indebtedness
may be (A) (a) unsecured or (b) to the extent permitted below in this clause
(n), secured by a Lien on (x) the ABL Priority Collateral that is junior to the
Lien that secures the Obligations and (y) the Collateral (other than ABL
Priority Collateral) that is senior or pari passu to the Lien that secures the
Obligations (including “Incremental Equivalent Debt” as defined in the Term Loan
Credit Agreement) and (B) guaranteed on a like basis by any or all of the other
Loan Parties, so long as (i) no Event of Default then exists or would result
therefrom, (ii) other than with respect to any Customary Bridge Loans, such
Indebtedness does not mature prior to the date that is 91 days after the
Maturity Date, in each case as such Maturity Date is in effect at the time of
the incurrence or issuance of such Indebtedness, (iii) other than with respect
to any Customary Bridge Loans, either (x) the weighted average life to maturity
of any such Indebtedness shall be no shorter than the Maturity Date (as such
Maturity Date is in effect at the time of the incurrence or issuance of such
Indebtedness) or (y) the Administrative Agent may impose an Amortization Reserve
in its Permitted Discretion, (iv)(x) if such Indebtedness is secured by a Lien
on the Collateral that is pari passu with the Lien securing the Term Loan
Obligations, (A) it may share ratably or less than ratably in any mandatory
prepayments with the Term Loan Obligations, as provided in the Intercreditor
Agreement or the Other Intercreditor Agreement, as applicable, (y) if such
Indebtedness is secured by a Lien on the Collateral that is junior to the Lien
securing the Term Loan Obligations, it may provide for mandatory prepayments
events subject to the prior payment in full of the Term Loan Obligations and the
Obligations, as provided in the Intercreditor Agreement or the Other
Intercreditor Agreement, as applicable, and (z) such Indebtedness shall
otherwise have no mandatory redemption, prepayment, amortization, sinking fund
or similar obligations prior to the Maturity Date (other than (A) pursuant to
customary asset sale (or casualty or condemnation event) and change of control
offers and customary AHYDO Payments and, in the case of any Customary Bridge
Loans, prepayments of such Customary Bridge Loans from the issuance of equity or
other Indebtedness permitted hereunder, (B) upon

 

139



--------------------------------------------------------------------------------

any event of default thereunder, (C) as a result of a scheduled maturity date,
which is addressed in clause (ii) above and (D) amortization that is not in
contravention of clause (iii) above), (v) the terms and conditions of such
Indebtedness (excluding maturity and economic terms such as interest rate and
redemption premiums, but without limiting the applicability of the requirements
in clauses (ii) and (iii) above) are customary for financings of such type and
are, taken as a whole, not materially more restrictive than the terms of this
Agreement (as reasonably determined by the Borrower) unless (x) such covenants
and defaults apply only after the Maturity Date in effect immediately prior to
the incurrence of the such Indebtedness or (y) the Administrative Agent and the
Borrowers shall amend the provisions of this Agreement to provide for such more
restrictive term to apply to the Loans hereunder (which amendment may be
effected by the Administrative Agent and the Borrowers without the consent of
any other Lender), (vi) to the extent such Indebtedness is Subordinated
Indebtedness, the terms of such Indebtedness provide for customary payment
subordination to the Obligations as reasonably determined by the Administrative
Agent in good faith, (vii) if such Indebtedness is secured, (x) it shall not be
secured by any assets or property other than Collateral securing the Obligations
(including any assets or property of the Loan Parties that are not covered by
the Security Documents on the Closing Date but which will secure the Obligations
from and after the issuance of such Indebtedness as contemplated by
Section 6.12), (y) at the time of the entering into of any such Indebtedness, it
shall either be governed by the Intercreditor Agreement pursuant to a joinder to
the Intercreditor Agreement in accordance with the terms thereof or an Other
Intercreditor Agreement shall have been entered into and shall be in full force
and effect, and the Loan Parties shall have complied with their obligations
under Section 6.12, and (z) the Intercreditor Agreement or the Other
Intercreditor Agreement, as applicable, shall provide, inter alia, that the
Administrative Agent, for the benefit of the Secured Parties, shall retain a
Lien on the ABL Priority Collateral that is senior to the Lien on the ABL
Priority Collateral securing such Indebtedness, (viii) the Borrowers shall be in
compliance, on a Pro Forma Basis, with (x) if such Indebtedness is unsecured, an
Interest Coverage Ratio of at least 2.00:1.00 and (y) if such Indebtedness is
secured, a Total Secured Net Leverage Ratio for the applicable Calculation
Period of less than 2.00:1.00, in each case for the respective Calculation
Period and (ix) prior to the incurrence or issuance of such Indebtedness, the
Company shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Company certifying as to compliance with the
requirements of preceding clauses (i) through (viii) and containing the
calculations (in reasonable detail) required by preceding clause (viii) (all
unsecured Indebtedness incurred or issued under this clause (n) is referred to
as “Permitted Additional Unsecured Indebtedness” and all secured Indebtedness
incurred or issued under this clause (n) is referred to as “Permitted Additional
Secured Indebtedness”); provided (I) no Indebtedness under this clause (n) shall
be secured by a Lien on the ABL Priority Collateral that is senior or pari passu
with the Lien on the ABL Priority Collateral securing the Obligations and
(II) that the aggregate principal amount of any Indebtedness incurred pursuant
to this clause (n) by a Restricted Subsidiary that is not a Loan Party, together
with the aggregate principal amount of Indebtedness incurred by Restricted
Subsidiaries that are not Loan Parties pursuant to Section 7.02(s), shall not
exceed in the aggregate at any time outstanding when taken together with
outstanding Indebtedness of Restricted Subsidiaries that are not Loan Parties
incurred or assumed pursuant to Sections 7.02(s) and 7.02(t) (such Indebtedness
of Restricted Subsidiaries that are not Loan Parties incurred pursuant to this
Section or Section 7.02(s) or 7.02(t), “Permitted Non-Loan Party Indebtedness”),
the greater of $50,000,000 and 13.00% of LTM Consolidated EBITDA (as of the date
incurred); provided further that such Permitted Non-Loan Party Indebtedness
incurred pursuant to this Section 7.02(n) (i) shall not be guaranteed by any
Loan Party, but may be guaranteed by other Restricted Subsidiaries that are not
Loan Parties, (ii) shall not be secured by a Lien on the Collateral, but may be
secured by the assets of Restricted Subsidiaries that are not Loan Parties and
(iii) shall not be subject to the restrictions described in clauses (iv), (v)
and (viii) above;

(o) (i) Permitted First Priority Refinancing Debt, (ii) Permitted Junior
Priority Refinancing Debt and (iii) Permitted Unsecured Refinancing Debt;

 

140



--------------------------------------------------------------------------------

(p) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness of the Company and its Restricted
Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed the greater of $50,000,000 and 13.00% of LTM Consolidated EBITDA (as of
the date incurred);

(q) Indebtedness of the Company and its Restricted Subsidiaries evidenced by the
Ottawa Capitalized Lease, and any extension, renewal, replacement or refinancing
thereof as permitted by Section 7.01(i)(iii); provided, however, that in no
event shall the sum of the aggregate principal amount of all such Indebtedness
permitted by this clause (q) exceed Cdn.$100,000,000 at any time outstanding;

(r) Other Incremental Term Loan Debt and Incremental Equivalent Debt;

(s) Indebtedness (1) of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged, amalgamated or
consolidated with or into the Company or a Restricted Subsidiary) after the
Closing Date as a result of a Permitted Acquisition, or other Investment or
other transaction permitted under the Loan Documents, (2) of any Person that is
assumed by the Company or any Restricted Subsidiary in connection with an
acquisition of assets by the Company or such Restricted Subsidiary in a
Permitted Acquisition, Investment or other transaction permitted under the Loan
Documents or (3) incurred to finance a Permitted Acquisition, Investment or
other acquisition permitted under the Loan Documents (provided that with respect
to (1) and (2) above, such Indebtedness was not created in contemplation of such
Person becoming a Restricted Subsidiary) (which Indebtedness may be (A) (a)
unsecured or (b) to the extent permitted below in this clause (s), secured by a
Lien on (x) the ABL Priority Collateral that is junior to the Lien that secures
the Obligations and (y) the Collateral (other than ABL Priority Collateral) that
is senior or pari passu to the Lien that secures the Obligations (including
“Incremental Equivalent Debt” as defined in the Term Loan Credit Agreement) and
(B) guaranteed on a like basis by any or all of the other Loan Parties), so long
as (i) no Event of Default then exists or would result therefrom, (ii) other
than with respect to any (x) Customary Bridge Loans and (y) Indebtedness assumed
pursuant to clauses (1) and (2) of this clause (s) in an aggregate principal
amount outstanding at any time not to exceed the greater of $100,000,000 and
26.00% of LTM Consolidated EBITDA (as of the date incurred), such Indebtedness
does not mature prior to (A) if secured on a pari passu basis with the Revolving
Loans, the Maturity Date and (B) otherwise, the date that is 91 days after the
Maturity Date, in each case as such Maturity Date is in effect at the time of
the incurrence or issuance of such Indebtedness, (iii) other than with respect
to any (x) Customary Bridge Loans and (y) Indebtedness assumed pursuant to
clauses (1) and (2) of this clause (s) in an aggregate principal amount
outstanding at any time not to exceed the greater of $100,000,000 and 26.00% of
LTM Consolidated EBITDA (as of the date incurred), either (x) the weighted
average life to maturity of any such Indebtedness shall be no shorter than the
Maturity Date (as such Maturity Date is in effect at the time of the incurrence
or issuance of such Indebtedness) or (y) the Administrative Agent may impose an
Amortization Reserve in its Permitted Discretion, (iv) (x) if such Indebtedness
is secured by a Lien on the Collateral that is pari passu with the Lien securing
the Term Loan Obligations, it may share ratably or less than ratably in any
mandatory prepayments of the Term Loan Obligations, as provided in the
Intercreditor Agreement or the Other Intercreditor Agreement, as applicable,
(y) if such Indebtedness is secured by a Lien on the Collateral that is junior
to the Lien securing the Term Loan Obligations, it may provide for mandatory
prepayments events subject to the prior payment in full of the Term Loan
Obligations and the Obligations, as provided in the Intercreditor Agreement or
the Other Intercreditor Agreement, as applicable, and (z) such Indebtedness
shall otherwise have no mandatory redemption, prepayment, amortization, sinking
fund or similar obligations prior to the Maturity Date (other than (A) pursuant
to customary asset sale (or casualty or condemnation event) and change of
control offers and customary AHYDO Payments and, in the case of any Customary
Bridge Loans, prepayments of such Customary Bridge Loans from the issuance of
equity or other Indebtedness permitted hereunder, (B) upon any event of default
thereunder, (C) as a result of a scheduled maturity date, which is addressed in
clause

 

141



--------------------------------------------------------------------------------

(ii) above and (D) amortization that is not in contravention of clause
(iii) above, (v) other than with respect to any Indebtedness assumed pursuant to
clauses (1) and (2) of this clause (s), the terms and conditions of such
Indebtedness (excluding maturity and economic terms such as interest rate and
redemption premiums, but without limiting the applicability of the requirements
in clause (ii) above) are customary for financings of such type and are, taken
as a whole, not materially more restrictive than the terms of this Agreement (as
reasonably determined by the Company) unless (x) such covenants and defaults
apply only after the Maturity Date in effect immediately prior to the incurrence
of the such Indebtedness or (y) the Administrative Agent and the Company shall
amend the provisions of this Agreement to provide for such more restrictive term
to apply to the Loans hereunder (which amendment may be effected by the
Administrative Agent and the Company without the consent of any other Lender),
(vi) to the extent such Indebtedness is Subordinated Indebtedness, the terms of
such Indebtedness provide for customary payment subordination to the Obligations
as reasonably determined by the Administrative Agent in good faith, (vii) if
such Indebtedness is secured, (x) it shall not be secured by any assets or
property other than Collateral securing the Obligations (including any assets or
property of the Loan Parties that are not covered by the Collateral Documents on
the Closing Date but which will secure the Obligations from and after the
issuance of such Indebtedness as contemplated by Section 6.12), (y) at the time
of the entering into of any such Indebtedness, it shall either be governed by
the Intercreditor Agreement pursuant to a joinder to the Intercreditor Agreement
in accordance with the terms thereof or an Other Intercreditor Agreement shall
have been entered into and shall be in full force and effect, and the Loan
Parties shall have complied with their obligations under Section 6.12, and
(z) the Intercreditor Agreement or the Other Intercreditor Agreement, as
applicable, shall provide, inter alia, that the Administrative Agent, for the
benefit of the Secured Parties, shall retain a Lien on the ABL Priority
Collateral that is senior to the Lien on the ABL Priority Collateral securing
such Indebtedness, (viii) the Company shall be in compliance, on a Pro Forma
Basis, with (x) if such Indebtedness is unsecured, an Interest Coverage Ratio of
at least 2.00:1.00, and (y) if such Indebtedness is secured, a Total Secured Net
Leverage Ratio for the applicable Calculation Period of less than 2.00:1.00, in
each case for the respective Calculation Period and (ix) prior to the incurrence
or issuance of such Indebtedness, the Company shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Company
certifying as to compliance with the requirements of preceding clauses
(i) through (viii) and containing the calculations (in reasonable detail)
required by preceding clause (viii) (all unsecured Indebtedness incurred or
issued under this clause (s) is referred to as “Permitted Additional Unsecured
Acquisition Indebtedness” and all secured Indebtedness incurred or issued under
this clause (s) is referred to as “Permitted Additional Secured Acquisition
Indebtedness”); provided (I) no Indebtedness under this clause (s) shall be
secured by a Lien on the ABL Priority Collateral that is senior or pari passu
with the Lien on the ABL Priority Collateral securing the Obligations and
(II) that the aggregate principal amount of any Indebtedness incurred or assumed
pursuant to this clause (s) by a Restricted Subsidiary that is not a Loan Party,
together with the aggregate principal amount of Indebtedness incurred by
Restricted Subsidiaries that are not Loan Parties pursuant to Section 7.02(n)
and Section 7.02(t), shall not exceed, at the time of incurrence, the greater of
$50,000,000 and 13.00% of LTM Consolidated EBITDA (as of the date incurred);
provided further that such Permitted Non-Loan Party Indebtedness incurred
pursuant to this Section 7.02(s) (i) shall not be guaranteed by any Loan Party,
but may be guaranteed by other Restricted Subsidiaries that are not Loan
Parties, (ii) shall not be secured by a Lien on the Collateral, but may be
secured by the assets of Restricted Subsidiaries that are not Loan Parties and
(iii) shall not be subject to the restrictions described in clauses (iv), (v)
and (viii) above;

(t) Indebtedness of any Restricted Subsidiary that is not a Loan Party; provided
that the aggregate principal amount of such Indebtedness outstanding at any time
pursuant to this clause (t) shall not exceed in the aggregate, when taken
together with any outstanding Permitted Non-Loan Party Indebtedness incurred or
assumed by Restricted Subsidiaries that are not Loan Parties under
Sections 7.02(n) and 7.02(s), the greater of $50,000,000 and 13.00% of LTM
Consolidated EBITDA (as of the date incurred);

 

142



--------------------------------------------------------------------------------

(u) Indebtedness of the Company or its Subsidiaries arising out of any Permitted
Foreign Receivables Facility;

(v) Guarantees constituting Investments permitted under any of Sections 7.03(u),
(w), (z), (aa) and (bb); and

(w) the Company and its Restricted Subsidiaries may become and remain liable for
any Indebtedness refinancing, refunding, replacing, extending, modifying or
renewing any Indebtedness permitted under Sections 7.02(c)(ii), (j), (l), (n),
(o), (r) and (s) of this Section 7.02 (in any case, including any refinancing
Indebtedness incurred in respect thereof, “Refinancing Indebtedness”); provided
that:

(i) (1) except to the extent otherwise permitted hereunder (including
utilization of any other available baskets or incurrence based amounts) the
principal amount of such Refinancing Indebtedness does not exceed the principal
amount of the Indebtedness being refinanced, refunded, replaced, extended,
modified or renewed, except by (A) an amount equal to unpaid accrued interest
and premiums (including tender premiums) thereon plus underwriting discounts and
other reasonable and customary fees, commissions and expenses (including upfront
fees, original issue discount or initial yield payments) incurred in connection
with the relevant refinancing, refunding, replacement, extension, modification
or renewal, and (B) an amount equal to any existing commitments unutilized
thereunder and (2) if such additional Indebtedness is secured, the Lien securing
such Refinancing Indebtedness satisfies the applicable requirements of
Section 7.01,

(ii) such Refinancing Indebtedness has (A) a final maturity equal to or later
than the final maturity of the Indebtedness being refinanced, refunded or
replaced and (B) a weighted average life to maturity equal to or greater than
the weighted average life to maturity of the Indebtedness being refinanced,
refunded, replaced, extended, modified or renewed,

(iii) the terms of any Refinancing Indebtedness (excluding pricing, fees,
premiums, rate floors, optional prepayment or redemption terms (and, if
applicable, subordination terms) and security), are not, taken as a whole,
materially more restrictive to the Company and its Restricted Subsidiaries than
those applicable to the Indebtedness being refinanced, refunded or replaced
(other than any terms applicable only to periods after the Maturity Date as of
such date or in any case where the Administrative Agent and the Company amend
the provisions of this Agreement to provide for such more restrictive term to
apply to the Loans hereunder (which amendment may be effected by the
Administrative Agent and the Company without the consent of any other Lender (as
reasonably determined by the Company)), and

(iv) (A) such Indebtedness, if secured, is secured only by Permitted Liens at
the time of such refinancing, refunding, replacement, extension, modification or
renewal having a priority no higher than the Liens securing the Indebtedness
being refinanced (it being understood that secured Indebtedness may be
refinanced with unsecured Indebtedness), (B) such Refinancing Indebtedness is
incurred by the obligor or obligors in respect of the Indebtedness being
refinanced, refunded, replaced, extended, modified or renewed, except to the
extent (I) otherwise permitted pursuant to Section 7.02 or (II) such additional
obligor becomes a Loan Party hereunder, (C) if the Indebtedness being
refinanced, refunded, replaced, extended, modified or renewed was originally
contractually subordinated to the Revolving Loans in right of payment (or the
Liens securing such Indebtedness were originally contractually subordinated to
the Liens on all or a portion of the Collateral securing the Revolving Loans),
such Refinancing Indebtedness is contractually subordinated to the Revolving
Loans in right of payment (or the Liens securing such

 

143



--------------------------------------------------------------------------------

Refinancing Indebtedness are subordinated to the Liens on the relevant
Collateral securing the Revolving Loans) on terms not materially less favorable
(as reasonably determined by the Company), taken as a whole, to the Lenders than
those applicable to the Indebtedness (or Liens, as applicable) being refinanced,
refunded, replaced, extended, modified or renewed, taken as a whole, and (D) as
of the date of the incurrence of any such Refinancing Indebtedness and after
giving effect thereto, no Event of Default exists.

7.03 Investments. Make or hold any Investments, except:

(a) the Company and its Restricted Subsidiaries may acquire and hold (i) cash
and Cash Equivalents, (ii) Investments with maturities of 12 months or less from
the date of acquisition in corporate bonds rated BBB- (or the equivalent
thereof) or better by S&P or Baa3 (or the equivalent thereof) or better by
Moody’s and (iii) solely with respect to any Captive Insurance Subsidiary, any
Investment that the Captive Insurance Subsidiary is not prohibited to make in
accordance with applicable Law;

(b) the Company and its Restricted Subsidiaries may acquire and hold obligations
of their officers, directors and employees in connection with such officers’,
directors’ and employees’ acquisition of shares of Company Common Stock (so long
as no cash is actually advanced by the Company or any of its Restricted
Subsidiaries in connection with the acquisition of such obligations);

(c) advances to officers, directors and employees of the Company and Restricted
Subsidiaries in an aggregate amount not to exceed the greater of $3,000,000 and
1.00% of LTM Consolidated EBITDA (as of the date of the making of such
Investment) at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

(d) (i) any U.S. Loan Party may make intercompany loans and advances to any
other U.S. Loan Party, (ii) any Loan Party that is not a U.S. Loan Party may
make intercompany loans and advances to any other Loan Party that is not a U.S.
Loan Party or to any U.S. Loan Party, (iii) any Restricted Subsidiary of the
Company which is not a Loan Party may make intercompany loans and advances
(x) to any Loan Party or (y) to any other Restricted Subsidiary of the Company
which is not a Loan Party, (iv) any Loan Party may make intercompany loans and
advances to any Restricted Subsidiary of the Company in the ordinary course of
business and (v) Loan Parties may make additional loans and advances to
Restricted Subsidiaries in an aggregate amount (together with Investments by
Loan Parties in Restricted Subsidiaries pursuant to Sections 7.03(i)(v) and
7.03(bb)(iii) below) not to exceed at any time outstanding the greater of
$50,000,000 and 13.00% of LTM Consolidated EBITDA (as of the date of the making
of such Investment) (such intercompany loans and advances referred to in
preceding clauses (i), (ii), (iii) and (iv), together with any intercompany
loans and advances made between or among the Company and its Restricted
Subsidiaries in reliance on clause (g), (u), (w), (z), (aa), or (cc) of this
Section 7.03, collectively, the “Intercompany Loans”); provided that (A) to the
extent evidenced by a promissory note in an amount greater than or equal to
$5,000,000, each such promissory note owned or held by a Loan Party shall be
delivered to the Administrative Agent pursuant to the applicable Collateral
Document, (B) any Intercompany Loans made to any Loan Party or other Restricted
Subsidiary of the Company pursuant to this clause (d) shall cease to be
permitted by this clause (d) if such Loan Party or other Restricted Subsidiary
of the Company ceases to constitute a Loan Party or a Restricted Subsidiary of
the Company, as the case may be, unless such Intercompany Loan is otherwise
permitted by this clause (d) or another clause of this Section 7.03 and (C) any
Intercompany Loans made to any Loan Party by any Restricted Subsidiary of the
Company that is not a Loan Party shall be subordinated pursuant to the
Intercompany Subordination Agreement;

 

144



--------------------------------------------------------------------------------

(e) Investments consisting of extensions of credit in the nature of accounts
receivable, lease receivables or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received (i) in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss and
(ii) in connection with the bankruptcy or reorganization of suppliers and
customers and in good faith settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;

(f) Guarantees permitted by Section 7.02;

(g) Investments existing on the Closing Date and set forth on Schedule 7.03 and
any extension or renewal thereof; provided that the amount of any such
Investment is not increased at the time of such extension or renewal except in
case of Investments in the form of Indebtedness, by an amount equal to accrued
interests, fees and premiums;

(h) the Company and its Restricted Subsidiaries may enter Swap Contracts to the
extent permitted by Section 7.02(a);

(i) (i) any U.S. Loan Party may make cash equity investments in its Restricted
Subsidiaries that are also U.S. Loan Parties, (ii) any Loan Party that is not a
U.S. Loan Party may make cash equity investments in its Restricted Subsidiaries
that are also Loan Parties that are not U.S. Loan Parties or U.S. Loan Parties,
(iii) any Restricted Subsidiary of the Company that is not a Loan Party may make
cash equity investments in other Restricted Subsidiaries of the Company that are
not Loan Parties, (iv) any Loan Party may make cash equity investments in any
Restricted Subsidiary of the Company in the ordinary course of business and
(v) Loan Parties may make additional cash equity investments in Restricted
Subsidiaries in an aggregate amount (together with Investments by Loan Parties
in Restricted Subsidiaries pursuant to Section 7.03(d)(v) above) not to exceed
at any time outstanding the greater of $50,000,000 and 13.00% of LTM
Consolidated EBITDA (as of the date of the making of such Investment);

(j) the Company and its Restricted Subsidiaries may own the Equity Interests of
their respective Restricted Subsidiaries created or acquired in accordance with
the terms of this Agreement (so long as all amounts invested in such Restricted
Subsidiaries are independently justified under another provision of this
Section 7.03);

(k) Contingent Obligations permitted by Section 7.02, to the extent constituting
Investments;

(l) (i) Permitted Acquisitions shall be permitted in accordance with the
requirements of the definition thereof and any customary cash earnest money
deposits made in connection therewith;

(m) the Company and its Restricted Subsidiaries may receive and hold promissory
notes and other non-cash consideration received in connection with any
Disposition permitted by Sections 7.05(f), (j), (o), (q), (r), (t), (u) or (v);

(n) to the extent constituting Investments, transactions permitted by
Section 7.04 and Section 7.06;

(o) the Company and its Restricted Subsidiaries may make advances in the form of
a prepayment of expenses to tax or customs authorities, vendors, suppliers and
trade creditors, so long as such expenses were incurred in the ordinary course
of business of the Company or such Restricted Subsidiary;

 

145



--------------------------------------------------------------------------------

(p) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(q) deposits of cash made in the ordinary course of business to secure the
performance of operating leases or the Ottawa Capitalized Lease and any
renewals, replacements, refinancings or extensions thereof;

(r) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;

(s) to extent constituting an Investment, (w) cash deposits to secure
obligations described in Section 7.01(x), (x) escrow deposits to secure
indemnification obligations in connection with a transaction permitted by
Section 7.05, (y) cash collateral to secure letters of credit and other
obligations described in (and to the extent permitted by) Sections 7.01(e), (f),
(p) and (u), and (z) any joint and several liability between the Company or a
Restricted Subsidiary thereof and another seller pursuant to co-contracting
arrangements with customers in the ordinary course of business;

(t) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may make additional Investments in the form of Call
Spread Options at the time of the issuance of any Permitted Convertible Notes so
long as the purchase price for such Call Spread Option is netted out of the cash
proceeds of the issuance of such Permitted Convertible Notes;

(u) so long as no Default or Event of Default then exists or would result
therefrom, the Company and its Restricted Subsidiaries may make additional
Investments on or after the Closing Date not otherwise permitted by this
Section 7.03 in an aggregate amount not to exceed at any time outstanding the
greater of $100,000,000 and 26.00% of LTM Consolidated EBITDA (as of the date of
the making of such Investment) (determined without regard to any write-downs or
write-offs thereof), net of cash payments of principal in the case of loans and
cash equity returns (whether as a dividend or redemption) in the case of equity
investments;

(v) Capitalized Expenditures by the Company and its Restricted Subsidiaries
shall be permitted (other than Capitalized Expenditures constituting a Permitted
Acquisition unless permitted under Section 7.03(l));

(w) [reserved];

(x) the Company and its Restricted Subsidiaries shall be permitted to make
earnest money deposits permitted by Section 7.01(s);

(y) Investments in trust or similar arrangements in connection with deferred
compensation plans;

(z) Investments by the Company or any Restricted Subsidiary in (i) a Person that
is engaged in a Similar Business, (ii) Joint Ventures, (iii) Restricted
Subsidiaries that are not Wholly-Owned Subsidiaries and (iv) Unrestricted
Subsidiaries that do not exceed in the aggregate at any time outstanding the
greater of (x) $100,000,000 and 26.0% of LTM Consolidated EBITDA (as of the date
of the making of such Investment);

 

146



--------------------------------------------------------------------------------

(aa) additional Investments so long as the Payment Conditions are satisfied;

(bb) (i) the U.S. Loan Parties may make Investments in their respective
Restricted Subsidiaries that are also U.S. Loan Parties, (ii) the Loan Parties
that are not U.S. Loan Parties may make Investments in their respective
Restricted Subsidiaries that are also Loan Parties and (iii) Loan Parties may
make Investments in Restricted Subsidiaries in an aggregate amount (together
with Investments by Loan Parties in Restricted Subsidiaries pursuant to Sections
7.03(d)(v) and 7.03(i)(v) above) not to exceed at any time outstanding the
greater of $50,000,000 and 13.00% of LTM Consolidated EBITDA (as of the date of
the making of such Investment); and

(cc) Investments in any Securitization Subsidiary made to effect any Permitted
Receivables Facility, including any Permitted Foreign Receivables Facility.

7.04 Fundamental Changes. Merge, amalgamate, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person except:

(a) (w) any Domestic Subsidiary of the Company may be merged, consolidated or
liquidated with or into a U.S. Loan Party (so long as (i) in the case of any
such merger, consolidation or liquidation involving the Company, the Company is
the surviving Person and (ii) in the case of any such other merger,
amalgamation, consolidation or liquidation, a Loan Party is the surviving or
continuing Person or such surviving or continuing Person becomes a Loan Party
concurrently therewith), (x) any Canadian Subsidiary of the Company may be
merged, amalgamated, consolidated or liquidated with or into a Canadian Loan
Party or a U.S. Loan Party (so long as (i) in the case of any such merger,
amalgamation, consolidation or liquidation involving the Company, the Company is
the surviving Person and (ii) in the case of any such other merger,
amalgamation, consolidation or liquidation, a Loan Party is the surviving or
continuing Person or such surviving or continuing Person becomes a Loan Party
concurrently therewith), (y) any Domestic Subsidiary of the Company that is not
a Loan Party may be merged, consolidated or liquidated with or into any other
Domestic Subsidiary of the Company that is not a Loan Party, and (z) any Foreign
Subsidiary of the Company may be merged, amalgamated, consolidated or liquidated
with or into (i) any other Foreign Subsidiary of the Company (in each case so
long as any security interests granted to the Administrative Agent for the
benefit of the Secured Parties in the assets (and Equity Interests) of any such
Person subject to any such transaction shall remain in full force and effect and
perfected and enforceable (to at least the same extent as in effect immediately
prior to such merger, amalgamation, consolidation or liquidation) and all
actions required to maintain said perfected status have been taken or (ii) any
Loan Party (so long as such Loan Party is the surviving or continuing Person);

(b) Any non-operating Restricted Subsidiary of the Company with no material
assets and no material liabilities may wind up, liquidate or dissolve;

(c) Dispositions may be made to the extent permitted by Section 7.05 (including
any mergers, amalgamations or consolidations to effect such Dispositions); and

(d) (i) Any merger, amalgamation or consolidation of an Acquired Entity or
Business in accordance with the terms of the definition thereof pursuant to a
Permitted Acquisition, and (ii) Investments may be made to the extent permitted
by Section 7.03 (including any mergers, amalgamations or consolidations to
effect such Investments).

 

147



--------------------------------------------------------------------------------

7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete, expired or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Restricted Subsidiary to the Company or to a
wholly-owned Restricted Subsidiary; provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be the Company or a
Guarantor;

(e) To the extent constituting Dispositions, Investments permitted by
Section 7.03;

(f) the Company and its Restricted Subsidiaries may make any Disposition, so
long as (i) no Event of Default then exists or would result therefrom, (ii) if
the Fair Market Value of the assets subject to any such Disposition is in excess
of $15,000,000, each such sale is in an arm’s-length transaction and the Company
or the respective Restricted Subsidiary receives at least Fair Market Value,
(iii) if the Fair Market Value of the assets subject to any such Disposition is
in excess of $15,000,000, the consideration received by the Company or such
Restricted Subsidiary consists of at least 75% cash or Cash Equivalents and is
paid at the time of the closing of such sale (provided that the following shall
be deemed to be cash under this clause (iii): (A) any liabilities (as shown on
the Company’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Company or such Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee with respect to the applicable
Disposition and for which the Company and its Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing, (B) any securities
received by the Company or such Restricted Subsidiary from such transferee that
are converted by the Company or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received in the
conversion) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-cash Consideration in an amount not to exceed at any
time outstanding the greater of $50,000,000 or 1.5% of Consolidated Total Assets
(as of the date of such Disposition (or, at the Company’s election, as of the
date of entry into a binding agreement with respect to such Disposition (without
giving pro forma effect to such Disposition)) (with the amount of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value)), (iv) [reserved], (v) the
aggregate amount of the cash and non-cash proceeds received from all assets sold
pursuant to this clause (f) shall not exceed the greater of $180,000,000 and
5.0% of Consolidated Total Assets (as of the date of such Disposition (or, at
the Company’s election, as of the date of entry into a binding agreement with
respect to such Disposition (without giving pro forma effect to such
Disposition)) in any fiscal year of the Company (for this purpose, in each case,
using the Fair Market Value of property other than cash) (provided that any
unused amounts under this Section 7.05(f) may be carried over to the immediately
succeeding fiscal year) and (vi) if such Disposition includes Eligible Accounts
or Eligible Inventory (whether as part of a sale of equity interests or
otherwise) with a fair value (as determined by the Company in good faith) in
excess of $25,000,000, (A) the Company shall provide prior written notice of
such Disposition and an updated Borrowing Base Certificate (giving pro forma
effect to such Disposition) and will make any mandatory prepayments required by
Section 2.03(b) and (B) if, after giving effect to such Disposition, an FCCR
Compliance Period would exist, the Administrative Agent shall have received a
certificate from the Company setting forth the calculation of the Consolidated
Fixed Charge Coverage Ratio and demonstrating compliance on a Pro Forma Basis
with the covenant set forth in Section 7.17;

 

148



--------------------------------------------------------------------------------

(g) the Company and its Restricted Subsidiaries may lease (as lessee) or license
(as licensee) real or personal property (so long as any such lease or license
does not create a Capitalized Lease except to the extent permitted by
Section 7.02(i) or (q));

(h) the Company and its Restricted Subsidiaries may sell or discount, in each
case without recourse (other than customary indemnities in respect of third
party liens and claims and customary reductions in purchase price for claims
against the Company or a Restricted Subsidiary for failure to comply with the
terms of the contract under which the accounts receivable or lease receivables
arose) and in the ordinary course of business, (i) accounts receivable or lease
receivables arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction, (ii) accounts receivable or lease receivables, interests therein
and/or related assets or rights arising in the ordinary course of business so
long as (A) such sale or discount is not part of any financing transaction (it
being understood, for the avoidance of doubt, that any sale or discount of such
accounts receivable or lease receivables without any repurchase obligation shall
not constitute a financing transaction), (B) no Event of Default shall exist at
the time of any such sale or discount by a Loan Party, (C) the cash proceeds of
such sale or discount are in an amount equal to or greater than the fair market
value (as reasonably determined by the Company and taking into account customary
discount fees or customary discount factors) of such assets so sold or
discounted, (D) such transaction is on arm’s-length terms that are fair and
reasonable to the Company and its Restricted Subsidiaries (as reasonably
determined by the Company), (E) the cash proceeds of such sale or discount by a
Loan Party received in U.S. Dollars or Canadian Dollars shall be remitted to a
Core U.S. Deposit Account or Core Canadian Deposit Account, as applicable,
(F) the cash proceeds of such sale or discount of Eligible Accounts by a Loan
Party received in Euros or Pounds Sterling shall be remitted to a Core Foreign
Deposit Account if Eligible Accounts of a Loan Party payable in Euros or Pounds
Sterling were included in the Current Borrowing Base Certificate (as defined
below) and (G) the Company shall provide written notice to the Administrative
Agent prior to entering into a definitive agreement by a Loan Party governing
the sale or discount from time to time of the Accounts of an Account Debtor
owing to such Loan Party (a “Factoring Agreement”); provided that if any
Eligible Accounts of an Account Debtor are to be sold or discounted pursuant to
this clause (ii) and the value (as determined by the Company in good faith based
upon the Borrowing Base Certificate most recently delivered prior to entering
into such Factoring Agreement (the “Current Borrowing Base Certificate”) of the
Eligible Accounts of such Account Debtor exceeds $15,000,000, the Company shall
deliver to the Administrative Agent, concurrently with the notice delivered
pursuant to the preceding clause (G) above, (1) an updated Borrowing Base
Certificate as of the close of business of the period covered by the Current
Borrowing Base Certificate (giving pro forma effect to the removal of the
Eligible Accounts of such Account Debtor from the Borrowing Base reported in the
Current Borrowing Base Certificate) and will make any mandatory prepayments
required by Section 2.03(b) and (2) if, after giving pro forma effect to the
removal of such Eligible Accounts, an FCCR Compliance Period would exist, a
certificate setting forth the calculation of the Consolidated Fixed Charge
Coverage Ratio and demonstrating compliance on a Pro Forma Basis with the
covenant set forth in Section 7.17 and (iii) letters of credit from customers in
order to collect payments in respect of an account receivable or lease
receivable earlier than otherwise due in the ordinary course of business and not
as part of any financing transaction;

(i) the Company and its Restricted Subsidiaries may grant licenses, sublicenses,
leases or subleases to other Persons in the ordinary course of business and
which do not materially interfere with the conduct of the business of the
Company or any of its Restricted Subsidiaries, in each case so long as no such
grant otherwise affects in any material respect the Administrative Agent’s
security interest in the asset or property subject thereto (other than in
respect of any Liens permitted hereunder and related thereto);

 

149



--------------------------------------------------------------------------------

(j) (w) the U.S. Loan Parties may make Dispositions between or among one
another, (x) Loan Parties that are not U.S. Loan Parties may make Dispositions
between or among one another or to a U.S. Loan Party, (y) any Subsidiary of the
Company that is not a Loan Party may make Dispositions between or among one
another or to a Loan Party and (z) the Loan Parties may (I) transfer spares,
equipment and inventory to be used for internal research and development,
customer demonstrations, homologation and other general business purposes to any
Restricted Subsidiary of the Company in the ordinary course of business and
(II) assign purchase orders and customer contracts in the ordinary course of
business to comply with applicable law or otherwise in such Loan Party’s
reasonable business judgment to address legal, trade, regulatory or tax
considerations in the ordinary course of business, in each case (other than with
respect to preceding clause (z) unless such assets are transferred to another
Loan Party) so long as any security interests granted to the Administrative
Agent for the benefit of the Secured Parties pursuant to the Collateral
Documents in the assets so transferred shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
transfer) and all actions required to maintain said perfected status have been
taken (other than with respect to up to $15,000,000 in the aggregate in any
fiscal year of the Company of spares, equipment and inventory that are both
(A) transferred from a Loan Party to a Canadian Loan Party and (B) maintained at
a location in Quebec, Canada);

(k) the Company and its Restricted Subsidiaries may (i) use or transfer cash in
a manner not prohibited by the terms of the Loan Documents, and (ii)(a)
liquidate or otherwise dispose of Cash Equivalents, (b) [reserved], and
(c) liquidate or otherwise dispose of Other Financial Investments, in each case
in this sub-clause (ii), for cash at Fair Market Value in a manner not
prohibited by the terms of the Loan Documents;

(l) Dividends may be paid to the extent permitted by Section 7.06;

(m) the Company and its Restricted Subsidiaries may cancel, abandon or otherwise
dispose of IP Rights which are, in the reasonable business judgment of the
Company or such Restricted Subsidiary, no longer used or useful in, the business
of the Company or such Restricted Subsidiary;

(n) the Company and its Restricted Subsidiaries may dispose of property and
assets to the extent such property and assets were the subject of a casualty or
condemnation proceedings upon the occurrence of the related Recovery Event;

(o) the Company and its Restricted Subsidiaries may sell property or assets in
transactions not otherwise permitted by this Section 7.05; provided that (x) the
Net Sale Proceeds received from all assets or property sold pursuant to this
clause (o) shall not exceed the greater of $90,000,000 and 2.5% of Consolidated
Total Assets (as of the date of such Disposition (or, at the Company’s election,
as of the date of entry into a binding agreement with respect to such
Disposition (without giving pro forma effect to such Disposition)) in any fiscal
year of the Company, (y) the Net Sale Proceeds therefrom are applied as (and to
the extent) required by Section 2.03(b) (provided that unused amounts under this
Section 7.05(o) may be carried over to the immediately succeeding fiscal year)
and (z) if such Disposition includes Eligible Accounts or Eligible Inventory
(whether as part of a sale of equity interests or otherwise) with a fair value
(as determined by the Company in good faith) in excess of $25,000,000, (A) the
Company shall provide prior written notice of such Disposition and an updated
Borrowing Base Certificate (giving pro forma effect to such Disposition) and
will make any mandatory prepayments required by Section 2.03(b) and (B) if,
after giving effect to such Disposition, an FCCR Compliance Period would exist,
the Administrative Agent shall have received a certificate from the Company
setting forth the calculation of the Consolidated Fixed Charge Coverage Ratio
and demonstrating pro forma compliance with the covenant set forth in
Section 7.17;

 

150



--------------------------------------------------------------------------------

(p) the Company and its Restricted Subsidiaries may grant Liens permitted
hereunder;

(q) Dispositions of property by Cyan (or the Borrower as successor by merger to
Cyan) or any Restricted Subsidiary of Cyan to the Borrower or any Restricted
Subsidiary of the Borrower; provided that the property which is the subject of
any such Disposition is limited to property of Cyan and its Restricted
Subsidiaries held immediately prior to the Cyan Acquisition;

(r) the Company and its Restricted Subsidiaries may convey, sell, lease or
otherwise dispose of property or assets between or among themselves having a
value not in excess of $25,000,000 in the aggregate following the Closing Date;

(s) the Company and its Restricted Subsidiaries shall be permitted to make
earnest money deposits permitted by Section 7.01(s);

(t) Dispositions by the Company or any of its Restricted Subsidiaries of Foreign
Securitization Assets pursuant to any Permitted Foreign Receivables Facility;

(u) the Disposition of non-core or non-strategic assets acquired in connection
with a Permitted Acquisition or other Investment permitted by this Agreement;
provided that (x) immediately after giving effect thereto, no Event of Default
would exist, (y) the Fair Market Value of such non-core or non-strategic assets
(determined as of the date of acquisition thereof by the applicable Loan Party
or Restricted Subsidiary, as the case may be) so Disposed shall not exceed
twenty-five percent (25%) of the purchase price paid for all such assets
acquired in such Permitted Acquisition or other permitted Investment, and (z) if
such Disposition includes Eligible Accounts or Eligible Inventory (whether as
part of a sale of equity interests or otherwise) with a fair value (as
determined by the Company in good faith) in excess of $25,000,000, (A) the
Company shall provide prior written notice of such Disposition and an updated
Borrowing Base Certificate (giving pro forma effect to such Disposition) and
will make any mandatory prepayments required by Section 2.03(b) and (B) if,
after giving effect to such Disposition, an FCCR Compliance Period would exist,
the Administrative Agent shall have received a certificate from the Company
setting forth the calculation of the Consolidated Fixed Charge Coverage Ratio
and demonstrating pro forma compliance with the covenant set forth in
Section 7.17; and

(v) additional Dispositions so long as the Payment Conditions are satisfied.

To the extent the Required Lenders waive the provisions of this Section 7.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 7.05 (other than to the Company or a Restricted
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Collateral Documents, and the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect and/or
evidence the foregoing.

7.06 Dividends. Declare or make, directly or indirectly, any Dividend, or incur
any obligation (contingent or otherwise) to do so, except that:

(a) each Restricted Subsidiary may pay Dividends to the Company, any Restricted
Subsidiaries of the Company that are Guarantors and any other Person that owns a
direct Equity Interest in such Restricted Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Dividend is being made, or, in the case of the Company or any of its Restricted
Subsidiaries which owns the Equity Interest in the Restricted Subsidiary paying
such Dividends, at least its proportionate share thereof;

 

151



--------------------------------------------------------------------------------

(b) the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c) the Company and each Restricted Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;

(d) the Company may redeem, repurchase or otherwise acquire for value
outstanding shares of Company Common Stock (or options, warrants or other rights
to acquire such Company Common Stock) following the death, disability,
retirement or termination of employment of officers, directors or employees of
the Company or any of its Restricted Subsidiaries, provided that (x) the
aggregate amount of all such redemptions and repurchases pursuant to this
Section 7.06(d) shall not exceed the greater of $5,000,000 and 1.50% of LTM
Consolidated EBITDA (as of the date of the making of such Dividend) in any
fiscal year of the Company (less the amount of any such redemption or repurchase
effected by the forgiveness of Indebtedness owed to the Company by such officer,
director or employee) and (y) at the time of any such redemption or repurchase
permitted to be made pursuant to this Section 7.06(d), no Default or Event of
Default shall then exist or result therefrom;

(e) the Company may pay regularly scheduled Dividends on its Qualified Preferred
Stock pursuant to the terms thereof solely through the issuance of additional
shares of such Qualified Preferred Stock (but not in cash), provided that in
lieu of issuing additional shares of such Qualified Preferred Stock as
Dividends, the Company may increase the liquidation preference of the shares of
Qualified Preferred Stock in respect of which such Dividends have accrued;

(f) the Company may acquire shares of its Equity Interests in connection with
the exercise of stock options or warrants to the extent such Equity Interests
represent a portion of the exercise price of those stock options or warrants by
way of cashless exercise;

(g) the Company may make Dividends consisting of the issuance of equity rights
convertible into Qualified Preferred Stock in connection with certain
“anti-takeover” and “poison pill” arrangements approved by the board of
directors of the Company;

(h) the Company may make Dividends to directors, officers and employees of the
Company and its Restricted Subsidiaries in connection with any incentive plans
approved by the board of directors of the Company consisting of (i) shares of
Company Common Stock (or options, warrants and other equity instruments in
respect thereof), (ii) cash incentive bonuses, and (iii) stock appreciation
rights or performance units, including any cash payments in connection
therewith;

(i) upon any conversion of any Permitted Convertible Notes at maturity into
shares of Company Common Stock, the Borrower may make Dividends consisting of
the exercise of the applicable Call Spread Option relating to such Permitted
Convertible Notes;

(j) [reserved];

(k) so long as no Event of Default then exists or would result therefrom,
Dividends in an aggregate amount on or after the Closing Date not to exceed,
when taken together with the aggregate amount of prepayments, repayments,
redemptions, repurchases or acquisitions of Indebtedness pursuant to
Section 7.14(b) made on or after the Closing Date, the greater of $50,000,000
and 13.00% of LTM Consolidated EBITDA (as of the date of the making of such
Dividend); and

 

152



--------------------------------------------------------------------------------

(l) additional Dividends so long as the Payment Conditions are satisfied;

(m) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement.

7.07 Change in Nature of Business. Engage directly or indirectly in any business
other than the businesses engaged in by the Company and its Restricted
Subsidiaries as of the Closing Date and reasonable extensions thereof and
businesses ancillary or complimentary thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Restricted Subsidiary as would reasonably be obtainable by the
Company or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to transactions between or among the Loan Parties
and the following:

(a) Dividends may be paid to the extent provided in Section 7.06;

(b) loans may be made and other transactions may be entered into among the
Company and its Restricted Subsidiaries to the extent permitted by
Sections 7.02, 7.03, 7.04, 7.05 and 7.16;

(c) customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Company and its Restricted Subsidiaries;

(d) the Company may issue Company Common Stock and Qualified Preferred Stock;

(e) the Company and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, change of control severance agreements,
employee benefits plans, stock option plans, indemnification provisions and
other similar compensatory arrangements (including for the reimbursement of
expenses) with officers, employees and directors of the Company and its
Restricted Subsidiaries in the ordinary course of business;

(f) the Company and its Restricted Subsidiaries may pay and/or charge management
fees, service fees, licensing fees and similar fees to one another in the
ordinary course of business (or, in the case of pricing, as otherwise determined
by the Company and its Restricted Subsidiaries in their respective reasonable
business judgment).

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that causes or
suffers to exist or become effective any encumbrance or restriction on the
ability of any Restricted Subsidiary to (a) pay dividends or make any other
distributions on its capital stock or any other Equity Interest or participation
in its profits owned by the Company or any of its Restricted Subsidiaries, or
pay any Indebtedness owed to the Company or any of its Restricted Subsidiaries,
(b) make loans or advances to the Company or any of its Restricted Subsidiaries
or (c) transfer any of its properties or assets to the Company or any of its
Restricted Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) the Term Loan Documents,
(iii) the Permitted Convertible Notes Indenture and the other Permitted
Convertible Notes Documents, (iv) the Permitted Additional Indebtedness
Documents and any agreements evidencing Permitted First Priority Refinancing
Debt, Permitted Junior Priority Refinancing Debt, Permitted Unsecured
Refinancing Debt, Permitted Non-Loan Party Indebtedness, Incremental Equivalent
Debt, Other Incremental Term Loan Debt or Refinancing Indebtedness,
(v) customary

 

153



--------------------------------------------------------------------------------

provisions restricting subletting or assignment of any lease governing any
leasehold interest of the Company or any of its Restricted Subsidiaries,
(vi) customary provisions restricting assignment of any licensing agreement (in
which the Company or any of its Restricted Subsidiaries is the licensee) or any
other contract entered into by the Company or any of its Restricted Subsidiaries
in the ordinary course of business, (vii) restrictions on the transfer of any
asset pending the close of the sale of such asset, (viii) restrictions on the
transfer of any asset subject to a Lien permitted by Section 7.01(b), (i), (j),
(l), (n), (o), (u), (v), (w), (x), (y), (z) or (aa), (ix) any agreement or
instrument governing Indebtedness (A) permitted pursuant to Section 7.02(d)
(other than Intercompany Loans), provided that, any restrictions contained in
any agreement governing any renewal, extension, replacement or refinancing of
such Indebtedness are not more restrictive in any material respect than the
restrictions contained in such Indebtedness to be renewed, extended, replaced or
refinanced, (B) incurred pursuant to Section 7.02(i) or 7.02(q), provided that
any such restriction contained therein relates only to the assets financed
thereby, (C) incurred pursuant to Section 7.02(p), which restriction is only
applicable to the transfers of assets (other than cash) of the Person that has
incurred the subject Indebtedness or (D) incurred pursuant to Section 7.02(j),
which encumbrance or restriction, in the case of this clause (D), is not
applicable to any Person or the properties or assets of any Person, other than
the Person or the properties or assets of the Person acquired pursuant to the
respective Permitted Acquisition or other Investment permitted hereunder and so
long as the respective encumbrances or restrictions were not created (or made
more restrictive) in connection with or in anticipation of the respective
Permitted Acquisition or other Investment permitted hereunder, (x) restrictions
applicable to any Subsidiary that is a Non-Wholly-Owned Subsidiary of the
Company or any Joint Venture of the Company or a Restricted Subsidiary as a
result of an Investment pursuant to Section 7.03; provided that the restrictions
applicable to such joint venture are not made more burdensome, from the
perspective of the Company and its Restricted Subsidiaries, than those as in
effect immediately before giving effect to the consummation of the respective
Investment (but solely to the extent any are in effect at such time), (xi) any
agreement with Export Development Canada entered into by the Company or any of
its Restricted Subsidiaries in connection with Export Development Canada’s
provision of credit support for letters of credit issued for the account of the
Company or any of its Restricted Subsidiaries; provided, that the terms of such
agreements shall be on terms consistent with, and, in any event, shall be no
more restrictive than, those in existence on the Closing Date,
(xii) encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business, (xiii) in the case of clause (c) above, the restrictions contained in
the Ottawa Capitalized Lease as in effect on the original date thereof and any
renewals, replacements, refinancings or extensions thereof, so long as such
restrictions are not broader than those contained in the Ottawa Capitalized
Lease as in effect on the original date thereof, (xiv) customary restrictions
(as reasonably determined by the Company) in the definitive documentation
governing any Permitted Receivables Facility, including any Permitted Foreign
Receivables Facility and (xv) any agreement evidencing Secured Other Letters of
Credit Obligations.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Sanctions. Use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Restricted Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions except to the extent
licensed or otherwise authorized under the laws of the United States or Canada,
or in any other manner that will result in a violation of Sanctions by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arrangers, Administrative Agent, L/C Issuer,
Swing Line Lender or otherwise).

 

154



--------------------------------------------------------------------------------

7.12 Prohibition on Division/Series Transactions. Notwithstanding anything to
the contrary in this ARTICLE VII or any other provision in this Agreement or any
other Loan Document, the Borrowers (solely with respect to itself) shall not
enter into (or agree to enter into) any Division/Series Transaction without the
prior written consent of the Lenders.

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP or with the consent of the Administrative
Agent (which consent will not be unreasonably withheld, conditioned or delayed),
or (b) fiscal year; provided that the Company may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Company and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

7.14 Prepayments, Etc. of Indebtedness. Make (or give any notice in respect of)
any voluntary or optional payment or prepayment on or voluntary redemption,
repurchase or acquisition for value of (including, in each case without
limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due),
any Junior Restricted Payment Indebtedness (including, without limitation, in
the case of Permitted Convertible Notes, any election to settle any such
Permitted Convertible Note in cash upon conversion of such Permitted Convertible
Note prior to maturity thereof and the payment of such cash to effect
settlement); provided, however:

(a) the Company may make any payment or prepayment on, or redemption, repurchase
or acquisition for value of, any Permitted Convertible Notes through the
exercise of any call option in respect thereof that is settled in Company Common
Stock or, in respect of any fractional shares to be issued, in cash,

(b) so long as no Event of Default then exists or would result therefrom, the
Company may make any payment or prepayment on, or redemption, repurchase or
acquisition for value of, any Junior Restricted Payment Indebtedness in an
aggregate amount not to exceed, at any time on or after the Closing Date, when
taken together with all Dividends paid pursuant to Section 7.06(k) on or after
the Closing Date, the greater of $50,000,000 and 13.00% of LTM Consolidated
EBITDA (as of the date of the making of such payment or prepayment, redemption
or acquisition for value)

(c) [reserved];

(d) the Company may make additional payments or prepayments on, or redemptions,
repurchase or acquisitions for value of, any Junior Restricted Payment
Indebtedness (x) to the extent made with Company Common Stock or Qualified
Preferred Stock (whether pursuant to any conversion thereof or otherwise) or
(y) so long as no Event of Default then exists or would result therefrom, to the
extent made with the proceeds from (1) the substantially concurrent incurrence
or issuance of any Junior Restricted Payment Indebtedness or (2) an incurrence
or issuance of Indebtedness pursuant to Section 7.02(l);

(e) so long as no Event of Default then exists or would result therefrom, the
Company may make any payment or prepayment on, or redemption, repurchase or
acquisition for value of, any Junior Restricted Payment Indebtedness so long as
the aggregate principal amount of Loans outstanding immediately after the
respective payment or prepayment on, or redemption, repurchase or acquisition
for value does not exceed the greater of $50,000,000 and 13.00% of LTM
Consolidated EBITDA; and

 

155



--------------------------------------------------------------------------------

(f) other additional payments or prepayments on, or redemptions, repurchase or
acquisitions for value of, any Junior Restricted Payment Indebtedness so long
the Payment Conditions are satisfied.

In addition to the foregoing, upon notice from the Administrative Agent, the
Company will not, and will not permit any of the other Loan Parties to repay or
prepay any Intercompany Loan owed by any such Loan party to a Restricted
Subsidiary of the Company that is not a Loan Party at any time that an Event of
Default exists and is continuing.

7.15 Amendment, Etc. of Indebtedness and Organizational Documents.

(a) Amend, modify, change or waive any term or provision of any Permitted
Convertible Notes Document in a manner which is either adverse to the interests
of the Lenders in any material respect or would be in a form that would not
otherwise be permitted to be entered into or incurred at such time in accordance
with Section 7.02(l) or Section 7.02(n); provided that (the Company may amend
the provisions of any Permitted Convertible Notes Document governing the method
of settlement of any Permitted Convertible Note to permit under such Permitted
Convertible Notes Document settlement of such Permitted Convertible Note in
cash, stock, or a combination thereof at the Borrower’s election;

(b) Other than in connection with the incurrence of any Refinancing Indebtedness
(the terms of which shall be governed by Section 7.03(w)), amend, modify, change
or waive any term or provision of any Permitted Additional Indebtedness Document
evidencing Permitted Additional Indebtedness that is unsecured or secured by a
Lien on the Collateral that is junior to the Liens on the Collateral securing
the Obligations to the extent that such Permitted Additional Indebtedness
Document in the amended, modified or changed form would not be able to be
entered into or incurred at such time in accordance with Sections 7.01(t) (in
the case of any such Indebtedness that is unsecured or secured by a Lien on the
Collateral that is junior to the Liens securing the Obligations), 7.02(n) (in
the case of any such Indebtedness incurred pursuant to such clause) and 7.02(s)
(in the case of any such Indebtedness incurred pursuant to such clause)
(provided that any such amendment, modification, change or waiver with respect
to any such Indebtedness permitted pursuant to Section 7.02(n) or 7.02(s), as
applicable, that does not increase the aggregate principal amount of such
Indebtedness and does not decrease the scheduled maturity of such Indebtedness
shall not be subject to compliance with the provisions of Section 7.02(n)(ii)
and (viii) or Section 7.02(s)(ii) and (viii), as applicable, at the time of such
amendment, modification, change or waiver) or, in the case of any Permitted
Additional Secured Acquisition Indebtedness Document or Permitted Additional
Secured Indebtedness Document evidencing Permitted Additional Indebtedness that
is secured by a Lien on the Collateral that is junior to the Liens on the
Collateral securing the Obligations, also to the extent not permitted at such
time in accordance with the terms of the Intercreditor Agreement or Other
Intercreditor Agreement, as applicable;

(c) Other than any Permitted Convertible Notes Document (the amendment,
modification or waiver of which shall be governed by clause (a) of this
Section 7.15), amend, modify or change its certificate or articles of
incorporation (including, without limitation, by the filing or modification of
any certificate or articles of designation), certificate of formation, limited
liability company agreement or by-laws (or the equivalent) or any other
Organizational Documents, as applicable, or any agreement entered into by it
with respect to its capital stock or other Equity Interests, or enter into any
new agreement with respect to its capital stock or other Equity Interests,
unless such amendment, modification, change or other action contemplated by this
clause (c) could not reasonably be expected to be adverse to the interests of
the Lenders in any material respect (it being understood that any of the
foregoing that provides for reasonable and customary “anti-takeover” and “poison
pill” arrangements approved by the board of directors of the Company shall in no
event be considered adverse to the interests of the Lenders in any respect so
long as such arrangements do not require the Company or any of its Restricted
Subsidiaries to take any action that would otherwise be in violation of this
Agreement or any other Loan Document); and

 

156



--------------------------------------------------------------------------------

(d) Amend, modify or change in any manner any term or condition of the Term Loan
Documents except to the extent permitted by the Intercreditor Agreement.

7.16 Anti-Corruption Laws. Use the proceeds of any Credit Extension for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity in violation of the FCPA, the UK Bribery Act 2010, the
Corruption of Foreign Public Officials Act (Canada) or any other applicable
anti-corruption laws in other jurisdictions.

7.17 Consolidated Fixed Charge Coverage Ratio. During each FCCR Compliance
Period, the Company shall not permit (i) the Consolidated Fixed Charge Coverage
Ratio for the last Test Period ended prior to the beginning of such FCCR
Compliance Period for which financial statements are available to be less than
1.00:1.00, (ii) the Consolidated Fixed Charge Coverage Ratio for any Test Period
for which financial statements first become available during such FCCR
Compliance Period to be less than 1.00:1.00 or (iii) the Consolidated Fixed
Charge Coverage Ratio for any Test Period ending during such FCCR Compliance
Period to be less than 1.00:1.00.

7.18 Canadian Pension Plans. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
neither the Company or any other Loan Party shall maintain or contribute to, or
have any unsatisfied obligation to contribute to, or liability under, any active
or terminated Canadian Defined Benefit Plan.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an event of
default (each, an “Event of Default”):

(a) Non-Payment. The Company or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C Obligations
or (ii) pay within five days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any fee due hereunder, or (iii) pay within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. The Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Section 6.02(a) (and any such failure
shall continue for five (5) Business Days (or, during a Dominion Period, three
(3) Business Days)), 6.03(a), 6.05(a) (solely in the case of the existence of
the Borrowers), 6.10, 6.12, 6.19(d), 6.23 or ARTICLE VII (other than with
respect to tax Liens in the ordinary course of business not meeting the
requirements of Section 7.01(c)); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for (i) five days, in the case of Section 6.01 or (ii) 30 days after
the earlier of receipt of notice to such Loan Party or the knowledge of such
Loan Party, in the case of any other covenant or agreement not specified in
Section 8.01(a) or (b) above; or

 

157



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any payment beyond the applicable grace period, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs (it being understood and agreed that such
event does not include the occurrence of any customary non-default mandatory
prepayment event permitted by this Agreement), the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which a Loan Party or any Restricted Subsidiary thereof is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Restricted Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Restricted Subsidiary as a
result thereof is greater than the Threshold Amount and such Loan Party or such
Restricted Subsidiary has not paid all amounts owing under such Swap Contract on
the date provided for therein; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, interim receiver,
trustee, monitor, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
interim receiver, trustee, monitor, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
or indemnities as to which the insurer or indemnitor has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
and such judgment or order shall for a period of 60 consecutive days not be
satisfied, vacated, discharged or stayed or bonded pending an appeal; or

 

158



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company to the Pension Plan, Multiemployer Plan or the PBGC
that has had, or could reasonably be expected to have, a Material Adverse
Effect, (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan that has had, or could reasonably be expected to have, a Material Adverse
Effect, (iii) any material contribution required to be made with respect to a
Foreign Pension Plan has not been timely made that has had, or could reasonably
be expected to have, a Material Adverse Effect or (iv) a Canadian Pension Plan
Event shall have occurred that, either individually or in the aggregate, has
had, or could reasonably be expected to have, a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder ceases to be in full force and
effect against any Loan Party party to such Loan Document (or, in the case of
the Intercreditor Agreement, against any party thereto); or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document (other
than as a result of Payment in Full), or purports to unilaterally revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents and provided in the Intercreditor Agreement
(subject to Liens permitted by Section 7.01), on any material portion of the
Collateral purported to be covered thereby, except to the extent that any such
perfection or priority is not required pursuant to the requirements of the
applicable Collateral Document; provided that, notwithstanding the foregoing,
any failure to maintain such perfection that results directly from the failure
of the Administrative Agent to (i) maintain possession of certificates actually
delivered to it representing securities or negotiable instruments pledged under
the Collateral Documents or (ii) file UCC continuation statements (which, in
either case, does not arise from a breach by a Loan Party of its obligations
under the Loan Documents) shall not constitute a Default under this clause (l);
or

(m) Subordination. (i) The subordination provisions of the documents evidencing
or governing any Subordinated Indebtedness in excess of the Threshold Amount(the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable subordinated Indebtedness; or (ii) the Borrowers or any
other Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers or (C) that all payments
of principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.

 

159



--------------------------------------------------------------------------------

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

8.03 Application of Funds.

(a) After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.15(a) and any
applicable Intercreditor Agreement, Secured Other Letters of Credit
Intercreditor Agreement or Other Intercreditor Agreement, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the U.S. Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent, amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the U.S. Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and fees in respect of Secured Other Letters of Credit) payable to the
Lenders, the L/C Issuers and the ABL Secured Other Letters of Credit Issuers
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuers arising under the Loan Documents and amounts payable under
ARTICLE III), ratably among them in proportion to the respective amounts
described in this clause payable to them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Administrative Agent of that portion of the U.S. Obligations constituting
principal and accrued and unpaid interest on any U.S. Overadvances, U.S.
Protective Advances and U.S. Swing Line Loans.

 

160



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the U.S. Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans (other than U.S.
Swing Line Loans), L/C Borrowings and other U.S. Obligations arising under the
Loan Documents and accrued and unpaid fees in respect of Secured Other Letters
of Credit and interest on drawings under any Secured Other Letters of Credit
issued by an ABL Secured Other Letters of Credit Issuer, ratably among the
Lenders, the L/C Issuers and the ABL Secured Other Letters of Credit Issuers, in
proportion to the respective amounts described in this clause payable to them;

Fifth, to the Administrative Agent ratably for the account of the applicable L/C
Issuers and ABL Secured Other Letters of Credit Issuers, to (i) at the
discretion of the Administrative Agent, Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit
constituting U.S. Obligations to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.16(a) and (ii) cash collateralize that
portion of the Secured Other Letters of Credit Obligations owing to an ABL
Secured Other Letters of Credit Issuer comprised of the aggregate undrawn amount
of Secured Other Letters of Credit constituting U.S. Obligations up to the
amount of Secured Other Letters of Credit Reserves existing therefor;

Sixth, to payment of (a) that portion of the U.S. Obligations constituting
unpaid principal of the Loans and L/C Borrowings, (b) Secured Bank Product
Obligations constituting U.S. Obligations arising under Noticed Swap Contracts
(including Cash Collateralization thereof) up to the amount of Reserves existing
therefor and (c) that portion of the U.S. Obligations constituting unpaid
principal of drawings under any Secured Other Letters of Credit issued by an ABL
Secured Other Letters of Credit Issuer up to the amount of Secured Other Letters
of Credit Reserves existing therefor, ratably among the Lenders, the L/C
Issuers, the Secured Bank Product Provider and the ABL Secured Other Letters of
Credit Issuers in proportion to the respective amounts described in this clause
held by them;

Seventh, to the payment of all the Canadian Obligations that are due and payable
to the Administrative Agent and the other Secured Parties on such date in
accordance with, and in the order set forth in, items First through Sixth of
Section 8.03(b);

Eighth, to all other Secured Bank Product Obligations constituting U.S.
Obligations; and

Ninth, to the payment of all the Canadian Obligations that are due and payable
to the Administrative Agent and the other Secured Parties on such date in
accordance with, and in the order set forth in, item Seventh of Section 8.03(b);

Last, the balance, if any, after all of the U.S. Obligations and Canadian
Obligations have been indefeasibly paid in full, to the Borrowers or as
otherwise required by Law.

(b) After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Canadian Obligations shall, subject to the provisions of Section 2.15(a) and any
applicable Intercreditor Agreement, Secured Other Letters of Credit
Intercreditor Agreement or Other Intercreditor Agreement, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Canadian Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent, amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;

 

161



--------------------------------------------------------------------------------

Second, to payment of that portion of the Canadian Obligations constituting
fees, indemnities and other amounts (other than principal, interest, Letter of
Credit Fees and fees in respect of Secured Other Letters of Credit) payable to
the Lenders, the L/C Issuers and the ABL Secured Other Letters of Credit Issuers
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuers arising under the Loan Documents and amounts payable under
ARTICLE III), ratably among them in proportion to the respective amounts
described in this clause payable to them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Administrative Agent of that portion of the Canadian Obligations constituting
principal and accrued and unpaid interest on any Canadian Overadvances, Canadian
Protective Advances and Canadian Swing Line Loans.

Fourth, to payment of that portion of the Canadian Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans (other than
Canadian Swing Line Loans), L/C Borrowings and other Canadian Obligations
arising under the Loan Documents and accrued and unpaid fees in respect of
Secured Other Letters of Credit and interest on drawings under any Secured Other
Letters of Credit issued by an ABL Secured Other Letters of Credit Issuer,
ratably among the Lenders, the L/C Issuers and the ABL Secured Other Letters of
Credit Issuers, in proportion to the respective amounts described in this clause
payable to them;

Fifth, to the Administrative Agent ratably for the account of the applicable L/C
Issuers and ABL Secured Other Letters of Credit Issuers, to (i) at the
discretion of the Administrative Agent, Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit
constituting Canadian Obligations to the extent not otherwise Cash
Collateralized by the Borrowers pursuant to Sections 2.16(a) and (ii) cash
collateralize that portion of the Secured Other Letters of Credit Obligations
owing to an ABL Secured Other Letters of Credit Issuer comprised of the
aggregate undrawn amount of Secured Other Letters of Credit constituting
Canadian Obligations up to the amount of Secured Other Letters of Credit
Reserves existing therefor;

Sixth, to payment of (a) that portion of the Canadian Obligations constituting
unpaid principal of the Loans and L/C Borrowings, (b) Secured Bank Product
Obligations constituting Canadian Obligations arising under Noticed Swap
Contracts (including Cash Collateralization thereof) up to the amount of
Reserves existing therefor and (c) that portion of the Canadian Obligations
constituting unpaid principal of drawings under any Secured Other Letters of
Credit issued by an ABL Secured Other Letters of Credit Issuer up to the amount
of Secured Other Letters of Credit Reserves existing therefor, ratably among the
Lenders, the L/C Issuers, the Secured Bank Product Provider and ABL Secured
Other Letters of Credit Issuers in proportion to the respective amounts
described in this clause held by them;

Seventh, to all other Secured Bank Product Obligations constituting Canadian
Obligations;

Last, the balance, if any, after all of the Canadian Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

(c) Subject to Sections 2.16(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth in
Sections (a) and (b) above shall be applied to satisfy drawings under such
Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

 

162



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, Secured Bank Product Obligations and Secured
Other Letters of Credit Obligations owing to an ABL Secured Other Letters of
Credit Issuer shall be excluded from the application described in this
Section 8.03 if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Secured Bank Product Provider or ABL Secured
Other Letters of Credit Issuer, as the case may be. Each Secured Bank Product
Provider and ABL Secured Other Letters of Credit Issuer not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of ARTICLE IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as provided in Sections 9.06 and 9.10, the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and the Borrowers shall not have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Secured Product Provider) and the L/C Issuers hereby irrevocably
appoint and authorize the Administrative Agent to act as the agent of such
Lender and the L/C Issuers for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this ARTICLE IX and ARTICLE X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

(c) For greater certainty, and without limiting the powers of the Administrative
Agent or any other Person acting as mandatary (agent) of the Administrative
Agent pursuant to the terms hereof or of the Collateral Documents, for the
purposes of holding any hypothec granted pursuant to the laws of the Province of
Quebec, each of the Secured Parties hereby irrevocably appoints and authorizes
the Administrative Agent and, to the extent necessary, ratifies the appointment
and authorization of the Administrative Agent, to act as the hypothecary
representative of the applicable Secured Parties as contemplated under Article
2692 of the Civil Code of Quebec, and to enter into, to take and to hold on
their behalf, and for their benefit, any hypothec, and to exercise such powers
and duties that are conferred upon the Administrative Agent under any related
deed of hypothec. The Administrative Agent shall have the sole and exclusive
right and authority to exercise, except as may be otherwise specifically
restricted by the terms hereof, all rights and remedies given to the
Administrative Agent pursuant to any such deed of hypothec and applicable Law.
Any person who becomes a Secured Party shall, by its execution of an Assignment
and Assumption, be deemed to have consented to and confirmed the Administrative
Agent as

 

163



--------------------------------------------------------------------------------

the person acting as hypothecary representative holding the aforesaid hypothecs
as aforesaid and to have ratified, as of the date it becomes a Secured Party,
all actions taken by the Administrative Agent in such capacity. The substitution
of the Administrative Agent pursuant to the provisions of this ARTICLE IX also
constitute the substitution of the Administrative Agent as hypothecary
representative as aforesaid.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own bad faith, gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by a final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrowers, a Lender or an L/C Issuer.

 

164



--------------------------------------------------------------------------------

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi)the
satisfaction of any condition set forth in ARTICLE IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with bad faith, gross negligence or willful misconduct in the selection of
such sub-agents.

9.06 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrowers unless an Event of
Default has occurred and is continuing under Section 8.01(a), (f) or (g) (such
consent not to be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

165



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, with the consent
of the Borrowers unless an Event of Default has occurred and is continuing under
Section 8.01(a), (f) or (g) (such consent not to be unreasonably withheld or
delayed), appoint a successor. If no such successor shall have been so appointed
and shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to
Section 9.06 shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or Canadian
Prime Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.16(c). If Bank of America resigns as the Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or Canadian Prime Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.17(c). Upon the appointment
by the Borrowers of a successor L/C Issuer or the Swing Line Lender hereunder
(which successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or the Swing Line
Lender, as applicable, (b) the retiring L/C Issuer and the Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

166



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, syndication agents or documentation agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.16(i), 2.16(j), 2.07(a) and 10.04(a)) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, interim receiver, assignee, trustee, monitor,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each L/C Issuer to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.07(a) and 10.04(a).

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition or
proposal affecting the Obligations or the rights of any Lender or any L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or any L/C Issuer or in any such proceeding.

 

167



--------------------------------------------------------------------------------

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles to make a bid, (ii) to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (j) of Section 10.01 of this Agreement,
(iii) the Administrative Agent shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

9.10 Collateral and Guaranty Matters. Without limiting the provision of
Section 9.09, each of the Lenders (including in its capacities as a potential
Secured Product Provider) and the L/C Issuers irrevocably authorize the
Administrative Agent, and the Administrative Agent hereby agrees,

(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon Payment in
Full, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document to a Person that is not a
Loan Party, (iii) that constitutes Excluded Assets, (iv) if the property subject
to such Lien is owned by a Guarantor, upon the release of such Guarantor from
its obligations under any Guaranty otherwise in accordance with the Loan
Documents, (v) upon the pledge by any Loan Party (other than any such pledge in
favor of another Loan Party) of any Collateral constituting Securitization
Assets in connection with a Permitted Receivables Facility, (vi) as otherwise
may be expressly provided in the relevant Collateral Documents, the last
sentence of each of Sections 7.01 and 7.05 or in the Intercreditor Agreement,
any Secured Other Letters of Credit Intercreditor Agreement or any Other
Intercreditor Agreement or (vii) if approved, authorized or ratified in writing
in accordance with Section 10.01;

 

168



--------------------------------------------------------------------------------

(b) to automatically release any Loan Party (other than the Company) (and the
pledge of any equity interests in such Loan Party) from its obligations under
the Loan Documents if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted under the Loan Documents (or (x) in the case
of a release of a Guarantor from its obligations under any Guaranty, such
Guarantor becomes an Excluded Subsidiary and (y) in the case of the release of
the pledge of any equity interests in such Guarantor, such Guarantor becomes an
Excluded Subsidiary under clause (a), (f), (g), or (h) of the definition
thereof); and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i) and Section 7.01(x).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party (other than the Company) from its obligations under the Loan
Documents pursuant to this Section 9.10. In each case as specified in this
Section 9.10 the Administrative Agent will, at the Borrowers’ expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, to
return any Collateral, which is the subject of such release and in the
possession of the Administrative Agent or its agent, to the Borrowers, or to
subordinate its interest in such item, or to release such Loan Party (other than
the Company) from its obligations under the Loan Documents, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

In the case of any such Disposition of any property constituting Collateral in a
transaction permitted pursuant to Section 7.05, the Liens created by any of the
Collateral Documents on such property shall be automatically released without
need for further action by any Person.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Lender ERISA Representations.

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Loan Party, that at
least one of the following is and will be true:

(a) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(b) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled

 

169



--------------------------------------------------------------------------------

separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(c) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(d) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

9.12 Bank Product Providers and ABL Secured Other Letters of Credit Issuers.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, each Lender, on behalf of any Secured Bank Product Provider
and any ABL Secured Other Letters of Credit Issuer, agrees that no such Secured
Bank Product Provider or ABL Secured Other Letters of Credit Issuer that obtains
the benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
ARTICLE IX to the contrary, each Lender, on behalf of any Secured Bank Product
Provider and any ABL Secured Other Letters of Credit Issuer, agrees that the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Bank
Product Obligations or Secured Other Letters of Credit Obligations owing to ABL
Secured Other Letters of Credit Issuers unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Secured Bank Product Provider or ABL Secured Other Letters of Credit Issuer, as
the case may be. Each Lender, on behalf of any Secured Bank Product Provider and
any ABL Secured Other Letters of Credit Issuer, hereby authorizes the
Administrative Agent to enter into the Intercreditor Agreement, a Secured Other
Letters of Credit Intercreditor Agreement or an Other Intercreditor Agreement
permitted under this Agreement, and any amendment, modification, supplement or
joinder with respect thereto, and any such intercreditor agreement is binding
upon such Secured Bank Product Provider or ABL Secured Other Letters of Credit
Issuer, as applicable.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrowers or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders (or the Administrative Agent with the consent of the
Required Lenders) and the Borrowers or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

170



--------------------------------------------------------------------------------

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), without the written consent of each Lender;

(b) waive any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Facility without the written consent of the Required
Lenders;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood that a waiver of any condition precedent set forth in
Section 4.02 or of any Default or Event of Default, a waiver of any obligation
of the Borrowers to pay interest at the Default Rate, or the waiver (or
amendment to the terms) of any mandatory prepayment or mandatory reduction of
any Commitments shall, in any case, not constitute such an extension or
increase);

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment (it
being understood that the waiver (or amendment to the terms) of any mandatory
prepayment of the Loans or any component definitions thereof or any obligation
of a Borrower to pay interest at the Default Rate shall not constitute such a
postponement of any date scheduled for the payment of principal or interest and
it further being understood that any change to the definition of “Total Secured
Net Leverage Ratio” or the component definitions thereof shall not constitute a
postponement of such scheduled payment);

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate (it being understood that the waiver of (or amendment to the terms
of) any mandatory prepayment of the Loans or mandatory reduction of any
Commitments, any Default or Event of Default or the definition of “Excess
Availability”, or component definition thereof, or the termination of any
Reserves that, in any such case, has the effect of reducing the Applicable Rate,
in each case, shall not constitute such a reduction);

(f) change (i) Section 8.03 (except as contemplated by Section 2.13 in
connection with the institution of an Incremental Foreign Revolving Facility),
(ii) Section 2.11 or (iii) the order of application of any reduction in the
Commitments or any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.03(b) or 2.04,
respectively, in any manner that materially and adversely affects the Lenders
under the Revolving Facility without the written consent of any Lender affected
thereby;

(g) change any provision of this Section 10.01 (except as contemplated by
Section 2.13 in connection with the institution of an Incremental Foreign
Revolving Facility) or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder without the written consent of each Lender;

(h) other than in connection with a transaction permitted under Section 7.04 or
7.05 or otherwise as provided in Section 9.10, release all or substantially all
of the Collateral in any transaction or series of related transactions, without
the written consent of each Lender;

 

171



--------------------------------------------------------------------------------

(i) release all or substantially all of the value of any Guaranty, without the
written consent of each Lender, except to the extent the release of any
Restricted Subsidiary from any Guaranty is permitted pursuant to Section 6.12(f)
or 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

(j) impose any greater restriction on the ability of any Lender under the
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Lenders; or

(k) make any modification to the definitions of “Borrowing Base”, “Canadian
Borrowing Base”, “Total Borrowing Base” or “U.S. Borrowing Base” (it being
understood that the establishment, modification or elimination of Reserves and
adjustment, establishment and elimination of criteria for Eligible Accounts and
Eligible Inventory, in each case by the Administrative Agent in accordance with
the terms hereof, will not be deemed to require a Supermajority Lender consent)
which would result in an increase in such Borrowing Base without the written
consent of the Supermajority Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the L/C Issuers in addition to the
Lenders required above, affect the rights or duties of any L/C Issuer under this
Agreement or any other Loan Document, (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the Swing Line under this
Agreement or any other Loan Document and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the Administrative Agent and the Borrowers shall be permitted to amend
any provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan
Document) (x) if the Administrative Agent and the Borrowers shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision and (y) in connection with the
incurrence of any Incremental Revolving Commitments and Incremental Foreign
Revolving Facility, including the addition of a separate “class” or “tranche” of
Lenders and customary “collection allocation mechanism”; provided that the
Administrative Agent shall post such amendment to the Lenders (which may be
posted to the approved Platform) reasonably promptly after the effectiveness
thereof.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

 

172



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 10.01,
Collateral Documents and related documents executed by the Loan Parties in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented and waived with the
consent of the Administrative Agent and the Company without the need to obtain
the consent of any other Person if such amendment, supplement or waiver is
delivered (i) in order to comply with local law or advice of local counsel,
(ii) in order to cause such Collateral Document or other document to be
consistent with this Agreement and the other Loan Documents or (iii) in
connection with the incurrence of any Incremental Revolving Commitments,
Incremental Foreign Revolving Facility or, subject to the Intercreditor
Agreement or the Other Intercreditor Agreement, other secured Indebtedness
permitted under Section 7.02.

Notwithstanding any provision herein to the contrary, no real property shall be
taken as Collateral unless the Lenders receive 45 days’ advance notice and each
Lender confirms to the Administrative Agent that it has completed all flood due
diligence, received copies of all flood insurance documentation and confirmed
flood insurance compliance as required by the Flood Disaster Protection Act of
1973, as amended, or as otherwise satisfactory to such Lender. At any time that
any real property constitutes Collateral, no modification of a Loan Document
shall add, increase, renew or extend any loan, commitment or credit line
hereunder until the completion of flood due diligence, documentation and
coverage as required by the Flood Disaster Protection Act of 1973, as amended,
or as otherwise satisfactory to all Lenders.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Borrowers, the Administrative Agent, any L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

173



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to ARTICLE II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, any L/C Issuer or any Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrowers’, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction in a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent Party (or its
representatives) or breach in bad faith of such Agent Party’s obligations under
this Agreement or any other Loan Document.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
each L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, each L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrowers even if (i) such notices were not made in a manner

 

174



--------------------------------------------------------------------------------

specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrowers. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or the Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (a), (a) and (a) of the preceding proviso and subject to Section 2.11,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrowers
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the fees, charges and disbursements of
(w) one counsel to the Administrative Agent (plus one local counsel in each
applicable jurisdiction and one specialty counsel in each applicable specialty),
(x) one counsel to the Lenders (plus one local counsel in each applicable
jurisdiction and one specialty counsel in each applicable specialty), and (y) in
the case of an actual conflict of interest, one additional counsel for each
group of similarly situated affected persons, taken as a whole), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Loans made or Letters of Credit issued hereunder,

 

175



--------------------------------------------------------------------------------

including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit and
(iii) all reasonable and documented out-of-pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, extension, reinstatement or
renewal of any Letter of Credit or any demand for payment thereunder.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities, settlement costs and expenses
(including, without limitation, the reasonable and documented out-of-pocket
fees, disbursements and other charges of counsel, limited to one counsel for the
Indemnitees taken as a whole, one local counsel in each applicable jurisdiction,
one specialty counsel in each applicable specialty and, solely in the case of an
actual conflict of interest, one additional counsel in each relevant
jurisdiction for each group of similarly situated affected Indemnitees, taken as
a whole), incurred by any Indemnitee or asserted or awarded against any
Indemnitee by any Person (including the Borrowers or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
as a result of, or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials at, on,
under or emanating from any property owned, leased or operated by any Loan Party
or any of its Restricted Subsidiaries, or any Environmental Liability related in
any way to any Loan Party or any of its Restricted Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrowers or any other Loan Party or
any of the Borrowers’ or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
the indemnification provided for in this Section 10.04(b) shall not apply to the
extent that such claim, damage, loss, liability or expense (x) is found in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s gross negligence, bad faith or willful
misconduct, (y) is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from a material breach in bad faith of
such Indemnitee’s obligations under this Agreement or (z) arises out of disputes
solely between and among Indemnitees (other than any dispute involving an
Indemnitee acting in its capacity or fulfilling its role as Administrative
Agent, Arranger, agent or similar role) that do not arise out of or in
connection with any act or omission of a Loan Party or any of their Affiliates.
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
any L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such

 

176



--------------------------------------------------------------------------------

Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s
Commitment at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with or as a result of, this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby, the transactions contemplated hereby or
thereby, any Loan or Letter of Credit or the use of the proceeds thereof. No
Indemnitee referred to in subsection (i) above shall be liable for any damages
arising from the use by others of any information or other materials distributed
to such party by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, other than
for damages resulting from the gross negligence, bad faith or willful misconduct
of such Indemnitee as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
30 days after receipt of a reasonably detailed invoice therefor.

(f) Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuers and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver, interim receiver, monitor or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuers under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

177



--------------------------------------------------------------------------------

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrowers may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b) or (ii) by way of participation in accordance
with the provisions of Section 10.06(d) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (i) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it (including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(A) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Sections 8.01(a), 8.01(f) or 8.01(g)
has occurred and is continuing, the Borrowers otherwise consent (each such
consent not to be unreasonably withheld or delayed); provided that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the revolving credit facility provided hereunder and any separate revolving
credit facilities provided pursuant to Section 10.01 in connection with the
implementation of Incremental Revolving Commitment or an Incremental Foreign
Revolving Facility on a non-pro rata basis;

 

178



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(A) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that each Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of each L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of the Revolving Facility (such consent, in any
case, not to be unreasonably withheld, delayed or conditioned).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause, or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

179



--------------------------------------------------------------------------------

(vii) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01(a), 3.04(a), 3.05 and 10.04(a)
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Revolving Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (i) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of each Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and each Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by each Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrowers or any
of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that, to the extent the consent of such Lender to such amendment, waiver
or other modification under this Agreement is required by the first proviso to
Section 10.01, such Lender will not,

 

180



--------------------------------------------------------------------------------

without the consent of the Participant, agree to such amendment, waiver or other
modification. Each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01(a), 3.04(a) and 3.05 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01(a)
or 3.04(a), with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive. Each
Lender that sells a participation agrees, at the Borrowers’ request and expense,
to use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Section 3.06 and Section 10.13 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.11 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and .stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer/the Swing Line Lender assigns all of its Revolving Commitment and
Revolving Loans pursuant to clause (b) above, such L/C Issuer/the Swing Line
Lender may, (i) upon 30 days’ notice to the Administrative Agent, the Borrowers
and the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrowers, resign as Swing Line Lender. In the event of any such resignation as
an L/C Issuer or Swing Line Lender, the Borrowers shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of the applicable L/C Issuer/the Swing
Line Lender as an L/C Issuer or Swing Line Lender, as the case may be. If the
applicable L/C Issuer resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit issued by it and outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or Canadian
Prime Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.16(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or

 

181



--------------------------------------------------------------------------------

Canadian Prime Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.17(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (x) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (y) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the applicable retiring L/C Issuer to effectively assume the
obligations of the applicable retiring L/C Issuer with respect to such Letters
of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of, and not disclose to any Person, the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties who need to know such Information in connection with the
transactions contemplated hereby (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and are subject to customary confidentiality obligations of
professional practice or agree to treat the Information as confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), in which case such Person shall use commercially reasonable
efforts to, except with respect to any audit or examination conducted by bank
accountants or any governmental regulatory authority exercising examination or
regulatory authority, promptly notify the Borrowers, to the extent practicable
and lawfully permitted to do so, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, in which case such
Person shall use commercially reasonable efforts to, except with respect to any
audit or examination conducted by bank accountants or any governmental
regulatory authority exercising examination or regulatory authority, promptly
notify the Borrowers, to the extent practicable and lawfully permitted to do so,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.13 or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrowers and their
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers of other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrowers or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers
that is not, to such Person’s knowledge, in breach of contractual or fiduciary
confidentiality obligations owing to the Company or any of its Subsidiaries.

For purposes of this Section, “Information” shall mean all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

182



--------------------------------------------------------------------------------

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrowers against any and all of the obligations of the Borrowers
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers may be contingent
or unmatured or are owed to a branch or office or Affiliate of such Lender or
such L/C Issuer different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15(a) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender and each L/C Issuer agrees to notify the Borrowers and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

183



--------------------------------------------------------------------------------

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until Payment in Full.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Borrowers are entitled to replace a Lender
pursuant to the provisions of Section 3.06(b), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrowers the right to replace a Lender as a party hereto, then
the Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06(a)), all of its interests, rights
(other than its existing rights to payments pursuant to Sections 3.01(a) and
3.04(a)) and obligations under this Agreement and the related Loan Documents to
an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04(a) or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

184



--------------------------------------------------------------------------------

In connection with any such replacement, if any such Lender does not execute and
deliver to the Administrative Agent a duly executed Assignment and Assumption
reflecting such replacement within five Business Days of the date on which the
assignee Lender executes and delivers such Assignment and Assumption to such
Lender, then such Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of the Lender.

Notwithstanding anything in this Section 10.13 to the contrary, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of Cash Collateral into a Cash Collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06(a).

10.14 Governing Law; Jurisdiction; Etc. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(a) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY THEREOF IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(b) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN

 

185



--------------------------------------------------------------------------------

PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02(a). NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) NON-U.S. LOAN PARTY SERVICE OF PROCESS. WITHOUT PREJUDICE TO ANY OTHER MODE
OF SERVICE ALLOWED UNDER ANY RELEVANT LAW, EACH NON-U.S. LOAN PARTY:
(i) IRREVOCABLY APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF PROCESS IN
RELATION TO ANY PROCEEDINGS BEFORE THE COURTS OF THE STATE OF NEW YORK IN
CONNECTION WITH ANY LOAN DOCUMENT AND (ii) AGREES THAT FAILURE BY A PROCESS
AGENT TO NOTIFY SUCH NON-U.S. LOAN PARTY OF THE PROCESS WILL NOT INVALIDATE THE
PROCEEDINGS CONCERNED. EACH NON-U.S. LOAN PARTY EXPRESSLY AGREES AND CONSENTS TO
THE PROVISIONS OF THIS SECTION 10.14(d).

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers, and the Lenders
are arm’s-length commercial transactions between each Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) each Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Company or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Arrangers nor any Lender has any obligation to each Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that

 

186



--------------------------------------------------------------------------------

differ from those of the Company and its Affiliates, and neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to the Company or its Affiliates. To the fullest
extent permitted by law, each Borrower hereby waives and releases any claims
that it may have against the Administrative Agent, the Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other Committed Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

10.18 USA PATRIOT Act. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with applicable “know your customer” requirements under the
Patriot Act (including the Beneficial Ownership Regulation), the AML Legislation
or other anti-money laundering laws.

10.19 Intercreditor Agreement.

(a) Each Lender hereby understands, acknowledges and agrees that Liens have
been, and may hereafter by, created on the Collateral pursuant to (i) the
Permitted Additional Secured Indebtedness Documents, which Liens shall be
subject to the terms and conditions of the Intercreditor Agreement or Other
Intercreditor Agreement, as applicable and (ii) the Secured Other Letters of
Credit issued by a Pari Passu Secured Other Letters of Credit Issuer, which
Liens shall be subject to the terms and conditions of the Secured Other Letters
of Credit Intercreditor Agreement. Each Lender hereby acknowledges that it has
received and reviewed the Intercreditor Agreement and agrees to be bound by the
terms thereof. Each Lender (and each Person that becomes a Lender under this
Agreement after the date hereof) hereby authorizes and directs the
Administrative Agent to enter into the Intercreditor Agreement, any Other
Intercreditor Agreement and any Secured Other Letters of Credit Intercreditor
Agreement, in each case, on behalf of such Lender and agrees that the
Administrative Agent may take such actions on its behalf as is contemplated by
the terms of such Intercreditor Agreement, Other Intercreditor Agreement or
Secured Other Letters of Credit Intercreditor Agreement. In addition, each
Lender and the Administrative Agent acknowledge and agree that (a) the rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are subject to the Intercreditor Agreement, Other
Intercreditor Agreement or Secured Other Letters of Credit Intercreditor
Agreement, as applicable, and (b) in the event of any conflict, the provisions
of the Intercreditor

 

187



--------------------------------------------------------------------------------

Agreement, Other Intercreditor Agreement or Secured Other Letters of Credit
Intercreditor Agreement, as applicable, shall control. The Administrative Agent
is hereby further authorized to enter into Other Intercreditor Agreements and
Secured Other Letters of Credit Intercreditor Agreements consistent with the
terms of this Agreement, and each Lender agrees to be bound by the terms
thereof.

(b) In furtherance of the foregoing, notwithstanding anything to the contrary
set forth herein or in any other Loan Document, so long as the Term Loan
Documents are in effect and any Term Loan Obligations are outstanding, to the
extent that any Loan Party is required to give physical possession over, grant
“control” of, or take any other action in respect of, any Term Loan Priority
Collateral (as defined in the Intercreditor Agreement) with respect to the
Administrative Agent under this Agreement or the other Loan Documents, such
requirement shall be satisfied if such action is taken with respect to the Term
Loan Agent; provided that, in the case of any requirement to grant “control”
over any deposit account or securities account established for the proceeds of
any disposition of Term Loan Priority Collateral (as defined in the
Intercreditor Agreement), such Loan Party shall use commercially reasonable
efforts to enter into “4-party” control agreements, in form and substance
reasonably satisfactory to the Administrative Agent, with the Term Loan Agent
and the Administrative Agent with respect to such Collateral to the extent such
control agreements are not prohibited by the Term Loan Documents. To the extent
that any covenants, representations or warranties set forth in this Agreement or
any other Loan Document are untrue or incorrect solely as a result of the
delivery to, or grant of possession or control to, the Term Loan Agent in
accordance with this Section 10.19, such covenant, representation or warranty
shall not be deemed to be untrue or incorrect for purposes of this Agreement or
such other Loan Document.

10.20 Borrower Agent. Each Borrower hereby designates the Company as its
representative and agent for all purposes under the Loan Documents, including
requests for and receipt of Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, delivery of Borrower Materials,
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, L/C Issuers or any Lender. The Company hereby accepts such appointment.
The Administrative Agent and Lenders shall be entitled to rely upon any notice
or communication (including any notice of borrowing) delivered by or to the
Company on behalf of any Borrower. Each of the Administrative Agent, L/C Issuers
and Lenders shall have the right, in its discretion, to deal exclusively with
Company for all purposes under the Loan Documents. Each Borrower agrees that any
notice, election, communication, delivery, representation, agreement, action,
omission or undertaking by the Company shall be binding upon and enforceable
against such Borrower

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or any L/C Issuer that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or any L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

188



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.22 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 10.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

189



--------------------------------------------------------------------------------

10.23 Nature of Obligations. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, it is understood and agreed by the various parties
to this Agreement that:

(a) all U.S. Obligations to repay principal of, interest on, and all other
amounts with respect to, all U.S. Revolving Loans, Letters of Credit issued for
the account of any U.S. Borrower and all other U.S. Obligations pursuant to this
Agreement and each other Loan Document (including, without limitation, all fees,
indemnities, taxes and other U.S. Obligations in connection therewith or in
connection with the related Commitments) shall constitute the joint and several
obligations of each of the U.S. Borrowers. In addition to the direct (and joint
and several) obligations of the U.S. Borrowers with respect to U.S. Obligations
as described above, all such U.S. Obligations shall be guaranteed pursuant to,
and in accordance with the terms of, the U.S. Guaranty, provided that the
obligations of a U.S. Borrower with respect to the U.S. Obligations as described
above shall not be limited by any provision of the U.S. Guaranty entered into by
such U.S. Borrower; and

(b) all Canadian Obligations to repay principal of, interest on, and all other
amounts with respect to, all Canadian Revolving Loans, Letters of Credit issued
for the account of any Canadian Borrower and all other Canadian Obligations
pursuant to this Agreement and each other Loan Document (including, without
limitation, all fees, indemnities, taxes and other Canadian Obligations in
connection therewith or in connection with the related Commitments) shall
constitute the joint and several obligations of each of the Canadian Borrowers.
In addition to the direct (and joint and several) obligations of the Canadian
Borrowers with respect to Canadian Obligations as described above, all such
Canadian Obligations shall be guaranteed pursuant to, and in accordance with the
terms of, each of the U.S. Guaranty and the Canadian Guarantee. Notwithstanding
any other provision contained in this Agreement or any other Loan Document, with
respect to any Canadian Loan Party, if a “secured creditor” (as that term is
defined under the Bankruptcy and Insolvency Act (Canada)) is determined by a
court of competent jurisdiction not to include a Person to whom obligations are
owed on a joint or joint and several basis, then the obligations of each
Canadian Loan Party under this Agreement or any other Loan Document, to the
extent such obligations are secured, only shall be several obligations and not
joint or joint and several obligations.

10.24 Limitation on Canadian Obligations. Notwithstanding anything to the
contrary herein or in any other Loan Document (including provisions that may
override any other provision), in no event shall the Canadian Borrowers or any
other Canadian Loan Party guarantee or be deemed to have guaranteed or become
liable or obligated on a joint and several basis or otherwise for, or to have
pledged any of its assets to secure, any direct U.S. Obligation under this
Agreement or under any of the other Loan Documents. All provisions contained in
any Loan Document shall be interpreted consistently with this Section 10.24 to
the extent possible, and where such other provisions conflict with the
provisions of this Section 10.24, the provisions of this Section 10.24 shall
govern.

10.25 Canadian Anti-Money Laundering Legislation. If the Administrative Agent
has ascertained the identity of any Loan Party or any authorized signatories of
any Loan Party for the purposes of applicable AML Legislation, then the
Administrative Agent:

(a) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

 

190



--------------------------------------------------------------------------------

(b) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Loan Party or any authorized
signatories of the Loan Party on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from any Loan Party or
any such authorized signatory in doing so.

 

191



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

Address:
                         7035 Ridge Road      CIENA CORPORATION Hanover,
Maryland 21076
        Attention: Treasurer’s Office
     By:   

/s/ Jiong Liu

Facsimile:         Name: Jiong Liu         Title: Vice President and Treasurer
with a copy to:         7035 Ridge Road         Hanover, Maryland 21076        
Attention: General Counsel’s Office         Facsimile:                 c/o Ciena
Corporation      CIENA COMMUNICATIONS, INC. 7035 Ridge Road         Hanover,
Maryland 21076
        Attention: Treasurer’s Office
     By:   

/s/ Jiong Liu

Facsimile:         Name: Jiong Liu         Title: Vice President and Treasurer
with a copy to:         7035 Ridge Road         Hanover, Maryland 21076        
Attention: General Counsel’s Office         Facsimile:                 c/o Ciena
Corporation      CIENA CANADA, INC. 7035 Ridge Road         Hanover, Maryland
21076
        Attention: Treasurer’s Office
     By:   

/s/ Jiong Liu

Facsimile:         Name: Jiong Liu         Title: Vice President and Treasurer
with a copy to:         7035 Ridge Road         Hanover, Maryland 21076        
Attention: General Counsel’s Office         Facsimile:        

 

Signature Page to Ciena Corporation ABL Credit Agreement



--------------------------------------------------------------------------------

c/o Ciena Corporation                       CIENA GOVERNMENT SOLUTIONS, INC.
7035 Ridge Road         Hanover, Maryland 21076
        Attention: Treasurer’s Office
     By:   

/s/ Jiong Liu

Facsimile:         Name: Jiong Liu         Title: Vice President and Treasurer
with a copy to:         7035 Ridge Road         Hanover, Maryland 21076        
Attention: General Counsel’s Office         Facsimile:        

Signature Page to Ciena Corporation ABL Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ John M. Olsen

  Name: John M. Olsen   Title: Senior Vice President

 

Signature Page to Ciena Corporation ABL Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, an

L/C Issuer and Swing Line Lender

By:  

/s/ John M. Olsen

  Name: John M. Olsen   Title: Senior Vice President

 

Signature Page to Ciena Corporation ABL Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (ACTING

THROUGH ITS CANADA BRANCH),

as Lender

By:  

/s/ Sylwia Durkiewicz

  Name: Sylwia Durkiewicz   Title: Vice President

 

Signature Page to Ciena Corporation ABL Credit Agreement



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender By:  

/s/ Paul M. Angland

  Name: Paul M. Angland   Title: Director

 

Signature Page to Ciena Corporation ABL Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK N.A., as a Lender By:  

/s/ Daglas Panchal

  Name: Daglas Panchal   Title: Executive Director

 

Signature Page to Ciena Corporation ABL Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH, as a Lender

By:  

/s/ Michael Tam

  Name: MICHAEL TAM   Title: AUTHORIZED OFFICER

 

Signature Page to Ciena Corporation ABL Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ David L. Smith

  Name: David L. Smith   Title: Vice President and Director

 

Signature Page to Ciena Corporation ABL Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE

CORPORATION CANADA, as a Lender

By:  

/s/ Trevor Tysick

  Name: Trevor Tysick   Title: Authorized Signatory

 

Signature Page to Ciena Corporation ABL Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender and an L/C Issuer

By:  

/s/ Cory R. Moore

  Name: Cory R. Moore   Title: Authorized Signatory

 

Signature Page to Ciena Corporation ABL Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

BRANCH, as a Lender and an L/C Issuer

By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President By:  

/s/ Yumi Okabe

  Name: Yumi Okabe   Title: Vice President

 

Signature Page to Ciena Corporation ABL Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Rebecca Kratz

  Name: Rebecca Kratz   Title: Authorized Signatory

 

Signature Page to Ciena Corporation ABL Credit Agreement